Exhibit 10.33

RSU

Award Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Awardee:

The Management Development and Compensation Committee of the Board of Directors
(“Committee”) has awarded you Restricted Stock Units (“RSUs”). Each RSU entitles
you, upon satisfaction of the continued employment and other requirements set
forth in this letter and the Plan, to receive from Lockheed Martin Corporation
(“Corporation”) (i) one (1) share of the Corporation’s common stock, par value
$1.00 per share, (“Stock”); and (ii) quarterly cash payments equivalent to any
cash dividends paid to stockholders of the Corporation, each in accordance with
the terms of this letter, the Lockheed Martin Corporation Amended and Restated
2003 Incentive Performance Award Plan, as amended effective January 1, 2009
(“Plan”), and any rules and procedures adopted by the Committee.

This letter constitutes the Award Agreement for your RSUs and sets forth some of
the terms and conditions of your Award under the Plan, as determined by the
Committee. Additional terms and conditions are described in the Plan and in the
Prospectus relating to the Plan of which the Plan and this Award Agreement are a
part. In the event of a conflict between this letter and the Plan, the Plan
document will control. The Prospectus is available at
http://www.benefitaccess.com.

Capitalized terms not defined in this Award Agreement will have the meaning
ascribed to them in the Plan. The term Restricted Stock Unit or RSU as used in
this Award Agreement refers only to the Restricted Stock Units awarded to you
under this Award Agreement.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Acceptance of this Award Agreement constitutes your
consent to any action taken under the Plan consistent with its terms with
respect to this Award. The Committee has authorized electronic means for the
delivery and acceptance of this Award Agreement. Assuming prompt and proper
acknowledgment of your acceptance of this Award Agreement as described, this
Award will be effective as of the Award Date.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

CONSIDERATION FOR AWARD

The consideration for the Restricted Stock Units is your continued service to
the Corporation as an employee during the Restricted Period set forth below. If
you do not continue to perform services for the Corporation as an employee
during the entire Restricted Period, your Award will be forfeited in whole or in
part.

RIGHTS OF OWNERSHIP, RESTRICTIONS ON TRANSFER

During the Restricted Period, your RSUs will be subject to forfeiture. Until the
Restricted Period ends with respect to a particular RSU and a share of Stock is
delivered to you, you generally will not have the rights and privileges of a
stockholder. In particular, you will not have the right to vote your RSUs on any
matter put to the stockholders of the Corporation and you may not sell,
transfer, assign, pledge, use as collateral or otherwise dispose of or encumber
RSUs. You will, however, have the right to receive a cash payment for each RSU
equivalent to the cash dividend paid to stockholders on a share of Stock at the
time the corresponding dividend is paid to stockholders and this right continues
until the expiration of the Restricted Period and until the date that Stock is
deliverable to you.

Upon expiration or termination of the Restricted Period with respect to your
RSUs, and subject to the forfeiture provisions set forth below, each RSU for
which the restrictions have lapsed will be exchanged for a certificate (either
in paper or book entry form) evidencing one (1) share of Stock issued in your
name (or other name(s) designated by you). Your shares will be delivered to you
within ninety (90) days of the expiration or termination of the Restricted
Period. In the event Code section 409A(a)(2)(B)(i) applies because you are a
specified employee receiving a distribution on account of a termination of
employment, delivery of stock may be delayed for six months from such date;
similarly, if you are an Insider subject to the reporting provisions of
Section 16(a) of the Securities Exchange Act of 1934, delivery of Stock
following the expiration of the Restricted Period for any reason may be delayed
for six months. You will be notified if you are a specified employee for
purposes of section 409A. The certificates delivered to you may contain any
legend the Corporation determines is appropriate under the securities laws. At
the time the Restricted Period for your RSUs terminates, the Corporation is
required to collect from you the appropriate amount of Federal, state and local
taxes. The Corporation may be required to collect FICA taxes from you prior to
the termination of the Restricted Period if you become eligible for retirement
prior to the termination of that period. In this regard, please see “Timing of
Taxation and Withholding” below.

After the Stock is delivered to you, you (or your designee(s)) will enjoy all of
the rights and privileges associated with ownership of the shares, including the
right to vote on any matter put to stockholder vote, to receive dividends, and
to encumber, sell or otherwise transfer the shares. You should note, however,
that, while the shares would thus be free of the restrictions imposed during the
Restricted Period, your ability to sell the shares may be limited under the
Federal securities laws.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

You have the right to designate a beneficiary (or beneficiaries) to receive your
shares in exchange for your RSUs in the event of your death during the
Restricted Period by completing a beneficiary designation form available at
http://www.benefitaccess.com and returning it to the Vice President of
Compensation and Benefits’ office at the address below.

If, at your death, a completed beneficiary designation form is not on file at
the Vice President of Compensation and Benefits’ office (or if your designated
beneficiary predeceases you), the Stock in respect of your RSUs will be
transferred to your estate.

RESTRICTED PERIOD, FORFEITURE

The vesting of the RSUs awarded under this Award Agreement is subject to your
acceptance of this Award Agreement by December 31, 2010 and your continued
employment with the Corporation from the Award Date until February 1, 2013 (the
“Restricted Period”). All of your RSUs will be forfeited and all of your rights
to the RSUs and to receive Stock for your RSUs will cease without further
obligation on the part of the Corporation unless you accept this Award Agreement
as provided below by December 31, 2010 and continue to provide services to the
Corporation as an Employee of the Corporation until the expiration or
termination of the Restricted Period, which will occur on February 1, 2013,
subject only to the specific exceptions provided below.

DEATH, DISABILITY, LAYOFF, RETIREMENT

1. Death and Disability

Your RSUs will immediately vest and no longer be subject to the continuing
employment requirement if:

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following the date of your termination of employment on account of death or
total disability, but in no event later than the March 15 next following the
year in which such termination occurs.

2. Lay Off

If you are laid off with an effective date prior to February 1, 2011, you will
forfeit all of your RSUs in accordance with the general rule requiring continued
employment during the Restricted Period. If you are laid off with an effective
date on or after February 1, 2011, your



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

RSUs will not be subject to the continued employment requirement, the Restricted
Period will end for a portion of your RSUs, and you will vest in your RSUs as
follows:

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your layoff is effective on
or after the first anniversary of the Award Date (February 1, 2011) but before
the second anniversary of the Award Date (February 1, 2012); and

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your layoff is effective on
or after the second anniversary of the Award Date (February 1, 2012) but before
the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your layoff, but in no event later than the March 15 next following
the year in which you are laid off. You will forfeit your remaining RSUs on the
date you are laid off.

3. Retirement

If your retirement is effective before February 1, 2011, you will forfeit all of
your RSUs in accordance with the general rule set forth above requiring
continuous employment during the Restricted Period. If you retire with an
effective date on or after February 1, 2011, you will not be subject to the
continued employment requirement, the Restricted Period will end for a portion
of your RSUs, and you will vest in a portion of your RSUs as follows:

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your retirement is effective
on or after the first anniversary of the Award Date (February 1, 2011) but
before the second anniversary of the Award Date (February 1, 2012); and

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your retirement is effective
on or after the second anniversary of the Award Date (February 1, 2012) but
before the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your termination of employment on account of your retirement, but in
no event later than the March 15 next following the year in which you retire.
You will forfeit the remaining RSUs on the date of your termination of
employment. For purposes of this provision, the term “retirement” means
retirement from service under the terms of the Corporation’s defined benefit
pension plan in which you are a participant or termination following attainment
of age 55 and five years of service if you do not participate in one of the
Corporation’s defined benefit pension plans.

RESIGNATION OR TERMINATION WITH OR WITHOUT CAUSE

If you resign or your employment otherwise terminates before February 1, 2013,
other than on account of death, disability, layoff, or retirement, (or
Divestiture or Change in Control as



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

described below) whether voluntarily or by action of the Corporation and in the
latter case whether with or without “cause,” you will forfeit your RSUs on the
date of your termination.

DIVESTITURE

If the Corporation divests (as defined below) all or substantially all of a
business operation of the Corporation and such divestiture results in the
termination of your employment with the Corporation or its subsidiaries and the
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Your RSUs will vest immediately and you will
receive shares of Stock in exchange for RSUs within ninety (90) days following
your termination of employment with the Corporation, but in no event later than
the March 15 next following the year in which your employment terminates. For
the purposes of this provision, the term “divestiture” shall mean a transaction
which results in the transfer of control of the business operation divested to
any person, corporation, association, partnership, joint venture, limited
liability company or other business entity of which less than 50% of the voting
stock or other equity interests (in the case of entities other than
corporations), is owned or controlled directly or indirectly by the Corporation,
by one or more of the Corporation’s subsidiaries or by a combination thereof.

CHANGE IN CONTROL

In the event your employment is terminated by the Corporation (or its successor)
following a Change in Control, your RSUs will vest and the Restricted Period
shall terminate on the date of your termination following the Change in Control.

CHANGES IN CAPITALIZATION

In the event of a stock split, stock dividend or other similar action resulting
in additional shares of Stock being issued to existing stockholders during the
Restricted Period or in the event of a reverse stock split resulting in a
contraction in the number of shares outstanding during the Restricted Period,
the number of your RSUs will be adjusted in the same manner as if you held
actual shares of Stock.

TIMING OF TAXATION AND WITHHOLDING

Upon the expiration or termination of the Restricted Period, the Fair Market
Value of the Stock deliverable to you in respect of the RSUs will be taxable to
you as compensation income, based on the Fair Market Value of Stock on the day
the Stock is deliverable to you, and withholding of Federal, state, and local
taxes will apply at the minimum rate prescribed by law. FICA tax withholding
also will apply except to the extent FICA taxes have already been collected in
the case of retirement-eligible employees as described below. (If Code section
409A(a)(2)(B)(i) applies because you are a specified employee receiving Stock on
account of a termination of employment or if you are an Insider, your Stock may
not be deliverable to you for six months following such date of termination and,
accordingly, the Fair Market Value of the Stock on that date shall be used for
purposes of determining your compensation income.)



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

Your tax basis in shares of Stock delivered to you in respect of the RSUs will
be equal to the Fair Market Value of such shares on the day the Stock is
deliverable to you. Your holding period for purposes of determining long-term
capital gain or loss treatment on any subsequent sale of such Stock will begin
on that day.

Unless you deliver cash to the Corporation to satisfy any withholding tax on
Stock deliverable to you in respect of vested RSUs in accordance with procedures
established in advance by the Corporation’s Senior Vice President of Human
Resources, you will be deemed to have automatically elected to pay any
withholding tax on Stock deliverable to you by means of the Corporation reducing
the number of shares of Stock deliverable to you in respect of vested RSUs,
based upon the minimum rate of withholding prescribed by law.

Any cash paid to you as dividend equivalents with respect to RSUs during the
Restricted Period will be taxable to you as compensation income and subject to
withholding of Federal, state and local income taxes, and FICA taxes.

In the event you are or become eligible for retirement during the Restricted
Period, a portion of your Award will become subject to FICA taxes prior to the
termination of the Restricted Period, and FICA taxes will be withheld with
respect to the number of RSUs on which the Restricted Period would terminate if
you were to retire. As an administrative practice in accordance with IRS
regulations, the Corporation generally will delay application of these FICA
taxes on retirement-eligible participants until December of the year of
withholding (or when the Stock is deliverable, if earlier). FICA taxes will be
computed based upon the Fair Market Value of the Stock on the date of
withholding. For example, if you are eligible to retire during the Restricted
Period, then you would become subject to FICA taxes on the later of the first
anniversary of the Award Date or the date that you become retirement eligible,
and FICA taxes would be withheld even though Stock would not be deliverable to
you until the close of the Restricted Period. The Corporation will withhold such
FICA tax from your regular wages or MICP payment. The Corporation may collect
the FICA withholding from you either shortly before or after the date it is due
and in the case of Insiders may require delivery of a check to satisfy any
shortfall in the withholding.

Since we will withhold at the minimum rate prescribed by law for these awards,
you may owe additional taxes as a result of the termination or expiration of the
Restricted Period.

AMENDMENT AND TERMINATION OF PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.

ACCEPTANCE OF AWARD

No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of the Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this Award will be effective as of the Award Date.

By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.benefitaccess.com). This consent can only be withdrawn by written
notice to the Vice President of Compensation and Benefits at the address noted
above.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited as noted above.

MISCELLANEOUS

Nothing contained in this Award Agreement shall confer upon you any right of
continued employment by the Corporation or guarantee that any future awards will
be made to you under the Plan. In addition, nothing in this Award Agreement
limits in any way the right of the Corporation to terminate your employment at
any time. The value of the RSUs awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits. Notwithstanding any other provision of this Award Agreement to
the contrary, no Stock will be issued to you within six months from the Award
Date.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

The Corporation recommends that Insiders consult with the Office of the General
Counsel or the Office of the Corporate Secretary before entering into any
transactions involving Stock even after the expiration or termination of the
Restricted Period.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

 

Acknowledged by:     

 

    

 

Signature      Date

 

    

 

Print Name      U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

RSU Intnl

Award Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Awardee:

The Management Development and Compensation Committee of the Board of Directors
(“Committee”) has awarded you Restricted Stock Units (“RSUs”). Each RSU entitles
you, upon satisfaction of the continued employment and other requirements set
forth in this letter and the Plan, to receive from Lockheed Martin Corporation
(“Corporation”) (i) one (1) share of the Corporation’s common stock, par value
$1.00 per share, (“Stock”); and (ii) quarterly cash payments equivalent to any
cash dividends paid to stockholders of the Corporation, each in accordance with
the terms of this letter, the Lockheed Martin Corporation Amended and Restated
2003 Incentive Performance Award Plan, as amended effective January 1, 2009
(“Plan”), and any rules and procedures adopted by the Committee.

This letter constitutes the Award Agreement for your RSUs and sets forth some of
the terms and conditions of your Award under the Plan, as determined by the
Committee. Additional terms and conditions are described in the Plan and in the
Prospectus relating to the Plan of which the Plan and this Award Agreement are a
part. In the event of a conflict between this letter and the Plan, the Plan
document will control. The Prospectus is available at
http://www.benefitaccess.com.

Capitalized terms not defined in this Award Agreement will have the meaning
ascribed to them in the Plan. The term Restricted Stock Unit or RSU as used in
this Award Agreement refers only to the Restricted Stock Units awarded to you
under this Award Agreement.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Acceptance of this Award Agreement constitutes your
consent to any action taken under the Plan consistent with its terms with
respect to this Award. The Committee has authorized electronic means for the
delivery and acceptance of this Award Agreement. Assuming prompt and proper
acknowledgment of your acceptance of this Award Agreement as described, this
Award will be effective as of the Award Date.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

CONSIDERATION FOR AWARD

The consideration for the Restricted Stock Units is your continued service to
the Corporation as an employee during the Restricted Period set forth below. If
you do not continue to perform services for the Corporation as an employee
during the entire Restricted Period, your Award will be forfeited in whole or in
part.

RIGHTS OF OWNERSHIP, RESTRICTIONS ON TRANSFER

During the Restricted Period, your RSUs will be subject to forfeiture. Until the
Restricted Period ends with respect to a particular RSU and a share of Stock is
delivered to you, you generally will not have the rights and privileges of a
stockholder. In particular, you will not have the right to vote your RSUs on any
matter put to the stockholders of the Corporation and you may not sell,
transfer, assign, pledge, use as collateral or otherwise dispose of or encumber
RSUs. You will, however, have the right to receive a cash payment for each RSU
equivalent to the cash dividend paid to stockholders on a share of Stock at the
time the corresponding dividend is paid to stockholders and this right continues
until the expiration of the Restricted Period and until the date that Stock is
deliverable to you.

Upon expiration or termination of the Restricted Period with respect to your
RSUs, and subject to the forfeiture provisions set forth below, each RSU for
which the restrictions have lapsed will be exchanged for a certificate (either
in paper or book entry form) evidencing one (1) share of Stock issued in your
name (or other name(s) designated by you). Your shares will be delivered to you
within ninety (90) days of the expiration or termination of the Restricted
Period. In the event Code section 409A(a)(2)(B)(i) applies because you are a
specified employee receiving a distribution on account of a termination of
employment, delivery of stock may be delayed for six months from such date;
similarly, if you are an Insider subject to the reporting provisions of
Section 16(a) of the Securities Exchange Act of 1934, delivery of Stock
following the expiration of the Restricted Period for any reason may be delayed
for six months. You will be notified if you are a specified employee for
purposes of section 409A. The certificates delivered to you may contain any
legend the Corporation determines is appropriate under the securities laws. At
the time the Restricted Period for your RSUs terminates, the Corporation may be
required to collect from you the appropriate amount of income taxes and social
insurance contributions. In this regard, please see “Timing of Taxation and
Withholding” below.

After the Stock is delivered to you, you (or your designee(s)) will enjoy all of
the rights and privileges associated with ownership of the shares, including the
right to vote on any matter put to stockholder vote, to receive dividends, and
to encumber, sell or otherwise transfer the shares. You should note, however,
that, while the shares would thus be free of the restrictions imposed during the
Restricted Period, your ability to sell the shares may be limited under the
Federal securities laws.

You have the right to designate a beneficiary (or beneficiaries) to receive your
shares in exchange for your RSUs in the event of your death during the
Restricted Period by completing a beneficiary designation form available at
http://www.benefitaccess.com and returning it to the Vice President of
Compensation and Benefits’ office at the address below.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

If, at your death, a completed beneficiary designation form is not on file at
the Vice President of Compensation and Benefits’ office (or if your designated
beneficiary predeceases you), the Stock in respect of your RSUs will be
transferred to your estate.

RESTRICTED PERIOD, FORFEITURE

The vesting of the RSUs awarded under this Award Agreement is subject to your
acceptance of this Award Agreement by December 31, 2010 and your continued
employment with the Corporation from the Award Date until February 1, 2013 (the
“Restricted Period”). All of your RSUs will be forfeited and all of your rights
to the RSUs and to receive Stock for your RSUs will cease without further
obligation on the part of the Corporation unless you accept this Award Agreement
as provided below by December 31, 2010 and continue to provide services to the
Corporation as an Employee of the Corporation until the expiration or
termination of the Restricted Period, which will occur on February 1, 2013,
subject only to the specific exceptions provided below.

DEATH, DISABILITY, LAYOFF, RETIREMENT

1. Death and Disability

Your RSUs will immediately vest and no longer be subject to the continuing
employment requirement if:

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following the date of your termination of employment on account of death or
total disability, but in no event later than the March 15 next following the
year in which such termination occurs.

2. Lay Off

If you are laid off with an effective date prior to February 1, 2011, you will
forfeit all of your RSUs in accordance with the general rule requiring continued
employment during the Restricted Period. If you are laid off with an effective
date on or after February 1, 2011, your RSUs will not be subject to the
continued employment requirement, the Restricted Period will end for a portion
of your RSUs, and you will vest in your RSUs as follows:



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your layoff is effective on
or after the first anniversary of the Award Date (February 1, 2011) but before
the second anniversary of the Award Date (February 1, 2012); and

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your layoff is effective on
or after the second anniversary of the Award Date (February 1, 2012) but before
the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your layoff, but in no event later than the March 15 next following
the year in which you are laid off. You will forfeit your remaining RSUs on the
date you are laid off.

3. Retirement

If your retirement is effective before February 1, 2011, you will forfeit all of
your RSUs in accordance with the general rule set forth above requiring
continuous employment during the Restricted Period. If you retire with an
effective date on or after February 1, 2011, you will not be subject to the
continued employment requirement, the Restricted Period will end for a portion
of your RSUs, and you will vest in a portion of your RSUs as follows:

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your retirement is effective
on or after the first anniversary of the Award Date (February 1, 2011) but
before the second anniversary of the Award Date (February 1, 2012); and

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your retirement is effective
on or after the second anniversary of the Award Date (February 1, 2012) but
before the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your termination of employment on account of your retirement, but in
no event later than the March 15 next following the year in which you retire.
You will forfeit the remaining RSUs on the date of your termination of
employment. For purposes of this provision, the term “retirement” means
retirement from service under the terms of the Corporation’s defined benefit
pension plan in which you are a participant or termination following attainment
of age 55 and five years of service if you do not participate in one of the
Corporation’s defined benefit pension plans.

RESIGNATION OR TERMINATION WITH OR WITHOUT CAUSE

If you resign or your employment otherwise terminates before February 1, 2013,
other than on account of death, disability, layoff, or retirement, (or
Divestiture or Change in Control as described below) whether voluntarily or by
action of the Corporation and in the latter case whether with or without
“cause,” you will forfeit your RSUs on the date of your termination.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

DIVESTITURE

If the Corporation divests (as defined below) all or substantially all of a
business operation of the Corporation and such divestiture results in the
termination of your employment with the Corporation or its subsidiaries and the
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Your RSUs will vest immediately and you will
receive shares of Stock in exchange for RSUs within ninety (90) days following
your termination of employment with the Corporation, but in no event later than
the March 15 next following the year in which your employment terminates. For
the purposes of this provision, the term “divestiture” shall mean a transaction
which results in the transfer of control of the business operation divested to
any person, corporation, association, partnership, joint venture, limited
liability company or other business entity of which less than 50% of the voting
stock or other equity interests (in the case of entities other than
corporations), is owned or controlled directly or indirectly by the Corporation,
by one or more of the Corporation’s subsidiaries or by a combination thereof.

CHANGE IN CONTROL

In the event your employment is terminated by the Corporation (or its successor)
following a Change in Control, your RSUs will vest and the Restricted Period
shall terminate on the date of your termination following the Change in Control.

CHANGES IN CAPITALIZATION

In the event of a stock split, stock dividend or other similar action resulting
in additional shares of Stock being issued to existing stockholders during the
Restricted Period or in the event of a reverse stock split resulting in a
contraction in the number of shares outstanding during the Restricted Period,
the number of your RSUs will be adjusted in the same manner as if you held
actual shares of Stock.

TIMING OF TAXATION AND WITHHOLDING

The Corporation will withhold applicable taxes as required by law. You agree to
make appropriate arrangements with the Corporation for the satisfaction of all
income and employment tax withholding requirements as well as social insurance
contributions applicable to the RSUs, dividend equivalents, and associated Stock
(“RSU Taxes”). In this regard, you authorize the Corporation to withhold all RSU
Taxes legally payable by you from your wages or other cash compensation paid to
you by the Corporation or, if permissible under applicable legal requirements,
from dividend equivalents or proceeds from the vesting of the RSUs or the sale
of the underlying Stock in an amount sufficient to cover the RSU Taxes. You
acknowledge and agree that the Corporation may refuse to deliver Stock if such
withholding amounts are not delivered at the time of vesting or payment. To the
extent that the amounts withheld by the Corporation are insufficient to satisfy
the RSU Taxes, you shall pay to the Corporation any additional amount of the RSU
Taxes that may be required to be withheld as a result of your participation in
the Plan. You acknowledge and agree that withholding obligations may change



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

from time to time as laws or their interpretations change, and regardless of the
Corporation’s actions with respect to the RSU Taxes, the ultimate liability for
any and all RSU Taxes is and shall remain your responsibility, and that the
Corporation (a) makes no representation or undertaking regarding the treatment
of any RSU Taxes in connection with any aspect of the grant of the RSUs,
including the payment of dividend equivalents, the grant or vesting of the RSUs,
and the subsequent sale of Stock acquired under the Plan; and (b) does not
commit to structure the terms of the grant or any aspect of the RSUs to reduce
or eliminate your liability for RSU Taxes.

You understand that you may suffer adverse tax consequences as a result of your
purchase or disposition of the Stock. You represent that you will consult with
your own tax advisors in connection with the purchase or disposition of the
Stock and that you are not relying on the Corporation for any tax advice.

AMENDMENT AND TERMINATION OF PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.

DATA PRIVACY CONSENT

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement by and among the Corporation for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Corporation holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares or directorships held in the
Corporation, details of all awards or any other entitlement to shares awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

with whom the Corporation may elect to administer the settlement of any award.
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

ACCEPTANCE OF AWARD

No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of the Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this Award will be effective as of the Award Date.

By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.benefitaccess.com). This consent can only be withdrawn by written
notice to the Vice President of Compensation and Benefits at the address noted
above.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited as noted above.

EMPLOYEE ACKNOWLEDGMENT

You acknowledge and agree as follows:

(a) the Plan is discretionary in nature and that the Committee may amend,
suspend, or terminate it at any time;

(b) the grant of the RSUs are voluntary and occasional and does not create any



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

contractual or other right to receive future grants of any RSUs, or benefits in
lieu of any RSUs even if RSUs have been granted repeatedly in the past;

(c) all determinations with respect to such future RSUs, if any, including but
not limited to the times when RSUs shall be granted or when RSUs shall vest,
will be at the sole discretion of the Committee;

(d) your participation in the Plan is voluntary;

(e) the value of the RSUs are an extraordinary item of compensation, which is
outside the scope of your employment contract (if any), except as may otherwise
be explicitly provided in your employment contract;

(f) the RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service, or similar payments, or bonuses,
long-service awards, pension or retirement benefits;

(g) the RSUs shall expire upon termination of your employment for any reason
except as may otherwise be explicitly provided in the Plan and this Award
Agreement;

(h) the future value of the shares is unknown and cannot be predicted with
certainty; and

(i) no claim or entitlement to compensation or damages arises from the
termination of the RSUs or diminution in value of the RSUs or Stock and you
irrevocably release the Corporation and your employer from any such claim that
may arise.

MISCELLANEOUS

Nothing contained in this Award Agreement shall confer upon you any right of
continued employment by the Corporation or guarantee that any future awards will
be made to you under the Plan. In addition, nothing in this Award Agreement
limits in any way the right of the Corporation to terminate your employment at
any time. The value of the RSUs awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits. Notwithstanding any other provision of this Award Agreement to
the contrary, no Stock will be issued to you within six months from the Award
Date.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 9

 

The Corporation recommends that Insiders consult with the Office of the General
Counsel or the Office of the Corporate Secretary before entering into any
transactions involving Stock even after the expiration or termination of the
Restricted Period.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

 

Acknowledged by:     

 

    

 

Signature      Date

 

    

 

Print Name      U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

RSU PECA CEO

Award Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Awardee:

The Management Development and Compensation Committee of the Board of Directors
(“Committee”) has awarded you Restricted Stock Units (“RSUs”). Each RSU entitles
you, upon satisfaction of the continued employment and other requirements set
forth in this letter and the Plan, to receive from Lockheed Martin Corporation
(“Corporation”) (i) one (1) share of the Corporation’s common stock, par value
$1.00 per share, (“Stock”); and (ii) quarterly cash payments equivalent to any
cash dividends paid to stockholders of the Corporation, each in accordance with
the terms of this letter, the Lockheed Martin Corporation Amended and Restated
2003 Incentive Performance Award Plan, as amended effective January 1, 2009
(“Plan”), and any rules and procedures adopted by the Committee.

This letter constitutes the Award Agreement for your RSUs and sets forth some of
the terms and conditions of your Award under the Plan, as determined by the
Committee. Additional terms and conditions are described in the Plan and in the
Prospectus relating to the Plan of which the Plan and this Award Agreement are a
part. In the event of a conflict between this letter and the Plan, the Plan
document will control. The Prospectus is available at
http://www.benefitaccess.com.

Capitalized terms not defined in this Award Agreement will have the meaning
ascribed to them in the Plan. The term Restricted Stock Unit or RSU as used in
this Award Agreement refers only to the Restricted Stock Units awarded to you
under this Award Agreement.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Acceptance of this Award Agreement constitutes your
consent to any action taken under the Plan consistent with its terms with
respect to this Award. The Committee has authorized electronic means for the
delivery and acceptance of this Award Agreement. Assuming prompt and proper
acknowledgment of your acceptance of this Award Agreement as described, this
Award will be effective as of the Award Date.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

CONSIDERATION FOR AWARD

The consideration for the Restricted Stock Units is your continued service to
the Corporation as an employee during the Restricted Period set forth below. If
you do not continue to perform services for the Corporation as an employee
during the entire Restricted Period, your Award will be forfeited in whole or in
part.

RIGHTS OF OWNERSHIP, RESTRICTIONS ON TRANSFER

During the Restricted Period, your RSUs will be subject to forfeiture. Until the
Restricted Period ends with respect to a particular RSU and a share of Stock is
delivered to you, you generally will not have the rights and privileges of a
stockholder. In particular, you will not have the right to vote your RSUs on any
matter put to the stockholders of the Corporation and you may not sell,
transfer, assign, pledge, use as collateral or otherwise dispose of or encumber
RSUs. You will, however, have the right to receive a cash payment for each RSU
equivalent to the cash dividend paid to stockholders on a share of Stock at the
time the corresponding dividend is paid to stockholders and this right continues
until the expiration of the Restricted Period and until the date that Stock is
deliverable to you.

Upon expiration or termination of the Restricted Period with respect to your
RSUs, and subject to the forfeiture provisions set forth below, each RSU for
which the restrictions have lapsed will be exchanged for a certificate (either
in paper or book entry form) evidencing one (1) share of Stock issued in your
name (or other name(s) designated by you). Your shares will be delivered to you
within ninety (90) days of the expiration or termination of the Restricted
Period. In the event Code section 409A(a)(2)(B)(i) applies because you are a
specified employee receiving a distribution on account of a termination of
employment, delivery of stock may be delayed for six months from such date;
similarly, if you are an Insider subject to the reporting provisions of
Section 16(a) of the Securities Exchange Act of 1934, delivery of Stock
following the expiration of the Restricted Period for any reason may be delayed
for six months. You will be notified if you are a specified employee for
purposes of section 409A. The certificates delivered to you may contain any
legend the Corporation determines is appropriate under the securities laws. At
the time the Restricted Period for your RSUs terminates, the Corporation is
required to collect from you the appropriate amount of Federal, state and local
taxes. The Corporation may be required to collect FICA taxes from you prior to
the termination of the Restricted Period if you become eligible for retirement
prior to the termination of that period. In this regard, please see “Timing of
Taxation and Withholding” below.

After the Stock is delivered to you, you (or your designee(s)) will enjoy all of
the rights and privileges associated with ownership of the shares, including the
right to vote on any matter put to stockholder vote, to receive dividends, and
to encumber, sell or otherwise transfer the shares. You should note, however,
that, while the shares would thus be free of the restrictions imposed during the
Restricted Period, your ability to sell the shares may be limited under the
Federal securities laws.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

You have the right to designate a beneficiary (or beneficiaries) to receive your
shares in exchange for your RSUs in the event of your death during the
Restricted Period by completing a beneficiary designation form available at
http://www.benefitaccess.com and returning it to the Vice President of
Compensation and Benefits’ office at the address below.

If, at your death, a completed beneficiary designation form is not on file at
the Vice President of Compensation and Benefits’ office (or if your designated
beneficiary predeceases you), the Stock in respect of your RSUs will be
transferred to your estate.

RESTRICTED PERIOD, FORFEITURE

The vesting of the RSUs awarded under this Award Agreement is subject to
satisfaction of a performance goal as well as your acceptance of this Award
Agreement by December 31, 2010 and your continued employment with the
Corporation from the Award Date until February 1, 2013 (the “Restricted
Period”). If any of these requirements are not satisfied, you may forfeit all or
part of your RSUs. Upon forfeiture, you will no longer have the right to receive
Stock for forfeited RSUs or to receive cash payments as dividend equivalents.

1. Performance Goal

At its first meeting after the Corporation finalizes the financial results for
the year ending December 31, 2010, the Committee will multiply the number of
RSUs awarded to you under this Award Agreement by the Fair Market Value of Stock
on the Award Date ($            ) (“RSU Award Value”). The Committee will then
compare your RSU Award Value to the product of 0.04% and the Corporation’s Cash
Flow for the year ending December 31, 2010 (with the product being referred to
as the “RSU Performance Goal”). If your RSU Award Value exceeds your RSU
Performance Goal (with the amount of that excess referred to as the “Performance
Shortfall”) then you will forfeit the number of whole RSUs that are equal to the
Performance Shortfall divided by the Fair Market Value of Stock on the Award
Date ($            ).

For purposes of this Award Agreement, Cash Flow for any period means net cash
flow from operations but not taking into account: (i) the aggregate difference
between the amount forecasted in the Corporation’s 2010 Long Range Plan to be
contributed by the Corporation to the Corporation’s defined benefit pension
plans during the period and the actual amounts contributed by the Corporation
during the period; and (ii) any tax payments or tax benefits during the period
associated with the divestiture of business units. Cash Flow shall be determined
by the Committee based upon the comparable numbers reported on the Corporation’s
audited consolidated financial statements or, if audited financial statements
are not available for the period for which Cash Flow is being determined, the
Subcommittee shall determine Cash Flow in a manner consistent with the
historical practices used by the Corporation in determining net cash provided by
operating activities as reported in its audited consolidated statement of cash
flows, in either case as modified by this paragraph.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

2. Employment Requirement

Regardless of the satisfaction of the RSU Performance Goal, all of your RSUs
will be forfeited and all of your rights to the RSUs and to receive Stock for
your RSUs will cease without further obligation on the part of the Corporation
unless you accept this Award Agreement as provided below by December 31, 2010
and continue to provide services to the Corporation as an Employee of the
Corporation until the expiration or termination of the Restricted Period, which
will occur on February 1, 2013, subject only to the specific exceptions provided
below.

DEATH, DISABILITY, LAYOFF, RETIREMENT

1. Death and Disability

Your RSUs will immediately vest and no longer be subject to the continuing
employment requirement or the potential forfeiture to the extent of a
Performance Shortfall if:

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following the date of your termination of employment on account of death or
total disability, but in no event later than the March 15 next following the
year in which such termination occurs.

2. Lay Off

If you are laid off with an effective date prior to February 1, 2011, you will
forfeit all of your RSUs in accordance with the general rule requiring continued
employment during the Restricted Period. If you are laid off with an effective
date on or after February 1, 2011, your RSUs will continue to be subject to
forfeiture to the extent of any Performance Shortfall certified by the Committee
on or after such date; however, you will not be subject to the continued
employment requirement and, subject to any Performance Shortfall that may occur,
the Restricted Period will end for a portion of your RSUs and you will vest in
your RSUs as follows:

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your layoff is effective on
or after the first anniversary of the Award Date (February 1, 2011), but before
the second anniversary of the Award Date (February 1, 2012); and



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your layoff is effective on
or after the second anniversary of the Award Date (February 1, 2012) but before
the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your layoff, but in no event later than the March 15 next following
the year in which you are laid off. You will forfeit your remaining RSUs on the
date you are laid off.

3. Retirement

If your retirement is effective before February 1, 2011, you will forfeit all of
your RSUs in accordance with the general rule set forth above requiring
continuous employment during the Restricted Period. If you retire with an
effective date on or after February 1, 2011, your RSUs will continue to be
subject to forfeiture to the extent of any Performance Shortfall certified by
the Committee on or after such date; however, you will not be subject to the
continued employment requirement and, subject to any Performance Shortfall that
may occur, the Restricted Period will end for a portion of your RSUs and you
will vest in a portion of your RSUs as follows:

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your retirement is effective
on or after the first anniversary of the Award Date (February 1, 2011), but
before the second anniversary of the Award Date (February 1, 2012); and

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your retirement is effective
on or after the second anniversary of the Award Date (February 1, 2012) but
before the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your termination of employment on account of your retirement, but in
no event later than the March 15 next following the year in which you retire.
You will forfeit the remaining RSUs on the date of your termination of
employment. For purposes of this provision, the term “retirement” means
retirement from service under the terms of the Corporation’s defined benefit
pension plan in which you are a participant or termination following attainment
of age 55 and five years of service if you do not participate in one of the
Corporation’s defined benefit pension plans.

RESIGNATION OR TERMINATION WITH OR WITHOUT CAUSE

If you resign or your employment otherwise terminates before February 1, 2013,
other than on account of death, disability, layoff, or retirement, (or
Divestiture or Change in Control as described below) whether voluntarily or by
action of the Corporation and in the latter case whether with or without
“cause,” you will forfeit your RSUs on the date of your termination.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

DIVESTITURE

If the Corporation divests (as defined below) all or substantially all of a
business operation of the Corporation and such divestiture results in the
termination of your employment with the Corporation or its subsidiaries and the
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Your RSUs will vest immediately and you will
receive shares of Stock in exchange for RSUs within ninety (90) days following
your termination of employment with the Corporation, but in no event later than
the March 15 next following the year in which your employment terminates. For
the purposes of this provision, the term “divestiture” shall mean a transaction
which results in the transfer of control of the business operation divested to
any person, corporation, association, partnership, joint venture, limited
liability company or other business entity of which less than 50% of the voting
stock or other equity interests (in the case of entities other than
corporations), is owned or controlled directly or indirectly by the Corporation,
by one or more of the Corporation’s subsidiaries or by a combination thereof.

CHANGE IN CONTROL

In the event your employment is terminated by the Corporation (or its successor)
following a Change in Control, your RSUs will vest and the Restricted Period
shall terminate on the date of your termination following the Change in Control.
You will vest in your entire Award under this Agreement and without regard to
any forfeiture that might otherwise occur because of a Performance Shortfall.

CHANGES IN CAPITALIZATION

In the event of a stock split, stock dividend or other similar action resulting
in additional shares of Stock being issued to existing stockholders during the
Restricted Period or in the event of a reverse stock split resulting in a
contraction in the number of shares outstanding during the Restricted Period,
the number of your RSUs will be adjusted in the same manner as if you held
actual shares of Stock.

TIMING OF TAXATION AND WITHHOLDING

Upon the expiration or termination of the Restricted Period, the Fair Market
Value of the Stock deliverable to you in respect of the RSUs will be taxable to
you as compensation income, based on the Fair Market Value of Stock on the day
the Stock is deliverable to you, and withholding of Federal, state, and local
taxes will apply at the minimum rate prescribed by law. FICA tax withholding
also will apply except to the extent FICA taxes have already been collected in
the case of retirement-eligible employees as described below. (If Code section
409A(a)(2)(B)(i) applies because you are a specified employee receiving Stock on
account of a termination of employment or if you are an Insider, your Stock may
not be deliverable to you for six months following such date of termination and,
accordingly, the Fair Market Value of the Stock on that date shall be used for
purposes of determining your compensation income.)



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

Your tax basis in shares of Stock delivered to you in respect of the RSUs will
be equal to the Fair Market Value of such shares on the day the Stock is
deliverable to you. Your holding period for purposes of determining long-term
capital gain or loss treatment on any subsequent sale of such Stock will begin
on that day.

Unless you deliver cash to the Corporation to satisfy any withholding tax on
Stock deliverable to you in respect of vested RSUs in accordance with procedures
established in advance by the Corporation’s Senior Vice President of Human
Resources, you will be deemed to have automatically elected to pay any
withholding tax on Stock deliverable to you by means of the Corporation reducing
the number of shares of Stock deliverable to you in respect of vested RSUs,
based upon the minimum rate of withholding prescribed by law.

Any cash paid to you as dividend equivalents with respect to RSUs during the
Restricted Period will be taxable to you as compensation income and subject to
withholding of Federal, state and local income taxes, and FICA taxes.

In the event you are or become eligible for retirement during the Restricted
Period, a portion of your Award will become subject to FICA taxes prior to the
termination of the Restricted Period, and FICA taxes will be withheld with
respect to the number of RSUs on which the Restricted Period would terminate if
you were to retire. As an administrative practice in accordance with IRS
regulations, the Corporation generally will delay application of these FICA
taxes on retirement-eligible participants until December of the year of
withholding (or when the Stock is deliverable, if earlier). FICA taxes will be
computed based upon the Fair Market Value of the Stock on the date of
withholding. For example, if you are eligible to retire during the Restricted
Period, then you would become subject to FICA taxes on the later of the first
anniversary of the Award Date or the date that you become retirement eligible,
and FICA taxes would be withheld even though Stock would not be deliverable to
you until the close of the Restricted Period. The Corporation will withhold such
FICA tax from your regular wages or MICP payment. The Corporation may collect
the FICA withholding from you either shortly before or after the date it is due
and in the case of Insiders may require delivery of a check to satisfy any
shortfall in the withholding.

Since we will withhold at the minimum rate prescribed by law for these awards,
you may owe additional taxes as a result of the termination or expiration of the
Restricted Period.

AMENDMENT AND TERMINATION OF PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

ACCEPTANCE OF AWARD

No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of the Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this Award will be effective as of the Award Date.

By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.benefitaccess.com). This consent can only be withdrawn by written
notice to the Vice President of Compensation and Benefits at the address noted
above.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited as noted above.

POST-EMPLOYMENT COVENANTS

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

MISCELLANEOUS

Nothing contained in this Award Agreement shall confer upon you any right of
continued employment by the Corporation or guarantee that any future awards will
be made to you under the Plan. In addition, nothing in this Award Agreement
limits in any way the right of the Corporation to terminate your employment at
any time. The value of the RSUs awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits. Notwithstanding any other provision of this Award Agreement to
the contrary, no Stock will be issued to you within six months from the Award
Date.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 9

 

The Corporation recommends that Insiders consult with the Office of the General
Counsel or the Office of the Corporate Secretary before entering into any
transactions involving Stock even after the expiration or termination of the
Restricted Period.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

 

Acknowledged by:     

 

    

 

Signature      Date

 

    

 

Print Name      U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 10

 

Exhibit A

Post Employment Conduct Agreement

(RSU Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of restricted stock units to me under the Award Agreement (the “RSUs”) pursuant
to the Lockheed Martin Corporation Amended and Restated 2003 Incentive
Performance Award Plan, as amended effective January 1, 2009 (the “Plan”). By
accepting the RSUs, I agree as follows:

1. Restrictions Following Termination of Employment.

(a) Covenant Not To Compete - Without the express written consent of the Chief
Executive Officer of the Corporation, during the two-year period following the
date of my termination of employment (the “Termination Date”) with Lockheed
Martin Corporation (the “Corporation”), I will not, directly or indirectly, be
employed by, provide services to, or advise a “Restricted Company” (as defined
in Section 6 below), whether as an employee, advisor, director, officer, partner
or consultant, or in any other position, function or role that, in any such
case,

 

  (i) oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6 below) of or by the Restricted Company, or

 

  (ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Corporation (including
but not limited to technical information or intellectual property, strategic
plans, information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.

(b) Non-Solicit - Without the express written consent of the Chief Executive
Officer of the Corporation, during the two-year period following the Termination
Date, I will not (i) interfere with any contractual relationship between the
Corporation and any customer, supplier, distributor or manufacturer of or to the
Corporation to the detriment of the Corporation or (ii) induce or attempt to
induce any person who is an employee of the Corporation to perform work or
services for any entity other than the Corporation.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 11

 

(c) Protection of Proprietary Information - Except to the extent required by
law, following my Termination Date, I will have a continuing obligation to
comply with the terms of any non-disclosure or similar agreements that I signed
while employed by the Corporation committing to hold confidential the
“Confidential or Proprietary Information” (as defined below) of the Corporation
or any of its affiliates, subsidiaries, related companies, joint ventures,
partnerships, customers, suppliers, partners, contractors or agents, in each
case in accordance with the terms of such agreements. I will not use or disclose
or allow the use or disclosure by others to any person or entity of Confidential
or Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President and General Counsel
as to the existence of the obligation and will cooperate with any reasonable
request by the Corporation for assistance in seeking to protect the information.
All materials to which I have had access, or which were furnished or otherwise
made available to me in connection with my employment with the Corporation shall
be and remain the property of the Corporation. For purposes of this PECA,
“Confidential or Proprietary Information” means Proprietary Information within
the meaning of CPS 710 (a copy of which has been made available to me),
including but not limited to information that a person or entity desires to
protect from unauthorized disclosure to third parties that can provide the
person or entity with a business, technological, or economic advantage over its
competitors, or which, if known or used by third parties or if used by the
person’s or entity’s employees or agents in an unauthorized manner, might be
detrimental to the person’s or entity’s interests. Confidential or Proprietary
Information may include, but is not limited to:

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes.

(d) No disparagement - Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 12

 

(e) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the RSUs is expressly made contingent upon
my agreements with the Corporation set forth in this PECA. I acknowledge that
the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation’s Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or

 

  (iii)

The Corporation determines that I engaged in fraud, bribery or any other illegal
act or that my intentional misconduct or gross negligence (including the failure
to report the acts of another person of which I had knowledge during the period
I was employed by the Corporation) contributed to another person’s



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 13

 

 

fraud, bribery or other illegal act, which in any such case adversely affected
the Corporation’s financial position or reputation.

 

  (iv) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

 

  (v) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have earned any of the RSUs and continue to own the shares of Common
Stock of the Corporation issued or issuable in respect of the RSUs, the shares
of Common Stock so acquired; (ii) to the extent I have earned any of the RSUs
and no longer own the shares of Common Stock of the Corporation issued or
issuable in respect of the RSUs, cash in an amount equal to the fair market
value of such shares on the date of the event set forth in Section 3(a) (which,
unless otherwise determined by the Management Development and Compensation
Committee of the Board of Directors of the Corporation, shall be equal to the
closing price of the shares of Common Stock as finally reported by the New York
Stock Exchange on such date), and (iii) to the extent I have not earned the RSUs
fully, all of my remaining rights, title or interest in the RSUs.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable. For purposes of this PECA, the
following terms have the meanings given below:



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 14

 

(a) “Restricted Company” means The Boeing Company, General Dynamics Corporation,
Northrop Grumman Corporation, the Raytheon Company, United Technologies
Corporation, Honeywell International Inc., BAE Systems Inc., L-3 Communications
Corporation, the Harris Corporation, Thales, EADS North America and (i) any
entity directly or indirectly controlling, controlled by, or under common
control with any of the foregoing, and (ii) any successor to all or part of the
business of any of the foregoing as a result of a merger, reorganization,
consolidation, spin-off, split-up, acquisition, divestiture, or similar
transaction.

(b) “Competitive Products or Services” means products or services that compete
with, or are an alternative or potential alternative to, products sold or
services provided by a subsidiary, business area, division or operating unit or
business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.

7. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the RSUs to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of RSUs under the
Award Agreement.



--------------------------------------------------------------------------------

RSU PECA SVPHR

Award Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Awardee:

The Management Development and Compensation Committee of the Board of Directors
(“Committee”) has awarded you Restricted Stock Units (“RSUs”). Each RSU entitles
you, upon satisfaction of the continued employment and other requirements set
forth in this letter and the Plan, to receive from Lockheed Martin Corporation
(“Corporation”) (i) one (1) share of the Corporation’s common stock, par value
$1.00 per share, (“Stock”); and (ii) quarterly cash payments equivalent to any
cash dividends paid to stockholders of the Corporation, each in accordance with
the terms of this letter, the Lockheed Martin Corporation Amended and Restated
2003 Incentive Performance Award Plan, as amended effective January 1, 2009
(“Plan”), and any rules and procedures adopted by the Committee.

This letter constitutes the Award Agreement for your RSUs and sets forth some of
the terms and conditions of your Award under the Plan, as determined by the
Committee. Additional terms and conditions are described in the Plan and in the
Prospectus relating to the Plan of which the Plan and this Award Agreement are a
part. In the event of a conflict between this letter and the Plan, the Plan
document will control. The Prospectus is available at
http://www.benefitaccess.com.

Capitalized terms not defined in this Award Agreement will have the meaning
ascribed to them in the Plan. The term Restricted Stock Unit or RSU as used in
this Award Agreement refers only to the Restricted Stock Units awarded to you
under this Award Agreement.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Acceptance of this Award Agreement constitutes your
consent to any action taken under the Plan consistent with its terms with
respect to this Award. The Committee has authorized electronic means for the
delivery and acceptance of this Award Agreement. Assuming prompt and proper
acknowledgment of your acceptance of this Award Agreement as described, this
Award will be effective as of the Award Date.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

CONSIDERATION FOR AWARD

The consideration for the Restricted Stock Units is your continued service to
the Corporation as an employee during the Restricted Period set forth below. If
you do not continue to perform services for the Corporation as an employee
during the entire Restricted Period, your Award will be forfeited in whole or in
part.

RIGHTS OF OWNERSHIP, RESTRICTIONS ON TRANSFER

During the Restricted Period, your RSUs will be subject to forfeiture. Until the
Restricted Period ends with respect to a particular RSU and a share of Stock is
delivered to you, you generally will not have the rights and privileges of a
stockholder. In particular, you will not have the right to vote your RSUs on any
matter put to the stockholders of the Corporation and you may not sell,
transfer, assign, pledge, use as collateral or otherwise dispose of or encumber
RSUs. You will, however, have the right to receive a cash payment for each RSU
equivalent to the cash dividend paid to stockholders on a share of Stock at the
time the corresponding dividend is paid to stockholders and this right continues
until the expiration of the Restricted Period and until the date that Stock is
deliverable to you.

Upon expiration or termination of the Restricted Period with respect to your
RSUs, and subject to the forfeiture provisions set forth below, each RSU for
which the restrictions have lapsed will be exchanged for a certificate (either
in paper or book entry form) evidencing one (1) share of Stock issued in your
name (or other name(s) designated by you). Your shares will be delivered to you
within ninety (90) days of the expiration or termination of the Restricted
Period. In the event Code section 409A(a)(2)(B)(i) applies because you are a
specified employee receiving a distribution on account of a termination of
employment, delivery of stock may be delayed for six months from such date;
similarly, if you are an Insider subject to the reporting provisions of
Section 16(a) of the Securities Exchange Act of 1934, delivery of Stock
following the expiration of the Restricted Period for any reason may be delayed
for six months. You will be notified if you are a specified employee for
purposes of section 409A. The certificates delivered to you may contain any
legend the Corporation determines is appropriate under the securities laws. At
the time the Restricted Period for your RSUs terminates, the Corporation is
required to collect from you the appropriate amount of Federal, state and local
taxes. The Corporation may be required to collect FICA taxes from you prior to
the termination of the Restricted Period if you become eligible for retirement
prior to the termination of that period. In this regard, please see “Timing of
Taxation and Withholding” below.

After the Stock is delivered to you, you (or your designee(s)) will enjoy all of
the rights and privileges associated with ownership of the shares, including the
right to vote on any matter put to stockholder vote, to receive dividends, and
to encumber, sell or otherwise transfer the shares. You should note, however,
that, while the shares would thus be free of the restrictions imposed during the
Restricted Period, your ability to sell the shares may be limited under the
Federal securities laws.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

You have the right to designate a beneficiary (or beneficiaries) to receive your
shares in exchange for your RSUs in the event of your death during the
Restricted Period by completing a beneficiary designation form available at
http://www.benefitaccess.com and returning it to the Vice President of
Compensation and Benefits’ office at the address below.

If, at your death, a completed beneficiary designation form is not on file at
the Vice President of Compensation and Benefits’ office (or if your designated
beneficiary predeceases you), the Stock in respect of your RSUs will be
transferred to your estate.

RESTRICTED PERIOD, FORFEITURE

The vesting of the RSUs awarded under this Award Agreement is subject to
satisfaction of a performance goal as well as your acceptance of this Award
Agreement by December 31, 2010 and your continued employment with the
Corporation from the Award Date until February 1, 2013 (the “Restricted
Period”). If any of these requirements are not satisfied, you may forfeit all or
part of your RSUs. Upon forfeiture, you will no longer have the right to receive
Stock for forfeited RSUs or to receive cash payments as dividend equivalents.

1. Performance Goal

At its first meeting after the Corporation finalizes the financial results for
the year ending December 31, 2010, the Committee will multiply the number of
RSUs awarded to you under this Award Agreement by the Fair Market Value of Stock
on the Award Date ($            ) (“RSU Award Value”). The Committee will then
compare your RSU Award Value to the product of 0.04% and the Corporation’s Cash
Flow for the year ending December 31, 2010 (with the product being referred to
as the “RSU Performance Goal”). If your RSU Award Value exceeds your RSU
Performance Goal (with the amount of that excess referred to as the “Performance
Shortfall”) then you will forfeit the number of whole RSUs that are equal to the
Performance Shortfall divided by the Fair Market Value of Stock on the Award
Date ($            ).

For purposes of this Award Agreement, Cash Flow for any period means net cash
flow from operations but not taking into account: (i) the aggregate difference
between the amount forecasted in the Corporation’s 2010 Long Range Plan to be
contributed by the Corporation to the Corporation’s defined benefit pension
plans during the period and the actual amounts contributed by the Corporation
during the period; and (ii) any tax payments or tax benefits during the period
associated with the divestiture of business units. Cash Flow shall be determined
by the Committee based upon the comparable numbers reported on the Corporation’s
audited consolidated financial statements or, if audited financial statements
are not available for the period for which Cash Flow is being determined, the
Subcommittee shall determine Cash Flow in a manner consistent with the
historical practices used by the Corporation in determining net cash provided by
operating activities as reported in its audited consolidated statement of cash
flows, in either case as modified by this paragraph.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

2. Employment Requirement

Regardless of the satisfaction of the RSU Performance Goal, all of your RSUs
will be forfeited and all of your rights to the RSUs and to receive Stock for
your RSUs will cease without further obligation on the part of the Corporation
unless you accept this Award Agreement as provided below by December 31, 2010
and continue to provide services to the Corporation as an Employee of the
Corporation until the expiration or termination of the Restricted Period, which
will occur on February 1, 2013, subject only to the specific exceptions provided
below.

DEATH, DISABILITY, LAYOFF, RETIREMENT

1. Death and Disability

Your RSUs will immediately vest and no longer be subject to the continuing
employment requirement or the potential forfeiture to the extent of a
Performance Shortfall if:

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following the date of your termination of employment on account of death or
total disability, but in no event later than the March 15 next following the
year in which such termination occurs.

2. Lay Off

If you are laid off with an effective date prior to February 1, 2011, you will
forfeit all of your RSUs in accordance with the general rule requiring continued
employment during the Restricted Period. If you are laid off with an effective
date on or after February 1, 2011, your RSUs will continue to be subject to
forfeiture to the extent of any Performance Shortfall certified by the Committee
on or after such date; however, you will not be subject to the continued
employment requirement and, subject to any Performance Shortfall that may occur,
the Restricted Period will end for a portion of your RSUs and you will vest in
your RSUs as follows:

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your layoff is effective on
or after the first anniversary of the Award Date (February 1, 2011), but before
the second anniversary of the Award Date (February 1, 2012); and



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your layoff is effective on
or after the second anniversary of the Award Date (February 1, 2012) but before
the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your layoff, but in no event later than the March 15 next following
the year in which you are laid off. You will forfeit your remaining RSUs on the
date you are laid off.

3. Retirement

If your retirement is effective before February 1, 2011, you will forfeit all of
your RSUs in accordance with the general rule set forth above requiring
continuous employment during the Restricted Period. If you retire with an
effective date on or after February 1, 2011, your RSUs will continue to be
subject to forfeiture to the extent of any Performance Shortfall certified by
the Committee on or after such date; however, you will not be subject to the
continued employment requirement and, subject to any Performance Shortfall that
may occur, the Restricted Period will end for a portion of your RSUs and you
will vest in a portion of your RSUs as follows:

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your retirement is effective
on or after the first anniversary of the Award Date (February 1, 2011), but
before the second anniversary of the Award Date (February 1, 2012); and

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your retirement is effective
on or after the second anniversary of the Award Date (February 1, 2012) but
before the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your termination of employment on account of your retirement, but in
no event later than the March 15 next following the year in which you retire.
You will forfeit the remaining RSUs on the date of your termination of
employment. For purposes of this provision, the term “retirement” means
retirement from service under the terms of the Corporation’s defined benefit
pension plan in which you are a participant or termination following attainment
of age 55 and five years of service if you do not participate in one of the
Corporation’s defined benefit pension plans.

RESIGNATION OR TERMINATION WITH OR WITHOUT CAUSE

If you resign or your employment otherwise terminates before February 1, 2013,
other than on account of death, disability, layoff, or retirement, (or
Divestiture or Change in Control as described below) whether voluntarily or by
action of the Corporation and in the latter case whether with or without
“cause,” you will forfeit your RSUs on the date of your termination.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

DIVESTITURE

If the Corporation divests (as defined below) all or substantially all of a
business operation of the Corporation and such divestiture results in the
termination of your employment with the Corporation or its subsidiaries and the
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Your RSUs will vest immediately and you will
receive shares of Stock in exchange for RSUs within ninety (90) days following
your termination of employment with the Corporation, but in no event later than
the March 15 next following the year in which your employment terminates. For
the purposes of this provision, the term “divestiture” shall mean a transaction
which results in the transfer of control of the business operation divested to
any person, corporation, association, partnership, joint venture, limited
liability company or other business entity of which less than 50% of the voting
stock or other equity interests (in the case of entities other than
corporations), is owned or controlled directly or indirectly by the Corporation,
by one or more of the Corporation’s subsidiaries or by a combination thereof.

CHANGE IN CONTROL

In the event your employment is terminated by the Corporation (or its successor)
following a Change in Control, your RSUs will vest and the Restricted Period
shall terminate on the date of your termination following the Change in Control.
You will vest in your entire Award under this Agreement and without regard to
any forfeiture that might otherwise occur because of a Performance Shortfall.

CHANGES IN CAPITALIZATION

In the event of a stock split, stock dividend or other similar action resulting
in additional shares of Stock being issued to existing stockholders during the
Restricted Period or in the event of a reverse stock split resulting in a
contraction in the number of shares outstanding during the Restricted Period,
the number of your RSUs will be adjusted in the same manner as if you held
actual shares of Stock.

TIMING OF TAXATION AND WITHHOLDING

Upon the expiration or termination of the Restricted Period, the Fair Market
Value of the Stock deliverable to you in respect of the RSUs will be taxable to
you as compensation income, based on the Fair Market Value of Stock on the day
the Stock is deliverable to you, and withholding of Federal, state, and local
taxes will apply at the minimum rate prescribed by law. FICA tax withholding
also will apply except to the extent FICA taxes have already been collected in
the case of retirement-eligible employees as described below. (If Code section
409A(a)(2)(B)(i) applies because you are a specified employee receiving Stock on
account of a termination of employment or if you are an Insider, your Stock may
not be deliverable to you for six months following such date of termination and,
accordingly, the Fair Market Value of the Stock on that date shall be used for
purposes of determining your compensation income.)



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

Your tax basis in shares of Stock delivered to you in respect of the RSUs will
be equal to the Fair Market Value of such shares on the day the Stock is
deliverable to you. Your holding period for purposes of determining long-term
capital gain or loss treatment on any subsequent sale of such Stock will begin
on that day.

Unless you deliver cash to the Corporation to satisfy any withholding tax on
Stock deliverable to you in respect of vested RSUs in accordance with procedures
established in advance by the Corporation’s Senior Vice President of Human
Resources, you will be deemed to have automatically elected to pay any
withholding tax on Stock deliverable to you by means of the Corporation reducing
the number of shares of Stock deliverable to you in respect of vested RSUs,
based upon the minimum rate of withholding prescribed by law.

Any cash paid to you as dividend equivalents with respect to RSUs during the
Restricted Period will be taxable to you as compensation income and subject to
withholding of Federal, state and local income taxes, and FICA taxes.

In the event you are or become eligible for retirement during the Restricted
Period, a portion of your Award will become subject to FICA taxes prior to the
termination of the Restricted Period, and FICA taxes will be withheld with
respect to the number of RSUs on which the Restricted Period would terminate if
you were to retire. As an administrative practice in accordance with IRS
regulations, the Corporation generally will delay application of these FICA
taxes on retirement-eligible participants until December of the year of
withholding (or when the Stock is deliverable, if earlier). FICA taxes will be
computed based upon the Fair Market Value of the Stock on the date of
withholding. For example, if you are eligible to retire during the Restricted
Period, then you would become subject to FICA taxes on the later of the first
anniversary of the Award Date or the date that you become retirement eligible,
and FICA taxes would be withheld even though Stock would not be deliverable to
you until the close of the Restricted Period. The Corporation will withhold such
FICA tax from your regular wages or MICP payment. The Corporation may collect
the FICA withholding from you either shortly before or after the date it is due
and in the case of Insiders may require delivery of a check to satisfy any
shortfall in the withholding.

Since we will withhold at the minimum rate prescribed by law for these awards,
you may owe additional taxes as a result of the termination or expiration of the
Restricted Period.

AMENDMENT AND TERMINATION OF PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

ACCEPTANCE OF AWARD

No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of the Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this Award will be effective as of the Award Date.

By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.benefitaccess.com). This consent can only be withdrawn by written
notice to the Vice President of Compensation and Benefits at the address noted
above.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited as noted above.

POST-EMPLOYMENT COVENANTS

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

MISCELLANEOUS

Nothing contained in this Award Agreement shall confer upon you any right of
continued employment by the Corporation or guarantee that any future awards will
be made to you under the Plan. In addition, nothing in this Award Agreement
limits in any way the right of the Corporation to terminate your employment at
any time. The value of the RSUs awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits. Notwithstanding any other provision of this Award Agreement to
the contrary, no Stock will be issued to you within six months from the Award
Date.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 9

 

The Corporation recommends that Insiders consult with the Office of the General
Counsel or the Office of the Corporate Secretary before entering into any
transactions involving Stock even after the expiration or termination of the
Restricted Period.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

 

Acknowledged by:     

 

    

 

Signature      Date

 

    

 

Print Name      U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 10

 

Exhibit A

Post Employment Conduct Agreement

(RSU Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of restricted stock units to me under the Award Agreement (the “RSUs”) pursuant
to the Lockheed Martin Corporation Amended and Restated 2003 Incentive
Performance Award Plan, as amended effective January 1, 2009 (the “Plan”). By
accepting the RSUs, I agree as follows:

1. Restrictions Following Termination of Employment.

(a) Covenant Not To Compete - Without the express written consent of the Senior
Vice President, Human Resources of the Corporation, during the one-year period
following the date of my termination of employment (the “Termination Date”) with
Lockheed Martin Corporation (the “Corporation”), I will not, directly or
indirectly, be employed by, provide services to, or advise a “Restricted
Company” (as defined in Section 6 below), whether as an employee, advisor,
director, officer, partner or consultant, or in any other position, function or
role that, in any such case,

 

  (i) oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6 below) of or by the Restricted Company, or

 

  (ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Corporation (including
but not limited to technical information or intellectual property, strategic
plans, information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.

(b) Non-Solicit - Without the express written consent of the Senior Vice
President, Human Resources of the Corporation, during the one-year period
following the Termination Date, I will not (i) interfere with any contractual
relationship between the Corporation and any customer, supplier, distributor or
manufacturer of or to the Corporation to the detriment of the Corporation or
(ii) induce or attempt to induce any person who is an employee of the
Corporation to perform work or services for any entity other than the
Corporation.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 11

 

(c) Protection of Proprietary Information - Except to the extent required by
law, following my Termination Date, I will have a continuing obligation to
comply with the terms of any non-disclosure or similar agreements that I signed
while employed by the Corporation committing to hold confidential the
“Confidential or Proprietary Information” (as defined below) of the Corporation
or any of its affiliates, subsidiaries, related companies, joint ventures,
partnerships, customers, suppliers, partners, contractors or agents, in each
case in accordance with the terms of such agreements. I will not use or disclose
or allow the use or disclosure by others to any person or entity of Confidential
or Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President and General Counsel
as to the existence of the obligation and will cooperate with any reasonable
request by the Corporation for assistance in seeking to protect the information.
All materials to which I have had access, or which were furnished or otherwise
made available to me in connection with my employment with the Corporation shall
be and remain the property of the Corporation. For purposes of this PECA,
“Confidential or Proprietary Information” means Proprietary Information within
the meaning of CPS 710 (a copy of which has been made available to me),
including but not limited to information that a person or entity desires to
protect from unauthorized disclosure to third parties that can provide the
person or entity with a business, technological, or economic advantage over its
competitors, or which, if known or used by third parties or if used by the
person’s or entity’s employees or agents in an unauthorized manner, might be
detrimental to the person’s or entity’s interests. Confidential or Proprietary
Information may include, but is not limited to:

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes.

(d) No disparagement - Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 12

 

(e) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the RSUs is expressly made contingent upon
my agreements with the Corporation set forth in this PECA. I acknowledge that
the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation’s Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or

 

  (iii)

The Corporation determines that I engaged in fraud, bribery or any other illegal
act or that my intentional misconduct or gross negligence (including the failure
to report the acts of another person of which I had knowledge during the period
I was



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 13

 

 

employed by the Corporation) contributed to another person’s fraud, bribery or
other illegal act, which in any such case adversely affected the Corporation’s
financial position or reputation.

 

  (iv) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

 

  (v) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have earned any of the RSUs and continue to own the shares of Common
Stock of the Corporation issued or issuable in respect of the RSUs, the shares
of Common Stock so acquired; (ii) to the extent I have earned any of the RSUs
and no longer own the shares of Common Stock of the Corporation issued or
issuable in respect of the RSUs, cash in an amount equal to the fair market
value of such shares on the date of the event set forth in Section 3(a) (which,
unless otherwise determined by the Management Development and Compensation
Committee of the Board of Directors of the Corporation, shall be equal to the
closing price of the shares of Common Stock as finally reported by the New York
Stock Exchange on such date), and (iii) to the extent I have not earned the RSUs
fully, all of my remaining rights, title or interest in the RSUs.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable. For purposes of this PECA, the
following terms have the meanings given below:



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 14

 

(a) “Restricted Company” means The Boeing Company, General Dynamics Corporation,
Northrop Grumman Corporation, the Raytheon Company, United Technologies
Corporation, Honeywell International Inc., BAE Systems Inc., L-3 Communications
Corporation, the Harris Corporation, Thales, EADS North America and (i) any
entity directly or indirectly controlling, controlled by, or under common
control with any of the foregoing, and (ii) any successor to all or part of the
business of any of the foregoing as a result of a merger, reorganization,
consolidation, spin-off, split-up, acquisition, divestiture, or similar
transaction.

(b) “Competitive Products or Services” means products or services that compete
with, or are an alternative or potential alternative to, products sold or
services provided by a subsidiary, business area, division or operating unit or
business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.

7. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the RSUs to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of RSUs under the
Award Agreement.



--------------------------------------------------------------------------------

RSU PECA (California) CEO

Award Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Awardee:

The Management Development and Compensation Committee of the Board of Directors
(“Committee”) has awarded you Restricted Stock Units (“RSUs”). Each RSU entitles
you, upon satisfaction of the continued employment and other requirements set
forth in this letter and the Plan, to receive from Lockheed Martin Corporation
(“Corporation”) (i) one (1) share of the Corporation’s common stock, par value
$1.00 per share, (“Stock”); and (ii) quarterly cash payments equivalent to any
cash dividends paid to stockholders of the Corporation, each in accordance with
the terms of this letter, the Lockheed Martin Corporation Amended and Restated
2003 Incentive Performance Award Plan, as amended effective January 1, 2009
(“Plan”), and any rules and procedures adopted by the Committee.

This letter constitutes the Award Agreement for your RSUs and sets forth some of
the terms and conditions of your Award under the Plan, as determined by the
Committee. Additional terms and conditions are described in the Plan and in the
Prospectus relating to the Plan of which the Plan and this Award Agreement are a
part. In the event of a conflict between this letter and the Plan, the Plan
document will control. The Prospectus is available at
http://www.benefitaccess.com.

Capitalized terms not defined in this Award Agreement will have the meaning
ascribed to them in the Plan. The term Restricted Stock Unit or RSU as used in
this Award Agreement refers only to the Restricted Stock Units awarded to you
under this Award Agreement.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Acceptance of this Award Agreement constitutes your
consent to any action taken under the Plan consistent with its terms with
respect to this Award. The Committee has authorized electronic means for the
delivery and acceptance of this Award Agreement. Assuming prompt and proper
acknowledgment of your acceptance of this Award Agreement as described, this
Award will be effective as of the Award Date.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

CONSIDERATION FOR AWARD

The consideration for the Restricted Stock Units is your continued service to
the Corporation as an employee during the Restricted Period set forth below. If
you do not continue to perform services for the Corporation as an employee
during the entire Restricted Period, your Award will be forfeited in whole or in
part.

RIGHTS OF OWNERSHIP, RESTRICTIONS ON TRANSFER

During the Restricted Period, your RSUs will be subject to forfeiture. Until the
Restricted Period ends with respect to a particular RSU and a share of Stock is
delivered to you, you generally will not have the rights and privileges of a
stockholder. In particular, you will not have the right to vote your RSUs on any
matter put to the stockholders of the Corporation and you may not sell,
transfer, assign, pledge, use as collateral or otherwise dispose of or encumber
RSUs. You will, however, have the right to receive a cash payment for each RSU
equivalent to the cash dividend paid to stockholders on a share of Stock at the
time the corresponding dividend is paid to stockholders and this right continues
until the expiration of the Restricted Period and until the date that Stock is
deliverable to you.

Upon expiration or termination of the Restricted Period with respect to your
RSUs, and subject to the forfeiture provisions set forth below, each RSU for
which the restrictions have lapsed will be exchanged for a certificate (either
in paper or book entry form) evidencing one (1) share of Stock issued in your
name (or other name(s) designated by you). Your shares will be delivered to you
within ninety (90) days of the expiration or termination of the Restricted
Period. In the event Code section 409A (a) (2) (B) (i) applies because you are a
specified employee receiving a distribution on account of a termination of
employment, delivery of stock may be delayed for six months from such date;
similarly, if you are an Insider subject to the reporting provisions of
Section 16(a) of the Securities Exchange Act of 1934, delivery of Stock
following the expiration of the Restricted Period for any reason may be delayed
for six months. You will be notified if you are a specified employee for
purposes of section 409A. The certificates delivered to you may contain any
legend the Corporation determines is appropriate under the securities laws. At
the time the Restricted Period for your RSUs terminates, the Corporation is
required to collect from you the appropriate amount of Federal, state and local
taxes. The Corporation may be required to collect FICA taxes from you prior to
the termination of the Restricted Period if you become eligible for retirement
prior to the termination of that period. In this regard, please see “Timing of
Taxation and Withholding” below.

After the Stock is delivered to you, you (or your designee(s)) will enjoy all of
the rights and privileges associated with ownership of the shares, including the
right to vote on any matter put to stockholder vote, to receive dividends, and
to encumber, sell or otherwise transfer the shares. You should note, however,
that, while the shares would thus be free of the restrictions imposed during the
Restricted Period, your ability to sell the shares may be limited under the
Federal securities laws.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

You have the right to designate a beneficiary (or beneficiaries) to receive your
shares in exchange for your RSUs in the event of your death during the
Restricted Period by completing a beneficiary designation form available at
http://www.benefitaccess.com and returning it to the Vice President of
Compensation and Benefits’ office at the address below.

If, at your death, a completed beneficiary designation form is not on file at
the Vice President of Compensation and Benefits’ office (or if your designated
beneficiary predeceases you), the Stock in respect of your RSUs will be
transferred to your estate.

RESTRICTED PERIOD, FORFEITURE

The vesting of the RSUs awarded under this Award Agreement is subject to
satisfaction of a performance goal as well as your acceptance of this Award
Agreement by December 31, 2010 and your continued employment with the
Corporation from the Award Date until February 1, 2013 (the “Restricted
Period”). If any of these requirements are not satisfied, you may forfeit all or
part of your RSUs. Upon forfeiture, you will no longer have the right to receive
Stock for forfeited RSUs or to receive cash payments as dividend equivalents.

1. Performance Goal

At its first meeting after the Corporation finalizes the financial results for
the year ending December 31, 2010, the Committee will multiply the number of
RSUs awarded to you under this Award Agreement by the Fair Market Value of Stock
on the Award Date ($            ) (“RSU Award Value”). The Committee will then
compare your RSU Award Value to the product of 0.04% and the Corporation’s Cash
Flow for the year ending December 31, 2010 (with the product being referred to
as the “RSU Performance Goal”). If your RSU Award Value exceeds your RSU
Performance Goal (with the amount of that excess referred to as the “Performance
Shortfall”) then you will forfeit the number of whole RSUs that are equal to the
Performance Shortfall divided by the Fair Market Value of Stock on the Award
Date ($            ).

For purposes of this Award Agreement, Cash Flow for any period means net cash
flow from operations but not taking into account: (i) the aggregate difference
between the amount forecasted in the Corporation’s 2010 Long Range Plan to be
contributed by the Corporation to the Corporation’s defined benefit pension
plans during the period and the actual amounts contributed by the Corporation
during the period; and (ii) any tax payments or tax benefits during the period
associated with the divestiture of business units. Cash Flow shall be determined
by the Committee based upon the comparable numbers reported on the Corporation’s
audited consolidated financial statements or, if audited financial statements
are not available for the period for which Cash Flow is being determined, the
Subcommittee shall determine Cash Flow in a manner consistent with the
historical practices used by the Corporation in determining net cash provided by
operating activities as reported in its audited consolidated statement of cash
flows, in either case as modified by this paragraph.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

2. Employment Requirement

Regardless of the satisfaction of the RSU Performance Goal, all of your RSUs
will be forfeited and all of your rights to the RSUs and to receive Stock for
your RSUs will cease without further obligation on the part of the Corporation
unless you accept this Award Agreement as provided below by December 31, 2010
and continue to provide services to the Corporation as an Employee of the
Corporation until the expiration or termination of the Restricted Period, which
will occur on February 1, 2013, subject only to the specific exceptions provided
below.

DEATH, DISABILITY, LAYOFF, RETIREMENT

1. Death and Disability

Your RSUs will immediately vest and no longer be subject to the continuing
employment requirement or the potential forfeiture to the extent of a
Performance Shortfall if:

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following the date of your termination of employment on account of death or
total disability, but in no event later than the March 15 next following the
year in which such termination occurs.

2. Lay Off

If you are laid off with an effective date prior to February 1, 2011, you will
forfeit all of your RSUs in accordance with the general rule requiring continued
employment during the Restricted Period. If you are laid off with an effective
date on or after February 1, 2011, your RSUs will continue to be subject to
forfeiture to the extent of any Performance Shortfall certified by the Committee
on or after such date; however, you will not be subject to the continued
employment requirement and, subject to any Performance Shortfall that may occur,
the Restricted Period will end for a portion of your RSUs and you will vest in
your RSUs as follows:

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your layoff is effective on
or after the first anniversary of the Award Date (February 1, 2011), but before
the second anniversary of the Award Date (February 1, 2012); and



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your layoff is effective on
or after the second anniversary of the Award Date (February 1, 2012) but before
the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your layoff, but in no event later than the March 15 next following
the year in which you are laid off. You will forfeit your remaining RSUs on the
date you are laid off.

3. Retirement

If your retirement is effective before February 1, 2011, you will forfeit all of
your RSUs in accordance with the general rule set forth above requiring
continuous employment during the Restricted Period. If you retire with an
effective date on or after February 1, 2011, your RSUs will continue to be
subject to forfeiture to the extent of any Performance Shortfall certified by
the Committee on or after such date; however, you will not be subject to the
continued employment requirement and, subject to any Performance Shortfall that
may occur, the Restricted Period will end for a portion of your RSUs and you
will vest in a portion of your RSUs as follows:

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your retirement is effective
on or after the first anniversary of the Award Date (February 1, 2011), but
before the second anniversary of the Award Date (February 1, 2012); and

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your retirement is effective
on or after the second anniversary of the Award Date (February 1, 2012) but
before the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your termination of employment on account of your retirement, but in
no event later than the March 15 next following the year in which you retire.
You will forfeit the remaining RSUs on the date of your termination of
employment. For purposes of this provision, the term “retirement” means
retirement from service under the terms of the Corporation’s defined benefit
pension plan in which you are a participant or termination following attainment
of age 55 and five years of service if you do not participate in one of the
Corporation’s defined benefit pension plans.

RESIGNATION OR TERMINATION WITH OR WITHOUT CAUSE

If you resign or your employment otherwise terminates before February 1, 2013,
other than on account of death, disability, layoff, or retirement, (or
Divestiture or Change in Control as described below) whether voluntarily or by
action of the Corporation and in the latter case whether with or without
“cause,” you will forfeit your RSUs on the date of your termination.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

DIVESTITURE

If the Corporation divests (as defined below) all or substantially all of a
business operation of the Corporation and such divestiture results in the
termination of your employment with the Corporation or its subsidiaries and the
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Your RSUs will vest immediately and you will
receive shares of Stock in exchange for RSUs within ninety (90) days following
your termination of employment with the Corporation, but in no event later than
the March 15 next following the year in which your employment terminates. For
the purposes of this provision, the term “divestiture” shall mean a transaction
which results in the transfer of control of the business operation divested to
any person, corporation, association, partnership, joint venture, limited
liability company or other business entity of which less than 50% of the voting
stock or other equity interests (in the case of entities other than
corporations), is owned or controlled directly or indirectly by the Corporation,
by one or more of the Corporation’s subsidiaries or by a combination thereof.

CHANGE IN CONTROL

In the event your employment is terminated by the Corporation (or its successor)
following a Change in Control, your RSUs will vest and the Restricted Period
shall terminate on the date of your termination following the Change in Control.
You will vest in your entire Award under this Agreement and without regard to
any forfeiture that might otherwise occur because of a Performance Shortfall.

CHANGES IN CAPITALIZATION

In the event of a stock split, stock dividend or other similar action resulting
in additional shares of Stock being issued to existing stockholders during the
Restricted Period or in the event of a reverse stock split resulting in a
contraction in the number of shares outstanding during the Restricted Period,
the number of your RSUs will be adjusted in the same manner as if you held
actual shares of Stock.

TIMING OF TAXATION AND WITHHOLDING

Upon the expiration or termination of the Restricted Period, the Fair Market
Value of the Stock deliverable to you in respect of the RSUs will be taxable to
you as compensation income, based on the Fair Market Value of Stock on the day
the Stock is deliverable to you, and withholding of Federal, state, and local
taxes will apply at the minimum rate prescribed by law. FICA tax withholding
also will apply except to the extent FICA taxes have already been collected in
the case of retirement-eligible employees as described below. (If Code section
409A (a) (2) (B) (i) applies because you are a specified employee receiving
Stock on account of a termination of employment or if you are an Insider, your
Stock may not be deliverable to you for six months following such date of
termination and, accordingly, the Fair Market Value of the Stock on that date
shall be used for purposes of determining your compensation income.)



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

Your tax basis in shares of Stock delivered to you in respect of the RSUs will
be equal to the Fair Market Value of such shares on the day the Stock is
deliverable to you. Your holding period for purposes of determining long-term
capital gain or loss treatment on any subsequent sale of such Stock will begin
on that day.

Unless you deliver cash to the Corporation to satisfy any withholding tax on
Stock deliverable to you in respect of vested RSUs in accordance with procedures
established in advance by the Corporation’s Senior Vice President of Human
Resources, you will be deemed to have automatically elected to pay any
withholding tax on Stock deliverable to you by means of the Corporation reducing
the number of shares of Stock deliverable to you in respect of vested RSUs,
based upon the minimum rate of withholding prescribed by law.

Any cash paid to you as dividend equivalents with respect to RSUs during the
Restricted Period will be taxable to you as compensation income and subject to
withholding of Federal, state and local income taxes, and FICA taxes.

In the event you are or become eligible for retirement during the Restricted
Period, a portion of your Award will become subject to FICA taxes prior to the
termination of the Restricted Period, and FICA taxes will be withheld with
respect to the number of RSUs on which the Restricted Period would terminate if
you were to retire. As an administrative practice in accordance with IRS
regulations, the Corporation generally will delay application of these FICA
taxes on retirement-eligible participants until December of the year of
withholding (or when the Stock is deliverable, if earlier). FICA taxes will be
computed based upon the Fair Market Value of the Stock on the date of
withholding. For example, if you are eligible to retire during the Restricted
Period, then you would become subject to FICA taxes on the later of the first
anniversary of the Award Date or the date that you become retirement eligible,
and FICA taxes would be withheld even though Stock would not be deliverable to
you until the close of the Restricted Period. The Corporation will withhold such
FICA tax from your regular wages or MICP payment. The Corporation may collect
the FICA withholding from you either shortly before or after the date it is due
and in the case of Insiders may require delivery of a check to satisfy any
shortfall in the withholding.

Since we will withhold at the minimum rate prescribed by law for these awards,
you may owe additional taxes as a result of the termination or expiration of the
Restricted Period.

AMENDMENT AND TERMINATION OF PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

ACCEPTANCE OF AWARD

No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of the Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this Award will be effective as of the Award Date.

By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.benefitaccess.com). This consent can only be withdrawn by written
notice to the Vice President of Compensation and Benefits at the address noted
above.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited as noted above.

POST-EMPLOYMENT COVENANTS

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

MISCELLANEOUS

Nothing contained in this Award Agreement shall confer upon you any right of
continued employment by the Corporation or guarantee that any future awards will
be made to you under the Plan. In addition, nothing in this Award Agreement
limits in any way the right of the Corporation to terminate your employment at
any time. The value of the RSUs awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits. Notwithstanding any other provision of this Award Agreement to
the contrary, no Stock will be issued to you within six months from the Award
Date.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 9

 

The Corporation recommends that Insiders consult with the Office of the General
Counsel or the Office of the Corporate Secretary before entering into any
transactions involving Stock even after the expiration or termination of the
Restricted Period.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

Acknowledged by:

 

 

   

 

Signature     Date

 

   

 

Print Name     U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 10

 

Exhibit A

Post Employment Conduct Agreement

(RSU Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of restricted stock units to me under the Award Agreement (the “RSUs”) pursuant
to the Lockheed Martin Corporation Amended and Restated 2003 Incentive
Performance Award Plan, as amended effective January 1, 2009 (the “Plan”). By
accepting the RSUs, I agree as follows:

1. Protective Covenants

(a) Protection of Proprietary Information, including Trade Secrets and
Confidential Information – Except to the extent required by law, following my
Termination Date, and in conformance with the provisions of the California
Uniform Trade Secrets Act (Cal. Civil Code § 3426, et seq.) and the California
Unfair Competition Law (Cal. Business and Professional Code § 17220 et seq.), I
will have a continuing obligation to comply with the terms of any non-disclosure
or similar agreements that I signed while employed by the Corporation committing
to hold confidential the “Confidential or Proprietary Information” (as defined
below) of the Corporation or any of its affiliates, subsidiaries, related
companies, joint ventures, partnerships, customers, suppliers, partners,
contractors or agents, in each case in accordance with the terms of such
agreements. I will not use or disclose or allow the use or disclosure by others
to any person or entity, for the purpose or effect of competing unfairly with
the Corporation, of Confidential or Proprietary Information of the Corporation
or others to which I had access or that I was responsible for creating or
overseeing during my employment with the Corporation. In the event I become
legally compelled (by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or otherwise) to disclose any proprietary
or confidential information, I will immediately notify the Corporation’s Senior
Vice President and General Counsel as to the existence of the obligation and
will cooperate with any reasonable request by the Corporation for assistance in
seeking to protect the information. All materials to which I have had access, or
which were furnished or otherwise made available to me in connection with my
employment with the Corporation shall be and remain the property of the
Corporation. For purposes of this PECA, “Confidential or Proprietary
Information” means Proprietary Information within the meaning of CPS 710 (a copy
of which has been made available to me), including but not limited to
information that a person or entity desires to protect from unauthorized
disclosure to third parties that can provide the person or entity with a
business, technological, or economic advantage over its competitors, or which,
if known or used by third parties or if used by the person’s or entity’s
employees or agents in an unauthorized manner, might be detrimental to the
person’s or entity’s interests. Confidential or Proprietary Information may
include, but is not limited to:

 

  (i)

existing and contemplated business, marketing and financial business information
such as business plans and methods, marketing



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 11

 

 

information, cost estimates, forecasts, financial data, cost or pricing data,
bid and proposal information, customer identification, sources of supply,
contemplated product lines, proposed business alliances, and information about
customers or competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes, or

 

  (iii) any information protected by the California Uniform Trade Secrets Act
(Cal. Civil Code § 3426, et seq.).

(b) Non-Solicit - Without the express written consent of the Chief Executive
Officer of the Corporation, during the two-year period following the Termination
Date, I will not induce or attempt to induce any person who is an employee of
the Corporation to perform work or services for any entity other than the
Corporation. This provision does not prevent the hiring of such persons so long
as they are not induced to be one employed in violation of this provision.

(c) No disparagement – Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.

(d) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the RSUs is expressly made contingent upon
my agreements with the Corporation set forth in this PECA. I acknowledge that
the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 12

 

Corporation and the access to and extensive knowledge of the Corporation’s
Confidential or Proprietary Information, employees, suppliers and customers,
these restrictions are reasonably required for the protection of the
Corporation’s legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or

 

  (iii) The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Corporation’s financial position or reputation.

(b) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

(c) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have earned any of the RSUs and continue to own the shares of Common
Stock of the Corporation issued or issuable in respect of the RSUs, the shares
of Common Stock so acquired; (ii) to the extent I have earned any of the RSUs
and no longer own the shares of Common Stock of the Corporation issued or
issuable in respect of the RSUs, cash in an amount equal to the fair market
value of such shares on the date of the event set forth in Section 3(a) (which,
unless otherwise determined by the Management Development and Compensation
Committee of the Board of Directors of the Corporation, shall be equal to the
closing price of the shares of Common Stock as finally reported by the New York
Stock Exchange on such date), and (iii) to the extent I have not earned the RSUs
fully, all of my remaining rights, title or interest in the RSUs.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 13

 

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the RSUs to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law. Any enforcement of, or challenge to, this
Agreement may only be brought in the Circuit Court of Maryland or the United
States District Court for the District of Maryland. Both parties consent to the
proper jurisdiction and venue of the Circuit Court of Maryland and the United
States District Court for the District of Maryland for the purpose of enforcing
or challenging this Agreement.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of RSUs under the
Award Agreement.



--------------------------------------------------------------------------------

RSU PECA (California) SVPHR

Award Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Awardee:

The Management Development and Compensation Committee of the Board of Directors
(“Committee”) has awarded you Restricted Stock Units (“RSUs”). Each RSU entitles
you, upon satisfaction of the continued employment and other requirements set
forth in this letter and the Plan, to receive from Lockheed Martin Corporation
(“Corporation”) (i) one (1) share of the Corporation’s common stock, par value
$1.00 per share, (“Stock”); and (ii) quarterly cash payments equivalent to any
cash dividends paid to stockholders of the Corporation, each in accordance with
the terms of this letter, the Lockheed Martin Corporation Amended and Restated
2003 Incentive Performance Award Plan, as amended effective January 1, 2009
(“Plan”), and any rules and procedures adopted by the Committee.

This letter constitutes the Award Agreement for your RSUs and sets forth some of
the terms and conditions of your Award under the Plan, as determined by the
Committee. Additional terms and conditions are described in the Plan and in the
Prospectus relating to the Plan of which the Plan and this Award Agreement are a
part. In the event of a conflict between this letter and the Plan, the Plan
document will control. The Prospectus is available at
http://www.benefitaccess.com.

Capitalized terms not defined in this Award Agreement will have the meaning
ascribed to them in the Plan. The term Restricted Stock Unit or RSU as used in
this Award Agreement refers only to the Restricted Stock Units awarded to you
under this Award Agreement.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Acceptance of this Award Agreement constitutes your
consent to any action taken under the Plan consistent with its terms with
respect to this Award. The Committee has authorized electronic means for the
delivery and acceptance of this Award Agreement. Assuming prompt and proper
acknowledgment of your acceptance of this Award Agreement as described, this
Award will be effective as of the Award Date.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

CONSIDERATION FOR AWARD

The consideration for the Restricted Stock Units is your continued service to
the Corporation as an employee during the Restricted Period set forth below. If
you do not continue to perform services for the Corporation as an employee
during the entire Restricted Period, your Award will be forfeited in whole or in
part.

RIGHTS OF OWNERSHIP, RESTRICTIONS ON TRANSFER

During the Restricted Period, your RSUs will be subject to forfeiture. Until the
Restricted Period ends with respect to a particular RSU and a share of Stock is
delivered to you, you generally will not have the rights and privileges of a
stockholder. In particular, you will not have the right to vote your RSUs on any
matter put to the stockholders of the Corporation and you may not sell,
transfer, assign, pledge, use as collateral or otherwise dispose of or encumber
RSUs. You will, however, have the right to receive a cash payment for each RSU
equivalent to the cash dividend paid to stockholders on a share of Stock at the
time the corresponding dividend is paid to stockholders and this right continues
until the expiration of the Restricted Period and until the date that Stock is
deliverable to you.

Upon expiration or termination of the Restricted Period with respect to your
RSUs, and subject to the forfeiture provisions set forth below, each RSU for
which the restrictions have lapsed will be exchanged for a certificate (either
in paper or book entry form) evidencing one (1) share of Stock issued in your
name (or other name(s) designated by you). Your shares will be delivered to you
within ninety (90) days of the expiration or termination of the Restricted
Period. In the event Code section 409A (a) (2) (B) (i) applies because you are a
specified employee receiving a distribution on account of a termination of
employment, delivery of stock may be delayed for six months from such date;
similarly, if you are an Insider subject to the reporting provisions of
Section 16(a) of the Securities Exchange Act of 1934, delivery of Stock
following the expiration of the Restricted Period for any reason may be delayed
for six months. You will be notified if you are a specified employee for
purposes of section 409A. The certificates delivered to you may contain any
legend the Corporation determines is appropriate under the securities laws. At
the time the Restricted Period for your RSUs terminates, the Corporation is
required to collect from you the appropriate amount of Federal, state and local
taxes. The Corporation may be required to collect FICA taxes from you prior to
the termination of the Restricted Period if you become eligible for retirement
prior to the termination of that period. In this regard, please see “Timing of
Taxation and Withholding” below.

After the Stock is delivered to you, you (or your designee(s)) will enjoy all of
the rights and privileges associated with ownership of the shares, including the
right to vote on any matter put to stockholder vote, to receive dividends, and
to encumber, sell or otherwise transfer the shares. You should note, however,
that, while the shares would thus be free of the restrictions imposed during the
Restricted Period, your ability to sell the shares may be limited under the
Federal securities laws.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

You have the right to designate a beneficiary (or beneficiaries) to receive your
shares in exchange for your RSUs in the event of your death during the
Restricted Period by completing a beneficiary designation form available at
http://www.benefitaccess.com and returning it to the Vice President of
Compensation and Benefits’ office at the address below.

If, at your death, a completed beneficiary designation form is not on file at
the Vice President of Compensation and Benefits’ office (or if your designated
beneficiary predeceases you), the Stock in respect of your RSUs will be
transferred to your estate.

RESTRICTED PERIOD, FORFEITURE

The vesting of the RSUs awarded under this Award Agreement is subject to
satisfaction of a performance goal as well as your acceptance of this Award
Agreement by December 31, 2010 and your continued employment with the
Corporation from the Award Date until February 1, 2013 (the “Restricted
Period”). If any of these requirements are not satisfied, you may forfeit all or
part of your RSUs. Upon forfeiture, you will no longer have the right to receive
Stock for forfeited RSUs or to receive cash payments as dividend equivalents.

1. Performance Goal

At its first meeting after the Corporation finalizes the financial results for
the year ending December 31, 2010, the Committee will multiply the number of
RSUs awarded to you under this Award Agreement by the Fair Market Value of Stock
on the Award Date ($            ) (“RSU Award Value”). The Committee will then
compare your RSU Award Value to the product of 0.04% and the Corporation’s Cash
Flow for the year ending December 31, 2010 (with the product being referred to
as the “RSU Performance Goal”). If your RSU Award Value exceeds your RSU
Performance Goal (with the amount of that excess referred to as the “Performance
Shortfall”) then you will forfeit the number of whole RSUs that are equal to the
Performance Shortfall divided by the Fair Market Value of Stock on the Award
Date ($            ).

For purposes of this Award Agreement, Cash Flow for any period means net cash
flow from operations but not taking into account: (i) the aggregate difference
between the amount forecasted in the Corporation’s 2010 Long Range Plan to be
contributed by the Corporation to the Corporation’s defined benefit pension
plans during the period and the actual amounts contributed by the Corporation
during the period; and (ii) any tax payments or tax benefits during the period
associated with the divestiture of business units. Cash Flow shall be determined
by the Committee based upon the comparable numbers reported on the Corporation’s
audited consolidated financial statements or, if audited financial statements
are not available for the period for which Cash Flow is being determined, the
Subcommittee shall determine Cash Flow in a manner consistent with the
historical practices used by the Corporation in determining net cash provided by
operating activities as reported in its audited consolidated statement of cash
flows, in either case as modified by this paragraph.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

2. Employment Requirement

Regardless of the satisfaction of the RSU Performance Goal, all of your RSUs
will be forfeited and all of your rights to the RSUs and to receive Stock for
your RSUs will cease without further obligation on the part of the Corporation
unless you accept this Award Agreement as provided below by December 31, 2010
and continue to provide services to the Corporation as an Employee of the
Corporation until the expiration or termination of the Restricted Period, which
will occur on February 1, 2013, subject only to the specific exceptions provided
below.

DEATH, DISABILITY, LAYOFF, RETIREMENT

1. Death and Disability

Your RSUs will immediately vest and no longer be subject to the continuing
employment requirement or the potential forfeiture to the extent of a
Performance Shortfall if:

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following the date of your termination of employment on account of death or
total disability, but in no event later than the March 15 next following the
year in which such termination occurs.

2. Lay Off

If you are laid off with an effective date prior to February 1, 2011, you will
forfeit all of your RSUs in accordance with the general rule requiring continued
employment during the Restricted Period. If you are laid off with an effective
date on or after February 1, 2011, your RSUs will continue to be subject to
forfeiture to the extent of any Performance Shortfall certified by the Committee
on or after such date; however, you will not be subject to the continued
employment requirement and, subject to any Performance Shortfall that may occur,
the Restricted Period will end for a portion of your RSUs and you will vest in
your RSUs as follows:

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your layoff is effective on
or after the first anniversary of the Award Date (February 1, 2011), but before
the second anniversary of the Award Date (February 1, 2012); and



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your layoff is effective on
or after the second anniversary of the Award Date (February 1, 2012) but before
the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your layoff, but in no event later than the March 15 next following
the year in which you are laid off. You will forfeit your remaining RSUs on the
date you are laid off.

3. Retirement

If your retirement is effective before February 1, 2011, you will forfeit all of
your RSUs in accordance with the general rule set forth above requiring
continuous employment during the Restricted Period. If you retire with an
effective date on or after February 1, 2011, your RSUs will continue to be
subject to forfeiture to the extent of any Performance Shortfall certified by
the Committee on or after such date; however, you will not be subject to the
continued employment requirement and, subject to any Performance Shortfall that
may occur, the Restricted Period will end for a portion of your RSUs and you
will vest in a portion of your RSUs as follows:

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your retirement is effective
on or after the first anniversary of the Award Date (February 1, 2011), but
before the second anniversary of the Award Date (February 1, 2012); and

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your retirement is effective
on or after the second anniversary of the Award Date (February 1, 2012) but
before the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your termination of employment on account of your retirement, but in
no event later than the March 15 next following the year in which you retire.
You will forfeit the remaining RSUs on the date of your termination of
employment. For purposes of this provision, the term “retirement” means
retirement from service under the terms of the Corporation’s defined benefit
pension plan in which you are a participant or termination following attainment
of age 55 and five years of service if you do not participate in one of the
Corporation’s defined benefit pension plans.

RESIGNATION OR TERMINATION WITH OR WITHOUT CAUSE

If you resign or your employment otherwise terminates before February 1, 2013,
other than on account of death, disability, layoff, or retirement, (or
Divestiture or Change in Control as described below) whether voluntarily or by
action of the Corporation and in the latter case whether with or without
“cause,” you will forfeit your RSUs on the date of your termination.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

DIVESTITURE

If the Corporation divests (as defined below) all or substantially all of a
business operation of the Corporation and such divestiture results in the
termination of your employment with the Corporation or its subsidiaries and the
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Your RSUs will vest immediately and you will
receive shares of Stock in exchange for RSUs within ninety (90) days following
your termination of employment with the Corporation, but in no event later than
the March 15 next following the year in which your employment terminates. For
the purposes of this provision, the term “divestiture” shall mean a transaction
which results in the transfer of control of the business operation divested to
any person, corporation, association, partnership, joint venture, limited
liability company or other business entity of which less than 50% of the voting
stock or other equity interests (in the case of entities other than
corporations), is owned or controlled directly or indirectly by the Corporation,
by one or more of the Corporation’s subsidiaries or by a combination thereof.

CHANGE IN CONTROL

In the event your employment is terminated by the Corporation (or its successor)
following a Change in Control, your RSUs will vest and the Restricted Period
shall terminate on the date of your termination following the Change in Control.
You will vest in your entire Award under this Agreement and without regard to
any forfeiture that might otherwise occur because of a Performance Shortfall.

CHANGES IN CAPITALIZATION

In the event of a stock split, stock dividend or other similar action resulting
in additional shares of Stock being issued to existing stockholders during the
Restricted Period or in the event of a reverse stock split resulting in a
contraction in the number of shares outstanding during the Restricted Period,
the number of your RSUs will be adjusted in the same manner as if you held
actual shares of Stock.

TIMING OF TAXATION AND WITHHOLDING

Upon the expiration or termination of the Restricted Period, the Fair Market
Value of the Stock deliverable to you in respect of the RSUs will be taxable to
you as compensation income, based on the Fair Market Value of Stock on the day
the Stock is deliverable to you, and withholding of Federal, state, and local
taxes will apply at the minimum rate prescribed by law. FICA tax withholding
also will apply except to the extent FICA taxes have already been collected in
the case of retirement-eligible employees as described below. (If Code section
409A (a) (2) (B) (i) applies because you are a specified employee receiving
Stock on account of a termination of employment or if you are an Insider, your
Stock may not be deliverable to you for six months following such date of
termination and, accordingly, the Fair Market Value of the Stock on that date
shall be used for purposes of determining your compensation income.)



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

Your tax basis in shares of Stock delivered to you in respect of the RSUs will
be equal to the Fair Market Value of such shares on the day the Stock is
deliverable to you. Your holding period for purposes of determining long-term
capital gain or loss treatment on any subsequent sale of such Stock will begin
on that day.

Unless you deliver cash to the Corporation to satisfy any withholding tax on
Stock deliverable to you in respect of vested RSUs in accordance with procedures
established in advance by the Corporation’s Senior Vice President of Human
Resources, you will be deemed to have automatically elected to pay any
withholding tax on Stock deliverable to you by means of the Corporation reducing
the number of shares of Stock deliverable to you in respect of vested RSUs,
based upon the minimum rate of withholding prescribed by law.

Any cash paid to you as dividend equivalents with respect to RSUs during the
Restricted Period will be taxable to you as compensation income and subject to
withholding of Federal, state and local income taxes, and FICA taxes.

In the event you are or become eligible for retirement during the Restricted
Period, a portion of your Award will become subject to FICA taxes prior to the
termination of the Restricted Period, and FICA taxes will be withheld with
respect to the number of RSUs on which the Restricted Period would terminate if
you were to retire. As an administrative practice in accordance with IRS
regulations, the Corporation generally will delay application of these FICA
taxes on retirement-eligible participants until December of the year of
withholding (or when the Stock is deliverable, if earlier). FICA taxes will be
computed based upon the Fair Market Value of the Stock on the date of
withholding. For example, if you are eligible to retire during the Restricted
Period, then you would become subject to FICA taxes on the later of the first
anniversary of the Award Date or the date that you become retirement eligible,
and FICA taxes would be withheld even though Stock would not be deliverable to
you until the close of the Restricted Period. The Corporation will withhold such
FICA tax from your regular wages or MICP payment. The Corporation may collect
the FICA withholding from you either shortly before or after the date it is due
and in the case of Insiders may require delivery of a check to satisfy any
shortfall in the withholding.

Since we will withhold at the minimum rate prescribed by law for these awards,
you may owe additional taxes as a result of the termination or expiration of the
Restricted Period.

AMENDMENT AND TERMINATION OF PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

ACCEPTANCE OF AWARD

No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of the Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this Award will be effective as of the Award Date.

By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.benefitaccess.com). This consent can only be withdrawn by written
notice to the Vice President of Compensation and Benefits at the address noted
above.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited as noted above.

POST-EMPLOYMENT COVENANTS

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

MISCELLANEOUS

Nothing contained in this Award Agreement shall confer upon you any right of
continued employment by the Corporation or guarantee that any future awards will
be made to you under the Plan. In addition, nothing in this Award Agreement
limits in any way the right of the Corporation to terminate your employment at
any time. The value of the RSUs awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits. Notwithstanding any other provision of this Award Agreement to
the contrary, no Stock will be issued to you within six months from the Award
Date.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 9

 

The Corporation recommends that Insiders consult with the Office of the General
Counsel or the Office of the Corporate Secretary before entering into any
transactions involving Stock even after the expiration or termination of the
Restricted Period.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

Acknowledged by:

 

 

   

 

Signature     Date

 

   

 

Print Name     U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 10

 

Exhibit A

Post Employment Conduct Agreement

(RSU Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of restricted stock units to me under the Award Agreement (the “RSUs”) pursuant
to the Lockheed Martin Corporation Amended and Restated 2003 Incentive
Performance Award Plan, as amended effective January 1, 2009 (the “Plan”). By
accepting the RSUs, I agree as follows:

1. Protective Covenants

(a) Protection of Proprietary Information, including Trade Secrets and
Confidential Information – Except to the extent required by law, following my
Termination Date, and in conformance with the provisions of the California
Uniform Trade Secrets Act (Cal. Civil Code § 3426, et seq.) and the California
Unfair Competition Law (Cal. Business and Professional Code § 17220 et seq.), I
will have a continuing obligation to comply with the terms of any non-disclosure
or similar agreements that I signed while employed by the Corporation committing
to hold confidential the “Confidential or Proprietary Information” (as defined
below) of the Corporation or any of its affiliates, subsidiaries, related
companies, joint ventures, partnerships, customers, suppliers, partners,
contractors or agents, in each case in accordance with the terms of such
agreements. I will not use or disclose or allow the use or disclosure by others
to any person or entity, for the purpose or effect of competing unfairly with
the Corporation, of Confidential or Proprietary Information of the Corporation
or others to which I had access or that I was responsible for creating or
overseeing during my employment with the Corporation. In the event I become
legally compelled (by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or otherwise) to disclose any proprietary
or confidential information, I will immediately notify the Corporation’s Senior
Vice President and General Counsel as to the existence of the obligation and
will cooperate with any reasonable request by the Corporation for assistance in
seeking to protect the information. All materials to which I have had access, or
which were furnished or otherwise made available to me in connection with my
employment with the Corporation shall be and remain the property of the
Corporation. For purposes of this PECA, “Confidential or Proprietary
Information” means Proprietary Information within the meaning of CPS 710 (a copy
of which has been made available to me), including but not limited to
information that a person or entity desires to protect from unauthorized
disclosure to third parties that can provide the person or entity with a
business, technological, or economic advantage over its competitors, or which,
if known or used by third parties or if used by the person’s or entity’s
employees or agents in an unauthorized manner, might be detrimental to the
person’s or entity’s interests. Confidential or Proprietary Information may
include, but is not limited to:

 

  (i)

existing and contemplated business, marketing and financial business information
such as business plans and methods, marketing information,



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 11

 

 

cost estimates, forecasts, financial data, cost or pricing data, bid and
proposal information, customer identification, sources of supply, contemplated
product lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes, or

 

  (iii) any information protected by the California Uniform Trade Secrets Act
(Cal. Civil Code § 3426, et seq.).

(b) Non-Solicit - Without the express written consent of the Senior Vice
President, Human Resources of the Corporation, during the one-year period
following the Termination Date, I will not induce or attempt to induce any
person who is an employee of the Corporation to perform work or services for any
entity other than the Corporation. This provision does not prevent the hiring of
such persons so long as they are not induced to be one employed in violation of
this provision.

(c) No disparagement - Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.

(d) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the RSUs is expressly made contingent upon
my agreements with the Corporation set forth in this PECA. I acknowledge that
the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 12

 

opportunities being made available to me under the Award Agreement. I further
acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation’s Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or

 

  (iii) The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Corporation’s financial position or reputation.

(b) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

(c) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have earned any of the RSUs and continue to own the shares of Common
Stock of the Corporation issued or issuable in respect of the RSUs, the shares
of Common Stock so acquired; (ii) to the extent I have earned any of the RSUs
and no longer own the shares of Common Stock of the Corporation issued or
issuable in respect of the RSUs, cash in an amount equal to the fair market
value of such shares on the date of the event set forth in Section 3(a) (which,
unless otherwise determined by the Management Development and Compensation
Committee of the Board of Directors of the Corporation, shall be equal to the
closing price of the shares of Common Stock as finally reported by the New York
Stock Exchange on such date), and (iii) to the extent I have not earned the RSUs
fully, all of my remaining rights, title or interest in the RSUs.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 13

 

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the RSUs to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law. Any enforcement of, or challenge to, this
Agreement may only be brought in the Circuit Court of Maryland or the United
States District Court for the District of Maryland. Both parties consent to the
proper jurisdiction and venue of the Circuit Court of Maryland and the United
States District Court for the District of Maryland for the purpose of enforcing
or challenging this Agreement.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of RSUs under the
Award Agreement.



--------------------------------------------------------------------------------

PECA RSU-Attorney

Award Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Awardee:

The Management Development and Compensation Committee of the Board of Directors
(“Committee”) has awarded you Restricted Stock Units (“RSUs”). Each RSU entitles
you, upon satisfaction of the continued employment and other requirements set
forth in this letter and the Plan, to receive from Lockheed Martin Corporation
(“Corporation”) (i) one (1) share of the Corporation’s common stock, par value
$1.00 per share, (“Stock”); and (ii) quarterly cash payments equivalent to any
cash dividends paid to stockholders of the Corporation, each in accordance with
the terms of this letter, the Lockheed Martin Corporation Amended and Restated
2003 Incentive Performance Award Plan, as amended effective January 1, 2009
(“Plan”), and any rules and procedures adopted by the Committee.

This letter constitutes the Award Agreement for your RSUs and sets forth some of
the terms and conditions of your Award under the Plan, as determined by the
Committee. Additional terms and conditions are described in the Plan and in the
Prospectus relating to the Plan of which the Plan and this Award Agreement are a
part. In the event of a conflict between this letter and the Plan, the Plan
document will control. The Prospectus is available at
http://www.benefitaccess.com.

Capitalized terms not defined in this Award Agreement will have the meaning
ascribed to them in the Plan. The term Restricted Stock Unit or RSU as used in
this Award Agreement refers only to the Restricted Stock Units awarded to you
under this Award Agreement.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Acceptance of this Award Agreement constitutes your
consent to any action taken under the Plan consistent with its terms with
respect to this Award. The Committee has authorized electronic means for the
delivery and acceptance of this Award Agreement. Assuming prompt and proper
acknowledgment of your acceptance of this Award Agreement as described, this
Award will be effective as of the Award Date.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

CONSIDERATION FOR AWARD

The consideration for the Restricted Stock Units is your continued service to
the Corporation as an employee during the Restricted Period set forth below. If
you do not continue to perform services for the Corporation as an employee
during the entire Restricted Period, your Award will be forfeited in whole or in
part.

RIGHTS OF OWNERSHIP, RESTRICTIONS ON TRANSFER

During the Restricted Period, your RSUs will be subject to forfeiture. Until the
Restricted Period ends with respect to a particular RSU and a share of Stock is
delivered to you, you generally will not have the rights and privileges of a
stockholder. In particular, you will not have the right to vote your RSUs on any
matter put to the stockholders of the Corporation and you may not sell,
transfer, assign, pledge, use as collateral or otherwise dispose of or encumber
RSUs. You will, however, have the right to receive a cash payment for each RSU
equivalent to the cash dividend paid to stockholders on a share of Stock at the
time the corresponding dividend is paid to stockholders and this right continues
until the expiration of the Restricted Period and until the date that Stock is
deliverable to you.

Upon expiration or termination of the Restricted Period with respect to your
RSUs, and subject to the forfeiture provisions set forth below, each RSU for
which the restrictions have lapsed will be exchanged for a certificate (either
in paper or book entry form) evidencing one (1) share of Stock issued in your
name (or other name(s) designated by you). Your shares will be delivered to you
within ninety (90) days of the expiration or termination of the Restricted
Period. In the event Code section 409A(a)(2)(B)(i) applies because you are a
specified employee receiving a distribution on account of a termination of
employment, delivery of stock may be delayed for six months from such date;
similarly, if you are an Insider subject to the reporting provisions of
Section 16(a) of the Securities Exchange Act of 1934, delivery of Stock
following the expiration of the Restricted Period for any reason may be delayed
for six months. You will be notified if you are a specified employee for
purposes of section 409A. The certificates delivered to you may contain any
legend the Corporation determines is appropriate under the securities laws. At
the time the Restricted Period for your RSUs terminates, the Corporation is
required to collect from you the appropriate amount of Federal, state and local
taxes. The Corporation may be required to collect FICA taxes from you prior to
the termination of the Restricted Period if you become eligible for retirement
prior to the termination of that period. In this regard, please see “Timing of
Taxation and Withholding” below.

After the Stock is delivered to you, you (or your designee(s)) will enjoy all of
the rights and privileges associated with ownership of the shares, including the
right to vote on any matter put to stockholder vote, to receive dividends, and
to encumber, sell or otherwise transfer the shares. You should note, however,
that, while the shares would thus be free of the restrictions imposed during the
Restricted Period, your ability to sell the shares may be limited under the
Federal securities laws.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

You have the right to designate a beneficiary (or beneficiaries) to receive your
shares in exchange for your RSUs in the event of your death during the
Restricted Period by completing a beneficiary designation form available at
http://www.benefitaccess.com and returning it to the Vice President of
Compensation and Benefits’ office at the address below.

If, at your death, a completed beneficiary designation form is not on file at
the Vice President of Compensation and Benefits’ office (or if your designated
beneficiary predeceases you), the Stock in respect of your RSUs will be
transferred to your estate.

RESTRICTED PERIOD, FORFEITURE

The vesting of the RSUs awarded under this Award Agreement is subject to
satisfaction of a performance goal as well as your acceptance of this Award
Agreement by December 31, 2010 and your continued employment with the
Corporation from the Award Date until February 1, 2013 (the “Restricted
Period”). If any of these requirements are not satisfied, you may forfeit all or
part of your RSUs. Upon forfeiture, you will no longer have the right to receive
Stock for forfeited RSUs or to receive cash payments as dividend equivalents.

1. Performance Goal

At its first meeting after the Corporation finalizes the financial results for
the year ending December 31, 2010, the Committee will multiply the number of
RSUs awarded to you under this Award Agreement by the Fair Market Value of Stock
on the Award Date ($            ) (“RSU Award Value”). The Committee will then
compare your RSU Award Value to the product of 0.04% and the Corporation’s Cash
Flow for the year ending December 31, 2010 (with the product being referred to
as the “RSU Performance Goal”). If your RSU Award Value exceeds your RSU
Performance Goal (with the amount of that excess referred to as the “Performance
Shortfall”) then you will forfeit the number of whole RSUs that are equal to the
Performance Shortfall divided by the Fair Market Value of Stock on the Award
Date ($            ).

For purposes of this Award Agreement, Cash Flow for any period means net cash
flow from operations but not taking into account: (i) the aggregate difference
between the amount forecasted in the Corporation’s 2010 Long Range Plan to be
contributed by the Corporation to the Corporation’s defined benefit pension
plans during the period and the actual amounts contributed by the Corporation
during the period; and (ii) any tax payments or tax benefits during the period
associated with the divestiture of business units. Cash Flow shall be determined
by the Committee based upon the comparable numbers reported on the Corporation’s
audited consolidated financial statements or, if audited financial statements
are not available for the period for which Cash Flow is being determined, the
Subcommittee shall determine Cash Flow in a manner consistent with the
historical practices used by the Corporation in determining net cash provided by
operating activities as reported in its audited consolidated statement of cash
flows, in either case as modified by this paragraph.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

2. Employment Requirement

Regardless of the satisfaction of the RSU Performance Goal, all of your RSUs
will be forfeited and all of your rights to the RSUs and to receive Stock for
your RSUs will cease without further obligation on the part of the Corporation
unless you accept this Award Agreement as provided below by December 31, 2010
and continue to provide services to the Corporation as an Employee of the
Corporation until the expiration or termination of the Restricted Period, which
will occur on February 1, 2013, subject only to the specific exceptions provided
below.

DEATH, DISABILITY, LAYOFF, RETIREMENT

1. Death and Disability

Your RSUs will immediately vest and no longer be subject to the continuing
employment requirement or the potential forfeiture to the extent of a
Performance Shortfall if:

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following the date of your termination of employment on account of death or
total disability, but in no event later than the March 15 next following the
year in which such termination occurs.

2. Lay Off

If you are laid off with an effective date prior to February 1, 2011, you will
forfeit all of your RSUs in accordance with the general rule requiring continued
employment during the Restricted Period. If you are laid off with an effective
date on or after February 1, 2011, your RSUs will continue to be subject to
forfeiture to the extent of any Performance Shortfall certified by the Committee
on or after such date; however, you will not be subject to the continued
employment requirement and, subject to any Performance Shortfall that may occur,
the Restricted Period will end for a portion of your RSUs and you will vest in
your RSUs as follows:

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your layoff is effective on
or after the first anniversary of the Award Date (February 1, 2011), but before
the second anniversary of the Award Date (February 1, 2012); and



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your layoff is effective on
or after the second anniversary of the Award Date (February 1, 2012) but before
the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your layoff, but in no event later than the March 15 next following
the year in which you are laid off. You will forfeit your remaining RSUs on the
date you are laid off.

3. Retirement

If your retirement is effective before February 1, 2011, you will forfeit all of
your RSUs in accordance with the general rule set forth above requiring
continuous employment during the Restricted Period. If you retire with an
effective date on or after February 1, 2011, your RSUs will continue to be
subject to forfeiture to the extent of any Performance Shortfall certified by
the Committee on or after such date; however, you will not be subject to the
continued employment requirement and, subject to any Performance Shortfall that
may occur, the Restricted Period will end for a portion of your RSUs and you
will vest in a portion of your RSUs as follows:

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your retirement is effective
on or after the first anniversary of the Award Date (February 1, 2011), but
before the second anniversary of the Award Date (February 1, 2012); and

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your retirement is effective
on or after the second anniversary of the Award Date (February 1, 2012) but
before the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your termination of employment on account of your retirement, but in
no event later than the March 15 next following the year in which you retire.
You will forfeit the remaining RSUs on the date of your termination of
employment. For purposes of this provision, the term “retirement” means
retirement from service under the terms of the Corporation’s defined benefit
pension plan in which you are a participant or termination following attainment
of age 55 and five years of service if you do not participate in one of the
Corporation’s defined benefit pension plans.

RESIGNATION OR TERMINATION WITH OR WITHOUT CAUSE

If you resign or your employment otherwise terminates before February 1, 2013,
other than on account of death, disability, layoff, or retirement, (or
Divestiture or Change in Control as described below) whether voluntarily or by
action of the Corporation and in the latter case whether with or without
“cause,” you will forfeit your RSUs on the date of your termination.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

DIVESTITURE

If the Corporation divests (as defined below) all or substantially all of a
business operation of the Corporation and such divestiture results in the
termination of your employment with the Corporation or its subsidiaries and the
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Your RSUs will vest immediately and you will
receive shares of Stock in exchange for RSUs within ninety (90) days following
your termination of employment with the Corporation, but in no event later than
the March 15 next following the year in which your employment terminates. For
the purposes of this provision, the term “divestiture” shall mean a transaction
which results in the transfer of control of the business operation divested to
any person, corporation, association, partnership, joint venture, limited
liability company or other business entity of which less than 50% of the voting
stock or other equity interests (in the case of entities other than
corporations), is owned or controlled directly or indirectly by the Corporation,
by one or more of the Corporation’s subsidiaries or by a combination thereof.

CHANGE IN CONTROL

In the event your employment is terminated by the Corporation (or its successor)
following a Change in Control, your RSUs will vest and the Restricted Period
shall terminate on the date of your termination following the Change in Control.
You will vest in your entire Award under this Agreement and without regard to
any forfeiture that might otherwise occur because of a Performance Shortfall.

CHANGES IN CAPITALIZATION

In the event of a stock split, stock dividend or other similar action resulting
in additional shares of Stock being issued to existing stockholders during the
Restricted Period or in the event of a reverse stock split resulting in a
contraction in the number of shares outstanding during the Restricted Period,
the number of your RSUs will be adjusted in the same manner as if you held
actual shares of Stock.

TIMING OF TAXATION AND WITHHOLDING

Upon the expiration or termination of the Restricted Period, the Fair Market
Value of the Stock deliverable to you in respect of the RSUs will be taxable to
you as compensation income, based on the Fair Market Value of Stock on the day
the Stock is deliverable to you, and withholding of Federal, state, and local
taxes will apply at the minimum rate prescribed by law. FICA tax withholding
also will apply except to the extent FICA taxes have already been collected in
the case of retirement-eligible employees as described below. (If Code section
409A(a)(2)(B)(i) applies because you are a specified employee receiving Stock on
account of a termination of employment or if you are an Insider, your Stock may
not be deliverable to you for six months following such date of termination and,
accordingly, the Fair Market Value of the Stock on that date shall be used for
purposes of determining your compensation income.)



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

Your tax basis in shares of Stock delivered to you in respect of the RSUs will
be equal to the Fair Market Value of such shares on the day the Stock is
deliverable to you. Your holding period for purposes of determining long-term
capital gain or loss treatment on any subsequent sale of such Stock will begin
on that day.

Unless you deliver cash to the Corporation to satisfy any withholding tax on
Stock deliverable to you in respect of vested RSUs in accordance with procedures
established in advance by the Corporation’s Senior Vice President of Human
Resources, you will be deemed to have automatically elected to pay any
withholding tax on Stock deliverable to you by means of the Corporation reducing
the number of shares of Stock deliverable to you in respect of vested RSUs,
based upon the minimum rate of withholding prescribed by law.

Any cash paid to you as dividend equivalents with respect to RSUs during the
Restricted Period will be taxable to you as compensation income and subject to
withholding of Federal, state and local income taxes, and FICA taxes.

In the event you are or become eligible for retirement during the Restricted
Period, a portion of your Award will become subject to FICA taxes prior to the
termination of the Restricted Period, and FICA taxes will be withheld with
respect to the number of RSUs on which the Restricted Period would terminate if
you were to retire. As an administrative practice in accordance with IRS
regulations, the Corporation generally will delay application of these FICA
taxes on retirement-eligible participants until December of the year of
withholding (or when the Stock is deliverable, if earlier). FICA taxes will be
computed based upon the Fair Market Value of the Stock on the date of
withholding. For example, if you are eligible to retire during the Restricted
Period, then you would become subject to FICA taxes on the later of the first
anniversary of the Award Date or the date that you become retirement eligible,
and FICA taxes would be withheld even though Stock would not be deliverable to
you until the close of the Restricted Period. The Corporation will withhold such
FICA tax from your regular wages or MICP payment. The Corporation may collect
the FICA withholding from you either shortly before or after the date it is due
and in the case of Insiders may require delivery of a check to satisfy any
shortfall in the withholding.

Since we will withhold at the minimum rate prescribed by law for these awards,
you may owe additional taxes as a result of the termination or expiration of the
Restricted Period.

AMENDMENT AND TERMINATION OF PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

ACCEPTANCE OF AWARD

No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of the Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this Award will be effective as of the Award Date.

By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.benefitaccess.com). This consent can only be withdrawn by written
notice to the Vice President of Compensation and Benefits at the address noted
above.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited as noted above.

POST-EMPLOYMENT COVENANTS

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

MISCELLANEOUS

Nothing contained in this Award Agreement shall confer upon you any right of
continued employment by the Corporation or guarantee that any future awards will
be made to you under the Plan. In addition, nothing in this Award Agreement
limits in any way the right of the Corporation to terminate your employment at
any time. The value of the RSUs awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits. Notwithstanding any other provision of this Award Agreement to
the contrary, no Stock will be issued to you within six months from the Award
Date.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 9

 

The Corporation recommends that Insiders consult with the Office of the General
Counsel or the Office of the Corporate Secretary before entering into any
transactions involving Stock even after the expiration or termination of the
Restricted Period.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

Acknowledged by:

 

 

   

 

Signature     Date

 

   

 

Print Name     U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 10

 

Exhibit A

Post Employment Conduct Agreement

(RSU Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of restricted stock units to me under the Award Agreement (the “RSUs”) pursuant
to the Lockheed Martin Corporation Amended and Restated 2003 Incentive
Performance Award Plan, as amended effective January 1, 2009 (the “Plan”). By
accepting the RSUs, I agree as follows:

1. Post Termination Activity

(a) Post-employment Activity As a Lawyer – I acknowledge that as counsel to
Lockheed Martin Corporation (the “Corporation”), I owe ethical and fiduciary
obligations to the Corporation and that at least some of these obligations will
continue even after the date of my termination of employment with the
Corporation (“Termination Date”). I agree that after my Termination Date I will
comply fully with all applicable ethical and fiduciary obligations that I owe to
the Corporation. To the extent permitted by applicable law, including but not
limited to any applicable rules governing attorney conduct, I agree that I will
not

 

  (i) Represent any client adversely to the Corporation;

 

  (ii) Reveal to any third party any information learned by me during the course
of my employment with the Corporation except for information that is or becomes
generally known;

 

  (iii) Encourage or solicit any present or future agents or employees of the
Corporation to terminate their employment for the purpose of competing with the
Corporation; or

 

  (iv) Whether as a lawyer or non-lawyer, accept a position (whether as agent,
employer, part or sole owner or in any other capacity) with any person or entity
whose interests are adverse to the Corporation’s interests if that adverse
position is related in any way to my present or past work with the Corporation.

(b) No disparagement – Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.

(c) Cooperation in Litigation and Investigations – Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 11

 

future litigation (including alternative dispute resolution proceedings) or
investigations in which the Corporation or any of its subsidiaries or affiliates
is a party or is required or requested to provide testimony and regarding which,
as a result of my employment with the Corporation, I reasonably could be
expected to have knowledge or information relevant to the litigation or
investigation. Notwithstanding any other provision of this PECA, nothing in this
PECA shall affect my obligation to cooperate with any governmental inquiry or
investigation or to give truthful testimony in court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the RSUs is expressly made contingent upon
my agreements with the Corporation set forth in this PECA. I acknowledge that
the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation’s confidential or proprietary information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests.

3. Remedies for Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, to the extent permitted by applicable law, including but not
limited to any applicable rules governing attorney conduct, that upon demand by
the Corporation, to forfeit, return or repay to the Corporation the “Benefits
and Proceeds” (as defined below) in the event any of the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1 (and in the case
of 1(a), the breach occurs prior to the second anniversary of my Termination
Date);

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or

 

  (iii)

The Corporation determines that I engaged in fraud, bribery or any other illegal
act or that my intentional misconduct or gross negligence (including the failure
to report the acts of another person of which I had knowledge during the period
I was employed by the Corporation)



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 12

 

 

contributed to another person’s fraud, bribery or other illegal act, which in
any such case adversely affected the Corporation’s financial position or
reputation.

 

  (iv) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

 

  (v) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have earned any of the RSUs and continue to own the shares of Common
Stock of the Corporation issued or issuable in respect of the RSUs, the shares
of Common Stock so acquired; (ii) to the extent I have earned any of the RSUs
and no longer own the shares of Common Stock of the Corporation issued or
issuable in respect of the RSUs, cash in an amount equal to the fair market
value of such shares on the date of the event set forth in Section 3(a) (which,
unless otherwise determined by the Management Development and Compensation
Committee of the Board of Directors of the Corporation, shall be equal to the
closing price of the shares of Common Stock as finally reported by the New York
Stock Exchange on such date), and (iii) to the extent I have not earned the RSUs
fully, all of my remaining rights, title or interest in the RSUs.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 13

 

7. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the RSUs to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of RSUs under the
Award Agreement.



--------------------------------------------------------------------------------

RSU (RJS)

Award Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Mr. Stevens:

The Management Development and Compensation Committee of the Board of Directors
(“Committee”) has awarded you Restricted Stock Units (“RSUs”). Each RSU entitles
you, upon satisfaction of the continued employment and other requirements set
forth in this letter and the Plan, to receive from Lockheed Martin Corporation
(“Corporation”) (i) one (1) share of the Corporation’s common stock, par value
$1.00 per share, (“Stock”); and (ii) quarterly cash payments equivalent to any
cash dividends paid to stockholders of the Corporation, each in accordance with
the terms of this letter, the Lockheed Martin Corporation Amended and Restated
2003 Incentive Performance Award Plan, as amended effective January 1, 2009
(“Plan”), and any rules and procedures adopted by the Committee.

This letter constitutes the Award Agreement for your RSUs and sets forth some of
the terms and conditions of your Award under the Plan, as determined by the
Committee. Additional terms and conditions are described in the Plan and in the
Prospectus relating to the Plan of which the Plan and this Award Agreement are a
part. In the event of a conflict between this letter and the Plan, the Plan
document will control. The Prospectus is available at
http://www.benefitaccess.com.

Capitalized terms not defined in this Award Agreement will have the meaning
ascribed to them in the Plan. The term Restricted Stock Unit or RSU as used in
this Award Agreement refers only to the Restricted Stock Units awarded to you
under this Award Agreement.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Acceptance of this Award Agreement constitutes your
consent to any action taken under the Plan consistent with its terms with
respect to this Award. The Committee has authorized electronic means for the
delivery and acceptance of this Award Agreement. Assuming prompt and proper
acknowledgment of your acceptance of this Award Agreement as described, this
Award will be effective as of the Award Date.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

CONSIDERATION FOR AWARD

The consideration for the Restricted Stock Units is your continued service to
the Corporation as an employee during the Restricted Period set forth below. If
you do not continue to perform services for the Corporation as an employee
during the entire Restricted Period, your Award will be forfeited in whole or in
part.

RIGHTS OF OWNERSHIP, RESTRICTIONS ON TRANSFER

During the Restricted Period, your RSUs will be subject to forfeiture. Until the
Restricted Period ends with respect to a particular RSU and a share of Stock is
delivered to you, you generally will not have the rights and privileges of a
stockholder. In particular, you will not have the right to vote your RSUs on any
matter put to the stockholders of the Corporation and you may not sell,
transfer, assign, pledge, use as collateral or otherwise dispose of or encumber
RSUs. You will, however, have the right to receive a cash payment for each RSU
equivalent to the cash dividend paid to stockholders on a share of Stock at the
time the corresponding dividend is paid to stockholders and this right continues
until the expiration of the Restricted Period and until the date that Stock is
deliverable to you.

Upon expiration or termination of the Restricted Period with respect to your
RSUs, and subject to the forfeiture provisions set forth below, each RSU for
which the restrictions have lapsed will be exchanged for a certificate (either
in paper or book entry form) evidencing one (1) share of Stock issued in your
name (or other name(s) designated by you). Your shares will be delivered to you
within ninety (90) days of the expiration or termination of the Restricted
Period. In the event Code section 409A(a)(2)(B)(i) applies because you are a
specified employee receiving a distribution on account of a termination of
employment, delivery of stock may be delayed for six months from such date;
similarly, if you are an Insider subject to the reporting provisions of
Section 16(a) of the Securities Exchange Act of 1934, delivery of Stock
following the expiration of the Restricted Period for any reason may be delayed
for six months. You will be notified if you are a specified employee for
purposes of section 409A. The certificates delivered to you may contain any
legend the Corporation determines is appropriate under the securities laws. At
the time the Restricted Period for your RSUs terminates, the Corporation is
required to collect from you the appropriate amount of Federal, state and local
taxes. The Corporation may be required to collect FICA taxes from you prior to
the termination of the Restricted Period if you become eligible for retirement
prior to the termination of that period. In this regard, please see “Timing of
Taxation and Withholding” below.

After the Stock is delivered to you, you (or your designee(s)) will enjoy all of
the rights and privileges associated with ownership of the shares, including the
right to vote on any matter put to stockholder vote, to receive dividends, and
to encumber, sell or otherwise transfer the shares. You should note, however,
that, while the shares would thus be free of the restrictions imposed during the
Restricted Period, your ability to sell the shares may be limited under the
Federal securities laws.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

You have the right to designate a beneficiary (or beneficiaries) to receive your
shares in exchange for your RSUs in the event of your death during the
Restricted Period by completing a beneficiary designation form available at
http://www.benefitaccess.com and returning it to the Vice President of
Compensation and Benefits’ office at the address below.

If, at your death, a completed beneficiary designation form is not on file at
the Vice President of Compensation and Benefits’ office (or if your designated
beneficiary predeceases you), the Stock in respect of your RSUs will be
transferred to your estate.

RESTRICTED PERIOD, FORFEITURE

The vesting of the RSUs awarded under this Award Agreement is subject to
satisfaction of a performance goal as well as your acceptance of this Award
Agreement by December 31, 2010 and your continued employment with the
Corporation from the Award Date until February 1, 2013 (the “Restricted
Period”). If any of these requirements are not satisfied, you may forfeit all or
part of your RSUs. Upon forfeiture, you will no longer have the right to receive
Stock for forfeited RSUs or to receive cash payments as dividend equivalents.

1. Performance Goal

At its first meeting after the Corporation finalizes the financial results for
the year ending December 31, 2010, the Committee will multiply the number of
RSUs awarded to you under this Award Agreement by the Fair Market Value of Stock
on the Award Date ($            ) (“RSU Award Value”). The Committee will then
compare your RSU Award Value to the product of 0.2% and the Corporation’s Cash
Flow for the year ending December 31, 2010 (with the product being referred to
as the “RSU Performance Goal”). If your RSU Award Value exceeds your RSU
Performance Goal (with the amount of that excess referred to as the “Performance
Shortfall”) then you will forfeit the number of whole RSUs that are equal to the
Performance Shortfall divided by the Fair Market Value of Stock on the Award
Date ($            ).

For purposes of this Award Agreement, Cash Flow for any period means net cash
flow from operations but not taking into account: (i) the aggregate difference
between the amount forecasted in the Corporation’s 2010 Long Range Plan to be
contributed by the Corporation to the Corporation’s defined benefit pension
plans during the period and the actual amounts contributed by the Corporation
during the period; and (ii) any tax payments or tax benefits during the period
associated with the divestiture of business units. Cash Flow shall be determined
by the Committee based upon the comparable numbers reported on the Corporation’s
audited consolidated financial statements or, if audited financial statements
are not available for the period for which Cash Flow is being determined, the
Subcommittee shall determine Cash Flow in a manner consistent with the
historical practices used by the Corporation in determining net cash provided by
operating activities as reported in its audited consolidated statement of cash
flows, in either case as modified by this paragraph.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

2. Employment Requirement

Regardless of the satisfaction of the RSU Performance Goal, all of your RSUs
will be forfeited and all of your rights to the RSUs and to receive Stock for
your RSUs will cease without further obligation on the part of the Corporation
unless you accept this Award Agreement as provided below by December 31, 2010
and continue to provide services to the Corporation as an Employee of the
Corporation until the expiration or termination of the Restricted Period, which
will occur on February 1, 2013, subject only to the specific exceptions provided
below.

DEATH, DISABILITY, LAYOFF, RETIREMENT

1. Death and Disability

Your RSUs will immediately vest and no longer be subject to the continuing
employment requirement or the potential forfeiture to the extent of a
Performance Shortfall if:

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following the date of your termination of employment on account of death or
total disability, but in no event later than the March 15 next following the
year in which such termination occurs.

2. Lay Off

If you are laid off with an effective date prior to February 1, 2011, you will
forfeit all of your RSUs in accordance with the general rule requiring continued
employment during the Restricted Period. If you are laid off with an effective
date on or after February 1, 2011, your RSUs will continue to be subject to
forfeiture to the extent of any Performance Shortfall certified by the Committee
on or after such date; however, you will not be subject to the continued
employment requirement and, subject to any Performance Shortfall that may occur,
the Restricted Period will end for a portion of your RSUs and you will vest in
your RSUs as follows:

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your layoff is effective on
or after the first anniversary of the Award Date (February 1, 2011), but before
the second anniversary of the Award Date (February 1, 2012); and



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your layoff is effective on
or after the second anniversary of the Award Date (February 1, 2012) but before
the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your layoff, but in no event later than the March 15 next following
the year in which you are laid off. You will forfeit your remaining RSUs on the
date you are laid off.

3. Retirement

If your retirement is effective before February 1, 2011, you will forfeit all of
your RSUs in accordance with the general rule set forth above requiring
continuous employment during the Restricted Period. If you retire with an
effective date on or after February 1, 2011, your RSUs will continue to be
subject to forfeiture to the extent of any Performance Shortfall certified by
the Committee on or after such date; however, you will not be subject to the
continued employment requirement and, subject to any Performance Shortfall that
may occur, the Restricted Period will end for a portion of your RSUs and you
will vest in a portion of your RSUs as follows:

 

  (i)

you will vest in one third ( 1/ 3) of your RSUs if your retirement is effective
on or after the first anniversary of the Award Date (February 1, 2011), but
before the second anniversary of the Award Date (February 1, 2012); and

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your retirement is effective
on or after the second anniversary of the Award Date (February 1, 2012) but
before the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your termination of employment on account of your retirement, but in
no event later than the March 15 next following the year in which you retire.
You will forfeit the remaining RSUs on the date of your termination of
employment. For purposes of this provision, the term “retirement” means
retirement from service under the terms of the Corporation’s defined benefit
pension plan in which you are a participant or termination following attainment
of age 55 and five years of service if you do not participate in one of the
Corporation’s defined benefit pension plans.

RESIGNATION OR TERMINATION WITH OR WITHOUT CAUSE

If you resign or your employment otherwise terminates before February 1, 2013,
other than on account of death, disability, layoff, or retirement, (or
Divestiture or Change in Control as described below) whether voluntarily or by
action of the Corporation and in the latter case whether with or without
“cause,” you will forfeit your RSUs on the date of your termination.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

DIVESTITURE

If the Corporation divests (as defined below) all or substantially all of a
business operation of the Corporation and such divestiture results in the
termination of your employment with the Corporation or its subsidiaries and the
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Your RSUs will vest immediately and you will
receive shares of Stock in exchange for RSUs within ninety (90) days following
your termination of employment with the Corporation, but in no event later than
the March 15 next following the year in which your employment terminates. For
the purposes of this provision, the term “divestiture” shall mean a transaction
which results in the transfer of control of the business operation divested to
any person, corporation, association, partnership, joint venture, limited
liability company or other business entity of which less than 50% of the voting
stock or other equity interests (in the case of entities other than
corporations), is owned or controlled directly or indirectly by the Corporation,
by one or more of the Corporation’s subsidiaries or by a combination thereof.

CHANGE IN CONTROL

In the event your employment is terminated by the Corporation (or its successor)
following a Change in Control, your RSUs will vest and the Restricted Period
shall terminate on the date of your termination following the Change in Control.
You will vest in your entire Award under this Agreement and without regard to
any forfeiture that might otherwise occur because of a Performance Shortfall.

CHANGES IN CAPITALIZATION

In the event of a stock split, stock dividend or other similar action resulting
in additional shares of Stock being issued to existing stockholders during the
Restricted Period or in the event of a reverse stock split resulting in a
contraction in the number of shares outstanding during the Restricted Period,
the number of your RSUs will be adjusted in the same manner as if you held
actual shares of Stock.

TIMING OF TAXATION AND WITHHOLDING

Upon the expiration or termination of the Restricted Period, the Fair Market
Value of the Stock deliverable to you in respect of the RSUs will be taxable to
you as compensation income, based on the Fair Market Value of Stock on the day
the Stock is deliverable to you, and withholding of Federal, state, and local
taxes will apply at the minimum rate prescribed by law. FICA tax withholding
also will apply except to the extent FICA taxes have already been collected in
the case of retirement-eligible employees as described below. (If Code section
409A(a)(2)(B)(i) applies because you are a specified employee receiving Stock on
account of a termination of employment or if you are an Insider, your Stock may
not be deliverable to you for six months following such date of termination and,
accordingly, the Fair Market Value of the Stock on that date shall be used for
purposes of determining your compensation income.)



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

Your tax basis in shares of Stock delivered to you in respect of the RSUs will
be equal to the Fair Market Value of such shares on the day the Stock is
deliverable to you. Your holding period for purposes of determining long-term
capital gain or loss treatment on any subsequent sale of such Stock will begin
on that day.

Unless you deliver cash to the Corporation to satisfy any withholding tax on
Stock deliverable to you in respect of vested RSUs in accordance with procedures
established in advance by the Corporation’s Senior Vice President of Human
Resources, you will be deemed to have automatically elected to pay any
withholding tax on Stock deliverable to you by means of the Corporation reducing
the number of shares of Stock deliverable to you in respect of vested RSUs,
based upon the minimum rate of withholding prescribed by law.

Any cash paid to you as dividend equivalents with respect to RSUs during the
Restricted Period will be taxable to you as compensation income and subject to
withholding of Federal, state and local income taxes, and FICA taxes.

In the event you are or become eligible for retirement during the Restricted
Period, a portion of your Award will become subject to FICA taxes prior to the
termination of the Restricted Period, and FICA taxes will be withheld with
respect to the number of RSUs on which the Restricted Period would terminate if
you were to retire. As an administrative practice in accordance with IRS
regulations, the Corporation generally will delay application of these FICA
taxes on retirement-eligible participants until December of the year of
withholding (or when the Stock is deliverable, if earlier). FICA taxes will be
computed based upon the Fair Market Value of the Stock on the date of
withholding. For example, if you are eligible to retire during the Restricted
Period, then you would become subject to FICA taxes on the later of the first
anniversary of the Award Date or the date that you become retirement eligible,
and FICA taxes would be withheld even though Stock would not be deliverable to
you until the close of the Restricted Period. The Corporation will withhold such
FICA tax from your regular wages or MICP payment. The Corporation may collect
the FICA withholding from you either shortly before or after the date it is due
and in the case of Insiders may require delivery of a check to satisfy any
shortfall in the withholding.

Since we will withhold at the minimum rate prescribed by law for these awards,
you may owe additional taxes as a result of the termination or expiration of the
Restricted Period.

AMENDMENT AND TERMINATION OF PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

ACCEPTANCE OF AWARD

No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of the Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this Award will be effective as of the Award Date.

By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.benefitaccess.com). This consent can only be withdrawn by written
notice to the Vice President of Compensation and Benefits at the address noted
above.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited as noted above.

POST-EMPLOYMENT COVENANTS

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

MISCELLANEOUS

Nothing contained in this Award Agreement shall confer upon you any right of
continued employment by the Corporation or guarantee that any future awards will
be made to you under the Plan. In addition, nothing in this Award Agreement
limits in any way the right of the Corporation to terminate your employment at
any time. The value of the RSUs awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits. Notwithstanding any other provision of this Award Agreement to
the contrary, no Stock will be issued to you within six months from the Award
Date.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 9

 

The Corporation recommends that Insiders consult with the Office of the General
Counsel or the Office of the Corporate Secretary before entering into any
transactions involving Stock even after the expiration or termination of the
Restricted Period.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

Acknowledged by:

 

 

   

 

Signature     Date

 

   

 

Print Name     U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 10

 

Exhibit A

Post Employment Conduct Agreement

(RSU Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of restricted stock units to me under the Award Agreement (the “RSUs”) pursuant
to the Lockheed Martin Corporation Amended and Restated 2003 Incentive
Performance Award Plan, as amended effective January 1, 2009 (the “Plan”). By
accepting the RSUs, I agree as follows:

1. Restrictions Following Termination of Employment.

(a) Covenant Not To Compete - Without the express written consent of the
Management Development and Compensation Committee of the Board of Directors of
the Corporation, during the two-year period following the date of my termination
of employment (the “Termination Date”) with Lockheed Martin Corporation (the
“Corporation”), I will not, directly or indirectly, be employed by, provide
services to, or advise a “Restricted Company” (as defined in Section 6 below),
whether as an employee, advisor, director, officer, partner or consultant, or in
any other position, function or role that, in any such case,

 

  (i) oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6 below) of or by the Restricted Company, or

 

  (ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Corporation (including
but not limited to technical information or intellectual property, strategic
plans, information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.

(b) Non-Solicit - Without the express written consent of the Management
Development and Compensation Committee of the Board of Directors of the
Corporation, during the two-year period following the Termination Date, I will
not (i) interfere with any contractual relationship between the Corporation and
any customer, supplier, distributor or manufacturer of or to the Corporation to
the detriment of the Corporation or (ii) induce or attempt to induce any person
who is an employee of the Corporation to perform work or services for any entity
other than the Corporation.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 11

 

(c) Protection of Proprietary Information – Except to the extent required by
law, following my Termination Date, I will have a continuing obligation to
comply with the terms of any non-disclosure or similar agreements that I signed
while employed by the Corporation committing to hold confidential the
“Confidential or Proprietary Information” (as defined below) of the Corporation
or any of its affiliates, subsidiaries, related companies, joint ventures,
partnerships, customers, suppliers, partners, contractors or agents, in each
case in accordance with the terms of such agreements. I will not use or disclose
or allow the use or disclosure by others to any person or entity of Confidential
or Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President and General Counsel
as to the existence of the obligation and will cooperate with any reasonable
request by the Corporation for assistance in seeking to protect the information.
All materials to which I have had access, or which were furnished or otherwise
made available to me in connection with my employment with the Corporation shall
be and remain the property of the Corporation. For purposes of this PECA,
“Confidential or Proprietary Information” means Proprietary Information within
the meaning of CPS 710 (a copy of which has been made available to me),
including but not limited to information that a person or entity desires to
protect from unauthorized disclosure to third parties that can provide the
person or entity with a business, technological, or economic advantage over its
competitors, or which, if known or used by third parties or if used by the
person’s or entity’s employees or agents in an unauthorized manner, might be
detrimental to the person’s or entity’s interests. Confidential or Proprietary
Information may include, but is not limited to:

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes.

(d) No disparagement – Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 12

 

(e) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the RSUs is expressly made contingent upon
my agreements with the Corporation set forth in this PECA. I acknowledge that
the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation’s Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or

 

  (iii)

The Corporation determines that I engaged in fraud, bribery or any other illegal
act or that my intentional misconduct or gross negligence (including the failure
to report the acts of another person of which I had knowledge during the period
I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act,



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 13

 

 

which in any such case adversely affected the Corporation’s financial position
or reputation.

 

  (iv) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

 

  (v) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have earned any of the RSUs and continue to own the shares of Common
Stock of the Corporation issued or issuable in respect of the RSUs, the shares
of Common Stock so acquired; (ii) to the extent I have earned any of the RSUs
and no longer own the shares of Common Stock of the Corporation issued or
issuable in respect of the RSUs, cash in an amount equal to the fair market
value of such shares on the date of the event set forth in Section 3(a) (which,
unless otherwise determined by the Management Development and Compensation
Committee of the Board of Directors of the Corporation, shall be equal to the
closing price of the shares of Common Stock as finally reported by the New York
Stock Exchange on such date), and (iii) to the extent I have not earned the RSUs
fully, all of my remaining rights, title or interest in the RSUs.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable. For purposes of this PECA, the
following terms have the meanings given below:

(a) “Restricted Company” means The Boeing Company, General Dynamics Corporation,
Northrop Grumman Corporation, the Raytheon Company, United Technologies
Corporation, Honeywell International Inc., BAE Systems Inc., L-3 Communications



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 14

 

Corporation, the Harris Corporation, Thales, EADS North America and (i) any
entity directly or indirectly controlling, controlled by, or under common
control with any of the foregoing, and (ii) any successor to all or part of the
business of any of the foregoing as a result of a merger, reorganization,
consolidation, spin-off, split-up, acquisition, divestiture, or similar
transaction.

(b) “Competitive Products or Services” means products or services that compete
with, or are an alternative or potential alternative to, products sold or
services provided by a subsidiary, business area, division or operating unit or
business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.

7. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the RSUs to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of RSUs under the
Award Agreement.



--------------------------------------------------------------------------------

RSU Retention (Elected Officer)

Award Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Awardee:

The Management Development and Compensation Committee of the Board of Directors
(“Committee”) has awarded you Restricted Stock Units (“RSUs”). Each RSU entitles
you, upon satisfaction of the continued employment and other requirements set
forth in this letter and the Plan, to receive from Lockheed Martin Corporation
(“Corporation”) (i) one (1) share of the Corporation’s common stock, par value
$1.00 per share, (“Stock”); and (ii) quarterly cash payments equivalent to any
cash dividends paid to stockholders of the Corporation, each in accordance with
the terms of this letter, the Lockheed Martin Corporation Amended and Restated
2003 Incentive Performance Award Plan, as amended effective January 1, 2009
(“Plan”), and any rules and procedures adopted by the Committee.

This letter constitutes the Award Agreement for your RSUs and sets forth some of
the terms and conditions of your Award under the Plan, as determined by the
Committee. Additional terms and conditions are described in the Plan and in the
Prospectus relating to the Plan of which the Plan and this Award Agreement are a
part. In the event of a conflict between this letter and the Plan, the Plan
document will control. The Prospectus is available at
http://www.benefitaccess.com.

Capitalized terms not defined in this Award Agreement will have the meaning
ascribed to them in the Plan. The term Restricted Stock Unit or RSU as used in
this Award Agreement refers only to the Restricted Stock Units awarded to you
under this Award Agreement.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Acceptance of this Award Agreement constitutes your
consent to any action taken under the Plan consistent with its terms with
respect to this Award. The Committee has authorized electronic means for the
delivery and acceptance of this Award Agreement. Assuming prompt and proper
acknowledgment of your acceptance of this Award Agreement as described, this
Award will be effective as of the Award Date.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

CONSIDERATION FOR AWARD

The consideration for the Restricted Stock Units is your continued service to
the Corporation as an employee during the Restricted Period set forth below. If
you do not continue to perform services for the Corporation as an employee
during the entire Restricted Period, your Award will be forfeited in whole or in
part.

RIGHTS OF OWNERSHIP, RESTRICTIONS ON TRANSFER

During the Restricted Period, your RSUs will be subject to forfeiture. Until the
Restricted Period ends with respect to a particular RSU and a share of Stock is
delivered to you, you generally will not have the rights and privileges of a
stockholder. In particular, you will not have the right to vote your RSUs on any
matter put to the stockholders of the Corporation and you may not sell,
transfer, assign, pledge, use as collateral or otherwise dispose of or encumber
RSUs. You will, however, have the right to receive a cash payment for each RSU
equivalent to the cash dividend paid to stockholders on a share of Stock at the
time the corresponding dividend is paid to stockholders and this right continues
until the expiration of the Restricted Period and until the date that Stock is
deliverable to you.

Upon expiration or termination of the Restricted Period with respect to your
RSUs, and subject to the forfeiture provisions set forth below, each RSU for
which the restrictions have lapsed will be exchanged for a certificate (either
in paper or book entry form) evidencing one (1) share of Stock issued in your
name (or other name(s) designated by you). Your shares will be delivered to you
within ninety (90) days of the expiration or termination of the Restricted
Period. In the event Code section 409A(a)(2)(B)(i) applies because you are a
specified employee receiving a distribution on account of a termination of
employment, delivery of stock may be delayed for six months from such date;
similarly, if you are an Insider subject to the reporting provisions of
Section 16(a) of the Securities Exchange Act of 1934, delivery of Stock
following the expiration of the Restricted Period for any reason may be delayed
for six months. You will be notified if you are a specified employee for
purposes of section 409A. The certificates delivered to you may contain any
legend the Corporation determines is appropriate under the securities laws. At
the time the Restricted Period for your RSUs terminates, the Corporation is
required to collect from you the appropriate amount of Federal, state and local
taxes. The Corporation may be required to collect FICA taxes from you prior to
the termination of the Restricted Period if you become eligible for retirement
prior to the termination of that period. In this regard, please see “Timing of
Taxation and Withholding” below.

After the Stock is delivered to you, you (or your designee(s)) will enjoy all of
the rights and privileges associated with ownership of the shares, including the
right to vote on any matter put to stockholder vote, to receive dividends, and
to encumber, sell or otherwise transfer the shares. You should note, however,
that, while the shares would thus be free of the restrictions imposed during the
Restricted Period, your ability to sell the shares may be limited under the
Federal securities laws.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

You have the right to designate a beneficiary (or beneficiaries) to receive your
shares in exchange for your RSUs in the event of your death during the
Restricted Period by completing a beneficiary designation form available at
http://www.benefitaccess.com and returning it to the Vice President of
Compensation and Benefits’ office at the address below.

If, at your death, a completed beneficiary designation form is not on file at
the Vice President of Compensation and Benefits’ office (or if your designated
beneficiary predeceases you), the Stock in respect of your RSUs will be
transferred to your estate.

RESTRICTED PERIOD, FORFEITURE

The vesting of the RSUs awarded under this Award Agreement is subject to
satisfaction of a performance goal as well as your acceptance of this Award
Agreement by December 31, 2010 and your continued employment with the
Corporation from the Award Date until February 1, 2013 (the “Restricted
Period”). If any of these requirements are not satisfied, you may forfeit all or
part of your RSUs. Upon forfeiture, you will no longer have the right to receive
Stock for forfeited RSUs or to receive cash payments as dividend equivalents.

1. Performance Goal

At its first meeting after the Corporation finalizes the financial results for
the year ending December 31, 2010, the Committee will multiply the number of
RSUs awarded to you under this Award Agreement by the Fair Market Value of Stock
on the Award Date ($            ) (“RSU Award Value”). The Committee will then
compare your RSU Award Value to the product of 0.04% and the Corporation’s Cash
Flow for the year ending December 31, 2010 (with the product being referred to
as the “RSU Performance Goal”). If your RSU Award Value exceeds your RSU
Performance Goal (with the amount of that excess referred to as the “Performance
Shortfall”) then you will forfeit the number of whole RSUs that are equal to the
Performance Shortfall divided by the Fair Market Value of Stock on the Award
Date ($            ).

For purposes of this Award Agreement, Cash Flow for any period means net cash
flow from operations but not taking into account: (i) the aggregate difference
between the amount forecasted in the Corporation’s 2010 Long Range Plan to be
contributed by the Corporation to the Corporation’s defined benefit pension
plans during the period and the actual amounts contributed by the Corporation
during the period; and (ii) any tax payments or tax benefits during the period
associated with the divestiture of business units. Cash Flow shall be determined
by the Committee based upon the comparable numbers reported on the Corporation’s
audited consolidated financial statements or, if audited financial statements
are not available for the period for which Cash Flow is being determined, the
Subcommittee shall determine Cash Flow in a manner consistent with the
historical practices used by the Corporation in determining net cash provided by
operating activities as reported in its audited consolidated statement of cash
flows, in either case as modified by this paragraph.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

2. Employment Requirement

Regardless of the satisfaction of the RSU Performance Goal, all of your RSUs
will be forfeited and all of your rights to the RSUs and to receive Stock for
your RSUs will cease without further obligation on the part of the Corporation
unless you accept this Award Agreement as provided below by December 31, 2010
and continue to provide services to the Corporation as an Employee of the
Corporation until the expiration or termination of the Restricted Period, which
will occur on February 1, 2013, subject only to the specific exceptions provided
below.

DEATH, DISABILITY, LAYOFF, RETIREMENT

1. Death and Disability

Your RSUs will immediately vest and no longer be subject to the continuing
employment requirement or the potential forfeiture to the extent of a
Performance Shortfall if:

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following the date of your termination of employment on account of death or
total disability, but in no event later than the March 15 next following the
year in which such termination occurs.

2. Lay Off

If you are laid off with an effective date prior to February 1, 2011, you will
forfeit all of your RSUs in accordance with the general rule requiring continued
employment during the Restricted Period. If you are laid off with an effective
date on or after February 1, 2011, your RSUs will continue to be subject to
forfeiture to the extent of any Performance Shortfall certified by the Committee
on or after such date; however, you will not be subject to the continued
employment requirement and, subject to any Performance Shortfall that may occur,
the Restricted Period will end for a portion of your RSUs and you will vest in
your RSUs as follows:

 

  (i) you will vest in one third (1/3) of your RSUs if your layoff is effective
on or after the first anniversary of the Award Date (February 1, 2011), but
before the second anniversary of the Award Date (February 1, 2012); and



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

  (ii)

you will vest in two thirds ( 2/ 3) of your RSUs if your layoff is effective on
or after the second anniversary of the Award Date (February 1, 2012) but before
the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your layoff, but in no event later than the March 15 next following
the year in which you are laid off. You will forfeit your remaining RSUs on the
date you are laid off.

3. Retirement

If your retirement is effective before February 1, 2013, you will forfeit all of
your RSUs in accordance with the general rule set forth above requiring
continuous employment during the Restricted Period.

RESIGNATION OR TERMINATION WITH OR WITHOUT CAUSE

If you resign or your employment otherwise terminates before February 1, 2013,
other than on account of death, disability, layoff, or retirement, (or
Divestiture or Change in Control as described below) whether voluntarily or by
action of the Corporation and in the latter case whether with or without
“cause,” you will forfeit your RSUs on the date of your termination.

DIVESTITURE

If the Corporation divests (as defined below) all or substantially all of a
business operation of the Corporation and such divestiture results in the
termination of your employment with the Corporation or its subsidiaries and the
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Your RSUs will vest immediately and you will
receive shares of Stock in exchange for RSUs within ninety (90) days following
your termination of employment with the Corporation, but in no event later than
the March 15 next following the year in which your employment terminates. For
the purposes of this provision, the term “divestiture” shall mean a transaction
which results in the transfer of control of the business operation divested to
any person, corporation, association, partnership, joint venture, limited
liability company or other business entity of which less than 50% of the voting
stock or other equity interests (in the case of entities other than
corporations), is owned or controlled directly or indirectly by the Corporation,
by one or more of the Corporation’s subsidiaries or by a combination thereof.

CHANGE IN CONTROL

In the event your employment is terminated by the Corporation (or its successor)
following a Change in Control, your RSUs will vest and the Restricted Period
shall terminate on the date of your termination following the Change in Control.
You will vest in your entire Award under this Agreement and without regard to
any forfeiture that might otherwise occur because of a Performance Shortfall.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

CHANGES IN CAPITALIZATION

In the event of a stock split, stock dividend or other similar action resulting
in additional shares of Stock being issued to existing stockholders during the
Restricted Period or in the event of a reverse stock split resulting in a
contraction in the number of shares outstanding during the Restricted Period,
the number of your RSUs will be adjusted in the same manner as if you held
actual shares of Stock.

TIMING OF TAXATION AND WITHHOLDING

Upon the expiration or termination of the Restricted Period, the Fair Market
Value of the Stock deliverable to you in respect of the RSUs will be taxable to
you as compensation income, based on the Fair Market Value of Stock on the day
the Stock is deliverable to you, and withholding of Federal, state, and local
taxes will apply at the minimum rate prescribed by law. FICA tax withholding
also will apply except to the extent FICA taxes have already been collected in
the case of retirement-eligible employees as described below. (If Code section
409A(a)(2)(B)(i) applies because you are a specified employee receiving Stock on
account of a termination of employment or if you are an Insider, your Stock may
not be deliverable to you for six months following such date of termination and,
accordingly, the Fair Market Value of the Stock on that date shall be used for
purposes of determining your compensation income.)

Your tax basis in shares of Stock delivered to you in respect of the RSUs will
be equal to the Fair Market Value of such shares on the day the Stock is
deliverable to you. Your holding period for purposes of determining long-term
capital gain or loss treatment on any subsequent sale of such Stock will begin
on that day.

Unless you deliver cash to the Corporation to satisfy any withholding tax on
Stock deliverable to you in respect of vested RSUs in accordance with procedures
established in advance by the Corporation’s Senior Vice President of Human
Resources, you will be deemed to have automatically elected to pay any
withholding tax on Stock deliverable to you by means of the Corporation reducing
the number of shares of Stock deliverable to you in respect of vested RSUs,
based upon the minimum rate of withholding prescribed by law.

Any cash paid to you as dividend equivalents with respect to RSUs during the
Restricted Period will be taxable to you as compensation income and subject to
withholding of Federal, state and local income taxes, and FICA taxes.

In the event you are or become eligible for retirement during the Restricted
Period, a portion of your Award will become subject to FICA taxes prior to the
termination of the Restricted Period, and FICA taxes will be withheld with
respect to the number of RSUs on which the Restricted Period would terminate if
you were to retire. As an administrative practice in accordance with IRS
regulations, the Corporation generally will delay application of these FICA
taxes on retirement-eligible participants until December of the year of
withholding (or when the Stock is deliverable, if earlier). FICA taxes will be
computed based upon the Fair Market Value of the Stock on the date of
withholding. For example, if you are eligible to retire during the



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

Restricted Period, then you would become subject to FICA taxes on the later of
the first anniversary of the Award Date or the date that you become retirement
eligible, and FICA taxes would be withheld even though Stock would not be
deliverable to you until the close of the Restricted Period. The Corporation
will withhold such FICA tax from your regular wages or MICP payment. The
Corporation may collect the FICA withholding from you either shortly before or
after the date it is due and in the case of Insiders may require delivery of a
check to satisfy any shortfall in the withholding.

Since we will withhold at the minimum rate prescribed by law for these awards,
you may owe additional taxes as a result of the termination or expiration of the
Restricted Period.

AMENDMENT AND TERMINATION OF PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.

ACCEPTANCE OF AWARD

No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of the Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this Award will be effective as of the Award Date.

By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.benefitaccess.com). This consent



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

can only be withdrawn by written notice to the Vice President of Compensation
and Benefits at the address noted above.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited as noted above.

POST-EMPLOYMENT COVENANTS

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

MISCELLANEOUS

Nothing contained in this Award Agreement shall confer upon you any right of
continued employment by the Corporation or guarantee that any future awards will
be made to you under the Plan. In addition, nothing in this Award Agreement
limits in any way the right of the Corporation to terminate your employment at
any time. The value of the RSUs awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits. Notwithstanding any other provision of this Award Agreement to
the contrary, no Stock will be issued to you within six months from the Award
Date.

The Corporation recommends that Insiders consult with the Office of the General
Counsel or the Office of the Corporate Secretary before entering into any
transactions involving Stock even after the expiration or termination of the
Restricted Period.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

Acknowledged by:

 

 

   

 

Signature     Date

 

   

 

Print Name     U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 9

 

Exhibit A

Post Employment Conduct Agreement

(RSU Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of restricted stock units to me under the Award Agreement (the “RSUs”) pursuant
to the Lockheed Martin Corporation Amended and Restated 2003 Incentive
Performance Award Plan, as amended effective January 1, 2009 (the “Plan”). By
accepting the RSUs, I agree as follows:

1. Restrictions Following Termination of Employment.

(a) Covenant Not To Compete - Without the express written consent of the Chief
Executive Officer of the Corporation, during the two-year period following the
date of my termination of employment (the “Termination Date”) with Lockheed
Martin Corporation (the “Corporation”), I will not, directly or indirectly, be
employed by, provide services to, or advise a “Restricted Company” (as defined
in Section 6 below), whether as an employee, advisor, director, officer, partner
or consultant, or in any other position, function or role that, in any such
case,

 

  (i) oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6 below) of or by the Restricted Company, or

 

  (ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Corporation (including
but not limited to technical information or intellectual property, strategic
plans, information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.

(b) Non-Solicit - Without the express written consent of the Chief Executive
Officer of the Corporation, during the two-year period following the Termination
Date, I will not (i) interfere with any contractual relationship between the
Corporation and any customer, supplier, distributor or manufacturer of or to the
Corporation to the detriment of the Corporation or (ii) induce or attempt to
induce any person who is an employee of the Corporation to perform work or
services for any entity other than the Corporation.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 10

 

(c) Protection of Proprietary Information - Except to the extent required by
law, following my Termination Date, I will have a continuing obligation to
comply with the terms of any non-disclosure or similar agreements that I signed
while employed by the Corporation committing to hold confidential the
“Confidential or Proprietary Information” (as defined below) of the Corporation
or any of its affiliates, subsidiaries, related companies, joint ventures,
partnerships, customers, suppliers, partners, contractors or agents, in each
case in accordance with the terms of such agreements. I will not use or disclose
or allow the use or disclosure by others to any person or entity of Confidential
or Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President and General Counsel
as to the existence of the obligation and will cooperate with any reasonable
request by the Corporation for assistance in seeking to protect the information.
All materials to which I have had access, or which were furnished or otherwise
made available to me in connection with my employment with the Corporation shall
be and remain the property of the Corporation. For purposes of this PECA,
“Confidential or Proprietary Information” means Proprietary Information within
the meaning of CPS 710 (a copy of which has been made available to me),
including but not limited to information that a person or entity desires to
protect from unauthorized disclosure to third parties that can provide the
person or entity with a business, technological, or economic advantage over its
competitors, or which, if known or used by third parties or if used by the
person’s or entity’s employees or agents in an unauthorized manner, might be
detrimental to the person’s or entity’s interests. Confidential or Proprietary
Information may include, but is not limited to:

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes.

(d) No disparagement - Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 11

 

(e) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the RSUs is expressly made contingent upon
my agreements with the Corporation set forth in this PECA. I acknowledge that
the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation's Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation's legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or

 

  (iii)

The Corporation determines that I engaged in fraud, bribery or any other illegal
act or that my intentional misconduct or gross negligence (including the failure
to report the acts of another person of which I had knowledge during the period
I was employed by the Corporation) contributed to another person’s



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 12

 

 

fraud, bribery or other illegal act, which in any such case adversely affected
the Corporation’s financial position or reputation.

 

  (iv) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

 

  (v) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have earned any of the RSUs and continue to own the shares of Common
Stock of the Corporation issued or issuable in respect of the RSUs, the shares
of Common Stock so acquired; (ii) to the extent I have earned any of the RSUs
and no longer own the shares of Common Stock of the Corporation issued or
issuable in respect of the RSUs, cash in an amount equal to the fair market
value of such shares on the date of the event set forth in Section 3(a) (which,
unless otherwise determined by the Management Development and Compensation
Committee of the Board of Directors of the Corporation, shall be equal to the
closing price of the shares of Common Stock as finally reported by the New York
Stock Exchange on such date), and (iii) to the extent I have not earned the RSUs
fully, all of my remaining rights, title or interest in the RSUs.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable. For purposes of this PECA, the
following terms have the meanings given below:



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 13

 

(a) “Restricted Company” means The Boeing Company, General Dynamics Corporation,
Northrop Grumman Corporation, the Raytheon Company, United Technologies
Corporation, Honeywell International Inc., BAE Systems Inc., L-3 Communications
Corporation, the Harris Corporation, Thales, EADS North America and (i) any
entity directly or indirectly controlling, controlled by, or under common
control with any of the foregoing, and (ii) any successor to all or part of the
business of any of the foregoing as a result of a merger, reorganization,
consolidation, spin-off, split-up, acquisition, divestiture, or similar
transaction.

(b) “Competitive Products or Services” means products or services that compete
with, or are an alternative or potential alternative to, products sold or
services provided by a subsidiary, business area, division or operating unit or
business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.

7. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the RSUs to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of RSUs under the
Award Agreement.



--------------------------------------------------------------------------------

RSU (Retention-NoPECA)

Award Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Awardee:

The Management Development and Compensation Committee of the Board of Directors
(“Committee”) has awarded you Restricted Stock Units (“RSUs”). Each RSU entitles
you, upon satisfaction of the continued employment and other requirements set
forth in this letter and the Plan, to receive from Lockheed Martin Corporation
(“Corporation”) (i) one (1) share of the Corporation’s common stock, par value
$1.00 per share, (“Stock”); and (ii) quarterly cash payments equivalent to any
cash dividends paid to stockholders of the Corporation, each in accordance with
the terms of this letter, the Lockheed Martin Corporation Amended and Restated
2003 Incentive Performance Award Plan, as amended effective January 1, 2009
(“Plan”), and any rules and procedures adopted by the Committee.

This letter constitutes the Award Agreement for your RSUs and sets forth some of
the terms and conditions of your Award under the Plan, as determined by the
Committee. Additional terms and conditions are described in the Plan and in the
Prospectus relating to the Plan of which the Plan and this Award Agreement are a
part. In the event of a conflict between this letter and the Plan, the Plan
document will control. The Prospectus is available at
http://www.benefitaccess.com.

Capitalized terms not defined in this Award Agreement will have the meaning
ascribed to them in the Plan. The term Restricted Stock Unit or RSU as used in
this Award Agreement refers only to the Restricted Stock Units awarded to you
under this Award Agreement.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Acceptance of this Award Agreement constitutes your
consent to any action taken under the Plan consistent with its terms with
respect to this Award. The Committee has authorized electronic means for the
delivery and acceptance of this Award Agreement. Assuming prompt and proper
acknowledgment of your acceptance of this Award Agreement as described, this
Award will be effective as of the Award Date.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

CONSIDERATION FOR AWARD

The consideration for the Restricted Stock Units is your continued service to
the Corporation as an employee during the Restricted Period set forth below. If
you do not continue to perform services for the Corporation as an employee
during the entire Restricted Period, your Award will be forfeited in whole or in
part.

RIGHTS OF OWNERSHIP, RESTRICTIONS ON TRANSFER

During the Restricted Period, your RSUs will be subject to forfeiture. Until the
Restricted Period ends with respect to a particular RSU and a share of Stock is
delivered to you, you generally will not have the rights and privileges of a
stockholder. In particular, you will not have the right to vote your RSUs on any
matter put to the stockholders of the Corporation and you may not sell,
transfer, assign, pledge, use as collateral or otherwise dispose of or encumber
RSUs. You will, however, have the right to receive a cash payment for each RSU
equivalent to the cash dividend paid to stockholders on a share of Stock at the
time the corresponding dividend is paid to stockholders and this right continues
until the expiration of the Restricted Period and until the date that Stock is
deliverable to you.

Upon expiration or termination of the Restricted Period with respect to your
RSUs, and subject to the forfeiture provisions set forth below, each RSU for
which the restrictions have lapsed will be exchanged for a certificate (either
in paper or book entry form) evidencing one (1) share of Stock issued in your
name (or other name(s) designated by you). Your shares will be delivered to you
within ninety (90) days of the expiration or termination of the Restricted
Period. In the event Code section 409A(a)(2)(B)(i) applies because you are a
specified employee receiving a distribution on account of a termination of
employment, delivery of stock may be delayed for six months from such date;
similarly, if you are an Insider subject to the reporting provisions of
Section 16(a) of the Securities Exchange Act of 1934, delivery of Stock
following the expiration of the Restricted Period for any reason may be delayed
for six months. You will be notified if you are a specified employee for
purposes of section 409A. The certificates delivered to you may contain any
legend the Corporation determines is appropriate under the securities laws. At
the time the Restricted Period for your RSUs terminates, the Corporation is
required to collect from you the appropriate amount of Federal, state and local
taxes. The Corporation may be required to collect FICA taxes from you prior to
the termination of the Restricted Period if you become eligible for retirement
prior to the termination of that period. In this regard, please see “Timing of
Taxation and Withholding” below.

After the Stock is delivered to you, you (or your designee(s)) will enjoy all of
the rights and privileges associated with ownership of the shares, including the
right to vote on any matter put to stockholder vote, to receive dividends, and
to encumber, sell or otherwise transfer the shares. You should note, however,
that, while the shares would thus be free of the restrictions imposed during the
Restricted Period, your ability to sell the shares may be limited under the
Federal securities laws.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

You have the right to designate a beneficiary (or beneficiaries) to receive your
shares in exchange for your RSUs in the event of your death during the
Restricted Period by completing a beneficiary designation form available at
http://www.benefitaccess.com and returning it to the Vice President of
Compensation and Benefits’ office at the address below.

If, at your death, a completed beneficiary designation form is not on file at
the Vice President of Compensation and Benefits’ office (or if your designated
beneficiary predeceases you), the Stock in respect of your RSUs will be
transferred to your estate.

RESTRICTED PERIOD, FORFEITURE

The vesting of the RSUs awarded under this Award Agreement is subject to your
acceptance of this Award Agreement by December 31, 2010 and your continued
employment with the Corporation from the Award Date until February 1, 2013 (the
“Restricted Period”). All of your RSUs will be forfeited and all of your rights
to the RSUs and to receive Stock for your RSUs will cease without further
obligation on the part of the Corporation unless you accept this Award Agreement
as provided below by December 31, 2010 and continue to provide services to the
Corporation as an Employee of the Corporation until the expiration or
termination of the Restricted Period, which will occur on February 1, 2013,
subject only to the specific exceptions provided below.

DEATH, DISABILITY, LAYOFF, RETIREMENT

1. Death and Disability

Your RSUs will immediately vest and no longer be subject to the continuing
employment requirement if:

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following the date of your termination of employment on account of death or
total disability, but in no event later than the March 15 next following the
year in which such termination occurs.

2. Lay Off

If you are laid off with an effective date prior to February 1, 2011, you will
forfeit all of your RSUs in accordance with the general rule requiring continued
employment during the Restricted Period. If you are laid off with an effective
date on or after February 1, 2011, your



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

RSUs will not be subject to the continued employment requirement, the Restricted
Period will end for a portion of your RSUs, and you will vest in your RSUs as
follows:

 

  (i) you will vest in one third (1/3) of your RSUs if your layoff is effective
on or after the first anniversary of the Award Date (February 1, 2011) but
before the second anniversary of the Award Date (February 1, 2012); and

 

  (ii) you will vest in two thirds (2/3) of your RSUs if your layoff is
effective on or after the second anniversary of the Award Date (February 1,
2012) but before the third anniversary of the Award Date (February 1, 2013).

The vested RSUs will be exchanged for shares of Stock within ninety (90) days
following your layoff, but in no event later than the March 15 next following
the year in which you are laid off. You will forfeit your remaining RSUs on the
date you are laid off.

3. Retirement

If your retirement is effective before February 1, 2013, you will forfeit all of
your RSUs in accordance with the general rule set forth above requiring
continuous employment during the Restricted Period.

RESIGNATION OR TERMINATION WITH OR WITHOUT CAUSE

If you resign or your employment otherwise terminates before February 1, 2013,
other than on account of death, disability, layoff, or retirement, (or
Divestiture or Change in Control as described below) whether voluntarily or by
action of the Corporation and in the latter case whether with or without
“cause,” you will forfeit your RSUs on the date of your termination.

DIVESTITURE

If the Corporation divests (as defined below) all or substantially all of a
business operation of the Corporation and such divestiture results in the
termination of your employment with the Corporation or its subsidiaries and the
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Your RSUs will vest immediately and you will
receive shares of Stock in exchange for RSUs within ninety (90) days following
your termination of employment with the Corporation, but in no event later than
the March 15 next following the year in which your employment terminates. For
the purposes of this provision, the term “divestiture” shall mean a transaction
which results in the transfer of control of the business operation divested to
any person, corporation, association, partnership, joint venture, limited
liability company or other business entity of which less than 50% of the voting
stock or other equity interests (in the case of entities other than
corporations), is owned or controlled directly or indirectly by the Corporation,
by one or more of the Corporation’s subsidiaries or by a combination thereof.

CHANGE IN CONTROL



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

In the event your employment is terminated by the Corporation (or its successor)
following a Change in Control, your RSUs will vest and the Restricted Period
shall terminate on the date of your termination following the Change in Control.

CHANGES IN CAPITALIZATION

In the event of a stock split, stock dividend or other similar action resulting
in additional shares of Stock being issued to existing stockholders during the
Restricted Period or in the event of a reverse stock split resulting in a
contraction in the number of shares outstanding during the Restricted Period,
the number of your RSUs will be adjusted in the same manner as if you held
actual shares of Stock.

TIMING OF TAXATION AND WITHHOLDING

Upon the expiration or termination of the Restricted Period, the Fair Market
Value of the Stock deliverable to you in respect of the RSUs will be taxable to
you as compensation income, based on the Fair Market Value of Stock on the day
the Stock is deliverable to you, and withholding of Federal, state, and local
taxes will apply at the minimum rate prescribed by law. FICA tax withholding
also will apply except to the extent FICA taxes have already been collected in
the case of retirement-eligible employees as described below. (If Code section
409A(a)(2)(B)(i) applies because you are a specified employee receiving Stock on
account of a termination of employment or if you are an Insider, your Stock may
not be deliverable to you for six months following such date of termination and,
accordingly, the Fair Market Value of the Stock on that date shall be used for
purposes of determining your compensation income.)

Your tax basis in shares of Stock delivered to you in respect of the RSUs will
be equal to the Fair Market Value of such shares on the day the Stock is
deliverable to you. Your holding period for purposes of determining long-term
capital gain or loss treatment on any subsequent sale of such Stock will begin
on that day.

Unless you deliver cash to the Corporation to satisfy any withholding tax on
Stock deliverable to you in respect of vested RSUs in accordance with procedures
established in advance by the Corporation’s Senior Vice President of Human
Resources, you will be deemed to have automatically elected to pay any
withholding tax on Stock deliverable to you by means of the Corporation reducing
the number of shares of Stock deliverable to you in respect of vested RSUs,
based upon the minimum rate of withholding prescribed by law.

Any cash paid to you as dividend equivalents with respect to RSUs during the
Restricted Period will be taxable to you as compensation income and subject to
withholding of Federal, state and local income taxes, and FICA taxes.

In the event you are or become eligible for retirement during the Restricted
Period, a portion of your Award will become subject to FICA taxes prior to the
termination of the Restricted Period, and FICA taxes will be withheld with
respect to the number of RSUs on which



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

the Restricted Period would terminate if you were to retire. As an
administrative practice in accordance with IRS regulations, the Corporation
generally will delay application of these FICA taxes on retirement-eligible
participants until December of the year of withholding (or when the Stock is
deliverable, if earlier). FICA taxes will be computed based upon the Fair Market
Value of the Stock on the date of withholding. For example, if you are eligible
to retire during the Restricted Period, then you would become subject to FICA
taxes on the later of the first anniversary of the Award Date or the date that
you become retirement eligible, and FICA taxes would be withheld even though
Stock would not be deliverable to you until the close of the Restricted Period.
The Corporation will withhold such FICA tax from your regular wages or MICP
payment. The Corporation may collect the FICA withholding from you either
shortly before or after the date it is due and in the case of Insiders may
require delivery of a check to satisfy any shortfall in the withholding.

Since we will withhold at the minimum rate prescribed by law for these awards,
you may owe additional taxes as a result of the termination or expiration of the
Restricted Period.

AMENDMENT AND TERMINATION OF PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.

ACCEPTANCE OF AWARD

No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of the Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this Award will be effective as of the Award Date.

By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.benefitaccess.com). This consent can only be withdrawn by written
notice to the Vice President of Compensation and Benefits at the address noted
above.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited as noted above.

MISCELLANEOUS

Nothing contained in this Award Agreement shall confer upon you any right of
continued employment by the Corporation or guarantee that any future awards will
be made to you under the Plan. In addition, nothing in this Award Agreement
limits in any way the right of the Corporation to terminate your employment at
any time. The value of the RSUs awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits. Notwithstanding any other provision of this Award Agreement to
the contrary, no Stock will be issued to you within six months from the Award
Date.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

The Corporation recommends that Insiders consult with the Office of the General
Counsel or the Office of the Corporate Secretary before entering into any
transactions involving Stock even after the expiration or termination of the
Restricted Period.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

Acknowledged by:

 

 

   

 

Signature     Date

 

   

 

Print Name     U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

Stock Option (No PECA)

Grant Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Optionee:

The Management Development and Compensation Committee (the “Committee”) of
Lockheed Martin Corporation’s Board of Directors has awarded to you options to
purchase shares of Lockheed Martin Common Stock (“Stock”) under the Lockheed
Martin Corporation Amended and Restated 2003 Incentive Performance Award Plan,
as amended effective January 1, 2009 (the “Plan”).

This letter is your Award Agreement and sets forth some of the terms and
conditions of your award. Additional terms and conditions are contained in the
Plan and in the Prospectus relating to the Plan of which the Plan document and
this Award Agreement are a part. The Prospectus is available at
http://www.benefitaccess.com.

The term “Options” as used in this Award Agreement refers only to the
nonqualified stock options awarded to you under this Award Agreement. References
to the “Corporation” include Lockheed Martin Corporation and its subsidiaries.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office, as instructed below as soon as possible but in no event later
than December 31, 2010.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.

EXERCISE PRICE

The exercise price of the Options granted hereunder is $             per Option.
Under certain circumstances set forth in the Plan and this Award Agreement, this
exercise price may be subject to adjustment.

The Committee presently allows the exercise price of an Option to be paid in
cash, by the tender of Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment, nor will fractional
shares be issued. The Committee retains the discretion to at any time limit the
method of payment to cash. If you elect to pay with Stock, you must have owned
the shares tendered for at least six months. If Stock is tendered, it will be
valued at its Fair Market Value on the date of tender.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 2

 

VESTING/EXPIRATION/FORFEITURE

General Rule - An Option is subject to forfeiture and may not be exercised until
it has vested. In addition, an Option may not be exercised after its expiration
or forfeiture. Subject to certain special rules discussed below, you must remain
in the employ of the Corporation until the applicable date of vesting. The
vesting schedule for your Options is as follows:

First Vesting Date: February 1, 2011 - One-Third

Second Vesting Date: February 1, 2012 - One-Third

Third Vesting Date: February 1, 2013 - One-Third

If the number of Options granted cannot be evenly divided by three into whole
shares, the fractional shares will vest on the Third Vesting Date. If you are
not continuously employed by the Corporation from the Grant Date until the date
on which an Option vests, that Option is forfeited.

Vested Options, except as otherwise provided in this letter, or in the Plan, or
as may be restricted by law, may be exercised for a period ending on January 31,
2020. Options not exercised by that date will be forfeited.

You should make every effort to keep the Vice President of Compensation and
Benefits’ office informed of your current address so that we may communicate
with you about your Options and their current status. The Corporation cannot
exercise the Options for you, and so you must pay close attention to their terms
and any impending expiration.

SPECIAL RULES AS TO VESTING, FORFEITURE AND EXPIRATION

Retirement - If you retire and your retirement is effective before the First
Vesting Date, you will forfeit all of the Options in accordance with the general
rule set forth above requiring continued employment. If your retirement is
effective on or after the First Vesting Date, you will vest in the remaining
Options on the Second Vesting Date and the Third Vesting Date as though you are
still employed by the Corporation through those dates. For the purposes of this
provision, the term “retirement” means retirement from service under the terms
of the Corporation’s defined benefit pension plan in which you are a participant
or termination following attainment of age 55 and five years of service if you
do not participate in one of the Corporation’s defined benefit pension plans.
Your Options will be exercisable until January 31, 2020 at which time any
unexercised Options will expire and may no longer be exercised.

Death or Disability - Your Options will immediately vest and no longer be
subject to the continuing employment requirement if:

 

  (i) you die while still employed by the Corporation; or



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 3

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

Options will expire at the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Layoff - If you are laid off, your Options will be unaffected, and will vest and
be exercisable until the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Resignation or Termination for Cause - If you resign or your employment
otherwise terminates, whether voluntarily or by action of the Corporation, and
in the latter case whether with or without “cause,” unvested Options will be
forfeited upon your termination. Vested Options will expire at the end of their
remaining term or 30 calendar days following your resignation or termination,
whichever is shorter.

Divestiture - If the Corporation divests (as defined below) all or substantially
all of a business operation of the Corporation and such divestiture results in
the termination of your employment with the Corporation or its subsidiaries and
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Following a divestiture, you will continue
to vest in your unvested Options as though you had remained in the employ of the
Corporation. Your Vested Options will be exercisable until a revised expiration
date which is the first to occur of (i) the fifth anniversary of the effective
date of the divestiture; or (ii) the original expiration date (“Revised
Expiration Date”). If you die following divestiture but prior to the Revised
Expiration Date, all unvested Options will immediately vest as of the date of
death and be exercisable by your beneficiary until the Revised Expiration Date.
For the purposes of this provision, the term “divestiture” shall mean a
transaction which results in the transfer of control of the business operation
divested to any person, corporation, association, partnership, joint venture or
other business entity of which less than 50% of the voting stock or other equity
interests (in the case of entities other than corporations) is owned or
controlled directly or indirectly, by the Corporation, one or more of the
Corporation’s subsidiaries or by a combination thereof.

Change in Control - In the event of a change in control of the Corporation, as
defined in Section 7 of the Plan, the vesting date of all outstanding Options
shall be accelerated so as to cause all outstanding Options to become
exercisable.

LIMITATIONS ON EXERCISE

Notwithstanding any other provision herein, no Option may be exercised less than
six months nor more than ten years after the date of grant. Further, from time
to time, your ability to



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 4

 

exercise Options which otherwise would be exercisable may be restricted, if in
the opinion of counsel for the Corporation, this is necessary or advisable in
order to ensure compliance with applicable Federal or state law, rules or
regulations.

ASSIGNMENT/TRANSFERABILITY/BENEFICIARIES

Options may not be pledged, assigned or transferred except that Options may be
transferred by will or by the laws of descent and distribution or you may
provide that, upon your death, the Options are to be transferred to a
beneficiary or beneficiaries that you designate. To designate a beneficiary or
beneficiaries, please complete the Beneficiary Designation located at
http://www.benefitaccess.com and return an originally executed copy to the Vice
President of Compensation and Benefits’ office (Mail Point 123).

During your lifetime, only you may exercise your Options. In the event of your
death or disability, your Options may be exercised by a properly designated
beneficiary or beneficiaries or your guardian or authorized representative, as
applicable. If at your death, a completed beneficiary designation form is not on
file at the Vice President of Compensation and Benefits’ office (or if your
beneficiary predeceases you), your Options may be exercised by your estate.

TAX WITHHOLDING

When you exercise an Option, the Corporation will withhold applicable taxes as
required by law. The Committee presently allows you to pay the withholding tax
in cash, by tendering Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment. The Committee retains the
discretion to, at any time, limit the method of payment to cash. Unlike payment
of the exercise price of the Options, if you elect to pay withholding taxes with
Stock, you need not have owned the shares tendered for at least six months.
Payment must be made at the time of exercise. To the extent that cash is not
tendered, the Corporation will retain from the shares of Stock that you would
otherwise receive upon exercise of the Option that number of shares sufficient
to satisfy the withholding obligation. If Stock is tendered or is deemed to have
been tendered, it will be valued at its Fair Market Value.

Withholding will be at the minimum rate prescribed by law. Therefore, you may
owe taxes relating to the exercise in addition to the amount withheld by the
Corporation. If you desire, you may request that tax be withheld at greater than
the minimum rate.

Special Note for Section 16 Insiders - The Corporation’s Section 16 Insiders
have been informed of their status as Section 16 Insiders by the Board of
Directors. If you are a Section 16 Insider, your ability to satisfy tax
withholding obligations through the tender of Stock may be limited by the
Federal securities laws and may have adverse consequences if such treatment is
deemed to have occurred. The Corporation recommends that Section 16 Insiders
consult with the Office of the General Counsel or the Office of the Corporate
Secretary before entering into any transactions involving your Options or Stock.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 5

 

AMENDMENT AND TERMINATION OF THE PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.

ACCEPTANCE OF AWARD

No award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of this Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this award will be effective as of the date of grant. If you do not acknowledge
acceptance of your award by executing this Award Agreement by December 31, 2010,
it will not be effective, you will not be able to exercise the Options and you
will forfeit the Options granted hereunder.

By accepting this Award Agreement electronically, you consent to electronic
delivery of the Prospectus applicable to these Options.

MISCELLANEOUS

For the purpose of calculating the expiration date of the Options, all Options
will be deemed to expire on January 31, 2020 at the close of trading in Lockheed
Martin Corporation common stock on the New York Stock Exchange (or, if the
security is not so listed or if the principal market on which it is traded is
not the New York Stock Exchange, such other reporting system as shall be
selected by the Committee). If you are on leave of absence, for the purposes



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 6

 

of the Plan, you will be considered to still be in the employ of the Corporation
unless otherwise provided in an agreement between you and the Corporation.

Your participation in the Plan, anything contained in this Award Agreement, or
the grant of Options does not confer upon you any right of continued employment
or limit in any way the right of the Corporation to terminate your employment at
any time. The value of the Options awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits.

You have no rights as a stockholder to any securities covered by this Award
Agreement until the date on which you become the holder of record of such
securities. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Plan. In the event of a conflict between this
Award Agreement and the Plan, the Plan document will control.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

Acknowledged by:

 

 

   

 

Signature     Date

 

   

 

Print Name     U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

Intl Stock Option

Grant Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Optionee:

The Management Development and Compensation Committee (the “Committee”) of
Lockheed Martin Corporation’s Board of Directors has awarded to you options to
purchase shares of Lockheed Martin Common Stock (“Stock”) under the Lockheed
Martin Corporation Amended and Restated 2003 Incentive Performance Award Plan,
as amended effective January 1, 2009 (the “Plan”).

This letter is your Award Agreement and sets forth some of the terms and
conditions of your award. Additional terms and conditions are contained in the
Plan and in the Prospectus relating to the Plan of which the Plan document and
this Award Agreement are a part. The Prospectus is available at
http://www.benefitaccess.com.

The term “Options” as used in this Award Agreement refers only to the
nonqualified stock options awarded to you under this Award Agreement. References
to the “Corporation” include Lockheed Martin Corporation and its subsidiaries.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Office of the Vice President of
Compensation and Benefits’ office as instructed below as soon as possible but in
no event later than December 31, 2010.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.

EXERCISE PRICE

The exercise price of the Options granted hereunder is $             per Option.
Under certain circumstances set forth in the Plan and this Award Agreement, this
exercise price may be subject to adjustment.

The Committee presently allows the exercise price of an Option to be paid in
cash, by the tender of Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment, nor will fractional
shares be issued. The Committee retains the discretion to, at any time, limit
the method of payment to cash. If you elect to pay with Stock,



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 2

 

you must have owned the shares tendered for at least six months. If Stock is
tendered, it will be valued at its Fair Market Value on the date of tender.

VESTING/EXPIRATION/FORFEITURE

General Rule - An Option is subject to forfeiture and may not be exercised until
it has vested. In addition, an Option may not be exercised after its expiration
or forfeiture. Subject to certain special rules discussed below, you must remain
in the employ of the Corporation until the applicable date of vesting. The
vesting schedule for your Options is as follows:

 

  First Vesting Date: February 1, 2011– One-Third     Second Vesting Date:
February 1, 2012 – One-Third     Third Vesting Date: February 1, 2013– One-Third
 

If the number of Options granted cannot be evenly divided by three into whole
shares, the fractional shares will vest on the Third Vesting Date. If you are
not continuously employed by the Corporation from the Grant Date until the date
on which an Option vests, that Option is forfeited.

Vested Options, except as otherwise provided in this letter, or in the Plan, or
as may be restricted by law, may be exercised for a period ending on January 31,
2020. Options not exercised by that date will be forfeited.

You should make every effort to keep the Vice President of Compensation and
Benefits’ office informed of your current address so that we may communicate
with you about your Options and their current status. The Corporation cannot
exercise the Options for you, and so you must pay close attention to their terms
and any impending expiration.

SPECIAL RULES AS TO VESTING, FORFEITURE AND EXPIRATION

Retirement - If you retire and your retirement is effective before the First
Vesting Date, you will forfeit all of the Options in accordance with the general
rule set forth above requiring continued employment. If your retirement is
effective on or after the First Vesting Date, you will vest in the remaining
Options on the Second Vesting Date and the Third Vesting Date as though you are
still employed by the Corporation through those dates. For the purposes of this
provision, the term “retirement” means retirement from service under the terms
of the Corporation’s defined benefit pension plan in which you are a participant
or termination following attainment of age 55 and five years of service if you
do not participate in one of the Corporation’s defined benefit pension plans.
Your Options will be exercisable until January 31, 2020 at which time any
unexercised Options will expire and may no longer be exercised.

Death or Disability - Your Options will immediately vest and no longer be
subject to the continuing employment requirement if:

 

  (i) you die while still employed by the Corporation; or



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 3

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

Options will expire at the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Layoff - If you are laid off, your Options will be unaffected, and will vest and
be exercisable until the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Resignation or Termination for Cause - If you resign or your employment
otherwise terminates, whether voluntarily or by action of the Corporation, and
in the latter case whether with or without “cause,” unvested Options will be
forfeited upon your termination. Vested Options will expire at the end of their
remaining term or 30 calendar days following your resignation or termination,
whichever is shorter.

Divestiture - If the Corporation divests (as defined below) all or substantially
all of a business operation of the Corporation and such divestiture results in
the termination of your employment with the Corporation or its subsidiaries and
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Following a divestiture, you will continue
to vest in your unvested Options as though you had remained in the employ of the
Corporation. Your Vested Options will be exercisable until a revised expiration
date which is the first to occur of (i) the fifth anniversary of the effective
date of the divestiture; or (ii) the original expiration date (“Revised
Expiration Date”). If you die following divestiture but prior to the Revised
Expiration Date, all unvested Options will immediately vest as of the date of
death and be exercisable by your beneficiary until the Revised Expiration Date.
For the purposes of this provision, the term “divestiture” shall mean a
transaction which results in the transfer of control of the business operation
divested to any person, corporation, association, partnership, joint venture or
other business entity of which less than 50% of the voting stock or other equity
interests (in the case of entities other than corporations) is owned or
controlled directly or indirectly, by the Corporation, one or more of the
Corporation’s subsidiaries or by a combination thereof.

Change in Control - In the event of a change in control of the Corporation, as
defined in Section 7 of the Plan, the vesting date of all outstanding Options
shall be accelerated so as to cause all outstanding Options to become
exercisable.

LIMITATIONS ON EXERCISE

Notwithstanding any other provision herein, no Option may be exercised less than
six months nor more than ten years after the date of grant. Further, from time
to time, your ability to



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 4

 

exercise Options which otherwise would be exercisable may be restricted, if in
the opinion of counsel for the Corporation, this is necessary or advisable in
order to ensure compliance with applicable laws, rules or regulations.

ASSIGNMENT/TRANSFERABILITY/BENEFICIARIES

Options may not be pledged, assigned or transferred except that Options may be
transferred by will or by the laws of descent and distribution or you may
provide that, upon your death, the Options are to be transferred to a
beneficiary or beneficiaries that you designate. To designate a beneficiary or
beneficiaries, please complete the Beneficiary Designation located at
http://www.benefitaccess.com and return an originally executed copy to the Vice
President of Compensation and Benefits’ office (Mail Point 123).

During your lifetime, only you may exercise your Options. In the event of your
death or disability, your Options may be exercised by a properly designated
beneficiary or beneficiaries or your guardian or authorized representative, as
applicable. If at your death, a completed beneficiary designation form is not on
file at the Vice President of Compensation and Benefits’ office (or if your
beneficiary predeceases you), your Options may be exercised by your estate.

TAX WITHHOLDING

When you exercise an Option, the Corporation will withhold applicable taxes as
required by law. The Committee presently allows you to pay the withholding tax
in cash, by tendering Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment. The Committee retains the
discretion to, at any time, limit the method of payment to cash. Unlike payment
of the exercise price of the Options, if you elect to pay taxes with Stock, you
need not have owned the shares tendered for at least six months. Payment must be
made at the time of exercise. To the extent that cash is not tendered, the
Corporation will retain from the shares of Stock that you would otherwise
receive upon exercise of the Option that number of shares sufficient to satisfy
the withholding obligation. If Stock is tendered or is deemed to have been
tendered, it will be valued at its Fair Market Value.

You agree to make appropriate arrangements with the Corporation for the
satisfaction of all income and employment tax withholding requirements as well
as social insurance contributions applicable to the Option exercise or the
disposition of any Stock acquired upon exercise (“Option Taxes”). In this
regard, you authorize the Corporation to withhold all Option Taxes legally
payable by you from your wages or other cash compensation paid to you by the
Corporation or, if permissible under applicable legal requirements, from
proceeds from the sale of Stock acquired upon exercise of the Option in an
amount sufficient to cover the Option Taxes. You acknowledge and agree that the
Corporation may refuse to honor the exercise and refuse to deliver Stock if such
withholding amounts are not delivered at the time of exercise. To the extent
that the amounts withheld by the Corporation are insufficient to satisfy the
Option Taxes, you shall pay to the Corporation any additional amount of the
Option Taxes that may be required to be withheld as a result of your
participation in the Plan. You acknowledge and agree that withholding
obligations may change from time to time as laws or their interpretations
change,



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 5

 

and regardless of the Corporation’s actions with respect to the Option Taxes,
the ultimate liability for any and all Option Taxes is and shall remain your
responsibility, and that the Corporation (a) makes no representation or
undertaking regarding the treatment of any Option Taxes in connection with any
aspect of the grant of the Option, including the grant or exercise of the Option
and the subsequent sale of Stock acquired under the Plan; and (b) does not
commit to structure the terms of the grant or any aspect of the Option to reduce
or eliminate your liability for Option Taxes. You acknowledge that you may not
exercise this Option unless the tax withholding obligations of the Corporation
are satisfied.

You understand that you may suffer adverse tax consequences as a result of your
purchase or disposition of the Stock. You represent that you will consult with
your own tax advisors in connection with the purchase or disposition of the
Stock and that you are not relying on the Corporation for any tax advice.

Note for Section 16 Insiders

The Corporation’s Section 16 Insiders have been informed of their status as
Section 16 Insiders by the Board of Directors. If you are a Section 16 Insider,
your ability to satisfy tax withholding obligations through the tender of Stock
may be limited by U.S. securities laws and may result in adverse consequences if
such treatment is deemed to have occurred. The Corporation recommends that
Section 16 Insiders consult with the Office of the General Counsel or the Office
of the Corporate Secretary before entering into any transactions involving your
Options or Stock.

AMENDMENT AND TERMINATION OF THE PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.

DATA PRIVACY CONSENT

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement by and among the Corporation for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Corporation holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 6

 

or directorships held in the Corporation, details of all awards or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Data by contacting
your local human resources representative. You authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Corporation may elect
to administer the settlement of any award. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

ACCEPTANCE OF AWARD

No award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Office of the Vice President of Compensation and Benefits’
office as soon as possible but in no event later than December 31, 2010.
Acceptance of this Award Agreement must be made by you personally and
constitutes your consent to any action taken under the Plan consistent with its
terms with respect to this Award. The Committee has authorized electronic means
for the delivery and acceptance of this Award Agreement. If you desire to accept
this Award, you must acknowledge your acceptance and receipt of this Award
Agreement, either electronically or by signing and returning a copy of this
letter by December 31, 2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 7

 

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this award will be effective as of the date of grant. If you do not acknowledge
acceptance of your award by executing this Award Agreement by December 31, 2010,
it will not be effective, you will not be able to exercise the Options and you
will forfeit the Options granted hereunder. By accepting this Award Agreement
electronically, you consent to electronic delivery of the Prospectus applicable
to these Options.

EMPLOYEE ACKNOWLEDGMENT

You acknowledge and agree as follows:

(a) the Plan is discretionary in nature and that the Committee may amend,
suspend, or terminate it at any time;

(b) the grant of Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of any Options, or benefits
in lieu of any Options even if Options have been granted repeatedly in the past;

(c) all determinations with respect to such future Options, if any, including
but not limited to the times when Options shall be granted or when Options shall
vest, will be at the sole discretion of the Committee;

(d) your participation in the Plan is voluntary;

(e) the value of Options is an extraordinary item of compensation, which is
outside the scope of your employment contract (if any), except as may otherwise
be explicitly provided in your employment contract;

(f) the Options are not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service, or similar payments, or bonuses,
long-service awards, pension or retirement benefits;

(g) the Options shall expire upon termination of your employment for any reason
except as may otherwise be explicitly provided in the Plan and this Award
Agreement;

(h) the future value of the shares is unknown and cannot be predicted with
certainty; and

(i) no claim or entitlement to compensation or damages arises from the
termination of the Options or diminution in value of the Options or Stock and
you irrevocably release the Corporation and your employer from any such claim
that may arise.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 8

 

MISCELLANEOUS

For the purpose of calculating the expiration date of the Options, all Options
will be deemed to expire on January 31, 2020 at the close of trading in Lockheed
Martin Corporation common stock on the New York Stock Exchange (or, if the
security is not so listed or if the principal market on which it is traded is
not the New York Stock Exchange, such other reporting system as shall be
selected by the Committee). If you are on leave of absence, for the purposes of
the Plan, you will be considered to still be in the employ of the Corporation
unless otherwise provided in an agreement between you and the Corporation.

Your participation in the Plan, anything contained in this Award Agreement, or
the grant of Options does not confer upon you any right of continued employment
or limit in any way the right of the Corporation to terminate your employment at
any time subject to all applicable legal requirements in the country of your
employment. The value of the Options awarded to you will not be taken into
account for other benefits offered by the Corporation, including but not limited
to pension benefits.

You have no rights as a stockholder to any securities covered by this Award
Agreement until the date on which you become the holder of record of such
securities. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Plan. In the event of a conflict between this
Award Agreement and the Plan, the Plan document will control.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

 

Acknowledged by:    

 

   

 

Signature     Date

 

   

 

Print Name     U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

PECA Stock Option (CEO)

Grant Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Optionee:

The Management Development and Compensation Committee (the “Committee”) of
Lockheed Martin Corporation’s Board of Directors has awarded to you options to
purchase shares of Lockheed Martin Common Stock (“Stock”) under the Lockheed
Martin Corporation Amended and Restated 2003 Incentive Performance Award Plan,
as amended effective January 1, 2009 (the “Plan”).

This letter is your Award Agreement and sets forth some of the terms and
conditions of your award. Additional terms and conditions are contained in the
Plan and in the Prospectus relating to the Plan of which the Plan document and
this Award Agreement are a part. The Prospectus is available at
http://www.benefitaccess.com.

The term “Options” as used in this Award Agreement refers only to the
nonqualified stock options awarded to you under this Award Agreement. References
to the “Corporation” include Lockheed Martin Corporation and its subsidiaries.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Please note that by accepting the award you agree to be
bound by the restrictions contained under the heading below “Post-Employment
Covenants” and in Exhibit A attached to this Agreement.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.

EXERCISE PRICE

The exercise price of the Options granted hereunder is $            per Option.
Under certain circumstances set forth in the Plan and this Award Agreement, this
exercise price may be subject to adjustment.

The Committee presently allows the exercise price of an Option to be paid in
cash, by the tender of Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment, nor will fractional
shares be issued. The Committee retains the discretion to, at any time, limit
the method of payment to cash. If you elect to pay with Stock,



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 2

 

you must have owned the shares tendered for at least six months. If Stock is
tendered, it will be valued at its Fair Market Value on the date of tender.

VESTING/EXPIRATION/FORFEITURE

General Rule - An Option is subject to forfeiture and may not be exercised until
it has vested. In addition, an Option may not be exercised after its expiration
or forfeiture. Subject to certain special rules discussed below, you must remain
in the employ of the Corporation until the applicable date of vesting. The
vesting schedule for your Options is as follows:

 

  First Vesting Date: February 1, 2011 – One-Third     Second Vesting Date:
February 1, 2012 – One-Third     Third Vesting Date: February 1, 2013 –
One-Third  

If the number of Options granted cannot be evenly divided by three into whole
shares, the fractional shares will vest on the Third Vesting Date. If you are
not continuously employed by the Corporation from the Grant Date until the date
on which an Option vests, that Option is forfeited.

Vested Options, except as otherwise provided in this letter, or in the Plan, or
as may be restricted by law, may be exercised for a period ending on January 31,
2020. Options not exercised by that date will be forfeited.

You should make every effort to keep the Vice President of Compensation and
Benefits’ office informed of your current address so that we may communicate
with you about your Options and their current status. The Corporation cannot
exercise the Options for you, and so you must pay close attention to their terms
and any impending expiration.

SPECIAL RULES AS TO VESTING, FORFEITURE AND EXPIRATION

Retirement - If you retire and your retirement is effective before the First
Vesting Date, you will forfeit all of the Options in accordance with the general
rule set forth above requiring continued employment. If your retirement is
effective on or after the First Vesting Date, you will vest in the remaining
Options on the Second Vesting Date and the Third Vesting Date as though you are
still employed by the Corporation through those dates. For the purposes of this
provision, the term “retirement” means retirement from service under the terms
of the Corporation’s defined benefit pension plan in which you are a participant
or termination following attainment of age 55 and five years of service if you
do not participate in one of the Corporation’s defined benefit pension plans.
Your Options will be exercisable until January 31, 2020 at which time any
unexercised Options will expire and may no longer be exercised.

Death or Disability - Your Options will immediately vest and no longer be
subject to the continuing employment requirement if:



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 3

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

Options will expire at the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Layoff - If you are laid off, your Options will be unaffected, and will vest and
be exercisable until the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Resignation or Termination for Cause - If you resign or your employment
otherwise terminates, whether voluntarily or by action of the Corporation, and
in the latter case whether with or without “cause,” unvested Options will be
forfeited upon your termination. Vested Options will expire at the end of their
remaining term or 30 calendar days following your resignation or termination,
whichever is shorter.

Divestiture - If the Corporation divests (as defined below) all or substantially
all of a business operation of the Corporation and such divestiture results in
the termination of your employment with the Corporation or its subsidiaries and
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Following a divestiture, you will continue
to vest in your unvested Options as though you had remained in the employ of the
Corporation. Your Vested Options will be exercisable until a revised expiration
date which is the first to occur of (i) the fifth anniversary of the effective
date of the divestiture; or (ii) the original expiration date (“Revised
Expiration Date”). If you die following divestiture but prior to the Revised
Expiration Date, all unvested Options will immediately vest as of the date of
death and be exercisable by your beneficiary until the Revised Expiration Date.
For the purposes of this provision, the term “divestiture” shall mean a
transaction which results in the transfer of control of the business operation
divested to any person, corporation, association, partnership, joint venture or
other business entity of which less than 50% of the voting stock or other equity
interests (in the case of entities other than corporations) is owned or
controlled directly or indirectly, by the Corporation, one or more of the
Corporation’s subsidiaries or by a combination thereof.

Change in Control - In the event of a change in control of the Corporation, as
defined in Section 7 of the Plan, the vesting date of all outstanding Options
shall be accelerated so as to cause all outstanding Options to become
exercisable.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 4

 

LIMITATIONS ON EXERCISE

Notwithstanding any other provision herein, no Option may be exercised less than
six months nor more than ten years after the date of grant. Further, from time
to time, your ability to exercise Options which otherwise would be exercisable
may be restricted, if in the opinion of counsel for the Corporation, this is
necessary or advisable in order to ensure compliance with applicable Federal or
state law, rules or regulations.

ASSIGNMENT/TRANSFERABILITY/BENEFICIARIES

Options may not be pledged, assigned or transferred except that Options may be
transferred by will or by the laws of descent and distribution or you may
provide that, upon your death, the Options are to be transferred to a
beneficiary or beneficiaries that you designate. To designate a beneficiary or
beneficiaries, please complete the Beneficiary Designation located at
http://www.benefitaccess.com and return an originally executed copy to the Vice
President of Compensation and Benefits’ office (Mail Point 123).

During your lifetime, only you may exercise your Options. In the event of your
death or disability, your Options may be exercised by a properly designated
beneficiary or beneficiaries or your guardian or authorized representative, as
applicable. If at your death, a completed beneficiary designation form is not on
file at the Vice President of Compensation and Benefits’ office (or if your
beneficiary predeceases you), your Options may be exercised by your estate.

TAX WITHHOLDING

When you exercise an Option, the Corporation will withhold applicable taxes as
required by law. The Committee presently allows you to pay the withholding tax
in cash, by tendering Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment. The Committee retains the
discretion to, at any time, limit the method of payment to cash. Unlike payment
of the exercise price of the Options, if you elect to pay withholding taxes with
Stock, you need not have owned the shares tendered for at least six months.
Payment must be made at the time of exercise. To the extent that cash is not
tendered, the Corporation will retain from the shares of Stock that you would
otherwise receive upon exercise of the Option that number of shares sufficient
to satisfy the withholding obligation. If Stock is tendered or is deemed to have
been tendered, it will be valued at its Fair Market Value.

Withholding will be at the minimum rate prescribed by law. Therefore, you may
owe taxes relating to the exercise in addition to the amount withheld by the
Corporation. If you desire, you may request that tax be withheld at greater than
the minimum rate.

Special Note for Section 16 Insiders - The Corporation’s Section 16 Insiders
have been informed of their status as Section 16 Insiders by the Board of
Directors. If you are a Section 16 Insider, your ability to satisfy tax
withholding obligations through the tender of Stock may be limited by the
Federal securities laws and may have adverse consequences if such treatment is



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 5

 

deemed to have occurred. The Corporation recommends that Section 16 Insiders
consult with the Office of the General Counsel or the Office of the Corporate
Secretary before entering into any transactions involving your Options or Stock.

AMENDMENT AND TERMINATION OF THE PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.

ACCEPTANCE OF AWARD

No award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of this Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this award will be effective as of the date of grant. If you do not acknowledge
acceptance of your award by executing this Award Agreement by December 31, 2010,
it will not be effective, you will not be able to exercise the Options and you
will forfeit the Options granted hereunder.

By accepting this Award Agreement electronically, you consent to electronic
delivery of the Prospectus applicable to these Options.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 6

 

POST-EMPLOYMENT COVENANTS

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

MISCELLANEOUS

For the purpose of calculating the expiration date of the Options, all Options
will be deemed to expire on January 31, 2020 at the close of trading in Lockheed
Martin Corporation common stock on the New York Stock Exchange (or, if the
security is not so listed or if the principal market on which it is traded is
not the New York Stock Exchange, such other reporting system as shall be
selected by the Committee). If you are on leave of absence, for the purposes of
the Plan, you will be considered to still be in the employ of the Corporation
unless otherwise provided in an agreement between you and the Corporation.

Your participation in the Plan, anything contained in this Award Agreement, or
the grant of Options does not confer upon you any right of continued employment
or limit in any way the right of the Corporation to terminate your employment at
any time. The value of the Options awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits.

You have no rights as a stockholder to any securities covered by this Award
Agreement until the date on which you become the holder of record of such
securities. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Plan. In the event of a conflict between this
Award Agreement and the Plan, the Plan document will control.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

 

Acknowledged by:    

 

   

 

Signature     Date

 

   

 

Print Name     U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 7

 

Exhibit A

Post Employment Conduct Agreement

(Stock Option Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with a Grant Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of stock options to me under the Award Agreement (the “Options”) pursuant to the
Lockheed Martin Corporation Amended and Restated 2003 Incentive Performance
Award Plan, as amended effective January 1, 2009 (the “Plan”). By accepting the
Options, I agree as follows:

1. Restrictions Following Termination of Employment.

(a) Covenant Not To Compete - Without the express written consent of the Chief
Executive Officer of the Corporation, during the two-year period following the
date of my termination of employment (the “Termination Date”) with Lockheed
Martin Corporation (the “Corporation”), I will not, directly or indirectly, be
employed by, provide services to, or advise a “Restricted Company” (as defined
in Section 6 below), whether as an employee, advisor, director, officer, partner
or consultant, or in any other position, function or role that, in any such
case,

 

  (i) oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6 below) of or by the Restricted Company, or

 

  (ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Corporation (including
but not limited to technical information or intellectual property, strategic
plans, information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.

(b) Non-Solicit - Without the express written consent of the Chief Executive
Officer of the Corporation, during the two-year period following the Termination
Date, I will not (i) interfere with any contractual relationship between the
Corporation and any customer, supplier, distributor or manufacturer of or to the
Corporation to the detriment of the Corporation or (ii) induce or attempt to
induce any person who is an employee of the Corporation to perform work or
services for any entity other than the Corporation.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 8

 

(c) Protection of Proprietary Information - Except to the extent required by
law, following my Termination Date, I will have a continuing obligation to
comply with the terms of any non-disclosure or similar agreements that I signed
while employed by the Corporation committing to hold confidential the
“Confidential or Proprietary Information” (as defined below) of the Corporation
or any of its affiliates, subsidiaries, related companies, joint ventures,
partnerships, customers, suppliers, partners, contractors or agents, in each
case in accordance with the terms of such agreements. I will not use or disclose
or allow the use or disclosure by others to any person or entity of Confidential
or Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President and General Counsel
as to the existence of the obligation and will cooperate with any reasonable
request by the Corporation for assistance in seeking to protect the information.
All materials to which I have had access, or which were furnished or otherwise
made available to me in connection with my employment with the Corporation shall
be and remain the property of the Corporation. For purposes of this PECA,
“Confidential or Proprietary Information” means Proprietary Information within
the meaning of CPS 710 (a copy of which has been made available to me),
including but not limited to information that a person or entity desires to
protect from unauthorized disclosure to third parties that can provide the
person or entity with a business, technological, or economic advantage over its
competitors, or which, if known or used by third parties or if used by the
person’s or entity’s employees or agents in an unauthorized manner, might be
detrimental to the person’s or entity’s interests. Confidential or Proprietary
Information may include, but is not limited to:

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes.

(d) No disparagement - Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 9

 

(e) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the Options is expressly made contingent
upon my agreements with the Corporation set forth in this PECA. I acknowledge
that the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation's Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation's legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or

 

  (iii)

The Corporation determines that I engaged in fraud, bribery or any other illegal
act or that my intentional misconduct or gross negligence (including the failure
to report the acts of another



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 10

 

 

person of which I had knowledge during the period I was employed by the
Corporation) contributed to another person’s fraud, bribery or other illegal
act, which in any such case adversely affected the Corporation’s financial
position or reputation.

 

  (iv) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

 

  (v) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have exercised any of the Options and continue to own the shares of
Common Stock of the Corporation issued or issuable upon exercise of the Options,
the shares of Common Stock so acquired upon exercise; (ii) to the extent I have
exercised any of the Options and no longer own the shares of Common Stock of the
Corporation issued or issuable upon exercise of the Options, cash in an amount
equal to the fair market value of such shares on the date of the event set forth
in Section 3(a) (which, unless otherwise determined by the Management
Development and Compensation Committee of the Board of Directors of the
Corporation, shall be equal to the closing price of the shares of Common Stock
as finally reported by the New York Stock Exchange on such date), and (iii) to
the extent I have not exercised the Options fully, all of my remaining rights,
title or interest in the Options.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 11

 

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable. For purposes of this PECA, the
following terms have the meanings given below:

(a) “Restricted Company” means The Boeing Company, General Dynamics Corporation,
Northrop Grumman Corporation, the Raytheon Company, United Technologies
Corporation, Honeywell International Inc., BAE Systems Inc., L-3 Communications
Corporation, the Harris Corporation, Thales, EADS North America and (i) any
entity directly or indirectly controlling, controlled by, or under common
control with any of the foregoing, and (ii) any successor to all or part of the
business of any of the foregoing as a result of a merger, reorganization,
consolidation, spin-off, split-up, acquisition, divestiture, or similar
transaction.

(b) “Competitive Products or Services” means products or services that compete
with, or are an alternative or potential alternative to, products sold or
services provided by a subsidiary, business area, division or operating unit or
business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.

7. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the Options to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 12

 

written agreements between the Corporation and me, the provisions of applicable
Corporate policies that may be adopted from time to time or applicable law or
regulation.

This PECA is effective as of the acceptance by me of the award of stock options
under the Award Agreement.



--------------------------------------------------------------------------------

PECA Stock Option (SVPHR)

Grant Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Optionee:

The Management Development and Compensation Committee (the “Committee”) of
Lockheed Martin Corporation’s Board of Directors has awarded to you options to
purchase shares of Lockheed Martin Common Stock (“Stock”) under the Lockheed
Martin Corporation Amended and Restated 2003 Incentive Performance Award Plan,
as amended effective January 1, 2009 (the “Plan”).

This letter is your Award Agreement and sets forth some of the terms and
conditions of your award. Additional terms and conditions are contained in the
Plan and in the Prospectus relating to the Plan of which the Plan document and
this Award Agreement are a part. The Prospectus is available at
http://www.benefitaccess.com.

The term “Options” as used in this Award Agreement refers only to the
nonqualified stock options awarded to you under this Award Agreement. References
to the “Corporation” include Lockheed Martin Corporation and its subsidiaries.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Please note that by accepting the award you agree to be
bound by the restrictions contained under the heading below “Post-Employment
Covenants” and in Exhibit A attached to this Agreement.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.

EXERCISE PRICE

The exercise price of the Options granted hereunder is $            per Option.
Under certain circumstances set forth in the Plan and this Award Agreement, this
exercise price may be subject to adjustment.

The Committee presently allows the exercise price of an Option to be paid in
cash, by the tender of Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment, nor will fractional
shares be issued. The Committee retains the discretion to, at any time, limit
the method of payment to cash. If you elect to pay with Stock,



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 2

 

you must have owned the shares tendered for at least six months. If Stock is
tendered, it will be valued at its Fair Market Value on the date of tender.

VESTING/EXPIRATION/FORFEITURE

General Rule - An Option is subject to forfeiture and may not be exercised until
it has vested. In addition, an Option may not be exercised after its expiration
or forfeiture. Subject to certain special rules discussed below, you must remain
in the employ of the Corporation until the applicable date of vesting. The
vesting schedule for your Options is as follows:

 

  First Vesting Date: February 1, 2011 – One-Third     Second Vesting Date:
February 1, 2012 – One-Third     Third Vesting Date: February 1, 2013 –
One-Third  

If the number of Options granted cannot be evenly divided by three into whole
shares, the fractional shares will vest on the Third Vesting Date. If you are
not continuously employed by the Corporation from the Grant Date until the date
on which an Option vests, that Option is forfeited.

Vested Options, except as otherwise provided in this letter, or in the Plan, or
as may be restricted by law, may be exercised for a period ending on January 31,
2020. Options not exercised by that date will be forfeited.

You should make every effort to keep the Vice President of Compensation and
Benefits’ office informed of your current address so that we may communicate
with you about your Options and their current status. The Corporation cannot
exercise the Options for you, and so you must pay close attention to their terms
and any impending expiration.

SPECIAL RULES AS TO VESTING, FORFEITURE AND EXPIRATION

Retirement - If you retire and your retirement is effective before the First
Vesting Date, you will forfeit all of the Options in accordance with the general
rule set forth above requiring continued employment. If your retirement is
effective on or after the First Vesting Date, you will vest in the remaining
Options on the Second Vesting Date and the Third Vesting Date as though you are
still employed by the Corporation through those dates. For the purposes of this
provision, the term “retirement” means retirement from service under the terms
of the Corporation’s defined benefit pension plan in which you are a participant
or termination following attainment of age 55 and five years of service if you
do not participate in one of the Corporation’s defined benefit pension plans.
Your Options will be exercisable until January 31, 2020 at which time any
unexercised Options will expire and may no longer be exercised.

Death or Disability - Your Options will immediately vest and no longer be
subject to the continuing employment requirement if:



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 3

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

Options will expire at the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Layoff - If you are laid off, your Options will be unaffected, and will vest and
be exercisable until the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Resignation or Termination for Cause - If you resign or your employment
otherwise terminates, whether voluntarily or by action of the Corporation, and
in the latter case whether with or without “cause,” unvested Options will be
forfeited upon your termination. Vested Options will expire at the end of their
remaining term or 30 calendar days following your resignation or termination,
whichever is shorter.

Divestiture - If the Corporation divests (as defined below) all or substantially
all of a business operation of the Corporation and such divestiture results in
the termination of your employment with the Corporation or its subsidiaries and
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Following a divestiture, you will continue
to vest in your unvested Options as though you had remained in the employ of the
Corporation. Your Vested Options will be exercisable until a revised expiration
date which is the first to occur of (i) the fifth anniversary of the effective
date of the divestiture; or (ii) the original expiration date (“Revised
Expiration Date”). If you die following divestiture but prior to the Revised
Expiration Date, all unvested Options will immediately vest as of the date of
death and be exercisable by your beneficiary until the Revised Expiration Date.
For the purposes of this provision, the term “divestiture” shall mean a
transaction which results in the transfer of control of the business operation
divested to any person, corporation, association, partnership, joint venture or
other business entity of which less than 50% of the voting stock or other equity
interests (in the case of entities other than corporations) is owned or
controlled directly or indirectly, by the Corporation, one or more of the
Corporation’s subsidiaries or by a combination thereof.

Change in Control - In the event of a change in control of the Corporation, as
defined in Section 7 of the Plan, the vesting date of all outstanding Options
shall be accelerated so as to cause all outstanding Options to become
exercisable.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 4

 

LIMITATIONS ON EXERCISE

Notwithstanding any other provision herein, no Option may be exercised less than
six months nor more than ten years after the date of grant. Further, from time
to time, your ability to exercise Options which otherwise would be exercisable
may be restricted, if in the opinion of counsel for the Corporation, this is
necessary or advisable in order to ensure compliance with applicable Federal or
state law, rules or regulations.

ASSIGNMENT/TRANSFERABILITY/BENEFICIARIES

Options may not be pledged, assigned or transferred except that Options may be
transferred by will or by the laws of descent and distribution or you may
provide that, upon your death, the Options are to be transferred to a
beneficiary or beneficiaries that you designate. To designate a beneficiary or
beneficiaries, please complete the Beneficiary Designation located at
http://www.benefitaccess.com and return an originally executed copy to the Vice
President of Compensation and Benefits’ office (Mail Point 123).

During your lifetime, only you may exercise your Options. In the event of your
death or disability, your Options may be exercised by a properly designated
beneficiary or beneficiaries or your guardian or authorized representative, as
applicable. If at your death, a completed beneficiary designation form is not on
file at the Vice President of Compensation and Benefits’ office (or if your
beneficiary predeceases you), your Options may be exercised by your estate.

TAX WITHHOLDING

When you exercise an Option, the Corporation will withhold applicable taxes as
required by law. The Committee presently allows you to pay the withholding tax
in cash, by tendering Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment. The Committee retains the
discretion to, at any time, limit the method of payment to cash. Unlike payment
of the exercise price of the Options, if you elect to pay withholding taxes with
Stock, you need not have owned the shares tendered for at least six months.
Payment must be made at the time of exercise. To the extent that cash is not
tendered, the Corporation will retain from the shares of Stock that you would
otherwise receive upon exercise of the Option that number of shares sufficient
to satisfy the withholding obligation. If Stock is tendered or is deemed to have
been tendered, it will be valued at its Fair Market Value.

Withholding will be at the minimum rate prescribed by law. Therefore, you may
owe taxes relating to the exercise in addition to the amount withheld by the
Corporation. If you desire, you may request that tax be withheld at greater than
the minimum rate.

Special Note for Section 16 Insiders - The Corporation’s Section 16 Insiders
have been informed of their status as Section 16 Insiders by the Board of
Directors. If you are a Section 16 Insider, your ability to satisfy tax
withholding obligations through the tender of Stock may be limited by the
Federal securities laws and may have adverse consequences if such treatment is



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 5

 

deemed to have occurred. The Corporation recommends that Section 16 Insiders
consult with the Office of the General Counsel or the Office of the Corporate
Secretary before entering into any transactions involving your Options or Stock.

AMENDMENT AND TERMINATION OF THE PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.

ACCEPTANCE OF AWARD

No award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of this Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this award will be effective as of the date of grant. If you do not acknowledge
acceptance of your award by executing this Award Agreement by December 31, 2010,
it will not be effective, you will not be able to exercise the Options and you
will forfeit the Options granted hereunder.

By accepting this Award Agreement electronically, you consent to electronic
delivery of the Prospectus applicable to these Options.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 6

 

POST-EMPLOYMENT COVENANTS

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

MISCELLANEOUS

For the purpose of calculating the expiration date of the Options, all Options
will be deemed to expire on January 31, 2020 at the close of trading in Lockheed
Martin Corporation common stock on the New York Stock Exchange (or, if the
security is not so listed or if the principal market on which it is traded is
not the New York Stock Exchange, such other reporting system as shall be
selected by the Committee). If you are on leave of absence, for the purposes of
the Plan, you will be considered to still be in the employ of the Corporation
unless otherwise provided in an agreement between you and the Corporation.

Your participation in the Plan, anything contained in this Award Agreement, or
the grant of Options does not confer upon you any right of continued employment
or limit in any way the right of the Corporation to terminate your employment at
any time. The value of the Options awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits.

You have no rights as a stockholder to any securities covered by this Award
Agreement until the date on which you become the holder of record of such
securities. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Plan. In the event of a conflict between this
Award Agreement and the Plan, the Plan document will control.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

 

Acknowledged by:    

 

   

 

Signature     Date

 

   

 

Print Name     U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 7

 

Exhibit A

Post Employment Conduct Agreement

(Stock Option Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with a Grant Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of stock options to me under the Award Agreement (the “Options”) pursuant to the
Lockheed Martin Corporation Amended and Restated 2003 Incentive Performance
Award Plan, as amended effective January 1, 2009 (the “Plan”). By accepting the
Options, I agree as follows:

1. Restrictions Following Termination of Employment.

(a) Covenant Not To Compete - Without the express written consent of the Senior
Vice President, Human Resources of the Corporation, during the one-year period
following the date of my termination of employment (the “Termination Date”) with
Lockheed Martin Corporation (the “Corporation”), I will not, directly or
indirectly, be employed by, provide services to, or advise a “Restricted
Company” (as defined in Section 6 below), whether as an employee, advisor,
director, officer, partner or consultant, or in any other position, function or
role that, in any such case,

 

  (i) oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6 below) of or by the Restricted Company, or

 

  (ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Corporation (including
but not limited to technical information or intellectual property, strategic
plans, information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.

(b) Non-Solicit - Without the express written consent of the Senior Vice
President, Human Resources of the Corporation, during the one-year period
following the Termination Date, I will not (i) interfere with any contractual
relationship between the Corporation and any customer, supplier, distributor or
manufacturer of or to the Corporation to the detriment of the Corporation or
(ii) induce or attempt to induce any person who is an



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 8

 

employee of the Corporation to perform work or services for any entity other
than the Corporation.

(c) Protection of Proprietary Information - Except to the extent required by
law, following my Termination Date, I will have a continuing obligation to
comply with the terms of any non-disclosure or similar agreements that I signed
while employed by the Corporation committing to hold confidential the
“Confidential or Proprietary Information” (as defined below) of the Corporation
or any of its affiliates, subsidiaries, related companies, joint ventures,
partnerships, customers, suppliers, partners, contractors or agents, in each
case in accordance with the terms of such agreements. I will not use or disclose
or allow the use or disclosure by others to any person or entity of Confidential
or Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President and General Counsel
as to the existence of the obligation and will cooperate with any reasonable
request by the Corporation for assistance in seeking to protect the information.
All materials to which I have had access, or which were furnished or otherwise
made available to me in connection with my employment with the Corporation shall
be and remain the property of the Corporation. For purposes of this PECA,
“Confidential or Proprietary Information” means Proprietary Information within
the meaning of CPS 710 (a copy of which has been made available to me),
including but not limited to information that a person or entity desires to
protect from unauthorized disclosure to third parties that can provide the
person or entity with a business, technological, or economic advantage over its
competitors, or which, if known or used by third parties or if used by the
person’s or entity’s employees or agents in an unauthorized manner, might be
detrimental to the person’s or entity’s interests. Confidential or Proprietary
Information may include, but is not limited to:

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes.

(d) No disparagement - Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 9

 

disparage the Corporation or its stockholders, directors, officers, employees,
agents, attorneys, representatives, technology, products or services with
respect to any matter whatsoever.

(e) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the Options is expressly made contingent
upon my agreements with the Corporation set forth in this PECA. I acknowledge
that the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation's Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation's legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 10

 

  (iii) The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Corporation’s financial position or reputation.

 

  (iv) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

 

  (v) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have exercised any of the Options and continue to own the shares of
Common Stock of the Corporation issued or issuable upon exercise of the Options,
the shares of Common Stock so acquired upon exercise; (ii) to the extent I have
exercised any of the Options and no longer own the shares of Common Stock of the
Corporation issued or issuable upon exercise of the Options, cash in an amount
equal to the fair market value of such shares on the date of the event set forth
in Section 3(a) (which, unless otherwise determined by the Management
Development and Compensation Committee of the Board of Directors of the
Corporation, shall be equal to the closing price of the shares of Common Stock
as finally reported by the New York Stock Exchange on such date), and (iii) to
the extent I have not exercised the Options fully, all of my remaining rights,
title or interest in the Options.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 11

 

deletion to apply only with respect to the operation of this provision in the
particular jurisdiction in which such adjudication is made.

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable. For purposes of this PECA, the
following terms have the meanings given below:

(a) “Restricted Company” means The Boeing Company, General Dynamics Corporation,
Northrop Grumman Corporation, the Raytheon Company, United Technologies
Corporation, Honeywell International Inc., BAE Systems Inc., L-3 Communications
Corporation, the Harris Corporation, Thales, EADS North America and (i) any
entity directly or indirectly controlling, controlled by, or under common
control with any of the foregoing, and (ii) any successor to all or part of the
business of any of the foregoing as a result of a merger, reorganization,
consolidation, spin-off, split-up, acquisition, divestiture, or similar
transaction.

(b) “Competitive Products or Services” means products or services that compete
with, or are an alternative or potential alternative to, products sold or
services provided by a subsidiary, business area, division or operating unit or
business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.

7. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the Options to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 12

 

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of stock options
under the Award Agreement.



--------------------------------------------------------------------------------

PECA Stock Option-California (CEO)

Grant Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Optionee:

The Management Development and Compensation Committee (the “Committee”) of
Lockheed Martin Corporation’s Board of Directors has awarded to you options to
purchase shares of Lockheed Martin Common Stock (“Stock”) under the Lockheed
Martin Corporation Amended and Restated 2003 Incentive Performance Award Plan,
as amended effective January 1, 2009 (the “Plan”).

This letter is your Award Agreement and sets forth some of the terms and
conditions of your award. Additional terms and conditions are contained in the
Plan and in the Prospectus relating to the Plan of which the Plan document and
this Award Agreement are a part. The Prospectus is available at
http://www.benefitaccess.com.

The term “Options” as used in this Award Agreement refers only to the
nonqualified stock options awarded to you under this Award Agreement. References
to the “Corporation” include Lockheed Martin Corporation and its subsidiaries.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Please note that by accepting the award you agree to be
bound by the restrictions contained under the heading below “Post-Employment
Covenants” and in Exhibit A attached to this Agreement.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.

EXERCISE PRICE

The exercise price of the Options granted hereunder is $            per Option.
Under certain circumstances set forth in the Plan and this Award Agreement, this
exercise price may be subject to adjustment.

The Committee presently allows the exercise price of an Option to be paid in
cash, by the tender of Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment, nor will fractional
shares be issued. The Committee retains the discretion to, at any time, limit
the method of payment to cash. If you elect to pay with Stock,



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 2

 

you must have owned the shares tendered for at least six months. If Stock is
tendered, it will be valued at its Fair Market Value on the date of tender.

VESTING/EXPIRATION/FORFEITURE

General Rule - An Option is subject to forfeiture and may not be exercised until
it has vested. In addition, an Option may not be exercised after its expiration
or forfeiture. Subject to certain special rules discussed below, you must remain
in the employ of the Corporation until the applicable date of vesting. The
vesting schedule for your Options is as follows:

 

  First Vesting Date: February 1, 2011 – One-Third     Second Vesting Date:
February 1, 2012 – One-Third     Third Vesting Date: February 1, 2013 –
One-Third  

If the number of Options granted cannot be evenly divided by three into whole
shares, the fractional shares will vest on the Third Vesting Date. If you are
not continuously employed by the Corporation from the Grant Date until the date
on which an Option vests, that Option is forfeited.

Vested Options, except as otherwise provided in this letter, or in the Plan, or
as may be restricted by law, may be exercised for a period ending on January 31,
2020. Options not exercised by that date will be forfeited.

You should make every effort to keep the Vice President of Compensation and
Benefits’ office informed of your current address so that we may communicate
with you about your Options and their current status. The Corporation cannot
exercise the Options for you, and so you must pay close attention to their terms
and any impending expiration.

SPECIAL RULES AS TO VESTING, FORFEITURE AND EXPIRATION

Retirement - If you retire and your retirement is effective before the First
Vesting Date, you will forfeit all of the Options in accordance with the general
rule set forth above requiring continued employment. If your retirement is
effective on or after the First Vesting Date, you will vest in the remaining
Options on the Second Vesting Date and the Third Vesting Date as though you are
still employed by the Corporation through those dates. For the purposes of this
provision, the term “retirement” means retirement from service under the terms
of the Corporation’s defined benefit pension plan in which you are a participant
or termination following attainment of age 55 and five years of service if you
do not participate in one of the Corporation’s defined benefit pension plans.
Your Options will be exercisable until January 31, 2020 at which time any
unexercised Options will expire and may no longer be exercised.

Death or Disability - Your Options will immediately vest and no longer be
subject to the continuing employment requirement if:



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 3

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

Options will expire at the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Layoff - If you are laid off, your Options will be unaffected, and will vest and
be exercisable until the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Resignation or Termination for Cause - If you resign or your employment
otherwise terminates, whether voluntarily or by action of the Corporation, and
in the latter case whether with or without “cause,” unvested Options will be
forfeited upon your termination. Vested Options will expire at the end of their
remaining term or 30 calendar days following your resignation or termination,
whichever is shorter.

Divestiture - If the Corporation divests (as defined below) all or substantially
all of a business operation of the Corporation and such divestiture results in
the termination of your employment with the Corporation or its subsidiaries and
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Following a divestiture, you will continue
to vest in your unvested Options as though you had remained in the employ of the
Corporation. Your Vested Options will be exercisable until a revised expiration
date which is the first to occur of (i) the fifth anniversary of the effective
date of the divestiture; or (ii) the original expiration date (“Revised
Expiration Date”). If you die following divestiture but prior to the Revised
Expiration Date, all unvested Options will immediately vest as of the date of
death and be exercisable by your beneficiary until the Revised Expiration Date.
For the purposes of this provision, the term “divestiture” shall mean a
transaction which results in the transfer of control of the business operation
divested to any person, corporation, association, partnership, joint venture or
other business entity of which less than 50% of the voting stock or other equity
interests (in the case of entities other than corporations) is owned or
controlled directly or indirectly, by the Corporation, one or more of the
Corporation’s subsidiaries or by a combination thereof.

Change in Control - In the event of a change in control of the Corporation, as
defined in Section 7 of the Plan, the vesting date of all outstanding Options
shall be accelerated so as to cause all outstanding Options to become
exercisable.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 4

 

LIMITATIONS ON EXERCISE

Notwithstanding any other provision herein, no Option may be exercised less than
six months nor more than ten years after the date of grant. Further, from time
to time, your ability to exercise Options which otherwise would be exercisable
may be restricted, if in the opinion of counsel for the Corporation, this is
necessary or advisable in order to ensure compliance with applicable Federal or
state law, rules or regulations.

ASSIGNMENT/TRANSFERABILITY/BENEFICIARIES

Options may not be pledged, assigned or transferred except that Options may be
transferred by will or by the laws of descent and distribution or you may
provide that, upon your death, the Options are to be transferred to a
beneficiary or beneficiaries that you designate. To designate a beneficiary or
beneficiaries, please complete the Beneficiary Designation located at
http://www.benefitaccess.com and return an originally executed copy to the Vice
President of Compensation and Benefits’ office (Mail Point 123).

During your lifetime, only you may exercise your Options. In the event of your
death or disability, your Options may be exercised by a properly designated
beneficiary or beneficiaries or your guardian or authorized representative, as
applicable. If at your death, a completed beneficiary designation form is not on
file at the Vice President of Compensation and Benefits’ office (or if your
beneficiary predeceases you), your Options may be exercised by your estate.

TAX WITHHOLDING

When you exercise an Option, the Corporation will withhold applicable taxes as
required by law. The Committee presently allows you to pay the withholding tax
in cash, by tendering Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment. The Committee retains the
discretion to, at any time, limit the method of payment to cash. Unlike payment
of the exercise price of the Options, if you elect to pay withholding taxes with
Stock, you need not have owned the shares tendered for at least six months.
Payment must be made at the time of exercise. To the extent that cash is not
tendered, the Corporation will retain from the shares of Stock that you would
otherwise receive upon exercise of the Option that number of shares sufficient
to satisfy the withholding obligation. If Stock is tendered or is deemed to have
been tendered, it will be valued at its Fair Market Value.

Withholding will be at the minimum rate prescribed by law. Therefore, you may
owe taxes relating to the exercise in addition to the amount withheld by the
Corporation. If you desire, you may request that tax be withheld at greater than
the minimum rate.

Special Note for Section 16 Insiders - The Corporation’s Section 16 Insiders
have been informed of their status as Section 16 Insiders by the Board of
Directors. If you are a Section 16 Insider, your ability to satisfy tax
withholding obligations through the tender of Stock may be limited by the
Federal securities laws and may have adverse consequences if such treatment is



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 5

 

deemed to have occurred. The Corporation recommends that Section 16 Insiders
consult with the Office of the General Counsel or the Office of the Corporate
Secretary before entering into any transactions involving your Options or Stock.

AMENDMENT AND TERMINATION OF THE PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.

ACCEPTANCE OF AWARD

No award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of this Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this award will be effective as of the date of grant. If you do not acknowledge
acceptance of your award by executing this Award Agreement by December 31, 2010,
it will not be effective, you will not be able to exercise the Options and you
will forfeit the Options granted hereunder.

By accepting this Award Agreement electronically, you consent to electronic
delivery of the Prospectus applicable to these Options.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 6

 

POST-EMPLOYMENT COVENANTS

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

MISCELLANEOUS

For the purpose of calculating the expiration date of the Options, all Options
will be deemed to expire on January 31, 2020 at the close of trading in Lockheed
Martin Corporation common stock on the New York Stock Exchange (or, if the
security is not so listed or if the principal market on which it is traded is
not the New York Stock Exchange, such other reporting system as shall be
selected by the Committee). If you are on leave of absence, for the purposes of
the Plan, you will be considered to still be in the employ of the Corporation
unless otherwise provided in an agreement between you and the Corporation.

Your participation in the Plan, anything contained in this Award Agreement, or
the grant of Options does not confer upon you any right of continued employment
or limit in any way the right of the Corporation to terminate your employment at
any time. The value of the Options awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits.

You have no rights as a stockholder to any securities covered by this Award
Agreement until the date on which you become the holder of record of such
securities. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Plan. In the event of a conflict between this
Award Agreement and the Plan, the Plan document will control.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

 

Acknowledged by:     

 

    

 

Signature      Date

 

    

 

Print Name      U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 7

 

Exhibit A

Post Employment Conduct Agreement

(Stock Option Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with a Grant Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of stock options to me under the Award Agreement (the “Options”) pursuant to the
Lockheed Martin Corporation Amended and Restated 2003 Incentive Performance
Award Plan, as amended effective January 1, 2009 (the “Plan”). By accepting the
Options, I agree as follows:

1. Protective Covenants

(a) Protection of Proprietary Information, including Trade Secrets and
Confidential Information - Except to the extent required by law, following my
Termination Date, and in conformance with the provisions of the California
Uniform Trade Secrets Act (Cal. Civil Code § 3426, et seq.) and the California
Unfair Competition Law (Cal. Business and Professional Code § 17220 et seq.), I
will have a continuing obligation to comply with the terms of any non-disclosure
or similar agreements that I signed while employed by the Corporation committing
to hold confidential the “Confidential or Proprietary Information” (as defined
below) of the Corporation or any of its affiliates, subsidiaries, related
companies, joint ventures, partnerships, customers, suppliers, partners,
contractors or agents, in each case in accordance with the terms of such
agreements. I will not use or disclose or allow the use or disclosure by others
to any person or entity, for the purpose or effect of competing unfairly with
the Corporation, of Confidential or Proprietary Information of the Corporation
or others to which I had access or that I was responsible for creating or
overseeing during my employment with the Corporation. In the event I become
legally compelled (by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or otherwise) to disclose any proprietary
or confidential information, I will immediately notify the Corporation’s Senior
Vice President and General Counsel as to the existence of the obligation and
will cooperate with any reasonable request by the Corporation for assistance in
seeking to protect the information. All materials to which I have had access, or
which were furnished or otherwise made available to me in connection with my
employment with the Corporation shall be and remain the property of the
Corporation. For purposes of this PECA, “Confidential or Proprietary
Information” means Proprietary Information within the meaning of CPS 710 (a copy
of which has been made available to me), including but not limited to
information that a person or entity desires to protect from unauthorized
disclosure to third parties that can provide the person or entity with a
business, technological, or economic advantage over its competitors, or which,
if known or used by third parties or if used by the person’s or entity’s
employees or agents in an unauthorized manner, might be detrimental to the
person’s or entity’s interests. Confidential or Proprietary Information may
include, but is not limited to:



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 8

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes, or

 

  (iii) any information protected by the California Uniform Trade Secrets Act
(Cal. Civil Code § 3426, et seq.).

(b) Non-Solicit - Without the express written consent of the Chief Executive
Officer of the Corporation, during the two-year period following the Termination
Date, I will not induce or attempt to induce any person who is an employee of
the Corporation to perform work or services for any entity other than the
Corporation. This provision does not prevent the hiring of such persons so long
as they are not induced to be one employed in violation of this provision.

(c) No disparagement - Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.

(d) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the Options is expressly made contingent
upon my agreements with the Corporation set forth in this PECA. I acknowledge
that the scope and duration of the restrictions in Section 1 are necessary to be



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 9

 

effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation's Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation's legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or

 

  (iii) The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Corporation’s financial position or reputation.

 

  (iv) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

 

  (v)

For purposes of this Section 3, “Benefits and Proceeds” means (i) to the extent
I have exercised any of the Options and continue to own the shares of Common
Stock of the Corporation issued or issuable upon exercise of the Options, the
shares of Common Stock so acquired upon exercise; (ii) to the extent I have
exercised any of the Options and no longer own the shares of Common Stock of the
Corporation issued or issuable upon exercise of the Options, cash in an amount
equal to the



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 10

 

 

fair market value of such shares on the date of the event set forth in
Section 3(a) (which, unless otherwise determined by the Management Development
and Compensation Committee of the Board of Directors of the Corporation, shall
be equal to the closing price of the shares of Common Stock as finally reported
by the New York Stock Exchange on such date), and (iii) to the extent I have not
exercised the Options fully, all of my remaining rights, title or interest in
the Options.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the Options to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law. Any enforcement of, or challenge to, this
Agreement may only be brought in the Circuit Court of Maryland or the United
States District Court for the District of Maryland. Both parties consent to the
proper jurisdiction and venue of the Circuit Court of Maryland and the United
States District Court for the District of Maryland for the purpose of enforcing
or challenging this Agreement.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of stock options
under the Award Agreement.



--------------------------------------------------------------------------------

PECA Stock Option-California (SVPHR)

Grant Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Optionee:

The Management Development and Compensation Committee (the “Committee”) of
Lockheed Martin Corporation’s Board of Directors has awarded to you options to
purchase shares of Lockheed Martin Common Stock (“Stock”) under the Lockheed
Martin Corporation Amended and Restated 2003 Incentive Performance Award Plan,
as amended effective January 1, 2009 (the “Plan”).

This letter is your Award Agreement and sets forth some of the terms and
conditions of your award. Additional terms and conditions are contained in the
Plan and in the Prospectus relating to the Plan of which the Plan document and
this Award Agreement are a part. The Prospectus is available at
http://www.benefitaccess.com.

The term “Options” as used in this Award Agreement refers only to the
nonqualified stock options awarded to you under this Award Agreement. References
to the “Corporation” include Lockheed Martin Corporation and its subsidiaries.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Please note that by accepting the award you agree to be
bound by the restrictions contained under the heading below “Post-Employment
Covenants” and in Exhibit A attached to this Agreement.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.

EXERCISE PRICE

The exercise price of the Options granted hereunder is $            per Option.
Under certain circumstances set forth in the Plan and this Award Agreement, this
exercise price may be subject to adjustment.

The Committee presently allows the exercise price of an Option to be paid in
cash, by the tender of Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment, nor will fractional
shares be issued. The Committee retains the discretion to, at any time, limit
the method of payment to cash. If you elect to pay with Stock,



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 2

 

you must have owned the shares tendered for at least six months. If Stock is
tendered, it will be valued at its Fair Market Value on the date of tender.

VESTING/EXPIRATION/FORFEITURE

General Rule - An Option is subject to forfeiture and may not be exercised until
it has vested. In addition, an Option may not be exercised after its expiration
or forfeiture. Subject to certain special rules discussed below, you must remain
in the employ of the Corporation until the applicable date of vesting. The
vesting schedule for your Options is as follows:

 

 

First Vesting Date: February 1, 2011 – One-Third

Second Vesting Date: February 1, 2012 – One-Third

Third Vesting Date: February 1, 2013 – One-Third

 

If the number of Options granted cannot be evenly divided by three into whole
shares, the fractional shares will vest on the Third Vesting Date. If you are
not continuously employed by the Corporation from the Grant Date until the date
on which an Option vests, that Option is forfeited.

Vested Options, except as otherwise provided in this letter, or in the Plan, or
as may be restricted by law, may be exercised for a period ending on January 31,
2020. Options not exercised by that date will be forfeited.

You should make every effort to keep the Vice President of Compensation and
Benefits’ office informed of your current address so that we may communicate
with you about your Options and their current status. The Corporation cannot
exercise the Options for you, and so you must pay close attention to their terms
and any impending expiration.

SPECIAL RULES AS TO VESTING, FORFEITURE AND EXPIRATION

Retirement - If you retire and your retirement is effective before the First
Vesting Date, you will forfeit all of the Options in accordance with the general
rule set forth above requiring continued employment. If your retirement is
effective on or after the First Vesting Date, you will vest in the remaining
Options on the Second Vesting Date and the Third Vesting Date as though you are
still employed by the Corporation through those dates. For the purposes of this
provision, the term “retirement” means retirement from service under the terms
of the Corporation’s defined benefit pension plan in which you are a participant
or termination following attainment of age 55 and five years of service if you
do not participate in one of the Corporation’s defined benefit pension plans.
Your Options will be exercisable until January 31, 2020 at which time any
unexercised Options will expire and may no longer be exercised.

Death or Disability - Your Options will immediately vest and no longer be
subject to the continuing employment requirement if:



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 3

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

Options will expire at the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Layoff - If you are laid off, your Options will be unaffected, and will vest and
be exercisable until the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Resignation or Termination for Cause - If you resign or your employment
otherwise terminates, whether voluntarily or by action of the Corporation, and
in the latter case whether with or without “cause,” unvested Options will be
forfeited upon your termination. Vested Options will expire at the end of their
remaining term or 30 calendar days following your resignation or termination,
whichever is shorter.

Divestiture - If the Corporation divests (as defined below) all or substantially
all of a business operation of the Corporation and such divestiture results in
the termination of your employment with the Corporation or its subsidiaries and
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Following a divestiture, you will continue
to vest in your unvested Options as though you had remained in the employ of the
Corporation. Your Vested Options will be exercisable until a revised expiration
date which is the first to occur of (i) the fifth anniversary of the effective
date of the divestiture; or (ii) the original expiration date (“Revised
Expiration Date”). If you die following divestiture but prior to the Revised
Expiration Date, all unvested Options will immediately vest as of the date of
death and be exercisable by your beneficiary until the Revised Expiration Date.
For the purposes of this provision, the term “divestiture” shall mean a
transaction which results in the transfer of control of the business operation
divested to any person, corporation, association, partnership, joint venture or
other business entity of which less than 50% of the voting stock or other equity
interests (in the case of entities other than corporations) is owned or
controlled directly or indirectly, by the Corporation, one or more of the
Corporation’s subsidiaries or by a combination thereof.

Change in Control - In the event of a change in control of the Corporation, as
defined in Section 7 of the Plan, the vesting date of all outstanding Options
shall be accelerated so as to cause all outstanding Options to become
exercisable.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 4

 

LIMITATIONS ON EXERCISE

Notwithstanding any other provision herein, no Option may be exercised less than
six months nor more than ten years after the date of grant. Further, from time
to time, your ability to exercise Options which otherwise would be exercisable
may be restricted, if in the opinion of counsel for the Corporation, this is
necessary or advisable in order to ensure compliance with applicable Federal or
state law, rules or regulations.

ASSIGNMENT/TRANSFERABILITY/BENEFICIARIES

Options may not be pledged, assigned or transferred except that Options may be
transferred by will or by the laws of descent and distribution or you may
provide that, upon your death, the Options are to be transferred to a
beneficiary or beneficiaries that you designate. To designate a beneficiary or
beneficiaries, please complete the Beneficiary Designation located at
http://www.benefitaccess.com and return an originally executed copy to the Vice
President of Compensation and Benefits’ office (Mail Point 123).

During your lifetime, only you may exercise your Options. In the event of your
death or disability, your Options may be exercised by a properly designated
beneficiary or beneficiaries or your guardian or authorized representative, as
applicable. If at your death, a completed beneficiary designation form is not on
file at the Vice President of Compensation and Benefits’ office (or if your
beneficiary predeceases you), your Options may be exercised by your estate.

TAX WITHHOLDING

When you exercise an Option, the Corporation will withhold applicable taxes as
required by law. The Committee presently allows you to pay the withholding tax
in cash, by tendering Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment. The Committee retains the
discretion to, at any time, limit the method of payment to cash. Unlike payment
of the exercise price of the Options, if you elect to pay withholding taxes with
Stock, you need not have owned the shares tendered for at least six months.
Payment must be made at the time of exercise. To the extent that cash is not
tendered, the Corporation will retain from the shares of Stock that you would
otherwise receive upon exercise of the Option that number of shares sufficient
to satisfy the withholding obligation. If Stock is tendered or is deemed to have
been tendered, it will be valued at its Fair Market Value.

Withholding will be at the minimum rate prescribed by law. Therefore, you may
owe taxes relating to the exercise in addition to the amount withheld by the
Corporation. If you desire, you may request that tax be withheld at greater than
the minimum rate.

Special Note for Section 16 Insiders - The Corporation’s Section 16 Insiders
have been informed of their status as Section 16 Insiders by the Board of
Directors. If you are a Section 16 Insider, your ability to satisfy tax
withholding obligations through the tender of Stock may be limited by the
Federal securities laws and may have adverse consequences if such treatment is



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 5

 

deemed to have occurred. The Corporation recommends that Section 16 Insiders
consult with the Office of the General Counsel or the Office of the Corporate
Secretary before entering into any transactions involving your Options or Stock.

AMENDMENT AND TERMINATION OF THE PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.

ACCEPTANCE OF AWARD

No award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of this Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this award will be effective as of the date of grant. If you do not acknowledge
acceptance of your award by executing this Award Agreement by December 31, 2010,
it will not be effective, you will not be able to exercise the Options and you
will forfeit the Options granted hereunder.

By accepting this Award Agreement electronically, you consent to electronic
delivery of the Prospectus applicable to these Options.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 6

 

POST-EMPLOYMENT COVENANTS

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

MISCELLANEOUS

For the purpose of calculating the expiration date of the Options, all Options
will be deemed to expire on January 31, 2020 at the close of trading in Lockheed
Martin Corporation common stock on the New York Stock Exchange (or, if the
security is not so listed or if the principal market on which it is traded is
not the New York Stock Exchange, such other reporting system as shall be
selected by the Committee). If you are on leave of absence, for the purposes of
the Plan, you will be considered to still be in the employ of the Corporation
unless otherwise provided in an agreement between you and the Corporation.

Your participation in the Plan, anything contained in this Award Agreement, or
the grant of Options does not confer upon you any right of continued employment
or limit in any way the right of the Corporation to terminate your employment at
any time. The value of the Options awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits.

You have no rights as a stockholder to any securities covered by this Award
Agreement until the date on which you become the holder of record of such
securities. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Plan. In the event of a conflict between this
Award Agreement and the Plan, the Plan document will control.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

 

Acknowledged by:    

 

   

 

Signature     Date

 

   

 

Print Name     U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 7

 

Exhibit A

Post Employment Conduct Agreement

(Stock Option Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with a Grant Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of stock options to me under the Award Agreement (the “Options”) pursuant to the
Lockheed Martin Corporation Amended and Restated 2003 Incentive Performance
Award Plan, as amended effective January 1, 2009 (the “Plan”). By accepting the
Options, I agree as follows:

1. Protective Covenants

(a) Protection of Proprietary Information, including Trade Secrets and
Confidential Information - Except to the extent required by law, following my
Termination Date, and in conformance with the provisions of the California
Uniform Trade Secrets Act (Cal. Civil Code § 3426, et seq.) and the California
Unfair Competition Law (Cal. Business and Professional Code § 17220 et seq.), I
will have a continuing obligation to comply with the terms of any non-disclosure
or similar agreements that I signed while employed by the Corporation committing
to hold confidential the “Confidential or Proprietary Information” (as defined
below) of the Corporation or any of its affiliates, subsidiaries, related
companies, joint ventures, partnerships, customers, suppliers, partners,
contractors or agents, in each case in accordance with the terms of such
agreements. I will not use or disclose or allow the use or disclosure by others
to any person or entity, for the purpose or effect of competing unfairly with
the Corporation, of Confidential or Proprietary Information of the Corporation
or others to which I had access or that I was responsible for creating or
overseeing during my employment with the Corporation. In the event I become
legally compelled (by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or otherwise) to disclose any proprietary
or confidential information, I will immediately notify the Corporation’s Senior
Vice President and General Counsel as to the existence of the obligation and
will cooperate with any reasonable request by the Corporation for assistance in
seeking to protect the information. All materials to which I have had access, or
which were furnished or otherwise made available to me in connection with my
employment with the Corporation shall be and remain the property of the
Corporation. For purposes of this PECA, “Confidential or Proprietary
Information” means Proprietary Information within the meaning of CPS 710 (a copy
of which has been made available to me), including but not limited to
information that a person or entity desires to protect from unauthorized
disclosure to third parties that can provide the person or entity with a
business, technological, or economic advantage over its competitors, or which,
if known or used by third parties or if used by the person’s or entity’s
employees or agents in an unauthorized manner, might be detrimental to the
person’s or entity’s interests. Confidential or Proprietary Information may
include, but is not limited to:



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 8

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes, or

 

  (iii) any information protected by the California Uniform Trade Secrets Act
(Cal. Civil Code § 3426, et seq.).

(b) Non-Solicit - Without the express written consent of the Senior Vice
President, Human Resources of the Corporation, during the one-year period
following the Termination Date, I will not induce or attempt to induce any
person who is an employee of the Corporation to perform work or services for any
entity other than the Corporation. This provision does not prevent the hiring of
such persons so long as they are not induced to be one employed in violation of
this provision.

(c) No disparagement - Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.

(d) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the Options is expressly made contingent
upon my agreements with the Corporation set forth in this PECA. I



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 9

 

acknowledge that the scope and duration of the restrictions in Section 1 are
necessary to be effective and are fair and reasonable in light of the value of
the benefits and compensation opportunities being made available to me under the
Award Agreement. I further acknowledge and agree that as a result of the high
level executive and management positions I hold with the Corporation and the
access to and extensive knowledge of the Corporation’s Confidential or
Proprietary Information, employees, suppliers and customers, these restrictions
are reasonably required for the protection of the Corporation’s legitimate
business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or

 

  (iii) The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Corporation’s financial position or reputation.

 

  (iv) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

 

  (v)

For purposes of this Section 3, “Benefits and Proceeds” means (i) to the extent
I have exercised any of the Options and continue to own the shares of Common
Stock of the Corporation issued or issuable upon exercise of the Options, the
shares of Common Stock so acquired upon exercise; (ii) to the extent I have
exercised any of the Options and no longer own the shares of Common Stock of the
Corporation issued or



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 10

 

 

issuable upon exercise of the Options, cash in an amount equal to the fair
market value of such shares on the date of the event set forth in Section 3(a)
(which, unless otherwise determined by the Management Development and
Compensation Committee of the Board of Directors of the Corporation, shall be
equal to the closing price of the shares of Common Stock as finally reported by
the New York Stock Exchange on such date), and (iii) to the extent I have not
exercised the Options fully, all of my remaining rights, title or interest in
the Options.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the Options to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law. Any enforcement of, or challenge to, this
Agreement may only be brought in the Circuit Court of Maryland or the United
States District Court for the District of Maryland. Both parties consent to the
proper jurisdiction and venue of the Circuit Court of Maryland and the United
States District Court for the District of Maryland for the purpose of enforcing
or challenging this Agreement.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of stock options
under the Award Agreement.



--------------------------------------------------------------------------------

PECA Stock Option-Attorney

Grant Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Optionee:

The Management Development and Compensation Committee (the “Committee”) of
Lockheed Martin Corporation’s Board of Directors has awarded to you options to
purchase shares of Lockheed Martin Common Stock (“Stock”) under the Lockheed
Martin Corporation Amended and Restated 2003 Incentive Performance Award Plan,
as amended effective January 1, 2009 (the “Plan”).

This letter is your Award Agreement and sets forth some of the terms and
conditions of your award. Additional terms and conditions are contained in the
Plan and in the Prospectus relating to the Plan of which the Plan document and
this Award Agreement are a part. The Prospectus is available at
http://www.benefitaccess.com.

The term “Options” as used in this Award Agreement refers only to the
nonqualified stock options awarded to you under this Award Agreement. References
to the “Corporation” include Lockheed Martin Corporation and its subsidiaries.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Please note that by accepting the award you agree to be
bound by the restrictions contained under the heading below “Post-Employment
Covenants” and in Exhibit A attached to this Agreement.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.

EXERCISE PRICE

The exercise price of the Options granted hereunder is $            per Option.
Under certain circumstances set forth in the Plan and this Award Agreement, this
exercise price may be subject to adjustment.

The Committee presently allows the exercise price of an Option to be paid in
cash, by the tender of Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment, nor will fractional
shares be issued. The Committee retains the discretion to, at any time, limit
the method of payment to cash. If you elect to pay with Stock,



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 2

 

you must have owned the shares tendered for at least six months. If Stock is
tendered, it will be valued at its Fair Market Value on the date of tender.

VESTING/EXPIRATION/FORFEITURE

General Rule - An Option is subject to forfeiture and may not be exercised until
it has vested. In addition, an Option may not be exercised after its expiration
or forfeiture. Subject to certain special rules discussed below, you must remain
in the employ of the Corporation until the applicable date of vesting. The
vesting schedule for your Options is as follows:

 

 

First Vesting Date: February 1, 2011 – One-Third

Second Vesting Date: February 1, 2012 – One-Third

Third Vesting Date: February 1, 2013 – One-Third

 

If the number of Options granted cannot be evenly divided by three into whole
shares, the fractional shares will vest on the Third Vesting Date. If you are
not continuously employed by the Corporation from the Grant Date until the date
on which an Option vests, that Option is forfeited.

Vested Options, except as otherwise provided in this letter, or in the Plan, or
as may be restricted by law, may be exercised for a period ending on January 31,
2020. Options not exercised by that date will be forfeited.

You should make every effort to keep the Vice President of Compensation and
Benefits’ office informed of your current address so that we may communicate
with you about your Options and their current status. The Corporation cannot
exercise the Options for you, and so you must pay close attention to their terms
and any impending expiration.

SPECIAL RULES AS TO VESTING, FORFEITURE AND EXPIRATION

Retirement - If you retire and your retirement is effective before the First
Vesting Date, you will forfeit all of the Options in accordance with the general
rule set forth above requiring continued employment. If your retirement is
effective on or after the First Vesting Date, you will vest in the remaining
Options on the Second Vesting Date and the Third Vesting Date as though you are
still employed by the Corporation through those dates. For the purposes of this
provision, the term “retirement” means retirement from service under the terms
of the Corporation’s defined benefit pension plan in which you are a participant
or termination following attainment of age 55 and five years of service if you
do not participate in one of the Corporation’s defined benefit pension plans.
Your Options will be exercisable until January 31, 2020 at which time any
unexercised Options will expire and may no longer be exercised.

Death or Disability - Your Options will immediately vest and no longer be
subject to the continuing employment requirement if:



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 3

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

Options will expire at the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Layoff - If you are laid off, your Options will be unaffected, and will vest and
be exercisable until the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Resignation or Termination for Cause - If you resign or your employment
otherwise terminates, whether voluntarily or by action of the Corporation, and
in the latter case whether with or without “cause,” unvested Options will be
forfeited upon your termination. Vested Options will expire at the end of their
remaining term or 30 calendar days following your resignation or termination,
whichever is shorter.

Divestiture - If the Corporation divests (as defined below) all or substantially
all of a business operation of the Corporation and such divestiture results in
the termination of your employment with the Corporation or its subsidiaries and
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Following a divestiture, you will continue
to vest in your unvested Options as though you had remained in the employ of the
Corporation. Your Vested Options will be exercisable until a revised expiration
date which is the first to occur of (i) the fifth anniversary of the effective
date of the divestiture; or (ii) the original expiration date (“Revised
Expiration Date”). If you die following divestiture but prior to the Revised
Expiration Date, all unvested Options will immediately vest as of the date of
death and be exercisable by your beneficiary until the Revised Expiration Date.
For the purposes of this provision, the term “divestiture” shall mean a
transaction which results in the transfer of control of the business operation
divested to any person, corporation, association, partnership, joint venture or
other business entity of which less than 50% of the voting stock or other equity
interests (in the case of entities other than corporations) is owned or
controlled directly or indirectly, by the Corporation, one or more of the
Corporation’s subsidiaries or by a combination thereof.

Change in Control - In the event of a change in control of the Corporation, as
defined in Section 7 of the Plan, the vesting date of all outstanding Options
shall be accelerated so as to cause all outstanding Options to become
exercisable.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 4

 

LIMITATIONS ON EXERCISE

Notwithstanding any other provision herein, no Option may be exercised less than
six months nor more than ten years after the date of grant. Further, from time
to time, your ability to exercise Options which otherwise would be exercisable
may be restricted, if in the opinion of counsel for the Corporation, this is
necessary or advisable in order to ensure compliance with applicable Federal or
state law, rules or regulations.

ASSIGNMENT/TRANSFERABILITY/BENEFICIARIES

Options may not be pledged, assigned or transferred except that Options may be
transferred by will or by the laws of descent and distribution or you may
provide that, upon your death, the Options are to be transferred to a
beneficiary or beneficiaries that you designate. To designate a beneficiary or
beneficiaries, please complete the Beneficiary Designation located at
http://www.benefitaccess.com and return an originally executed copy to the Vice
President of Compensation and Benefits’ office (Mail Point 123).

During your lifetime, only you may exercise your Options. In the event of your
death or disability, your Options may be exercised by a properly designated
beneficiary or beneficiaries or your guardian or authorized representative, as
applicable. If at your death, a completed beneficiary designation form is not on
file at the Vice President of Compensation and Benefits’ office (or if your
beneficiary predeceases you), your Options may be exercised by your estate.

TAX WITHHOLDING

When you exercise an Option, the Corporation will withhold applicable taxes as
required by law. The Committee presently allows you to pay the withholding tax
in cash, by tendering Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment. The Committee retains the
discretion to, at any time, limit the method of payment to cash. Unlike payment
of the exercise price of the Options, if you elect to pay withholding taxes with
Stock, you need not have owned the shares tendered for at least six months.
Payment must be made at the time of exercise. To the extent that cash is not
tendered, the Corporation will retain from the shares of Stock that you would
otherwise receive upon exercise of the Option that number of shares sufficient
to satisfy the withholding obligation. If Stock is tendered or is deemed to have
been tendered, it will be valued at its Fair Market Value.

Withholding will be at the minimum rate prescribed by law. Therefore, you may
owe taxes relating to the exercise in addition to the amount withheld by the
Corporation. If you desire, you may request that tax be withheld at greater than
the minimum rate.

Special Note for Section 16 Insiders - The Corporation’s Section 16 Insiders
have been informed of their status as Section 16 Insiders by the Board of
Directors. If you are a Section 16 Insider, your ability to satisfy tax
withholding obligations through the tender of Stock may be limited by the
Federal securities laws and may have adverse consequences if such treatment is



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 5

 

deemed to have occurred. The Corporation recommends that Section 16 Insiders
consult with the Office of the General Counsel or the Office of the Corporate
Secretary before entering into any transactions involving your Options or Stock.

AMENDMENT AND TERMINATION OF THE PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.

ACCEPTANCE OF AWARD

No award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of this Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this award will be effective as of the date of grant. If you do not acknowledge
acceptance of your award by executing this Award Agreement by December 31, 2010,
it will not be effective, you will not be able to exercise the Options and you
will forfeit the Options granted hereunder.

By accepting this Award Agreement electronically, you consent to electronic
delivery of the Prospectus applicable to these Options.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 6

 

POST-EMPLOYMENT COVENANTS

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

MISCELLANEOUS

For the purpose of calculating the expiration date of the Options, all Options
will be deemed to expire on January 31, 2020 at the close of trading in Lockheed
Martin Corporation common stock on the New York Stock Exchange (or, if the
security is not so listed or if the principal market on which it is traded is
not the New York Stock Exchange, such other reporting system as shall be
selected by the Committee). If you are on leave of absence, for the purposes of
the Plan, you will be considered to still be in the employ of the Corporation
unless otherwise provided in an agreement between you and the Corporation.

Your participation in the Plan, anything contained in this Award Agreement, or
the grant of Options does not confer upon you any right of continued employment
or limit in any way the right of the Corporation to terminate your employment at
any time. The value of the Options awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits.

You have no rights as a stockholder to any securities covered by this Award
Agreement until the date on which you become the holder of record of such
securities. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Plan. In the event of a conflict between this
Award Agreement and the Plan, the Plan document will control.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

 

Acknowledged by:    

 

   

 

Signature     Date

 

   

 

Print Name     U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 7

 

Exhibit A

Post Employment Conduct Agreement

(Stock Option Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with a Grant Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of stock options to me under the Award Agreement (the “Options”) pursuant to the
Lockheed Martin Corporation Amended and Restated 2003 Incentive Performance
Award Plan, as amended effective January 1, 2009 (the “Plan”). By accepting the
Options, I agree as follows:

1. Post Termination Activity

(a) Post-employment Activity As a Lawyer - I acknowledge that as counsel to
Lockheed Martin Corporation (the “Corporation”), I owe ethical and fiduciary
obligations to the Corporation and that at least some of these obligations will
continue even after the date of my termination of employment with the
Corporation (“Termination Date”). I agree that after my Termination Date I will
comply fully with all applicable ethical and fiduciary obligations that I owe to
the Corporation. To the extent permitted by applicable law, including but not
limited to any applicable rules governing attorney conduct, I agree that I will
not

 

  (i) Represent any client adversely to the Corporation;

 

  (ii) Reveal to any third party any information learned by me during the course
of my employment with the Corporation except for information that is or becomes
generally known;

 

  (iii) Encourage or solicit any present or future agents or employees of the
Corporation to terminate their employment for the purpose of competing with the
Corporation; or

 

  (iv) Whether as a lawyer or non-lawyer, accept a position (whether as agent,
employer, part or sole owner or in any other capacity) with any person or entity
whose interests are adverse to the Corporation’s interests if that adverse
position is related in any way to my present or past work with the Corporation.

(b) No disparagement - Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 8

 

(c) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the Options is expressly made contingent
upon my agreements with the Corporation set forth in this PECA. I acknowledge
that the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation’s confidential or proprietary information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests.

3. Remedies for Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, to the extent permitted by applicable law, including but not
limited to any applicable rules governing attorney conduct, that upon demand by
the Corporation, to forfeit, return or repay to the Corporation the “Benefits
and Proceeds” (as defined below) in the event any of the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1 (and in the case
of 1(a), the breach occurs prior to the second anniversary of my Termination
Date);

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 9

 

  (iii) The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Corporation’s financial position or reputation.

 

  (iv) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

 

  (v) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have exercised any of the Options and continue to own the shares of
Common Stock of the Corporation issued or issuable upon exercise of the Options,
the shares of Common Stock so acquired upon exercise; (ii) to the extent I have
exercised any of the Options and no longer own the shares of Common Stock of the
Corporation issued or issuable upon exercise of the Options, cash in an amount
equal to the fair market value of such shares on the date of the event set forth
in Section 3(a) (which, unless otherwise determined by the Management
Development and Compensation Committee of the Board of Directors of the
Corporation, shall be equal to the closing price of the shares of Common Stock
as finally reported by the New York Stock Exchange on such date), and (iii) to
the extent I have not exercised the Options fully, all of my remaining rights,
title or interest in the Options.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 10

 

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable.

7. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the Options to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of Options under
the Award Agreement.



--------------------------------------------------------------------------------

PECA Stock Option (RJS)

Grant Date: February 1, 2010

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933

Dear Mr. Stevens:

The Management Development and Compensation Committee (the “Committee”) of
Lockheed Martin Corporation’s Board of Directors has awarded to you options to
purchase shares of Lockheed Martin Common Stock (“Stock”) under the Lockheed
Martin Corporation Amended and Restated 2003 Incentive Performance Award Plan,
as amended effective January 1, 2009 (the “Plan”).

This letter is your Award Agreement and sets forth some of the terms and
conditions of your award. Additional terms and conditions are contained in the
Plan and in the Prospectus relating to the Plan of which the Plan document and
this Award Agreement are a part. The Prospectus is available at
http://www.benefitaccess.com.

The term “Options” as used in this Award Agreement refers only to the
nonqualified stock options awarded to you under this Award Agreement. References
to the “Corporation” include Lockheed Martin Corporation and its subsidiaries.

Your Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic receipt or returning an
executed copy of this Award Agreement to the Vice President of Compensation and
Benefits’ office as instructed below as soon as possible but in no event later
than December 31, 2010. Please note that by accepting the award you agree to be
bound by the restrictions contained under the heading below “Post-Employment
Covenants” and in Exhibit A attached to this Agreement.

If you do not acknowledge your acceptance of this Award Agreement by
December 31, 2010, this Award will be forfeited.

EXERCISE PRICE

The exercise price of the Options granted hereunder is $             per Option.
Under certain circumstances set forth in the Plan and this Award Agreement, this
exercise price may be subject to adjustment.

The Committee presently allows the exercise price of an Option to be paid in
cash, by the tender of Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment, nor will fractional
shares be issued. The Committee retains the discretion to, at any time, limit
the method of payment to cash. If you elect to pay with Stock,



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 2

 

you must have owned the shares tendered for at least six months. If Stock is
tendered, it will be valued at its Fair Market Value on the date of tender.

VESTING/EXPIRATION/FORFEITURE

General Rule - An Option is subject to forfeiture and may not be exercised until
it has vested. In addition, an Option may not be exercised after its expiration
or forfeiture. Subject to certain special rules discussed below, you must remain
in the employ of the Corporation until the applicable date of vesting. The
vesting schedule for your Options is as follows:

 

 

First Vesting Date: February 1, 2011 – One-Third

   

Second Vesting Date: February 1, 2012 – One-Third

   

Third Vesting Date: February 1, 2013 – One-Third

 

If the number of Options granted cannot be evenly divided by three into whole
shares, the fractional shares will vest on the Third Vesting Date. If you are
not continuously employed by the Corporation from the Grant Date until the date
on which an Option vests, that Option is forfeited.

Vested Options, except as otherwise provided in this letter, or in the Plan, or
as may be restricted by law, may be exercised for a period ending on January 31,
2020. Options not exercised by that date will be forfeited.

You should make every effort to keep the Vice President of Compensation and
Benefits’ office informed of your current address so that we may communicate
with you about your Options and their current status. The Corporation cannot
exercise the Options for you, and so you must pay close attention to their terms
and any impending expiration.

SPECIAL RULES AS TO VESTING, FORFEITURE AND EXPIRATION

Retirement - If you retire and your retirement is effective before the First
Vesting Date, you will forfeit all of the Options in accordance with the general
rule set forth above requiring continued employment. If your retirement is
effective on or after the First Vesting Date, you will vest in the remaining
Options on the Second Vesting Date and the Third Vesting Date as though you are
still employed by the Corporation through those dates. For the purposes of this
provision, the term “retirement” means retirement from service under the terms
of the Corporation’s defined benefit pension plan in which you are a participant
or termination following attainment of age 55 and five years of service if you
do not participate in one of the Corporation’s defined benefit pension plans.
Your Options will be exercisable until January 31, 2020 at which time any
unexercised Options will expire and may no longer be exercised.

Death or Disability - Your Options will immediately vest and no longer be
subject to the continuing employment requirement if:



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 3

 

  (i) you die while still employed by the Corporation; or

 

  (ii) you terminate employment as a result of becoming totally disabled as
evidenced by commencement of benefits under the Corporation’s long-term
disability plan in which you are enrolled (or, if you are not a participant of
the Corporation’s long-term disability plan, when you would have been eligible
for benefits using the standards set forth in that plan).

Options will expire at the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Layoff - If you are laid off, your Options will be unaffected, and will vest and
be exercisable until the end of their remaining term on January 31, 2020, at
which time any unexercised Options will expire and may no longer be exercised.

Resignation or Termination for Cause - If you resign or your employment
otherwise terminates, whether voluntarily or by action of the Corporation, and
in the latter case whether with or without “cause,” unvested Options will be
forfeited upon your termination. Vested Options will expire at the end of their
remaining term or 30 calendar days following your resignation or termination,
whichever is shorter.

Divestiture - If the Corporation divests (as defined below) all or substantially
all of a business operation of the Corporation and such divestiture results in
the termination of your employment with the Corporation or its subsidiaries and
transfer of such employment to the other party to the divestiture, the special
rules in this paragraph will apply. Following a divestiture, you will continue
to vest in your unvested Options as though you had remained in the employ of the
Corporation. Your Vested Options will be exercisable until a revised expiration
date which is the first to occur of (i) the fifth anniversary of the effective
date of the divestiture; or (ii) the original expiration date (“Revised
Expiration Date”). If you die following divestiture but prior to the Revised
Expiration Date, all unvested Options will immediately vest as of the date of
death and be exercisable by your beneficiary until the Revised Expiration Date.
For the purposes of this provision, the term “divestiture” shall mean a
transaction which results in the transfer of control of the business operation
divested to any person, corporation, association, partnership, joint venture or
other business entity of which less than 50% of the voting stock or other equity
interests (in the case of entities other than corporations) is owned or
controlled directly or indirectly, by the Corporation, one or more of the
Corporation’s subsidiaries or by a combination thereof.

Change in Control – In the event of a change in control of the Corporation, as
defined in Section 7 of the Plan, the vesting date of all outstanding Options
shall be accelerated so as to cause all outstanding Options to become
exercisable.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 4

 

LIMITATIONS ON EXERCISE

Notwithstanding any other provision herein, no Option may be exercised less than
six months nor more than ten years after the date of grant. Further, from time
to time, your ability to exercise Options which otherwise would be exercisable
may be restricted, if in the opinion of counsel for the Corporation, this is
necessary or advisable in order to ensure compliance with applicable Federal or
state law, rules or regulations.

ASSIGNMENT/TRANSFERABILITY/BENEFICIARIES

Options may not be pledged, assigned or transferred except that Options may be
transferred by will or by the laws of descent and distribution or you may
provide that, upon your death, the Options are to be transferred to a
beneficiary or beneficiaries that you designate. To designate a beneficiary or
beneficiaries, please complete the Beneficiary Designation located at
http://www.benefitaccess.com and return an originally executed copy to the Vice
President of Compensation and Benefits’ office (Mail Point 123).

During your lifetime, only you may exercise your Options. In the event of your
death or disability, your Options may be exercised by a properly designated
beneficiary or beneficiaries or your guardian or authorized representative, as
applicable. If at your death, a completed beneficiary designation form is not on
file at the Vice President of Compensation and Benefits’ office (or if your
beneficiary predeceases you), your Options may be exercised by your estate.

TAX WITHHOLDING

When you exercise an Option, the Corporation will withhold applicable taxes as
required by law. The Committee presently allows you to pay the withholding tax
in cash, by tendering Stock or through a combination of Stock and cash. No
fractional shares of Stock may be tendered in payment. The Committee retains the
discretion to, at any time, limit the method of payment to cash. Unlike payment
of the exercise price of the Options, if you elect to pay withholding taxes with
Stock, you need not have owned the shares tendered for at least six months.
Payment must be made at the time of exercise. To the extent that cash is not
tendered, the Corporation will retain from the shares of Stock that you would
otherwise receive upon exercise of the Option that number of shares sufficient
to satisfy the withholding obligation. If Stock is tendered or is deemed to have
been tendered, it will be valued at its Fair Market Value.

Withholding will be at the minimum rate prescribed by law. Therefore, you may
owe taxes relating to the exercise in addition to the amount withheld by the
Corporation. If you desire, you may request that tax be withheld at greater than
the minimum rate.

Special Note for Section 16 Insiders - The Corporation’s Section 16 Insiders
have been informed of their status as Section 16 Insiders by the Board of
Directors. If you are a Section 16 Insider, your ability to satisfy tax
withholding obligations through the tender of Stock may be limited by the
Federal securities laws and may have adverse consequences if such treatment is



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 5

 

deemed to have occurred. The Corporation recommends that Section 16 Insiders
consult with the Office of the General Counsel or the Office of the Corporate
Secretary before entering into any transactions involving your Options or Stock.

AMENDMENT AND TERMINATION OF THE PLAN OR AWARDS

As provided in Section 9 of the Plan, subject to certain limitations contained
within Section 9, the Board of Directors may at any time amend, suspend or
discontinue the Plan and the Committee may at any time alter or amend this Award
Agreement. Notwithstanding Section 9 of the Plan, no such amendment, suspension
or discontinuance of the Plan or alteration or amendment of Award Agreements
will, except with your express written consent, adversely affect your rights
under this Award Agreement. This Award Agreement shall not be amended or
interpreted in a manner that is reasonably believed to result in the imposition
of tax under Code section 409A.

ACCEPTANCE OF AWARD

No award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Benefits’ office as soon as
possible but in no event later than December 31, 2010. Acceptance of this Award
Agreement must be made by you personally and constitutes your consent to any
action taken under the Plan consistent with its terms with respect to this
Award. The Committee has authorized electronic means for the delivery and
acceptance of this Award Agreement. If you desire to accept this Award, you must
acknowledge your acceptance and receipt of this Award Agreement, either
electronically or by signing and returning a copy of this letter by December 31,
2010 as follows:

 

  •  

Electronic Acceptance: Go to http://www.benefitaccess.com

 

  •  

By Mail: Mr. David Filomeo, Vice President of Compensation and Benefits,
Lockheed Martin Corporation, Mail Point 123, 6801 Rockledge Drive, Bethesda MD
20817

Assuming prompt and proper acknowledgment of this Award Agreement as described,
this award will be effective as of the date of grant. If you do not acknowledge
acceptance of your award by executing this Award Agreement by December 31, 2010,
it will not be effective, you will not be able to exercise the Options and you
will forfeit the Options granted hereunder.

By accepting this Award Agreement electronically, you consent to electronic
delivery of the Prospectus applicable to these Options.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 6

 

POST-EMPLOYMENT COVENANTS

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

MISCELLANEOUS

For the purpose of calculating the expiration date of the Options, all Options
will be deemed to expire on January 31, 2020 at the close of trading in Lockheed
Martin Corporation common stock on the New York Stock Exchange (or, if the
security is not so listed or if the principal market on which it is traded is
not the New York Stock Exchange, such other reporting system as shall be
selected by the Committee). If you are on leave of absence, for the purposes of
the Plan, you will be considered to still be in the employ of the Corporation
unless otherwise provided in an agreement between you and the Corporation.

Your participation in the Plan, anything contained in this Award Agreement, or
the grant of Options does not confer upon you any right of continued employment
or limit in any way the right of the Corporation to terminate your employment at
any time. The value of the Options awarded to you will not be taken into account
for other benefits offered by the Corporation, including but not limited to
pension benefits.

You have no rights as a stockholder to any securities covered by this Award
Agreement until the date on which you become the holder of record of such
securities. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Plan. In the event of a conflict between this
Award Agreement and the Plan, the Plan document will control.

 

Sincerely, David Filomeo (On behalf of the Management Development and
Compensation Committee)

(For written acceptance, please complete, sign and return by mail.)

 

Acknowledged by:   

 

  

 

Signature    Date

 

  

 

Print Name    U.S. Social Security Number or Employee ID



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 7

 

Exhibit A

Post Employment Conduct Agreement

(Stock Option Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with a Grant Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of stock options to me under the Award Agreement (the “Options”) pursuant to the
Lockheed Martin Corporation Amended and Restated 2003 Incentive Performance
Award Plan, as amended effective January 1, 2009 (the “Plan”). By accepting the
Options, I agree as follows:

1. Restrictions Following Termination of Employment.

(a) Covenant Not To Compete - Without the express written consent of the
Management Development and Compensation Committee of the Board of Directors of
the Corporation, during the two-year period following the date of my termination
of employment (the “Termination Date”) with Lockheed Martin Corporation (the
“Corporation”), I will not, directly or indirectly, be employed by, provide
services to, or advise a “Restricted Company” (as defined in Section 6 below),
whether as an employee, advisor, director, officer, partner or consultant, or in
any other position, function or role that, in any such case,

 

  (i) oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6 below) of or by the Restricted Company, or

 

  (ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Corporation (including
but not limited to technical information or intellectual property, strategic
plans, information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.

(b) Non-Solicit - Without the express written consent of the Management
Development and Compensation Committee of the Board of Directors of the
Corporation, during the two-year period following the Termination Date, I will
not (i) interfere with any contractual relationship between the Corporation and
any customer, supplier, distributor or manufacturer of or to the Corporation to
the detriment of the Corporation or (ii) induce or attempt to induce any person
who is an employee of the Corporation to perform work or services for any entity
other than the Corporation.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 8

 

(c) Protection of Proprietary Information – Except to the extent required by
law, following my Termination Date, I will have a continuing obligation to
comply with the terms of any non-disclosure or similar agreements that I signed
while employed by the Corporation committing to hold confidential the
“Confidential or Proprietary Information” (as defined below) of the Corporation
or any of its affiliates, subsidiaries, related companies, joint ventures,
partnerships, customers, suppliers, partners, contractors or agents, in each
case in accordance with the terms of such agreements. I will not use or disclose
or allow the use or disclosure by others to any person or entity of Confidential
or Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President and General Counsel
as to the existence of the obligation and will cooperate with any reasonable
request by the Corporation for assistance in seeking to protect the information.
All materials to which I have had access, or which were furnished or otherwise
made available to me in connection with my employment with the Corporation shall
be and remain the property of the Corporation. For purposes of this PECA,
“Confidential or Proprietary Information” means Proprietary Information within
the meaning of CPS 710 (a copy of which has been made available to me),
including but not limited to information that a person or entity desires to
protect from unauthorized disclosure to third parties that can provide the
person or entity with a business, technological, or economic advantage over its
competitors, or which, if known or used by third parties or if used by the
person’s or entity’s employees or agents in an unauthorized manner, might be
detrimental to the person’s or entity’s interests. Confidential or Proprietary
Information may include, but is not limited to:

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes.

(d) No disparagement – Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 9

 

(e) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the Options is expressly made contingent
upon my agreements with the Corporation set forth in this PECA. I acknowledge
that the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation’s Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or

 

  (iii)

The Corporation determines that I engaged in fraud, bribery or any other illegal
act or that my intentional misconduct or gross negligence (including the failure
to report the acts of another person of which I



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 10

 

 

had knowledge during the period I was employed by the Corporation) contributed
to another person’s fraud, bribery or other illegal act, which in any such case
adversely affected the Corporation’s financial position or reputation.

 

  (iv) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

 

  (v) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have exercised any of the Options and continue to own the shares of
Common Stock of the Corporation issued or issuable upon exercise of the Options,
the shares of Common Stock so acquired upon exercise; (ii) to the extent I have
exercised any of the Options and no longer own the shares of Common Stock of the
Corporation issued or issuable upon exercise of the Options, cash in an amount
equal to the fair market value of such shares on the date of the event set forth
in Section 3(a) (which, unless otherwise determined by the Management
Development and Compensation Committee of the Board of Directors of the
Corporation, shall be equal to the closing price of the shares of Common Stock
as finally reported by the New York Stock Exchange on such date), and (iii) to
the extent I have not exercised the Options fully, all of my remaining rights,
title or interest in the Options.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable. For purposes of this PECA, the
following terms have the meanings given below:



--------------------------------------------------------------------------------

Grant Date: February 1, 2010

Page 11

 

(a) “Restricted Company” means The Boeing Company, General Dynamics Corporation,
Northrop Grumman Corporation, the Raytheon Company, United Technologies
Corporation, Honeywell International Inc., BAE Systems Inc., L-3 Communications
Corporation, the Harris Corporation, Thales, EADS North America and (i) any
entity directly or indirectly controlling, controlled by, or under common
control with any of the foregoing, and (ii) any successor to all or part of the
business of any of the foregoing as a result of a merger, reorganization,
consolidation, spin-off, split-up, acquisition, divestiture, or similar
transaction.

(b) “Competitive Products or Services” means products or services that compete
with, or are an alternative or potential alternative to, products sold or
services provided by a subsidiary, business area, division or operating unit or
business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.

7. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the Options to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of stock options
under the Award Agreement.



--------------------------------------------------------------------------------

LTIP PECA (CEO)

Award Date: February 1, 2010

LOGO [g66055ex10_33.jpg]

Lockheed Martin Corporation

6801 Rockledge Drive, Bethesda, MD 20817

Telephone 301-897-6000

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933

«Name»

«Street»

«City», «State» «Zip»

 

  Re: Lockheed Martin Corporation Amended and Restated 2003

Incentive Performance Award Plan: Long-Term Incentive

Performance Award (2010-2012 Performance Period)

Dear «Call_By_Name»:

On behalf of the Management Development and Compensation Committee (the
“Committee”) of the Board of Directors of Lockheed Martin Corporation, I am
pleased to tell you that you have been granted a Long-Term Incentive Performance
Award under the Corporation’s Amended and Restated 2003 Incentive Performance
Award Plan, as amended effective January 1, 2009 (the “Plan”). The purpose of
this letter is to serve as the Award Agreement under such Plan and to set forth
your Target Award as well as the terms and conditions to the payment of your
Target Award. Additional terms and conditions are set forth in the Plan and in
the Prospectus relating to the Plan of which the Plan document and this Award
Agreement are a part. The Prospectus is available at
http://www.benefitaccess.com. You should retain the Prospectus and the attached
copy of the Plan in your records.

IN ORDER FOR THIS AWARD TO BE EFFECTIVE, YOU MUST SIGN AND RETURN A COPY OF THIS
AWARD AGREEMENT BY MARCH 31, 2010. PLEASE NOTE THAT BY ACCEPTING THE AWARD YOU
AGREE TO BE BOUND BY THE RESTRICTIONS CONTAINED IN SECTION 14, “POST-EMPLOYMENT
COVENANTS” AND IN EXHIBIT A ATTACHED TO THIS AGREEMENT.

Capitalized terms used in this Award Agreement which have a special meaning
either shall be defined in this Award Agreement or if not defined in this Award
Agreement shall have the meaning ascribed to the term in the Plan. The term
“Target



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

Award” as used in this Award Agreement refers only to the Target Award awarded
to you under this Award Agreement and the term “Award” refers only to the Long
Term Incentive Performance Award set forth in this Award Agreement. References
to the “Corporation” include Lockheed Martin Corporation and its subsidiaries.
Appendix A contains an index of all capitalized terms used in this Award
Agreement.

Section 1. Target Award; Performance Period.

1.1 Target Award. Your Target Award for the Performance Period under this Award
Agreement shall be [Target].

1.2 Performance Period. The Performance Period under this Award Agreement is a
three-year performance period that runs from January 1, 2010, until December 31,
2012.

1.3 Payment of Award. The amount payable to you under your Award is dependent
upon the Corporation’s performance as compared to the internal and external
metrics described in this Award Agreement and your continued employment with the
Corporation in accordance with Section 5 of this Agreement. As a result of these
requirements, any payments you receive may be larger or smaller than your Target
Award (e.g., the performance factors could result in no payment in respect of
your Award).

Section 2. Calculation of Award Payments.

2.1 End of Performance Period Calculation. Following the end of the Performance
Period and prior to any payments being made,

(a) The Committee will calculate the External Performance Factor based on the
Corporation’s performance during the Performance Period relative to the
performance of other corporations which compose the Standard & Poor’s
Industrials Index reported under symbol S5INDU by Bloomberg, L.P. One-half of
your Target Award will be multiplied by the External Performance Factor, with
the resulting dollar amount to be known as the External Performance Amount.

(b) The Committee will also calculate the ROIC Performance Factor based on the
Corporation’s ROIC during the Performance Period as compared to the projected
ROIC for the Performance Period in the 2010 Long Range Plan as presented at the
February 2010 Board meeting. One-quarter of your Target Award will be multiplied
by the ROIC Performance Factor, with the resulting dollar amount to be known as
the ROIC Performance Amount.

(c) The Committee will also calculate the Cash Flow Performance Factor based on
the Corporation’s cumulative Cash Flow during the Performance Period as compared
to the projected cumulative Cash Flow in the 2010 Long Range Plan as presented
at the February 2010 Board meeting. One-quarter of your Target



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

Award will be multiplied by the Cash Flow Performance Factor, with the resulting
dollar amount to be known as the Cash Flow Performance Amount.

(d) Your External Performance Amount, your ROIC Performance Amount, and your
Cash Flow Performance Amount will then be added together, with the sum of those
three amounts known as your “Potential Award”. Assuming you satisfy the
continued employment requirements set forth in Section 5 of this Award
Agreement, one-half of your Potential Award (the “Immediate Portion”) will be
paid to you (or deferred to a later payment date specified at your election
subject to the rules on deferrals set forth below) within ninety (90) days after
the Committee completes its calculations in 2013, but no later than March 15,
2013.

2.2 Two Year Deferral Period. The remaining one-half of your Potential Award
(the “Deferred Portion”) will be deferred and paid no later than March 15, 2015.

(a) Between December 31, 2012, and December 31, 2014, the Deferred Portion will
be treated as though it was invested by the Corporation on December 31, 2012, in
the Corporation’s common stock and will be adjusted to reflect dividends, gains,
and losses to reflect the performance of the Corporation’s common stock, as
further specified in Section 5.2(c)(2).

(b) Assuming you satisfy the continued employment requirements set forth in
Section 5.2(c) of this Award Agreement, the Deferred Portion (as adjusted) will
be paid to you no later than March 15, 2015 or deferred to a later payment date
specified at your election subject to the rules on deferrals set forth below.

You must (except as specified in Section 5) remain employed by the Corporation
through December 31, 2012, to receive a payment of any portion of your Award and
through December 31, 2014, to receive payment of the Deferred Portion.

Section 3. External Performance Factor.

3.1. External Performance Factor – Peer Performance Group. The External
Performance Factor will be based upon the relative ranking of the Corporation’s
Total Stockholder Return (as defined in the Plan and assuming the reinvestment
of any cash dividends) for the Performance Period to the Total Stockholder
Return for such Period for the corporations which compose the Standard & Poor’s
Industrials Index as reported under symbol S5INDU by Bloomberg, L.P. (“Peer
Performance Group”) at the beginning of the Performance Period. The Corporation
shall be included as a member of the Peer Performance Group. The Corporation’s
Total Stockholder Return will be based on the performance of its common stock,
par value $1.00. The Total Stockholder Return of each corporation that is taken
into account in computing the Peer Performance Group Total Stockholder Return
will be based on the equity security of the relevant corporation that is used in
computing the Standard & Poor’s Industrials Index.

3.2. Calculation of External Performance Factor.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

(a) Calculation of Total Stockholder Return. After the end of the Performance
Period, the Committee shall compute the Total Stockholder Return for the
Corporation for such Period and shall compute and rank the Total Stockholder
Return for each corporation in the Peer Performance Group. Each corporation’s
Total Stockholder Return shall be ranked among the Total Stockholder Return for
each other corporation in the Peer Performance Group on a percentile basis. Each
such Total Shareholder Return shall be computed from data available to the
public.

(b) Percentage Level of Target Award. Your External Performance Factor,
expressed as a percentage, will be determined under this Section 3.2(b) (and
Section 3.2(c) to the extent interpolation is necessary) based on the Percentile
Ranking of the Corporation’s Total Stockholder Return for the Performance Period
under the following chart:

 

Band

  

Percentile Ranking

   External
Performance
Factor  

One

   75th or higher    200 % 

Two

   60th    150 % 

Three

   50th    100 % 

Four

   40th    50 % 

Five

   35th    25 % 

Six

   Below 35th    0 % 

(c) External Performance Factor Interpolation. If the Corporation’s Total
Stockholder Return puts the Corporation over the listed Percentile Ranking for
the applicable Band (other than Band One) in Section 3.2(b), your External
Performance Factor under Section 3.2(b) shall be interpolated on a linear basis.

Section 4. Internal Performance Factors.

4.1 ROIC Performance Factor. The ROIC Performance Factor will be determined by
comparing the Corporation’s ROIC for the Performance Period to ROIC as
forecasted for the Performance Period in the Corporation’s 2010 Long Range Plan
and then identifying the ROIC Performance Factor based upon the factor
associated with the difference on the following table:



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

Change from 2010 LRP ROIC

   ROIC
Performance
Factor  

Plan + 40 or more basis points

   200 % 

Plan + 30 basis points

   175 % 

Plan + 20 basis points

   150 % 

Plan + 10 basis points

   125 % 

Plan

   100 % 

Plan – 10 basis points

   75 % 

Plan – 20 basis points

   50 % 

Plan – 30 basis points

   25 % 

Plan – 40 or more basis points

   0 % 

(a) ROIC Definition. For purposes of this Award Agreement, “ROIC” means return
on invested capital for the Performance Period calculated as (A) average annual
(i) net income plus (ii) interest expense times one minus the highest marginal
federal corporate tax rate over the three year Performance Period (“Return”),
divided by (B) the average of the four year-end investment balances (beginning
with December 31, 2009 year-end balance) consisting of (i) debt (including
current maturities of long-term debt) plus (ii) stockholders’ equity plus the
postretirement plans amounts determined at year-end as included in the
Corporation’s Statement of Stockholder Equity.

(b) ROIC Determination. Each component of ROIC and the calculation of any
postretirement plans amounts recorded in the Corporation’s Statement of
Stockholder Equity shall be determined by the Committee in accordance with
generally accepted accounting principles in the United States and be based upon
the comparable numbers reported on the Corporation’s audited consolidated
financial statements or, if audited financial statements are not available for
the date or period on which ROIC is being determined, the Committee shall make
its determination in a manner consistent with the historical practices used by
the Corporation in determining the components of ROIC and postretirement plans
amounts recorded in the Corporation’s Statement of Stockholder Equity for
purposes of reporting those items on its audited financial statements, as
modified by this paragraph. Notwithstanding the foregoing, ROIC will be adjusted
to exclude the impact of any change in accounting standards or adoption of any
new accounting standards that is required under generally accepted accounting
principles in the United States and that is reported in the Corporation’s
filings with the Securities and Exchange Commission as having a material effect
on the Corporation’s consolidated financial statements. ROIC as included in the
2010 Long Range Plan and the change in ROIC for purposes of the ROIC Performance
Factor will be determined in accordance with this Section 4.1(b).

4.2 Cash Flow Performance Factor. The Cash Flow Performance Factor will be
determined by comparing the Corporation’s cumulative Cash Flow during the
Performance Period to the projected cumulative Cash Flow of the Corporation as



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

forecasted in the Corporation’s 2010 Long Range Plan, and then identifying the
Cash Flow Performance Factor based upon the factor associated with the change
from the 2010 Long Range Plan on the following table:

 

Change From 2010 LRP Cash Flow

   Cash Flow
Performance
Factor  

Plan + $1B or more

   200 % 

Plan + $ .75B

   175 % 

Plan + $ .5B

   150 % 

Plan + $ .25B

   125 % 

Plan

   100 % 

Plan – $ .25B

   75 % 

Plan – $ .5B

   50 % 

Plan – $1B

   25 % 

Plan – more than $1B

   0 % 

(a) Cash Flow Definition. For purposes of this Award Agreement, Cash Flow means
net cash flow from operations but not taking into account: (i) the aggregate
difference between the amount forecasted in the Corporation’s 2010 Long Range
Plan to be contributed by the Corporation to the Corporation’s defined benefit
pension plans during the Performance Period and the actual amounts contributed
by the Corporation during the Performance Period; or (ii) any tax payments or
benefits during the Performance Period associated with the divestiture of
business units.

(b) Cash Flow Determination. Cash Flow shall be determined by the Committee
based upon the comparable numbers reported on the Corporation’s audited
consolidated financial statements or, if audited financial statements are not
available for the period for which Cash Flow is being determined, the Committee
shall determine Cash Flow in a manner consistent with the historical practices
used by the Corporation in determining net cash provided by operating activities
as reported in its audited consolidated statement of cash flows, in either case
as modified by this paragraph.

4.3 Interpolation of ROIC and Cash Flow Metrics. If the change in ROIC or Cash
Flow falls between two numbers listed in the applicable table in Section 4.1 or
4.2, the appropriate factor will be interpolated on a linear basis.
Notwithstanding the foregoing, the ROIC Performance Factor will always be zero
if the ROIC for the Performance Period is less than ROIC forecasted for the
Performance Period in the 2010 Long Range Plan by 40 basis points or more and
the Cash Flow Performance Factor will always be zero if the aggregate Cash Flow
for the Performance Period is less than what was forecasted for the Performance
Period in the 2010 Long Range Plan by more than $1 billion.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

Section 5. Payment of Award: Potential Award, Mandatory Portion

5.1. Employment Requirement.

(a) General Rule. In order to be eligible to receive payment of any portion of
your Potential Award as determined under Section 2.1(d), you must accept this
Award Agreement and remain employed by the Corporation through the last day of
the Performance Period. If your employment as an Employee terminates during the
Performance Period, you shall forfeit your right to receive all or any part of
your Potential Award.

(b) Exceptions. Notwithstanding Section 5.1(a), if the Committee determines

(1) that your employment as an Employee terminated as a result of your death,
“Divestiture”, “Disability” or “Retirement” or

(2) that the Corporation terminated your employment involuntarily as a result of
a layoff,

you shall retain a fraction of your Potential Award. The numerator of such
fraction shall equal the number of days in the Performance Period before your
employment as an Employee terminated, and the denominator shall equal the total
number of days in the Performance Period. The Committee shall have complete and
absolute discretion to make the determinations called for under this
Section 5.1(b), and all such determinations shall be binding on you and on any
person who claims all or any part of your Potential Award on your behalf as well
as on the Corporation.

(c) Special Definitions. For purposes of this Award Agreement:

(1) Your employment as an Employee shall be treated as terminating because of a
Disability on the date you become eligible for a benefit under the Corporation’s
long-term disability plan in which you participate, or if you are not enrolled
in a long-term disability plan, the date on which long-term disability benefits
would commence under the plan under which you would have been covered, had you
enrolled;

(2) Your employment as an Employee shall be treated as terminating as a result
of Divestiture if the Corporation divests all or substantially all of a business
operation of the Corporation and such divestiture results in the termination of
your employment with the Corporation and a transfer of such employment to the
other party in the divestiture. A divestiture shall mean a transaction which
results in the transfer of control of the business operation to any person,
corporation, association, partnership, joint venture, limited liability company
or



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

other business entity of which less than 50% of the voting stock or other equity
interests are owned or controlled by the Corporation; and

(3) Your employment as an Employee shall be treated as terminating because of
Retirement if (a) you participate in a defined benefit pension plan maintained
by the Corporation, and your employment terminates on or after the date on which
you satisfy the plan’s age and service requirements for commencing receipt of an
early retirement benefit under the plan or (b) you do not participate in a
defined benefit pension plan maintained by the Corporation, and your employment
terminates after you reach age 55 and have completed five years of service.

5.2. Payment Rules.

(a) General Rule. If you are eligible to receive your Potential Award under
Section 5.1(a), the Immediate Portion of your Potential Award shall be fully
vested and shall be either paid in cash to you or deferred in accordance with
Section 5.2(e). The Deferred Portion of your Potential Award shall remain
subject to forfeiture and shall be governed by the provisions of Section 5.2(c).

(b) Immediate Portion. Subject to Section 5.2(e), you shall have the right to
receive the Immediate Portion of your Potential Award currently in cash within
ninety (90) days of the date on which the Committee certifies in writing (for
purposes of Section 162(m) of the Code) that your Target Award has become a
Potential Award for the Performance Period, but no later than the March 15 next
following the end of the Performance Period.

(c) Deferred Portion Subject to Forfeiture.

(1) Deferral and Forfeiture. If you are eligible to receive your Potential Award
under Section 5.1(a), the payment of the Deferred Portion of your Potential
Award shall be deferred through December 31, 2014, and paid as specified below.
You shall forfeit your right to the payment of the Deferred Portion of your
Potential Award if you do not remain employed by the Corporation through
December 31, 2014.

(2) Phantom Stock Account. The Committee shall establish a bookkeeping account
(a “Phantom Stock Account”) on your behalf under this Section 5.2(c)(2) and
shall credit such account with a number of units equal to the number of whole
shares (and any fractional share) of the Corporation’s common stock which could
have been purchased by the Deferred Portion of your Potential Award described in
Section 5.2(c)(1) based on the closing price for a share of the Corporation’s
common stock as reported on the New York Stock Exchange for the last trading day
of the Performance Period, subject to



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 9

 

the Committee’s certification in writing (for purposes of Section 162(m) of the
Code) that your Target Award has become a Potential Award for the Performance
Period. Thereafter the Committee shall make such credits or debits to the units
previously credited to such account as the Committee deems appropriate in light
of any transaction described in Section 7(a) of the Plan (such as a stock split
or stock dividend) or any cash dividends paid on the Corporation’s common stock,
which dividends shall increase the number of units credited to such account as
if such dividends had been reinvested in the Corporation’s common stock at the
closing price of a share of the Corporation’s common stock as reported on The
New York Stock Exchange for the last trading day of the quarter in which such
dividend is declared by the Board of Directors.

(3) Payment. Unless you forfeit your right to the Deferred Portion of your
Potential Award described in this Section 5.2(c), you shall have the right to
receive the payment of the value of your Phantom Stock Account as determined as
of December 31, 2014, no later than March 15, 2015 (subject to section 5.2(e)).
The amount payable under this Section 5.2(c) shall be determined by multiplying
the number of units representing shares of phantom stock credited to your
account under Section 5.2(c)(2) by the closing price for a share of the
Corporation’s common stock as reported on the New York Stock Exchange for
December 31, 2014, or, if it is not a trading day, on the last trading day
before December 31, 2014.

(4) Special Payment Rule For Certain Terminated Employees. Notwithstanding
Section 5.2(c)(1), if your employment terminates after the close of the
Performance Period but prior to December 31, 2014, and the Committee determines
that your employment terminated under circumstances described in Sections
5.1(b)(1) or (2), then the Deferred Portion of your Potential Award described in
this Section 5.2(c) shall be paid to you or, in the event of your death, to your
designated beneficiary, in cash within ninety (90) days following your
termination of employment, but no later than March 15 of the year following your
termination of employment (subject to Section 5.2(e)). The amount payable under
this Section 5.2(c)(4) shall be determined by multiplying the number of units
representing shares of phantom stock credited to your account under
Section 5.2(c)(2) on the date your termination becomes effective by the closing
price for a share of the Corporation’s common stock as reported on the New York
Stock Exchange for the date on which your termination becomes effective, or if
it is not a trading day, on the last trading day before that date. In the event
of your death and you do not have a properly completed beneficiary designation
form on file with the Vice President of



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 10

 

Compensation and Benefits’ office, your payment will be made to your estate.

(5) No Shareholder Rights. Units credited to your Phantom Stock Account are
bookkeeping entries only and do not entitle you to any shares of the
Corporation’s common stock or to any voting or other rights associated with
shares of such stock.

(d) Special Rule. If you terminate employment during the Performance Period but
are eligible to receive a portion of your Potential Award as a result of an
exception under Section 5.1(b), payment of such portion of your Potential Award
shall be in full satisfaction of all rights you have under this Award Agreement;
in such circumstances, you will not be eligible for a payment of the Deferred
Portion under Section 5.2(c) and no other amounts will be payable to you or on
your behalf. The portion of your Potential Award payable to you following a
termination of employment during the Performance Period under circumstances
described in Section 5.1(b) shall be paid to you or, in the event of your death,
to your designated beneficiary for the Award, in cash within ninety (90) days
after the Committee certifies in writing (for purposes of Section 162(m) of the
Code) that your Target Award has become a Potential Award for the Performance
Period, but no later than March 15, 2013 (subject to section 5.2(e)). In the
event of your death and you do not have a properly completed beneficiary
designation form on file with the Vice President of Compensation and Benefits’
office, your payment will be made to your estate.

(e) Further Deferral. You will be given an opportunity to elect to defer any
amounts payable under Sections 5.2(b) and 5.2(d) of this Award Agreement and to
further defer any amounts payable under Section 5.2(c)(3). Such election shall
be irrevocable, shall be made in accordance with the terms of the Lockheed
Martin Corporation Deferred Management Incentive Compensation Plan and the
requirements of Code section 409A, and shall be subject to such additional terms
and conditions as are set by the Committee. A deferral election form and the
terms and conditions for any deferral will be furnished to you in due course.

5.3. Cutback. Any payment called for under Section 5.2(b) will be reduced to the
extent that such payment together with payments attributable to any other
Cash-Based Awards that are granted during 2010 as Performance Based Awards
exceeds $5,000,000 and, further, any credit of phantom shares called for under
Section 5.2(c)(2) shall be reduced to the extent that the number of phantom
shares credited to you together with the number of shares of Stock and Share
Units in respect of Share-Based Awards that are granted to you during 2010 as
Performance Based Awards exceeds 1,000,000. To the extent that any payment
called for under Section 5.2(b) would exceed the $5,000,000 limit and therefore
must be reduced, the amount in excess of $5,000,000, shall be deferred and
credited as phantom shares under Section 5.2(c)(2) unless such crediting would
result in the crediting of phantom shares that would otherwise be prohibited by
this Section 5.3. To the extent that any crediting called for under
Section 5.2(c)(2) would



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 11

 

exceed the 1,000,000 limit and therefore must be reduced, the units in excess of
1,000,000, shall not be credited and shall instead be paid in cash under
Section 5.2(b) unless such payment would result in a payment that would
otherwise be prohibited by this Section 5.3.

5.4. Withholding. Any payment made in respect of your Award will be subject to
income tax withholding at the minimum rate prescribed by law. You may owe taxes
in addition to the amount withheld and may request that tax be withheld at a
greater rate. As required under the law, FICA tax will be collected from you or
withheld from the amount of your award or from your wages, when any portion of
an award becomes vested for tax purposes prior to payment. If prior to payment
of the Immediate Portion, you become eligible for retirement, then any FICA tax
due on your Deferred Portion will be withheld from the Deferred Portion prior to
the deferral. If you become retirement eligible during the period in which the
Deferred Portion of your Potential Award has been deferred under Section 5.2(c),
then, at the direction of the Corporation, FICA taxes on your Deferred Portion
will be collected from you or withheld from your wages.

5.5. Means of Satisfying Code Section 409A. If any payment that would otherwise
be made under this Award Agreement is required to be delayed by reason of
Section 13, such payment shall be made at the earliest date permitted by Code
section 409A. The amount of any delayed payment shall be the amount that would
have been paid prior to the delay adjusted to include interest from the original
payment date to the actual payment date, at a rate equivalent to the six month
London Interbank Offered Rate (LIBOR) as published in the Money Rates section of
the Wall Street Journal, plus 25 basis points. The increase over LIBOR may be
adjusted to reflect the six month unsecured borrowing rate of the Corporation.

Section 6. No Assignment – General Creditor Status.

You shall have no right to assign any interest you might have in all or any part
of the Target Award or Potential Award which has been granted to you under this
Award Agreement and any attempt to do so shall be null and void and shall have
no force or effect whatsoever. Furthermore, all payments called for under this
Award Agreement shall be made in cash from the Corporation’s general assets, and
your right to payment from the Corporation’s general assets shall be the same as
the right of a general and unsecured creditor of the Corporation.

Section 7. Plan.

This Award Agreement shall be subject to all of the terms and conditions set
forth in the Plan.

Section 8. Change in Control.

8.1. Change in Control During Performance Period. If during the Performance
Period, a Change in Control (as defined in Section 7 of the Plan) occurs, the
Performance



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 12

 

Period will terminate. Notwithstanding any deferral election or term of this
Award Agreement to the contrary, a pro rata portion of your Award will be paid
to you within fifteen (15) days of the Change in Control. The prorated portion
will be the sum of (i) the result obtained by first multiplying your Target
Award by the External Performance Factor calculated under Section 3.2(b), but
based upon the Total Stockholder Return for the Corporation and the Peer
Performance Group as of the last day of the month immediately preceding the
Change in Control, and then further multiplying that product by a fraction, the
numerator of which is the number of days in the Performance Period prior to the
Change in Control and the denominator of which is the total number of days in
the Performance Period.

8.2. Change in Control After Performance Period. If a Change in Control occurs
after the end of the Performance Period but before December 31, 2014,
notwithstanding any deferral election or term of this Award Agreement to the
contrary, the Deferred Portion of your Potential Award described in
Section 5.2(c) will be paid to you within fifteen (15) days of the Change in
Control. The amount payable shall be determined by multiplying the number of
units representing shares of phantom stock credited to your account under
Section 5.2(c)(2) by the closing price for a share of the Corporation’s common
stock as reported on the New York Stock Exchange for the date on which the
Change in Control occurs, or if it is not a trading day, on the last trading day
before that date.

8.3. Special Rule. Notwithstanding Section 8.1 or Section 8.2, if a payment in
accordance with those provisions would result in a nonexempt short-swing
transaction under Section 16(b) of the Securities Exchange Act of 1934, then the
date of distribution to you shall be delayed until the earliest date upon which
the distribution either would not result in a nonexempt short-swing transaction
or would otherwise not result in liability under Section 16(b) of the Securities
Exchange Act of 1934.

Section 9. Amendment and Termination.

As provided in Section 9 of the Plan, the Board of Directors may at any time
amend, suspend or discontinue the Plan and the Committee may at any time amend
this Award Agreement. Notwithstanding the foregoing, no such action by the Board
of Directors or the Committee shall amend Sections 1, 2, 3, 4, or 5 in a manner
adverse to you or reduce the amount payable hereunder in a material manner
without your written consent. For this purpose, a change in the amount payable
hereunder that occurs solely by reason of a change in the date or form of
payment shall in no case be treated as a reduction prohibited by this Section 9.
Thus, for example, if an amount payable by reason of Section 8 is delayed by an
amendment to this Award Agreement or other action undertaken to comply with
Section 409A of the Internal Revenue Code and the amount payable is reduced
solely by reason of a corresponding delay in the date of valuation of a share of
the Corporation’s common stock, such a change shall not be treated as a
reduction prohibited by this Section 9. This Section 9 shall be construed and
applied so as to permit the Committee to amend this Award Agreement at any time
in any manner reasonably necessary or appropriate in order to comply with the
requirements of Section



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 13

 

16 of the Securities Exchange Act of 1934 and of Code section 409A, including
amendments regarding the timing and form of payments hereunder.

Section 10. No Right to an Award; Value of Award.

Your status as an Employee shall not be construed as a commitment that any one
or more awards shall be made under the Plan to you or to Employees generally.
Your status as a Participant shall not entitle you to any additional award. The
value of the Award will not be taken into account for other benefits offered by
the Corporation, including but not limited to pension benefits.

Section 11. No Assurance of Employment.

Nothing contained in the Plan or in this Award Agreement shall confer upon you
any right to continue in the employ or other service of the Corporation or
constitute any contract (of employment or otherwise) or limit in any way the
right of the Corporation to change your compensation or other benefits or to
terminate your employment with or without cause.

Section 12. Conflict.

In the event of a conflict between this Award Agreement and the Plan, the Plan
document shall control.

Section 13. Compliance with Section 409A of the Internal Revenue Code.

Notwithstanding any other provision of this Award Agreement to the contrary, to
the extent that this Award Agreement constitutes a nonqualified deferred
compensation plan to which Code section 409A applies, payments under this Award
Agreement shall be made at a time and in a manner that satisfies the
requirements of Code section 409A and guidance of general applicability issued
thereunder, including the provisions of 409A(a)(2)(B) (i)to the extent
distributions to any specified employee are required to be delayed six months.

Section 14. Post-Employment Covenants.

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

Section 15. Execution.

You must execute one copy of this Award Agreement and return it to the Office of
the Vice President of Compensation and Benefits (Mail Point 123) as soon as
possible as a condition to the Award becoming effective. Your execution of this
Award Agreement constitutes your consent to and acceptance of any action taken
under the Plan



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 14

 

consistent with its terms with respect to your Award and your agreement to the
Post-Employment Covenants contained in Section 14 and Exhibit A.

By signing this Award Agreement, you consent to receive copies of the Prospectus
applicable to this Award from this internet site (http://www.benefitaccess.com)
as well as to electronic delivery of the Corporation’s annual report on Form
10-K, annual proxy and quarterly reports on Form 10-Q. This consent can only be
withdrawn by written notice to the Corporate Secretary, Lockheed Martin
Corporation, 6801 Rockledge Drive, Bethesda, MD 20817.

A pre-addressed envelope has been enclosed for your convenience to return with a
copy of this Award Agreement, as acknowledged by you below.

 

Sincerely, David A. Filomeo Vice President Compensation and Benefits

Enclosures

 

ACKNOWLEDGEMENT:   

 

  

 

Signature    Date

 

   Print or type name   



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 15

 

Appendix A

Capitalized Terms

 

Award

   2nd ¶

Band

   § 3.2(b)

Cash Flow

   § 4.2(a)

Cash Flow Performance Factor

   § 4.2

Cash Flow Performance Amount

   § 2.1(c)

Change of Control

   IPA

Committee

   1st ¶

Corporation

   2nd ¶

Deferred Portion

   § 2.2

External Performance Amount

   § 2.1(a)

External Performance Factor

   § 3.1

Immediate Portion

   § 2.1(d)

Internal Performance Factors

   § 4

Peer Performance Group

   § 3.1

Percentile Ranking

   § 3.2(b)

Performance Period

   § 1¶

Phantom Stock Account

   § 5.2(c)(2)

Plan

   1st ¶

Potential Award

   § 2.1(d)

ROIC

   § 4.1(a)

ROIC Performance Factor

   § 4.1

ROIC Performance Amount

   § 2.1(b)

Share Units

   IPA

Share-Based Awards

   IPA

Stock

   IPA

Target Award

   2nd ¶, § 1

Total Stockholder Return

   IPA



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 16

 

Exhibit A

Post Employment Conduct Agreement

(LTIP Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of a Long Term Incentive Performance Award to me under the Award Agreement (the
“LTIP”) pursuant to the Lockheed Martin Corporation Amended and Restated 2003
Incentive Performance Award Plan, as amended effective January 1, 2009 (the
“Plan”). By accepting the LTIP, I agree as follows:

1. Protective Covenants.

(a) Covenant Not To Compete - Without the express written consent of the Chief
Executive Officer of the Corporation, during the two-year period following the
date of my termination of employment (the “Termination Date”) with Lockheed
Martin Corporation (the “Corporation”), I will not, directly or indirectly, be
employed by, provide services to, or advise a “Restricted Company” (as defined
in Section 6 below), whether as an employee, advisor, director, officer, partner
or consultant, or in any other position, function or role that, in any such
case,

 

  (i) oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6 below) of or by the Restricted Company, or

 

  (ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Corporation (including
but not limited to technical information or intellectual property, strategic
plans, information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.

(b) Non-Solicit - Without the express written consent of the Chief Executive
Officer of the Corporation, during the two-year period following the Termination
Date, I will not (i) interfere with any contractual relationship between the
Corporation and any customer, supplier, distributor or manufacturer of or to the
Corporation to the detriment of the Corporation or (ii) induce or attempt to
induce



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 17

 

any person who is an employee of the Corporation to perform work or services for
any entity other than the Corporation.

(c) Protection of Proprietary Information – Except to the extent required by
law, following my Termination Date, I will have a continuing obligation to
comply with the terms of any non-disclosure or similar agreements that I signed
while employed by the Corporation committing to hold confidential the
“Confidential or Proprietary Information” (as defined below) of the Corporation
or any of its affiliates, subsidiaries, related companies, joint ventures,
partnerships, customers, suppliers, partners, contractors or agents, in each
case in accordance with the terms of such agreements. I will not use or disclose
or allow the use or disclosure by others to any person or entity of Confidential
or Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President and General Counsel
as to the existence of the obligation and will cooperate with any reasonable
request by the Corporation for assistance in seeking to protect the information.
All materials to which I have had access, or which were furnished or otherwise
made available to me in connection with my employment with the Corporation shall
be and remain the property of the Corporation. For purposes of this PECA,
“Confidential or Proprietary Information” means Proprietary Information within
the meaning of CPS 710 (a copy of which has been made available to me),
including but not limited to information that a person or entity desires to
protect from unauthorized disclosure to third parties that can provide the
person or entity with a business, technological, or economic advantage over its
competitors, or which, if known or used by third parties or if used by the
person’s or entity’s employees or agents in an unauthorized manner, might be
detrimental to the person’s or entity’s interests. Confidential or Proprietary
Information may include, but is not limited to:

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii)

existing or contemplated technical information and documentation pertaining to
technology, know how, equipment, machines, devices and systems, computer
hardware and software, compositions, formulas, products, processes, methods,
designs, specifications, mask works,



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 18

 

 

testing or evaluation procedures, manufacturing processes, or production
processes.

(d) No disparagement – Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.

(e) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the LTIP is expressly made contingent upon
my agreements with the Corporation set forth in this PECA. I acknowledge that
the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation’s Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii)

The Corporation determines that either (a) my intentional misconduct or gross
negligence, or (b) my failure to report another person’s intentional misconduct
or gross negligence



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 19

 

 

of which I had knowledge during the period I was employed by the Corporation,
contributed to the Corporation having to restate all or a portion of its
financial statements filed for any period with the Securities and Exchange
Commission; or

 

  (iii) The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Corporation’s financial position or reputation.

(b) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

(c) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have earned any of the LTIP, any cash paid to me, whether paid
currently or deferred; and (ii) to the extent I have not earned the LTIP fully,
all of my remaining rights, title or interest in the LTIP.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable. For purposes of this PECA, the
following terms have the meanings given below:

(a) “Restricted Company” means The Boeing Company, General Dynamics Corporation,
Northrop Grumman Corporation, the Raytheon Company, United Technologies
Corporation, Honeywell International



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 20

 

Inc., BAE Systems Inc., L-3 Communications Corporation, the Harris Corporation,
Thales, EADS North America and (i) any entity directly or indirectly
controlling, controlled by, or under common control with any of the foregoing,
and (ii) any successor to all or part of the business of any of the foregoing as
a result of a merger, reorganization, consolidation, spin-off, split-up,
acquisition, divestiture, or similar transaction.

(b) “Competitive Products or Services” means products or services that compete
with, or are an alternative or potential alternative to, products sold or
services provided by a subsidiary, business area, division or operating unit or
business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.

7. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the LTIP to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 21

 

between the Corporation and me, the provisions of applicable Corporate policies
that may be adopted from time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of an LTIP under
the Award Agreement.



--------------------------------------------------------------------------------

LTIP (SVPHR)

Award Date: February 1, 2010

LOGO [g66055ex10_33.jpg]

Lockheed Martin Corporation

6801 Rockledge Drive, Bethesda, MD 20817

Telephone 301-897-6000

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933

«Name»

«Street»

«City», «State» «Zip»

 

  Re: Lockheed Martin Corporation Amended and Restated 2003

Incentive Performance Award Plan: Long-Term Incentive

Performance Award (2010-2012 Performance Period)

Dear «Call_By_Name»:

On behalf of the Management Development and Compensation Committee (the
“Committee”) of the Board of Directors of Lockheed Martin Corporation, I am
pleased to tell you that you have been granted a Long-Term Incentive Performance
Award under the Corporation’s Amended and Restated 2003 Incentive Performance
Award Plan, as amended effective January 1, 2009 (the “Plan”). The purpose of
this letter is to serve as the Award Agreement under such Plan and to set forth
your Target Award as well as the terms and conditions to the payment of your
Target Award. Additional terms and conditions are set forth in the Plan and in
the Prospectus relating to the Plan of which the Plan document and this Award
Agreement are a part. The Prospectus is available at
http://www.benefitaccess.com. You should retain the Prospectus and the attached
copy of the Plan in your records.

IN ORDER FOR THIS AWARD TO BE EFFECTIVE, YOU MUST SIGN AND RETURN A COPY OF THIS
AWARD AGREEMENT BY MARCH 31, 2010. PLEASE NOTE THAT BY ACCEPTING THE AWARD YOU
AGREE TO BE BOUND BY THE RESTRICTIONS CONTAINED IN SECTION 14, “POST-EMPLOYMENT
COVENANTS” AND IN EXHIBIT A ATTACHED TO THIS AGREEMENT.

Capitalized terms used in this Award Agreement which have a special meaning
either shall be defined in this Award Agreement or if not defined in this Award
Agreement shall have the meaning ascribed to the term in the Plan. The term
“Target



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

Award” as used in this Award Agreement refers only to the Target Award awarded
to you under this Award Agreement and the term “Award” refers only to the Long
Term Incentive Performance Award set forth in this Award Agreement. References
to the “Corporation” include Lockheed Martin Corporation and its subsidiaries.
Appendix A contains an index of all capitalized terms used in this Award
Agreement.

Section 1. Target Award; Performance Period.

1.1 Target Award. Your Target Award for the Performance Period under this Award
Agreement shall be [Target].

1.2 Performance Period. The Performance Period under this Award Agreement is a
three-year performance period that runs from January 1, 2010, until December 31,
2012.

1.3 Payment of Award. The amount payable to you under your Award is dependent
upon the Corporation’s performance as compared to the internal and external
metrics described in this Award Agreement and your continued employment with the
Corporation in accordance with Section 5 of this Agreement. As a result of these
requirements, any payments you receive may be larger or smaller than your Target
Award (e.g., the performance factors could result in no payment in respect of
your Award).

Section 2. Calculation of Award Payments.

2.1 End of Performance Period Calculation. Following the end of the Performance
Period and prior to any payments being made,

(a) The Committee will calculate the External Performance Factor based on the
Corporation’s performance during the Performance Period relative to the
performance of other corporations which compose the Standard & Poor’s
Industrials Index reported under symbol S5INDU by Bloomberg, L.P. One-half of
your Target Award will be multiplied by the External Performance Factor, with
the resulting dollar amount to be known as the External Performance Amount.

(b) The Committee will also calculate the ROIC Performance Factor based on the
Corporation’s ROIC during the Performance Period as compared to the projected
ROIC for the Performance Period in the 2010 Long Range Plan as presented at the
February 2010 Board meeting. One-quarter of your Target Award will be multiplied
by the ROIC Performance Factor, with the resulting dollar amount to be known as
the ROIC Performance Amount.

(c) The Committee will also calculate the Cash Flow Performance Factor based on
the Corporation’s cumulative Cash Flow during the Performance Period as compared
to the projected cumulative Cash Flow in the 2010 Long Range Plan as presented
at the February 2010 Board meeting. One-quarter of your Target



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

Award will be multiplied by the Cash Flow Performance Factor, with the resulting
dollar amount to be known as the Cash Flow Performance Amount.

(d) Your External Performance Amount, your ROIC Performance Amount, and your
Cash Flow Performance Amount will then be added together, with the sum of those
three amounts known as your “Potential Award”. Assuming you satisfy the
continued employment requirements set forth in Section 5 of this Award
Agreement, one-half of your Potential Award (the “Immediate Portion”) will be
paid to you (or deferred to a later payment date specified at your election
subject to the rules on deferrals set forth below) within ninety (90) days after
the Committee completes its calculations in 2013, but no later than March 15,
2013.

2.2 Two Year Deferral Period. The remaining one-half of your Potential Award
(the “Deferred Portion”) will be deferred and paid no later than March 15, 2015.

(a) Between December 31, 2012, and December 31, 2014, the Deferred Portion will
be treated as though it was invested by the Corporation on December 31, 2012, in
the Corporation’s common stock and will be adjusted to reflect dividends, gains,
and losses to reflect the performance of the Corporation’s common stock, as
further specified in Section 5.2(c)(2).

(b) Assuming you satisfy the continued employment requirements set forth in
Section 5.2(c) of this Award Agreement, the Deferred Portion (as adjusted) will
be paid to you no later than March 15, 2015 or deferred to a later payment date
specified at your election subject to the rules on deferrals set forth below.

You must (except as specified in Section 5) remain employed by the Corporation
through December 31, 2012, to receive a payment of any portion of your Award and
through December 31, 2014, to receive payment of the Deferred Portion.

Section 3. External Performance Factor.

3.1. External Performance Factor – Peer Performance Group. The External
Performance Factor will be based upon the relative ranking of the Corporation’s
Total Stockholder Return (as defined in the Plan and assuming the reinvestment
of any cash dividends) for the Performance Period to the Total Stockholder
Return for such Period for the corporations which compose the Standard & Poor’s
Industrials Index as reported under symbol S5INDU by Bloomberg, L.P. (“Peer
Performance Group”) at the beginning of the Performance Period. The Corporation
shall be included as a member of the Peer Performance Group. The Corporation’s
Total Stockholder Return will be based on the performance of its common stock,
par value $1.00. The Total Stockholder Return of each corporation that is taken
into account in computing the Peer Performance Group Total Stockholder Return
will be based on the equity security of the relevant corporation that is used in
computing the Standard & Poor’s Industrials Index.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

3.2. Calculation of External Performance Factor.

(a) Calculation of Total Stockholder Return. After the end of the Performance
Period, the Committee shall compute the Total Stockholder Return for the
Corporation for such Period and shall compute and rank the Total Stockholder
Return for each corporation in the Peer Performance Group. Each corporation’s
Total Stockholder Return shall be ranked among the Total Stockholder Return for
each other corporation in the Peer Performance Group on a percentile basis. Each
such Total Shareholder Return shall be computed from data available to the
public.

(b) Percentage Level of Target Award. Your External Performance Factor,
expressed as a percentage, will be determined under this Section 3.2(b) (and
Section 3.2(c) to the extent interpolation is necessary) based on the Percentile
Ranking of the Corporation’s Total Stockholder Return for the Performance Period
under the following chart:

 

Band

  

Percentile Ranking

   External
Performance
Factor  

One

   75th or higher    200 % 

Two

   60th    150 % 

Three

   50th    100 % 

Four

   40th    50 % 

Five

   35th    25 % 

Six

   Below 35th    0 % 

(c) External Performance Factor Interpolation. If the Corporation’s Total
Stockholder Return puts the Corporation over the listed Percentile Ranking for
the applicable Band (other than Band One) in Section 3.2(b), your External
Performance Factor under Section 3.2(b) shall be interpolated on a linear basis.

Section 4. Internal Performance Factors.

4.1 ROIC Performance Factor. The ROIC Performance Factor will be determined by
comparing the Corporation’s ROIC for the Performance Period to ROIC as
forecasted for the Performance Period in the Corporation’s 2010 Long Range Plan
and then identifying the ROIC Performance Factor based upon the factor
associated with the difference on the following table:



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

Change from 2010 LRP ROIC

   ROIC
Performance
Factor  

Plan + 40 or more basis points

   200 % 

Plan + 30 basis points

   175 % 

Plan + 20 basis points

   150 % 

Plan + 10 basis points

   125 % 

Plan

   100 % 

Plan – 10 basis points

   75 % 

Plan – 20 basis points

   50 % 

Plan – 30 basis points

   25 % 

Plan – 40 or more basis points

   0 % 

(a) ROIC Definition. For purposes of this Award Agreement, “ROIC” means return
on invested capital for the Performance Period calculated as (A) average annual
(i) net income plus (ii) interest expense times one minus the highest marginal
federal corporate tax rate over the three year Performance Period (“Return”),
divided by (B) the average of the four year-end investment balances (beginning
with December 31, 2009 year-end balance) consisting of (i) debt (including
current maturities of long-term debt) plus (ii) stockholders’ equity plus the
postretirement plans amounts determined at year-end as included in the
Corporation’s Statement of Stockholder Equity.

(b) ROIC Determination. Each component of ROIC and the calculation of any
postretirement plans amounts recorded in the Corporation’s Statement of
Stockholder Equity shall be determined by the Committee in accordance with
generally accepted accounting principles in the United States and be based upon
the comparable numbers reported on the Corporation’s audited consolidated
financial statements or, if audited financial statements are not available for
the date or period on which ROIC is being determined, the Committee shall make
its determination in a manner consistent with the historical practices used by
the Corporation in determining the components of ROIC and postretirement plans
amounts recorded in the Corporation’s Statement of Stockholder Equity for
purposes of reporting those items on its audited financial statements, as
modified by this paragraph. Notwithstanding the foregoing, ROIC will be adjusted
to exclude the impact of any change in accounting standards or adoption of any
new accounting standards that is required under generally accepted accounting
principles in the United States and that is reported in the Corporation’s
filings with the Securities and Exchange Commission as having a material effect
on the Corporation’s consolidated financial statements. ROIC as included in the
2010 Long Range Plan and the change in ROIC for purposes of the ROIC Performance
Factor will be determined in accordance with this Section 4.1(b).

4.2 Cash Flow Performance Factor. The Cash Flow Performance Factor will be
determined by comparing the Corporation’s cumulative Cash Flow during the
Performance Period to the projected cumulative Cash Flow of the Corporation as



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

forecasted in the Corporation’s 2010 Long Range Plan, and then identifying the
Cash Flow Performance Factor based upon the factor associated with the change
from the 2010 Long Range Plan on the following table:

 

Change From 2010 LRP Cash Flow

   Cash Flow
Performance
Factor  

Plan + $1B or more

   200 % 

Plan + $ .75B

   175 % 

Plan + $ .5B

   150 % 

Plan + $ .25B

   125 % 

Plan

   100 % 

Plan – $ .25B

   75 % 

Plan – $ .5B

   50 % 

Plan – $1B

   25 % 

Plan – more than $1B

   0 % 

(a) Cash Flow Definition. For purposes of this Award Agreement, Cash Flow means
net cash flow from operations but not taking into account: (i) the aggregate
difference between the amount forecasted in the Corporation’s 2010 Long Range
Plan to be contributed by the Corporation to the Corporation’s defined benefit
pension plans during the Performance Period and the actual amounts contributed
by the Corporation during the Performance Period; or (ii) any tax payments or
benefits during the Performance Period associated with the divestiture of
business units.

(b) Cash Flow Determination. Cash Flow shall be determined by the Committee
based upon the comparable numbers reported on the Corporation’s audited
consolidated financial statements or, if audited financial statements are not
available for the period for which Cash Flow is being determined, the Committee
shall determine Cash Flow in a manner consistent with the historical practices
used by the Corporation in determining net cash provided by operating activities
as reported in its audited consolidated statement of cash flows, in either case
as modified by this paragraph.

4.3 Interpolation of ROIC and Cash Flow Metrics. If the change in ROIC or Cash
Flow falls between two numbers listed in the applicable table in Section 4.1 or
4.2, the appropriate factor will be interpolated on a linear basis.
Notwithstanding the foregoing, the ROIC Performance Factor will always be zero
if the ROIC for the Performance Period is less than ROIC forecasted for the
Performance Period in the 2010 Long Range Plan by 40 basis points or more and
the Cash Flow Performance Factor will always be zero if the aggregate Cash Flow
for the Performance Period is less than what was forecasted for the Performance
Period in the 2010 Long Range Plan by more than $1 billion.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

Section 5. Payment of Award: Potential Award, Mandatory Portion

5.1. Employment Requirement.

(a) General Rule. In order to be eligible to receive payment of any portion of
your Potential Award as determined under Section 2.1(d), you must accept this
Award Agreement and remain employed by the Corporation through the last day of
the Performance Period. If your employment as an Employee terminates during the
Performance Period, you shall forfeit your right to receive all or any part of
your Potential Award.

(b) Exceptions. Notwithstanding Section 5.1(a), if the Committee determines

(1) that your employment as an Employee terminated as a result of your death,
“Divestiture”, “Disability” or “Retirement” or

(2) that the Corporation terminated your employment involuntarily as a result of
a layoff,

you shall retain a fraction of your Potential Award. The numerator of such
fraction shall equal the number of days in the Performance Period before your
employment as an Employee terminated, and the denominator shall equal the total
number of days in the Performance Period. The Committee shall have complete and
absolute discretion to make the determinations called for under this
Section 5.1(b), and all such determinations shall be binding on you and on any
person who claims all or any part of your Potential Award on your behalf as well
as on the Corporation.

(c) Special Definitions. For purposes of this Award Agreement:

(1) Your employment as an Employee shall be treated as terminating because of a
Disability on the date you become eligible for a benefit under the Corporation’s
long-term disability plan in which you participate, or if you are not enrolled
in a long-term disability plan, the date on which long-term disability benefits
would commence under the plan under which you would have been covered, had you
enrolled;

(2) Your employment as an Employee shall be treated as terminating as a result
of Divestiture if the Corporation divests all or substantially all of a business
operation of the Corporation and such divestiture results in the termination of
your employment with the Corporation and a transfer of such employment to the
other party in the divestiture. A divestiture shall mean a transaction which
results in the transfer of control of the business operation to any person,
corporation, association, partnership, joint venture, limited liability company
or



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

other business entity of which less than 50% of the voting stock or other equity
interests are owned or controlled by the Corporation; and

(3) Your employment as an Employee shall be treated as terminating because of
Retirement if (a) you participate in a defined benefit pension plan maintained
by the Corporation, and your employment terminates on or after the date on which
you satisfy the plan’s age and service requirements for commencing receipt of an
early retirement benefit under the plan or (b) you do not participate in a
defined benefit pension plan maintained by the Corporation, and your employment
terminates after you reach age 55 and have completed five years of service.

5.2. Payment Rules.

(a) General Rule. If you are eligible to receive your Potential Award under
Section 5.1(a), the Immediate Portion of your Potential Award shall be fully
vested and shall be either paid in cash to you or deferred in accordance with
Section 5.2(e). The Deferred Portion of your Potential Award shall remain
subject to forfeiture and shall be governed by the provisions of Section 5.2(c).

(b) Immediate Portion. Subject to Section 5.2(e), you shall have the right to
receive the Immediate Portion of your Potential Award currently in cash within
ninety (90) days of the date on which the Committee certifies in writing (for
purposes of Section 162(m) of the Code) that your Target Award has become a
Potential Award for the Performance Period, but no later than the March 15 next
following the end of the Performance Period.

(c) Deferred Portion Subject to Forfeiture.

(1) Deferral and Forfeiture. If you are eligible to receive your Potential Award
under Section 5.1(a), the payment of the Deferred Portion of your Potential
Award shall be deferred through December 31, 2014, and paid as specified below.
You shall forfeit your right to the payment of the Deferred Portion of your
Potential Award if you do not remain employed by the Corporation through
December 31, 2014.

(2) Phantom Stock Account. The Committee shall establish a bookkeeping account
(a “Phantom Stock Account”) on your behalf under this Section 5.2(c)(2) and
shall credit such account with a number of units equal to the number of whole
shares (and any fractional share) of the Corporation’s common stock which could
have been purchased by the Deferred Portion of your Potential Award described in
Section 5.2(c)(1) based on the closing price for a share of the Corporation’s
common stock as reported on the New York Stock Exchange for the last trading day
of the Performance Period, subject to



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 9

 

the Committee’s certification in writing (for purposes of Section 162(m) of the
Code) that your Target Award has become a Potential Award for the Performance
Period. Thereafter the Committee shall make such credits or debits to the units
previously credited to such account as the Committee deems appropriate in light
of any transaction described in Section 7(a) of the Plan (such as a stock split
or stock dividend) or any cash dividends paid on the Corporation’s common stock,
which dividends shall increase the number of units credited to such account as
if such dividends had been reinvested in the Corporation’s common stock at the
closing price of a share of the Corporation’s common stock as reported on The
New York Stock Exchange for the last trading day of the quarter in which such
dividend is declared by the Board of Directors.

(3) Payment. Unless you forfeit your right to the Deferred Portion of your
Potential Award described in this Section 5.2(c), you shall have the right to
receive the payment of the value of your Phantom Stock Account as determined as
of December 31, 2014, no later than March 15, 2015 (subject to section 5.2(e)).
The amount payable under this Section 5.2(c) shall be determined by multiplying
the number of units representing shares of phantom stock credited to your
account under Section 5.2(c)(2) by the closing price for a share of the
Corporation’s common stock as reported on the New York Stock Exchange for
December 31, 2014, or, if it is not a trading day, on the last trading day
before December 31, 2014.

(4) Special Payment Rule For Certain Terminated Employees. Notwithstanding
Section 5.2(c)(1), if your employment terminates after the close of the
Performance Period but prior to December 31, 2014, and the Committee determines
that your employment terminated under circumstances described in Sections
5.1(b)(1) or (2), then the Deferred Portion of your Potential Award described in
this Section 5.2(c) shall be paid to you or, in the event of your death, to your
designated beneficiary, in cash within ninety (90) days following your
termination of employment, but no later than March 15 of the year following your
termination of employment (subject to Section 5.2(e)). The amount payable under
this Section 5.2(c)(4) shall be determined by multiplying the number of units
representing shares of phantom stock credited to your account under
Section 5.2(c)(2) on the date your termination becomes effective by the closing
price for a share of the Corporation’s common stock as reported on the New York
Stock Exchange for the date on which your termination becomes effective, or if
it is not a trading day, on the last trading day before that date. In the event
of your death and you do not have a properly completed beneficiary designation
form on file with the Vice President of



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 10

 

Compensation and Benefits’ office, your payment will be made to your estate.

(5) No Shareholder Rights. Units credited to your Phantom Stock Account are
bookkeeping entries only and do not entitle you to any shares of the
Corporation’s common stock or to any voting or other rights associated with
shares of such stock.

(d) Special Rule. If you terminate employment during the Performance Period but
are eligible to receive a portion of your Potential Award as a result of an
exception under Section 5.1(b), payment of such portion of your Potential Award
shall be in full satisfaction of all rights you have under this Award Agreement;
in such circumstances, you will not be eligible for a payment of the Deferred
Portion under Section 5.2(c) and no other amounts will be payable to you or on
your behalf. The portion of your Potential Award payable to you following a
termination of employment during the Performance Period under circumstances
described in Section 5.1(b) shall be paid to you or, in the event of your death,
to your designated beneficiary for the Award, in cash within ninety (90) days
after the Committee certifies in writing (for purposes of Section 162(m) of the
Code) that your Target Award has become a Potential Award for the Performance
Period, but no later than March 15, 2013 (subject to section 5.2(e)). In the
event of your death and you do not have a properly completed beneficiary
designation form on file with the Vice President of Compensation and Benefits’
office, your payment will be made to your estate.

(e) Further Deferral. You will be given an opportunity to elect to defer any
amounts payable under Sections 5.2(b) and 5.2(d) of this Award Agreement and to
further defer any amounts payable under Section 5.2(c)(3). Such election shall
be irrevocable, shall be made in accordance with the terms of the Lockheed
Martin Corporation Deferred Management Incentive Compensation Plan and the
requirements of Code section 409A, and shall be subject to such additional terms
and conditions as are set by the Committee. A deferral election form and the
terms and conditions for any deferral will be furnished to you in due course.

5.3. Cutback. Any payment called for under Section 5.2(b) will be reduced to the
extent that such payment together with payments attributable to any other
Cash-Based Awards that are granted during 2010 as Performance Based Awards
exceeds $5,000,000 and, further, any credit of phantom shares called for under
Section 5.2(c)(2) shall be reduced to the extent that the number of phantom
shares credited to you together with the number of shares of Stock and Share
Units in respect of Share-Based Awards that are granted to you during 2010 as
Performance Based Awards exceeds 1,000,000. To the extent that any payment
called for under Section 5.2(b) would exceed the $5,000,000 limit and therefore
must be reduced, the amount in excess of $5,000,000, shall be deferred and
credited as phantom shares under Section 5.2(c)(2) unless such crediting would
result in the crediting of phantom shares that would otherwise be prohibited by
this Section 5.3. To the extent that any crediting called for under
Section 5.2(c)(2) would



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 11

 

exceed the 1,000,000 limit and therefore must be reduced, the units in excess of
1,000,000, shall not be credited and shall instead be paid in cash under
Section 5.2(b) unless such payment would result in a payment that would
otherwise be prohibited by this Section 5.3.

5.4. Withholding. Any payment made in respect of your Award will be subject to
income tax withholding at the minimum rate prescribed by law. You may owe taxes
in addition to the amount withheld and may request that tax be withheld at a
greater rate. As required under the law, FICA tax will be collected from you or
withheld from the amount of your award or from your wages, when any portion of
an award becomes vested for tax purposes prior to payment. If prior to payment
of the Immediate Portion, you become eligible for retirement, then any FICA tax
due on your Deferred Portion will be withheld from the Deferred Portion prior to
the deferral. If you become retirement eligible during the period in which the
Deferred Portion of your Potential Award has been deferred under Section 5.2(c),
then, at the direction of the Corporation, FICA taxes on your Deferred Portion
will be collected from you or withheld from your wages.

5.5. Means of Satisfying Code Section 409A. If any payment that would otherwise
be made under this Award Agreement is required to be delayed by reason of
Section 13, such payment shall be made at the earliest date permitted by Code
section 409A. The amount of any delayed payment shall be the amount that would
have been paid prior to the delay adjusted to include interest from the original
payment date to the actual payment date, at a rate equivalent to the six month
London Interbank Offered Rate (LIBOR) as published in the Money Rates section of
the Wall Street Journal, plus 25 basis points. The increase over LIBOR may be
adjusted to reflect the six month unsecured borrowing rate of the Corporation.

Section 6. No Assignment – General Creditor Status.

You shall have no right to assign any interest you might have in all or any part
of the Target Award or Potential Award which has been granted to you under this
Award Agreement and any attempt to do so shall be null and void and shall have
no force or effect whatsoever. Furthermore, all payments called for under this
Award Agreement shall be made in cash from the Corporation’s general assets, and
your right to payment from the Corporation’s general assets shall be the same as
the right of a general and unsecured creditor of the Corporation.

Section 7. Plan.

This Award Agreement shall be subject to all of the terms and conditions set
forth in the Plan.

Section 8. Change in Control.

8.1. Change in Control During Performance Period. If during the Performance
Period, a Change in Control (as defined in Section 7 of the Plan) occurs, the
Performance



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 12

 

Period will terminate. Notwithstanding any deferral election or term of this
Award Agreement to the contrary, a pro rata portion of your Award will be paid
to you within fifteen (15) days of the Change in Control. The prorated portion
will be the sum of (i) the result obtained by first multiplying your Target
Award by the External Performance Factor calculated under Section 3.2(b), but
based upon the Total Stockholder Return for the Corporation and the Peer
Performance Group as of the last day of the month immediately preceding the
Change in Control, and then further multiplying that product by a fraction, the
numerator of which is the number of days in the Performance Period prior to the
Change in Control and the denominator of which is the total number of days in
the Performance Period.

8.2. Change in Control After Performance Period. If a Change in Control occurs
after the end of the Performance Period but before December 31, 2014,
notwithstanding any deferral election or term of this Award Agreement to the
contrary, the Deferred Portion of your Potential Award described in
Section 5.2(c) will be paid to you within fifteen (15) days of the Change in
Control. The amount payable shall be determined by multiplying the number of
units representing shares of phantom stock credited to your account under
Section 5.2(c)(2) by the closing price for a share of the Corporation’s common
stock as reported on the New York Stock Exchange for the date on which the
Change in Control occurs, or if it is not a trading day, on the last trading day
before that date.

8.3. Special Rule. Notwithstanding Section 8.1 or Section 8.2, if a payment in
accordance with those provisions would result in a nonexempt short-swing
transaction under Section 16(b) of the Securities Exchange Act of 1934, then the
date of distribution to you shall be delayed until the earliest date upon which
the distribution either would not result in a nonexempt short-swing transaction
or would otherwise not result in liability under Section 16(b) of the Securities
Exchange Act of 1934.

Section 9. Amendment and Termination.

As provided in Section 9 of the Plan, the Board of Directors may at any time
amend, suspend or discontinue the Plan and the Committee may at any time amend
this Award Agreement. Notwithstanding the foregoing, no such action by the Board
of Directors or the Committee shall amend Sections 1, 2, 3, 4, or 5 in a manner
adverse to you or reduce the amount payable hereunder in a material manner
without your written consent. For this purpose, a change in the amount payable
hereunder that occurs solely by reason of a change in the date or form of
payment shall in no case be treated as a reduction prohibited by this Section 9.
Thus, for example, if an amount payable by reason of Section 8 is delayed by an
amendment to this Award Agreement or other action undertaken to comply with
Section 409A of the Internal Revenue Code and the amount payable is reduced
solely by reason of a corresponding delay in the date of valuation of a share of
the Corporation’s common stock, such a change shall not be treated as a
reduction prohibited by this Section 9. This Section 9 shall be construed and
applied so as to permit the Committee to amend this Award Agreement at any time
in any manner reasonably necessary or appropriate in order to comply with the
requirements of Section



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 13

 

16 of the Securities Exchange Act of 1934 and of Code section 409A, including
amendments regarding the timing and form of payments hereunder.

Section 10. No Right to an Award; Value of Award.

Your status as an Employee shall not be construed as a commitment that any one
or more awards shall be made under the Plan to you or to Employees generally.
Your status as a Participant shall not entitle you to any additional award. The
value of the Award will not be taken into account for other benefits offered by
the Corporation, including but not limited to pension benefits.

Section 11. No Assurance of Employment.

Nothing contained in the Plan or in this Award Agreement shall confer upon you
any right to continue in the employ or other service of the Corporation or
constitute any contract (of employment or otherwise) or limit in any way the
right of the Corporation to change your compensation or other benefits or to
terminate your employment with or without cause.

Section 12. Conflict.

In the event of a conflict between this Award Agreement and the Plan, the Plan
document shall control.

Section 13. Compliance with Section 409A of the Internal Revenue Code.

Notwithstanding any other provision of this Award Agreement to the contrary, to
the extent that this Award Agreement constitutes a nonqualified deferred
compensation plan to which Code section 409A applies, payments under this Award
Agreement shall be made at a time and in a manner that satisfies the
requirements of Code section 409A and guidance of general applicability issued
thereunder, including the provisions of 409A(a)(2)(B) (i)to the extent
distributions to any specified employee are required to be delayed six months.

Section 14. Post-Employment Covenants.

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

Section 15. Execution.

You must execute one copy of this Award Agreement and return it to the Office of
the Vice President of Compensation and Benefits (Mail Point 123) as soon as
possible as a condition to the Award becoming effective. Your execution of this
Award Agreement constitutes your consent to and acceptance of any action taken
under the Plan



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 14

 

consistent with its terms with respect to your Award and your agreement to the
Post-Employment Covenants contained in Section 14 and Exhibit A.

By signing this Award Agreement, you consent to receive copies of the Prospectus
applicable to this Award from this internet site
(http://www.benefitaccess.com)as well as to electronic delivery of the
Corporation’s annual report on Form 10-K, annual proxy and quarterly reports on
Form 10-Q. This consent can only be withdrawn by written notice to the Corporate
Secretary, Lockheed Martin Corporation, 6801 Rockledge Drive, Bethesda, MD
20817.

A pre-addressed envelope has been enclosed for your convenience to return with a
copy of this Award Agreement, as acknowledged by you below.

 

Sincerely,

David A. Filomeo

Vice President

Compensation and Benefits

Enclosures

 

ACKNOWLEDGEMENT:   

 

  

 

Signature    Date

 

   Print or type name   



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 15

 

Appendix A

Capitalized Terms

 

Award

   2nd ¶

Band

   § 3.2(b)

Cash Flow

   § 4.2(a)

Cash Flow Performance Factor

   § 4.2

Cash Flow Performance Amount

   § 2.1(c)

Change of Control

   IPA

Committee

   1st ¶

Corporation

   2nd ¶

Deferred Portion

   § 2.2

External Performance Amount

   § 2.1(a)

External Performance Factor

   § 3.1

Immediate Portion

   § 2.1(d)

Internal Performance Factors

   § 4

Peer Performance Group

   § 3.1

Percentile Ranking

   § 3.2(b)

Performance Period

   § 1¶

Phantom Stock Account

   § 5.2(c)(2)

Plan

   1st ¶

Potential Award

   § 2.1(d)

ROIC

   § 4.1(a)

ROIC Performance Factor

   § 4.1

ROIC Performance Amount

   § 2.1(b)

Share Units

   IPA

Share-Based Awards

   IPA

Stock

   IPA

Target Award

   2nd ¶, § 1

Total Stockholder Return

   IPA



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 16

 

Exhibit A

Post Employment Conduct Agreement

(LTIP Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of a Long Term Incentive Performance Award to me under the Award Agreement (the
“LTIP”) pursuant to the Lockheed Martin Corporation Amended and Restated 2003
Incentive Performance Award Plan, as amended effective January 1, 2009 (the
“Plan”). By accepting the LTIP, I agree as follows:

1. Protective Covenants.

(a) Covenant Not To Compete - Without the express written consent of the Senior
Vice President, Human Resources of the Corporation, during the one-year period
following the date of my termination of employment (the “Termination Date”) with
Lockheed Martin Corporation (the “Corporation”), I will not, directly or
indirectly, be employed by, provide services to, or advise a “Restricted
Company” (as defined in Section 6 below), whether as an employee, advisor,
director, officer, partner or consultant, or in any other position, function or
role that, in any such case,

 

  (i) oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6 below) of or by the Restricted Company, or

 

  (ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Corporation (including
but not limited to technical information or intellectual property, strategic
plans, information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.

(b) Non-Solicit - Without the express written consent of the Senior Vice
President, Human Resources of the Corporation, during the one-year period
following the Termination Date, I will not (i) interfere with any contractual
relationship between the Corporation and any customer, supplier, distributor or
manufacturer of or to the Corporation to the detriment of the Corporation or
(ii)



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 17

 

induce or attempt to induce any person who is an employee of the Corporation to
perform work or services for any entity other than the Corporation.

(c) Protection of Proprietary Information – Except to the extent required by
law, following my Termination Date, I will have a continuing obligation to
comply with the terms of any non-disclosure or similar agreements that I signed
while employed by the Corporation committing to hold confidential the
“Confidential or Proprietary Information” (as defined below) of the Corporation
or any of its affiliates, subsidiaries, related companies, joint ventures,
partnerships, customers, suppliers, partners, contractors or agents, in each
case in accordance with the terms of such agreements. I will not use or disclose
or allow the use or disclosure by others to any person or entity of Confidential
or Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President and General Counsel
as to the existence of the obligation and will cooperate with any reasonable
request by the Corporation for assistance in seeking to protect the information.
All materials to which I have had access, or which were furnished or otherwise
made available to me in connection with my employment with the Corporation shall
be and remain the property of the Corporation. For purposes of this PECA,
“Confidential or Proprietary Information” means Proprietary Information within
the meaning of CPS 710 (a copy of which has been made available to me),
including but not limited to information that a person or entity desires to
protect from unauthorized disclosure to third parties that can provide the
person or entity with a business, technological, or economic advantage over its
competitors, or which, if known or used by third parties or if used by the
person’s or entity’s employees or agents in an unauthorized manner, might be
detrimental to the person’s or entity’s interests. Confidential or Proprietary
Information may include, but is not limited to:

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii)

existing or contemplated technical information and documentation pertaining to
technology, know how, equipment, machines, devices and systems, computer
hardware and software, compositions, formulas, products, processes, methods,
designs, specifications, mask works,



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 18

 

 

testing or evaluation procedures, manufacturing processes, or production
processes.

(d) No disparagement – Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.

(e) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the LTIP is expressly made contingent upon
my agreements with the Corporation set forth in this PECA. I acknowledge that
the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation’s Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii)

The Corporation determines that either (a) my intentional misconduct or gross
negligence, or (b) my failure to report another person’s intentional misconduct
or gross negligence



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 19

 

 

of which I had knowledge during the period I was employed by the Corporation,
contributed to the Corporation having to restate all or a portion of its
financial statements filed for any period with the Securities and Exchange
Commission; or

 

  (iii) The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Corporation’s financial position or reputation.

(b) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

(c) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have earned any of the LTIP, any cash paid to me, whether paid
currently or deferred; and (ii) to the extent I have not earned the LTIP fully,
all of my remaining rights, title or interest in the LTIP.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable. For purposes of this PECA, the
following terms have the meanings given below:



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 20

 

(a) “Restricted Company” means The Boeing Company, General Dynamics Corporation,
Northrop Grumman Corporation, the Raytheon Company, United Technologies
Corporation, Honeywell International Inc., BAE Systems Inc., L-3 Communications
Corporation, the Harris Corporation, Thales, EADS North America and (i) any
entity directly or indirectly controlling, controlled by, or under common
control with any of the foregoing, and (ii) any successor to all or part of the
business of any of the foregoing as a result of a merger, reorganization,
consolidation, spin-off, split-up, acquisition, divestiture, or similar
transaction.

(b) “Competitive Products or Services” means products or services that compete
with, or are an alternative or potential alternative to, products sold or
services provided by a subsidiary, business area, division or operating unit or
business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.

7. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the LTIP to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 21

 

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of an LTIP under
the Award Agreement.



--------------------------------------------------------------------------------

LTIP – California (CEO)

Award Date: February 1, 2010

LOGO [g66055ex10_33.jpg]

Lockheed Martin Corporation

6801 Rockledge Drive, Bethesda, MD 20817

Telephone 301-897-6000

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933

«Name»

«Street»

«City», «State» «Zip»

 

  Re: Lockheed Martin Corporation Amended and Restated 2003

Incentive Performance Award Plan: Long-Term Incentive

Performance Award (2010-2012 Performance Period)

Dear «Call_By_Name»:

On behalf of the Management Development and Compensation Committee (the
“Committee”) of the Board of Directors of Lockheed Martin Corporation, I am
pleased to tell you that you have been granted a Long-Term Incentive Performance
Award under the Corporation’s Amended and Restated 2003 Incentive Performance
Award Plan, as amended effective January 1, 2009 (the “Plan”). The purpose of
this letter is to serve as the Award Agreement under such Plan and to set forth
your Target Award as well as the terms and conditions to the payment of your
Target Award. Additional terms and conditions are set forth in the Plan and in
the Prospectus relating to the Plan of which the Plan document and this Award
Agreement are a part. The Prospectus is available at
http://www.benefitaccess.com. You should retain the Prospectus and the attached
copy of the Plan in your records.

IN ORDER FOR THIS AWARD TO BE EFFECTIVE, YOU MUST SIGN AND RETURN A COPY OF THIS
AWARD AGREEMENT BY MARCH 31, 2010. PLEASE NOTE THAT BY ACCEPTING THE AWARD YOU
AGREE TO BE BOUND BY THE RESTRICTIONS CONTAINED IN SECTION 14, “POST-EMPLOYMENT
COVENANTS” AND IN EXHIBIT A ATTACHED TO THIS AGREEMENT.

Capitalized terms used in this Award Agreement which have a special meaning
either shall be defined in this Award Agreement or if not defined in this Award
Agreement shall have the meaning ascribed to the term in the Plan. The term
“Target



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

Award” as used in this Award Agreement refers only to the Target Award awarded
to you under this Award Agreement and the term “Award” refers only to the Long
Term Incentive Performance Award set forth in this Award Agreement. References
to the “Corporation” include Lockheed Martin Corporation and its subsidiaries.
Appendix A contains an index of all capitalized terms used in this Award
Agreement.

Section 1. Target Award; Performance Period.

1.1 Target Award. Your Target Award for the Performance Period under this Award
Agreement shall be [Target].

1.2 Performance Period. The Performance Period under this Award Agreement is a
three-year performance period that runs from January 1, 2010, until December 31,
2012.

1.3 Payment of Award. The amount payable to you under your Award is dependent
upon the Corporation’s performance as compared to the internal and external
metrics described in this Award Agreement and your continued employment with the
Corporation in accordance with Section 5 of this Agreement. As a result of these
requirements, any payments you receive may be larger or smaller than your Target
Award (e.g., the performance factors could result in no payment in respect of
your Award).

Section 2. Calculation of Award Payments.

2.1 End of Performance Period Calculation. Following the end of the Performance
Period and prior to any payments being made,

(a) The Committee will calculate the External Performance Factor based on the
Corporation’s performance during the Performance Period relative to the
performance of other corporations which compose the Standard & Poor’s
Industrials Index reported under symbol S5INDU by Bloomberg, L.P. One-half of
your Target Award will be multiplied by the External Performance Factor, with
the resulting dollar amount to be known as the External Performance Amount.

(b) The Committee will also calculate the ROIC Performance Factor based on the
Corporation’s ROIC during the Performance Period as compared to the projected
ROIC for the Performance Period in the 2010 Long Range Plan as presented at the
February 2010 Board meeting. One-quarter of your Target Award will be multiplied
by the ROIC Performance Factor, with the resulting dollar amount to be known as
the ROIC Performance Amount.

(c) The Committee will also calculate the Cash Flow Performance Factor based on
the Corporation’s cumulative Cash Flow during the Performance Period as compared
to the projected cumulative Cash Flow in the 2010 Long Range Plan as presented
at the February 2010 Board meeting. One-quarter of your Target



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

Award will be multiplied by the Cash Flow Performance Factor, with the resulting
dollar amount to be known as the Cash Flow Performance Amount.

(d) Your External Performance Amount, your ROIC Performance Amount, and your
Cash Flow Performance Amount will then be added together, with the sum of those
three amounts known as your “Potential Award”. Assuming you satisfy the
continued employment requirements set forth in Section 5 of this Award
Agreement, one-half of your Potential Award (the “Immediate Portion”) will be
paid to you (or deferred to a later payment date specified at your election
subject to the rules on deferrals set forth below) within ninety (90) days after
the Committee completes its calculations in 2013, but no later than March 15,
2013.

2.2 Two Year Deferral Period. The remaining one-half of your Potential Award
(the “Deferred Portion”) will be deferred and paid no later than March 15, 2015.

(a) Between December 31, 2012, and December 31, 2014, the Deferred Portion will
be treated as though it was invested by the Corporation on December 31, 2012, in
the Corporation’s common stock and will be adjusted to reflect dividends, gains,
and losses to reflect the performance of the Corporation’s common stock, as
further specified in Section 5.2(c)(2).

(b) Assuming you satisfy the continued employment requirements set forth in
Section 5.2(c) of this Award Agreement, the Deferred Portion (as adjusted) will
be paid to you no later than March 15, 2015 or deferred to a later payment date
specified at your election subject to the rules on deferrals set forth below.

You must (except as specified in Section 5) remain employed by the Corporation
through December 31, 2012, to receive a payment of any portion of your Award and
through December 31, 2014, to receive payment of the Deferred Portion.

Section 3. External Performance Factor.

3.1. External Performance Factor – Peer Performance Group. The External
Performance Factor will be based upon the relative ranking of the Corporation’s
Total Stockholder Return (as defined in the Plan and assuming the reinvestment
of any cash dividends) for the Performance Period to the Total Stockholder
Return for such Period for the corporations which compose the Standard & Poor’s
Industrials Index as reported under symbol S5INDU by Bloomberg, L.P. (“Peer
Performance Group”) at the beginning of the Performance Period. The Corporation
shall be included as a member of the Peer Performance Group. The Corporation’s
Total Stockholder Return will be based on the performance of its common stock,
par value $1.00. The Total Stockholder Return of each corporation that is taken
into account in computing the Peer Performance Group Total Stockholder Return
will be based on the equity security of the relevant corporation that is used in
computing the Standard & Poor’s Industrials Index.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

3.2. Calculation of External Performance Factor.

(a) Calculation of Total Stockholder Return. After the end of the Performance
Period, the Committee shall compute the Total Stockholder Return for the
Corporation for such Period and shall compute and rank the Total Stockholder
Return for each corporation in the Peer Performance Group. Each corporation’s
Total Stockholder Return shall be ranked among the Total Stockholder Return for
each other corporation in the Peer Performance Group on a percentile basis. Each
such Total Shareholder Return shall be computed from data available to the
public.

(b) Percentage Level of Target Award. Your External Performance Factor,
expressed as a percentage, will be determined under this Section 3.2(b) (and
Section 3.2(c) to the extent interpolation is necessary) based on the Percentile
Ranking of the Corporation’s Total Stockholder Return for the Performance Period
under the following chart:

 

Band

  

Percentile Ranking

   External
Performance
Factor  

One

   75th or higher    200 % 

Two

   60th    150 % 

Three

   50th    100 % 

Four

   40th    50 % 

Five

   35th    25 % 

Six

   Below 35th    0 % 

(c) External Performance Factor Interpolation. If the Corporation’s Total
Stockholder Return puts the Corporation over the listed Percentile Ranking for
the applicable Band (other than Band One) in Section 3.2(b), your External
Performance Factor under Section 3.2(b) shall be interpolated on a linear basis.

Section 4. Internal Performance Factors.

4.1 ROIC Performance Factor. The ROIC Performance Factor will be determined by
comparing the Corporation’s ROIC for the Performance Period to ROIC as
forecasted for the Performance Period in the Corporation’s 2010 Long Range Plan
and then identifying the ROIC Performance Factor based upon the factor
associated with the difference on the following table:



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

Change from 2010 LRP ROIC

   ROIC
Performance
Factor  

Plan + 40 or more basis points

   200 % 

Plan + 30 basis points

   175 % 

Plan + 20 basis points

   150 % 

Plan + 10 basis points

   125 % 

Plan

   100 % 

Plan – 10 basis points

   75 % 

Plan – 20 basis points

   50 % 

Plan – 30 basis points

   25 % 

Plan – 40 or more basis points

   0 % 

(a) ROIC Definition. For purposes of this Award Agreement, “ROIC” means return
on invested capital for the Performance Period calculated as (A) average annual
(i) net income plus (ii) interest expense times one minus the highest marginal
federal corporate tax rate over the three year Performance Period (“Return”),
divided by (B) the average of the four year-end investment balances (beginning
with December 31, 2009 year-end balance) consisting of (i) debt (including
current maturities of long-term debt) plus (ii) stockholders’ equity plus the
postretirement plans amounts determined at year-end as included in the
Corporation’s Statement of Stockholder Equity.

(b) ROIC Determination. Each component of ROIC and the calculation of any
postretirement plans amounts recorded in the Corporation’s Statement of
Stockholder Equity shall be determined by the Committee in accordance with
generally accepted accounting principles in the United States and be based upon
the comparable numbers reported on the Corporation’s audited consolidated
financial statements or, if audited financial statements are not available for
the date or period on which ROIC is being determined, the Committee shall make
its determination in a manner consistent with the historical practices used by
the Corporation in determining the components of ROIC and postretirement plans
amounts recorded in the Corporation’s Statement of Stockholder Equity for
purposes of reporting those items on its audited financial statements, as
modified by this paragraph. Notwithstanding the foregoing, ROIC will be adjusted
to exclude the impact of any change in accounting standards or adoption of any
new accounting standards that is required under generally accepted accounting
principles in the United States and that is reported in the Corporation’s
filings with the Securities and Exchange Commission as having a material effect
on the Corporation’s consolidated financial statements. ROIC as included in the
2010 Long Range Plan and the change in ROIC for purposes of the ROIC Performance
Factor will be determined in accordance with this Section 4.1(b).

4.2 Cash Flow Performance Factor. The Cash Flow Performance Factor will be
determined by comparing the Corporation’s cumulative Cash Flow during the
Performance Period to the projected cumulative Cash Flow of the Corporation as



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

forecasted in the Corporation’s 2010 Long Range Plan, and then identifying the
Cash Flow Performance Factor based upon the factor associated with the change
from the 2010 Long Range Plan on the following table:

 

Change From 2010 LRP Cash Flow

   Cash Flow
Performance
Factor  

Plan + $1B or more

   200 % 

Plan + $ .75B

   175 % 

Plan + $ .5B

   150 % 

Plan + $ .25B

   125 % 

Plan

   100 % 

Plan – $ .25B

   75 % 

Plan – $ .5B

   50 % 

Plan – $1B

   25 % 

Plan – more than $1B

   0 % 

(a) Cash Flow Definition. For purposes of this Award Agreement, Cash Flow means
net cash flow from operations but not taking into account: (i) the aggregate
difference between the amount forecasted in the Corporation’s 2010 Long Range
Plan to be contributed by the Corporation to the Corporation’s defined benefit
pension plans during the Performance Period and the actual amounts contributed
by the Corporation during the Performance Period; or (ii) any tax payments or
benefits during the Performance Period associated with the divestiture of
business units.

(b) Cash Flow Determination. Cash Flow shall be determined by the Committee
based upon the comparable numbers reported on the Corporation’s audited
consolidated financial statements or, if audited financial statements are not
available for the period for which Cash Flow is being determined, the Committee
shall determine Cash Flow in a manner consistent with the historical practices
used by the Corporation in determining net cash provided by operating activities
as reported in its audited consolidated statement of cash flows, in either case
as modified by this paragraph.

4.3 Interpolation of ROIC and Cash Flow Metrics. If the change in ROIC or Cash
Flow falls between two numbers listed in the applicable table in Section 4.1 or
4.2, the appropriate factor will be interpolated on a linear basis.
Notwithstanding the foregoing, the ROIC Performance Factor will always be zero
if the ROIC for the Performance Period is less than ROIC forecasted for the
Performance Period in the 2010 Long Range Plan by 40 basis points or more and
the Cash Flow Performance Factor will always be zero if the aggregate Cash Flow
for the Performance Period is less than what was forecasted for the Performance
Period in the 2010 Long Range Plan by more than $1 billion.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

Section 5. Payment of Award: Potential Award, Mandatory Portion

5.1. Employment Requirement.

(a) General Rule. In order to be eligible to receive payment of any portion of
your Potential Award as determined under Section 2.1(d), you must accept this
Award Agreement and remain employed by the Corporation through the last day of
the Performance Period. If your employment as an Employee terminates during the
Performance Period, you shall forfeit your right to receive all or any part of
your Potential Award.

(b) Exceptions. Notwithstanding Section 5.1(a), if the Committee determines

(1) that your employment as an Employee terminated as a result of your death,
“Divestiture”, “Disability” or “Retirement” or

(2) that the Corporation terminated your employment involuntarily as a result of
a layoff,

you shall retain a fraction of your Potential Award. The numerator of such
fraction shall equal the number of days in the Performance Period before your
employment as an Employee terminated, and the denominator shall equal the total
number of days in the Performance Period. The Committee shall have complete and
absolute discretion to make the determinations called for under this
Section 5.1(b), and all such determinations shall be binding on you and on any
person who claims all or any part of your Potential Award on your behalf as well
as on the Corporation.

(c) Special Definitions. For purposes of this Award Agreement:

(1) Your employment as an Employee shall be treated as terminating because of a
Disability on the date you become eligible for a benefit under the Corporation’s
long-term disability plan in which you participate, or if you are not enrolled
in a long-term disability plan, the date on which long-term disability benefits
would commence under the plan under which you would have been covered, had you
enrolled;

(2) Your employment as an Employee shall be treated as terminating as a result
of Divestiture if the Corporation divests all or substantially all of a business
operation of the Corporation and such divestiture results in the termination of
your employment with the Corporation and a transfer of such employment to the
other party in the divestiture. A divestiture shall mean a transaction which
results in the transfer of control of the business operation to any person,
corporation, association, partnership, joint venture, limited liability company
or



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

other business entity of which less than 50% of the voting stock or other equity
interests are owned or controlled by the Corporation; and

(3) Your employment as an Employee shall be treated as terminating because of
Retirement if (a) you participate in a defined benefit pension plan maintained
by the Corporation, and your employment terminates on or after the date on which
you satisfy the plan’s age and service requirements for commencing receipt of an
early retirement benefit under the plan or (b) you do not participate in a
defined benefit pension plan maintained by the Corporation, and your employment
terminates after you reach age 55 and have completed five years of service.

5.2. Payment Rules.

(a) General Rule. If you are eligible to receive your Potential Award under
Section 5.1(a), the Immediate Portion of your Potential Award shall be fully
vested and shall be either paid in cash to you or deferred in accordance with
Section 5.2(e). The Deferred Portion of your Potential Award shall remain
subject to forfeiture and shall be governed by the provisions of Section 5.2(c).

(b) Immediate Portion. Subject to Section 5.2(e), you shall have the right to
receive the Immediate Portion of your Potential Award currently in cash within
ninety (90) days of the date on which the Committee certifies in writing (for
purposes of Section 162(m) of the Code) that your Target Award has become a
Potential Award for the Performance Period, but no later than the March 15 next
following the end of the Performance Period.

(c) Deferred Portion Subject to Forfeiture.

(1) Deferral and Forfeiture. If you are eligible to receive your Potential Award
under Section 5.1(a), the payment of the Deferred Portion of your Potential
Award shall be deferred through December 31, 2014, and paid as specified below.
You shall forfeit your right to the payment of the Deferred Portion of your
Potential Award if you do not remain employed by the Corporation through
December 31, 2014.

(2) Phantom Stock Account. The Committee shall establish a bookkeeping account
(a “Phantom Stock Account”) on your behalf under this Section 5.2(c)(2) and
shall credit such account with a number of units equal to the number of whole
shares (and any fractional share) of the Corporation’s common stock which could
have been purchased by the Deferred Portion of your Potential Award described in
Section 5.2(c)(1) based on the closing price for a share of the Corporation’s
common stock as reported on the New York Stock Exchange for the last trading day
of the Performance Period, subject to



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 9

 

the Committee’s certification in writing (for purposes of Section 162(m) of the
Code) that your Target Award has become a Potential Award for the Performance
Period. Thereafter the Committee shall make such credits or debits to the units
previously credited to such account as the Committee deems appropriate in light
of any transaction described in Section 7(a) of the Plan (such as a stock split
or stock dividend) or any cash dividends paid on the Corporation’s common stock,
which dividends shall increase the number of units credited to such account as
if such dividends had been reinvested in the Corporation’s common stock at the
closing price of a share of the Corporation’s common stock as reported on The
New York Stock Exchange for the last trading day of the quarter in which such
dividend is declared by the Board of Directors.

(3) Payment. Unless you forfeit your right to the Deferred Portion of your
Potential Award described in this Section 5.2(c), you shall have the right to
receive the payment of the value of your Phantom Stock Account as determined as
of December 31, 2014, no later than March 15, 2015 (subject to section 5.2(e)).
The amount payable under this Section 5.2(c) shall be determined by multiplying
the number of units representing shares of phantom stock credited to your
account under Section 5.2(c)(2) by the closing price for a share of the
Corporation’s common stock as reported on the New York Stock Exchange for
December 31, 2014, or, if it is not a trading day, on the last trading day
before December 31, 2014.

(4) Special Payment Rule For Certain Terminated Employees. Notwithstanding
Section 5.2(c)(1), if your employment terminates after the close of the
Performance Period but prior to December 31, 2014, and the Committee determines
that your employment terminated under circumstances described in Sections
5.1(b)(1) or (2), then the Deferred Portion of your Potential Award described in
this Section 5.2(c) shall be paid to you or, in the event of your death, to your
designated beneficiary, in cash within ninety (90) days following your
termination of employment, but no later than March 15 of the year following your
termination of employment (subject to Section 5.2(e)). The amount payable under
this Section 5.2(c)(4) shall be determined by multiplying the number of units
representing shares of phantom stock credited to your account under
Section 5.2(c)(2) on the date your termination becomes effective by the closing
price for a share of the Corporation’s common stock as reported on the New York
Stock Exchange for the date on which your termination becomes effective, or if
it is not a trading day, on the last trading day before that date. In the event
of your death and you do not have a properly completed beneficiary designation
form on file with the Vice President of



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 10

 

Compensation and Benefits’ office, your payment will be made to your estate.

(5) No Shareholder Rights. Units credited to your Phantom Stock Account are
bookkeeping entries only and do not entitle you to any shares of the
Corporation’s common stock or to any voting or other rights associated with
shares of such stock.

(d) Special Rule. If you terminate employment during the Performance Period but
are eligible to receive a portion of your Potential Award as a result of an
exception under Section 5.1(b), payment of such portion of your Potential Award
shall be in full satisfaction of all rights you have under this Award Agreement;
in such circumstances, you will not be eligible for a payment of the Deferred
Portion under Section 5.2(c) and no other amounts will be payable to you or on
your behalf. The portion of your Potential Award payable to you following a
termination of employment during the Performance Period under circumstances
described in Section 5.1(b) shall be paid to you or, in the event of your death,
to your designated beneficiary for the Award, in cash within ninety (90) days
after the Committee certifies in writing (for purposes of Section 162(m) of the
Code) that your Target Award has become a Potential Award for the Performance
Period, but no later than March 15, 2013 (subject to section 5.2(e)). In the
event of your death and you do not have a properly completed beneficiary
designation form on file with the Vice President of Compensation and Benefits’
office, your payment will be made to your estate.

(e) Further Deferral. You will be given an opportunity to elect to defer any
amounts payable under Sections 5.2(b) and 5.2(d) of this Award Agreement and to
further defer any amounts payable under Section 5.2(c)(3). Such election shall
be irrevocable, shall be made in accordance with the terms of the Lockheed
Martin Corporation Deferred Management Incentive Compensation Plan and the
requirements of Code section 409A, and shall be subject to such additional terms
and conditions as are set by the Committee. A deferral election form and the
terms and conditions for any deferral will be furnished to you in due course.

5.3. Cutback. Any payment called for under Section 5.2(b) will be reduced to the
extent that such payment together with payments attributable to any other
Cash-Based Awards that are granted during 2010 as Performance Based Awards
exceeds $5,000,000 and, further, any credit of phantom shares called for under
Section 5.2(c)(2) shall be reduced to the extent that the number of phantom
shares credited to you together with the number of shares of Stock and Share
Units in respect of Share-Based Awards that are granted to you during 2010 as
Performance Based Awards exceeds 1,000,000. To the extent that any payment
called for under Section 5.2(b) would exceed the $5,000,000 limit and therefore
must be reduced, the amount in excess of $5,000,000, shall be deferred and
credited as phantom shares under Section 5.2(c)(2) unless such crediting would
result in the crediting of phantom shares that would otherwise be prohibited by
this Section 5.3. To the extent that any crediting called for under
Section 5.2(c)(2) would



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 11

 

exceed the 1,000,000 limit and therefore must be reduced, the units in excess of
1,000,000, shall not be credited and shall instead be paid in cash under
Section 5.2(b) unless such payment would result in a payment that would
otherwise be prohibited by this Section 5.3.

5.4. Withholding. Any payment made in respect of your Award will be subject to
income tax withholding at the minimum rate prescribed by law. You may owe taxes
in addition to the amount withheld and may request that tax be withheld at a
greater rate. As required under the law, FICA tax will be collected from you or
withheld from the amount of your award or from your wages, when any portion of
an award becomes vested for tax purposes prior to payment. If prior to payment
of the Immediate Portion, you become eligible for retirement, then any FICA tax
due on your Deferred Portion will be withheld from the Deferred Portion prior to
the deferral. If you become retirement eligible during the period in which the
Deferred Portion of your Potential Award has been deferred under Section 5.2(c),
then, at the direction of the Corporation, FICA taxes on your Deferred Portion
will be collected from you or withheld from your wages.

5.5. Means of Satisfying Code Section 409A. If any payment that would otherwise
be made under this Award Agreement is required to be delayed by reason of
Section 13, such payment shall be made at the earliest date permitted by Code
section 409A. The amount of any delayed payment shall be the amount that would
have been paid prior to the delay adjusted to include interest from the original
payment date to the actual payment date, at a rate equivalent to the six month
London Interbank Offered Rate (LIBOR) as published in the Money Rates section of
the Wall Street Journal, plus 25 basis points. The increase over LIBOR may be
adjusted to reflect the six month unsecured borrowing rate of the Corporation.

Section 6. No Assignment - General Creditor Status.

You shall have no right to assign any interest you might have in all or any part
of the Target Award or Potential Award which has been granted to you under this
Award Agreement and any attempt to do so shall be null and void and shall have
no force or effect whatsoever. Furthermore, all payments called for under this
Award Agreement shall be made in cash from the Corporation’s general assets, and
your right to payment from the Corporation’s general assets shall be the same as
the right of a general and unsecured creditor of the Corporation.

Section 7. Plan.

This Award Agreement shall be subject to all of the terms and conditions set
forth in the Plan.

Section 8. Change in Control.

8.1. Change in Control During Performance Period. If during the Performance
Period, a Change in Control (as defined in Section 7 of the Plan) occurs, the
Performance



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 12

 

Period will terminate. Notwithstanding any deferral election or term of this
Award Agreement to the contrary, a pro rata portion of your Award will be paid
to you within fifteen (15) days of the Change in Control. The prorated portion
will be the sum of (i) the result obtained by first multiplying your Target
Award by the External Performance Factor calculated under Section 3.2(b), but
based upon the Total Stockholder Return for the Corporation and the Peer
Performance Group as of the last day of the month immediately preceding the
Change in Control, and then further multiplying that product by a fraction, the
numerator of which is the number of days in the Performance Period prior to the
Change in Control and the denominator of which is the total number of days in
the Performance Period.

8.2. Change in Control After Performance Period. If a Change in Control occurs
after the end of the Performance Period but before December 31, 2014,
notwithstanding any deferral election or term of this Award Agreement to the
contrary, the Deferred Portion of your Potential Award described in
Section 5.2(c) will be paid to you within fifteen (15) days of the Change in
Control. The amount payable shall be determined by multiplying the number of
units representing shares of phantom stock credited to your account under
Section 5.2(c)(2) by the closing price for a share of the Corporation’s common
stock as reported on the New York Stock Exchange for the date on which the
Change in Control occurs, or if it is not a trading day, on the last trading day
before that date.

8.3. Special Rule. Notwithstanding Section 8.1 or Section 8.2, if a payment in
accordance with those provisions would result in a nonexempt short-swing
transaction under Section 16(b) of the Securities Exchange Act of 1934, then the
date of distribution to you shall be delayed until the earliest date upon which
the distribution either would not result in a nonexempt short-swing transaction
or would otherwise not result in liability under Section 16(b) of the Securities
Exchange Act of 1934.

Section 9. Amendment and Termination.

As provided in Section 9 of the Plan, the Board of Directors may at any time
amend, suspend or discontinue the Plan and the Committee may at any time amend
this Award Agreement. Notwithstanding the foregoing, no such action by the Board
of Directors or the Committee shall amend Sections 1, 2, 3, 4, or 5 in a manner
adverse to you or reduce the amount payable hereunder in a material manner
without your written consent. For this purpose, a change in the amount payable
hereunder that occurs solely by reason of a change in the date or form of
payment shall in no case be treated as a reduction prohibited by this Section 9.
Thus, for example, if an amount payable by reason of Section 8 is delayed by an
amendment to this Award Agreement or other action undertaken to comply with
Section 409A of the Internal Revenue Code and the amount payable is reduced
solely by reason of a corresponding delay in the date of valuation of a share of
the Corporation’s common stock, such a change shall not be treated as a
reduction prohibited by this Section 9. This Section 9 shall be construed and
applied so as to permit the Committee to amend this Award Agreement at any time
in any manner reasonably necessary or appropriate in order to comply with the
requirements of Section



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 13

 

16 of the Securities Exchange Act of 1934 and of Code section 409A, including
amendments regarding the timing and form of payments hereunder.

Section 10. No Right to an Award; Value of Award.

Your status as an Employee shall not be construed as a commitment that any one
or more awards shall be made under the Plan to you or to Employees generally.
Your status as a Participant shall not entitle you to any additional award. The
value of the Award will not be taken into account for other benefits offered by
the Corporation, including but not limited to pension benefits.

Section 11. No Assurance of Employment.

Nothing contained in the Plan or in this Award Agreement shall confer upon you
any right to continue in the employ or other service of the Corporation or
constitute any contract (of employment or otherwise) or limit in any way the
right of the Corporation to change your compensation or other benefits or to
terminate your employment with or without cause.

Section 12. Conflict.

In the event of a conflict between this Award Agreement and the Plan, the Plan
document shall control.

Section 13. Compliance with Section 409A of the Internal Revenue Code.

Notwithstanding any other provision of this Award Agreement to the contrary, to
the extent that this Award Agreement constitutes a nonqualified deferred
compensation plan to which Code section 409A applies, payments under this Award
Agreement shall be made at a time and in a manner that satisfies the
requirements of Code section 409A and guidance of general applicability issued
thereunder, including the provisions of 409A(a)(2)(B) (i)to the extent
distributions to any specified employee are required to be delayed six months.

Section 14. Post-Employment Covenants.

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

Section 15. Execution.

You must execute one copy of this Award Agreement and return it to the Office of
the Vice President of Compensation and Benefits (Mail Point 123) as soon as
possible as a condition to the Award becoming effective. Your execution of this
Award Agreement constitutes your consent to and acceptance of any action taken
under the Plan



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 14

 

consistent with its terms with respect to your Award and your agreement to the
Post-Employment Covenants contained in Section 14 and Exhibit A.

By signing this Award Agreement, you consent to receive copies of the Prospectus
applicable to this Award from this internet site (http://www.benefitaccess.com)
as well as to electronic delivery of the Corporation’s annual report on Form
10-K, annual proxy and quarterly reports on Form 10-Q. This consent can only be
withdrawn by written notice to the Corporate Secretary, Lockheed Martin
Corporation, 6801 Rockledge Drive, Bethesda, MD 20817.

A pre-addressed envelope has been enclosed for your convenience to return with a
copy of this Award Agreement, as acknowledged by you below.

 

Sincerely, David A. Filomeo Vice President Compensation and Benefits

Enclosures

ACKNOWLEDGEMENT:

 

 

   

 

Signature     Date

 

    Print or type name    



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 15

 

Appendix A

Capitalized Terms

 

Award    2nd ¶ Band    § 3.2(b) Cash Flow    § 4.2(a) Cash Flow Performance
Factor    § 4.2 Cash Flow Performance Amount    § 2.1(c) Change of Control   
IPA Committee    1st ¶ Corporation    2nd ¶ Deferred Portion    § 2.2 External
Performance Amount    § 2.1(a) External Performance Factor    § 3.1 Immediate
Portion    § 2.1(d) Internal Performance Factors    § 4 Peer Performance Group
   § 3.1 Percentile Ranking    § 3.2(b) Performance Period    § 1¶ Phantom Stock
Account    § 5.2(c)(2) Plan    1st ¶ Potential Award    § 2.1(d) ROIC    §
4.1(a) ROIC Performance Factor    § 4.1 ROIC Performance Amount    § 2.1(b)
Share Units    IPA Share-Based Awards    IPA Stock    IPA Target Award    2nd ¶,
§ 1 Total Stockholder Return    IPA



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 16

 

Exhibit A

Post Employment Conduct Agreement

(LTIP Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of a Long Term Incentive Performance Award to me under the Award Agreement (the
“LTIP”) pursuant to the Lockheed Martin Corporation Amended and Restated 2003
Incentive Performance Award Plan, as amended effective January 1, 2009 (the
“Plan”). By accepting the LTIP, I agree as follows:

1. Protective Covenants

(a) Protection of Proprietary Information, including Trade Secrets and
Confidential Information - Except to the extent required by law, following my
Termination Date, and in conformance with the provisions of the California
Uniform Trade Secrets Act (Cal. Civil Code § 3426, et seq.) and the California
Unfair Competition Law (Cal. Business and Professional Code § 17220 et seq.), I
will have a continuing obligation to comply with the terms of any non-disclosure
or similar agreements that I signed while employed by the Corporation committing
to hold confidential the “Confidential or Proprietary Information” (as defined
below) of the Corporation or any of its affiliates, subsidiaries, related
companies, joint ventures, partnerships, customers, suppliers, partners,
contractors or agents, in each case in accordance with the terms of such
agreements. I will not use or disclose or allow the use or disclosure by others
to any person or entity, for the purpose or effect of competing unfairly with
the Corporation, of Confidential or Proprietary Information of the Corporation
or others to which I had access or that I was responsible for creating or
overseeing during my employment with the Corporation. In the event I become
legally compelled (by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or otherwise) to disclose any proprietary
or confidential information, I will immediately notify the Corporation’s Senior
Vice President and General Counsel as to the existence of the obligation and
will cooperate with any reasonable request by the Corporation for assistance in
seeking to protect the information. All materials to which I have had access, or
which were furnished or otherwise made available to me in connection with my
employment with the Corporation shall be and remain the property of the
Corporation. For purposes of this PECA, “Confidential or Proprietary
Information” means Proprietary Information within the meaning of CPS 710 (a copy
of which has been made available to me), including but not limited to
information that a person or entity desires to protect from unauthorized
disclosure to third parties that can provide the person or entity with a
business, technological, or economic advantage over its competitors, or which,
if known or used by third parties or if used by the person’s or entity’s
employees or agents in an unauthorized manner, might be detrimental to the
person’s or entity’s interests. Confidential or Proprietary Information may
include, but is not limited to:



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 17

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes; or

 

  (iii) any information protected by the California Uniform Trade Secrets Act
(Cal. Civil Code § 3426, et seq.).

(b) Non-Solicit - Without the express written consent of the Chief Executive
Officer of the Corporation, during the two-year period following the Termination
Date, I will not induce or attempt to induce any person who is an employee of
the Corporation to perform work or services for any entity other than the
Corporation. This provision does not prevent the hiring of such persons so long
as they are not induced to be one employed in violation of this provision.

(c) No disparagement - Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.

(d) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the LTIP is expressly made contingent upon
my agreements with the



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 18

 

Corporation set forth in this PECA. I acknowledge that the scope and duration of
the restrictions in Section 1 are necessary to be effective and are fair and
reasonable in light of the value of the benefits and compensation opportunities
being made available to me under the Award Agreement. I further acknowledge and
agree that as a result of the high level executive and management positions I
hold with the Corporation and the access to and extensive knowledge of the
Corporation’s Confidential or Proprietary Information, employees, suppliers and
customers, these restrictions are reasonably required for the protection of the
Corporation’s legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or

 

  (iii) The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Corporation’s financial position or reputation.

(b) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

(c) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have earned any of the LTIP, any cash paid to me, whether paid
currently or deferred; and (ii) to the extent I have not earned the LTIP fully,
all of my remaining rights, title or interest in the LTIP.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore,



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 19

 

without prejudice to any other rights and remedies otherwise available to the
Corporation at law or in equity (including but not limited to, an action under
Section 3(a), the Corporation shall be entitled to the granting of injunctive
relief in its favor and to specific performance without proof of actual damages
and without the requirement of the posting of any bond or similar security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the LTIP to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law. Any enforcement of, or challenge to, this
Agreement may only be brought in the Circuit Court of Maryland or the United
States District Court for the District of Maryland. Both parties consent to the
proper jurisdiction and venue of the Circuit Court of Maryland and the United
States District Court for the District of Maryland for the purpose of enforcing
or challenging this Agreement.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of an LTIP under
the Award Agreement.



--------------------------------------------------------------------------------

LTIP – California (SVPHR)

Award Date: February 1, 2010

[GRAPHIC APPEARS HERE]

Lockheed Martin Corporation

6801 Rockledge Drive, Bethesda, MD 20817

Telephone 301-897-6000

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933

«Name»

«Street»

«City», «State» «Zip»

 

  Re: Lockheed Martin Corporation Amended and Restated 2003

Incentive Performance Award Plan: Long-Term Incentive

Performance Award (2010-2012 Performance Period)

Dear «Call_By_Name»:

On behalf of the Management Development and Compensation Committee (the
“Committee”) of the Board of Directors of Lockheed Martin Corporation, I am
pleased to tell you that you have been granted a Long-Term Incentive Performance
Award under the Corporation’s Amended and Restated 2003 Incentive Performance
Award Plan, as amended effective January 1, 2009 (the “Plan”). The purpose of
this letter is to serve as the Award Agreement under such Plan and to set forth
your Target Award as well as the terms and conditions to the payment of your
Target Award. Additional terms and conditions are set forth in the Plan and in
the Prospectus relating to the Plan of which the Plan document and this Award
Agreement are a part. The Prospectus is available at
http://www.benefitaccess.com. You should retain the Prospectus and the attached
copy of the Plan in your records.

IN ORDER FOR THIS AWARD TO BE EFFECTIVE, YOU MUST SIGN AND RETURN A COPY OF THIS
AWARD AGREEMENT BY MARCH 31, 2010. PLEASE NOTE THAT BY ACCEPTING THE AWARD YOU
AGREE TO BE BOUND BY THE RESTRICTIONS CONTAINED IN SECTION 14, “POST-EMPLOYMENT
COVENANTS” AND IN EXHIBIT A ATTACHED TO THIS AGREEMENT.

Capitalized terms used in this Award Agreement which have a special meaning
either shall be defined in this Award Agreement or if not defined in this Award
Agreement shall have the meaning ascribed to the term in the Plan. The term
“Target



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

Award” as used in this Award Agreement refers only to the Target Award awarded
to you under this Award Agreement and the term “Award” refers only to the Long
Term Incentive Performance Award set forth in this Award Agreement. References
to the “Corporation” include Lockheed Martin Corporation and its subsidiaries.
Appendix A contains an index of all capitalized terms used in this Award
Agreement.

Section 1. Target Award; Performance Period.

1.1 Target Award. Your Target Award for the Performance Period under this Award
Agreement shall be [Target].

1.2 Performance Period. The Performance Period under this Award Agreement is a
three-year performance period that runs from January 1, 2010, until December 31,
2012.

1.3 Payment of Award. The amount payable to you under your Award is dependent
upon the Corporation’s performance as compared to the internal and external
metrics described in this Award Agreement and your continued employment with the
Corporation in accordance with Section 5 of this Agreement. As a result of these
requirements, any payments you receive may be larger or smaller than your Target
Award (e.g., the performance factors could result in no payment in respect of
your Award).

Section 2. Calculation of Award Payments.

2.1 End of Performance Period Calculation. Following the end of the Performance
Period and prior to any payments being made,

(a) The Committee will calculate the External Performance Factor based on the
Corporation’s performance during the Performance Period relative to the
performance of other corporations which compose the Standard & Poor’s
Industrials Index reported under symbol S5INDU by Bloomberg, L.P. One-half of
your Target Award will be multiplied by the External Performance Factor, with
the resulting dollar amount to be known as the External Performance Amount.

(b) The Committee will also calculate the ROIC Performance Factor based on the
Corporation’s ROIC during the Performance Period as compared to the projected
ROIC for the Performance Period in the 2010 Long Range Plan as presented at the
February 2010 Board meeting. One-quarter of your Target Award will be multiplied
by the ROIC Performance Factor, with the resulting dollar amount to be known as
the ROIC Performance Amount.

(c) The Committee will also calculate the Cash Flow Performance Factor based on
the Corporation’s cumulative Cash Flow during the Performance Period as compared
to the projected cumulative Cash Flow in the 2010 Long Range Plan as presented
at the February 2010 Board meeting. One-quarter of your Target



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

Award will be multiplied by the Cash Flow Performance Factor, with the resulting
dollar amount to be known as the Cash Flow Performance Amount.

(d) Your External Performance Amount, your ROIC Performance Amount, and your
Cash Flow Performance Amount will then be added together, with the sum of those
three amounts known as your “Potential Award”. Assuming you satisfy the
continued employment requirements set forth in Section 5 of this Award
Agreement, one-half of your Potential Award (the “Immediate Portion”) will be
paid to you (or deferred to a later payment date specified at your election
subject to the rules on deferrals set forth below) within ninety (90) days after
the Committee completes its calculations in 2013, but no later than March 15,
2013.

2.2 Two Year Deferral Period. The remaining one-half of your Potential Award
(the “Deferred Portion”) will be deferred and paid no later than March 15, 2015.

(a) Between December 31, 2012, and December 31, 2014, the Deferred Portion will
be treated as though it was invested by the Corporation on December 31, 2012, in
the Corporation’s common stock and will be adjusted to reflect dividends, gains,
and losses to reflect the performance of the Corporation’s common stock, as
further specified in Section 5.2(c)(2).

(b) Assuming you satisfy the continued employment requirements set forth in
Section 5.2(c) of this Award Agreement, the Deferred Portion (as adjusted) will
be paid to you no later than March 15, 2015 or deferred to a later payment date
specified at your election subject to the rules on deferrals set forth below.

You must (except as specified in Section 5) remain employed by the Corporation
through December 31, 2012, to receive a payment of any portion of your Award and
through December 31, 2014, to receive payment of the Deferred Portion.

Section 3. External Performance Factor.

3.1. External Performance Factor – Peer Performance Group. The External
Performance Factor will be based upon the relative ranking of the Corporation’s
Total Stockholder Return (as defined in the Plan and assuming the reinvestment
of any cash dividends) for the Performance Period to the Total Stockholder
Return for such Period for the corporations which compose the Standard & Poor’s
Industrials Index as reported under symbol S5INDU by Bloomberg, L.P. (“Peer
Performance Group”) at the beginning of the Performance Period. The Corporation
shall be included as a member of the Peer Performance Group. The Corporation’s
Total Stockholder Return will be based on the performance of its common stock,
par value $1.00. The Total Stockholder Return of each corporation that is taken
into account in computing the Peer Performance Group Total Stockholder Return
will be based on the equity security of the relevant corporation that is used in
computing the Standard & Poor’s Industrials Index.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

3.2. Calculation of External Performance Factor.

(a) Calculation of Total Stockholder Return. After the end of the Performance
Period, the Committee shall compute the Total Stockholder Return for the
Corporation for such Period and shall compute and rank the Total Stockholder
Return for each corporation in the Peer Performance Group. Each corporation’s
Total Stockholder Return shall be ranked among the Total Stockholder Return for
each other corporation in the Peer Performance Group on a percentile basis. Each
such Total Shareholder Return shall be computed from data available to the
public.

(b) Percentage Level of Target Award. Your External Performance Factor,
expressed as a percentage, will be determined under this Section 3.2(b) (and
Section 3.2(c) to the extent interpolation is necessary) based on the Percentile
Ranking of the Corporation’s Total Stockholder Return for the Performance Period
under the following chart:

 

Band

  

Percentile Ranking

   External Performance
Factor  

One

   75th or higher    200 % 

Two

   60th    150 % 

Three

   50th    100 % 

Four

   40th    50 % 

Five

   35th    25 % 

Six

   Below 35th    0 % 

(c) External Performance Factor Interpolation. If the Corporation’s Total
Stockholder Return puts the Corporation over the listed Percentile Ranking for
the applicable Band (other than Band One) in Section 3.2(b), your External
Performance Factor under Section 3.2(b) shall be interpolated on a linear basis.

Section 4. Internal Performance Factors.

4.1 ROIC Performance Factor. The ROIC Performance Factor will be determined by
comparing the Corporation’s ROIC for the Performance Period to ROIC as
forecasted for the Performance Period in the Corporation’s 2010 Long Range Plan
and then identifying the ROIC Performance Factor based upon the factor
associated with the difference on the following table:



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

Change from 2010 LRP ROIC

   ROIC Performance
Factor  

Plan + 40 or more basis points

   200 % 

Plan + 30 basis points

   175 % 

Plan + 20 basis points

   150 % 

Plan + 10 basis points

   125 % 

Plan

   100 % 

Plan – 10 basis points

   75 % 

Plan – 20 basis points

   50 % 

Plan – 30 basis points

   25 % 

Plan – 40 or more basis points

   0 % 

(a) ROIC Definition. For purposes of this Award Agreement, “ROIC” means return
on invested capital for the Performance Period calculated as (A) average annual
(i) net income plus (ii) interest expense times one minus the highest marginal
federal corporate tax rate over the three year Performance Period (“Return”),
divided by (B) the average of the four year-end investment balances (beginning
with December 31, 2009 year-end balance) consisting of (i) debt (including
current maturities of long-term debt) plus (ii) stockholders’ equity plus the
postretirement plans amounts determined at year-end as included in the
Corporation’s Statement of Stockholder Equity.

(b) ROIC Determination. Each component of ROIC and the calculation of any
postretirement plans amounts recorded in the Corporation’s Statement of
Stockholder Equity shall be determined by the Committee in accordance with
generally accepted accounting principles in the United States and be based upon
the comparable numbers reported on the Corporation’s audited consolidated
financial statements or, if audited financial statements are not available for
the date or period on which ROIC is being determined, the Committee shall make
its determination in a manner consistent with the historical practices used by
the Corporation in determining the components of ROIC and postretirement plans
amounts recorded in the Corporation’s Statement of Stockholder Equity for
purposes of reporting those items on its audited financial statements, as
modified by this paragraph. Notwithstanding the foregoing, ROIC will be adjusted
to exclude the impact of any change in accounting standards or adoption of any
new accounting standards that is required under generally accepted accounting
principles in the United States and that is reported in the Corporation’s
filings with the Securities and Exchange Commission as having a material effect
on the Corporation’s consolidated financial statements. ROIC as included in the
2010 Long Range Plan and the change in ROIC for purposes of the ROIC Performance
Factor will be determined in accordance with this Section 4.1(b).

4.2 Cash Flow Performance Factor. The Cash Flow Performance Factor will be
determined by comparing the Corporation’s cumulative Cash Flow during the
Performance Period to the projected cumulative Cash Flow of the Corporation as



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

forecasted in the Corporation’s 2010 Long Range Plan, and then identifying the
Cash Flow Performance Factor based upon the factor associated with the change
from the 2010 Long Range Plan on the following table:

 

Change From 2010 LRP Cash Flow

   Cash Flow Performance
Factor  

Plan + $1B or more

   200 % 

Plan + $ .75B

   175 % 

Plan + $ .5B

   150 % 

Plan + $ .25B

   125 % 

Plan

   100 % 

Plan – $ .25B

   75 % 

Plan – $ .5B

   50 % 

Plan – $1B

   25 % 

Plan – more than $1B

   0 % 

 

  (a) Cash Flow Definition. For purposes of this Award Agreement, Cash Flow
means net cash flow from operations but not taking into account: (i) the
aggregate difference between the amount forecasted in the Corporation’s 2010
Long Range Plan to be contributed by the Corporation to the Corporation’s
defined benefit pension plans during the Performance Period and the actual
amounts contributed by the Corporation during the Performance Period; or
(ii) any tax payments or benefits during the Performance Period associated with
the divestiture of business units.

 

  (b) Cash Flow Determination. Cash Flow shall be determined by the Committee
based upon the comparable numbers reported on the Corporation’s audited
consolidated financial statements or, if audited financial statements are not
available for the period for which Cash Flow is being determined, the Committee
shall determine Cash Flow in a manner consistent with the historical practices
used by the Corporation in determining net cash provided by operating activities
as reported in its audited consolidated statement of cash flows, in either case
as modified by this paragraph.

4.3 Interpolation of ROIC and Cash Flow Metrics. If the change in ROIC or Cash
Flow falls between two numbers listed in the applicable table in Section 4.1 or
4.2, the appropriate factor will be interpolated on a linear basis.
Notwithstanding the foregoing, the ROIC Performance Factor will always be zero
if the ROIC for the Performance Period is less than ROIC forecasted for the
Performance Period in the 2010 Long Range Plan by 40 basis points or more and
the Cash Flow Performance Factor will always be zero if the aggregate Cash Flow
for the Performance Period is less than what was forecasted for the Performance
Period in the 2010 Long Range Plan by more than $1 billion.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

Section 5. Payment of Award: Potential Award, Mandatory Portion

5.1. Employment Requirement.

(a) General Rule. In order to be eligible to receive payment of any portion of
your Potential Award as determined under Section 2.1(d), you must accept this
Award Agreement and remain employed by the Corporation through the last day of
the Performance Period. If your employment as an Employee terminates during the
Performance Period, you shall forfeit your right to receive all or any part of
your Potential Award.

(b) Exceptions. Notwithstanding Section 5.1(a), if the Committee determines

(1) that your employment as an Employee terminated as a result of your death,
“Divestiture”, “Disability” or “Retirement” or

(2) that the Corporation terminated your employment involuntarily as a result of
a layoff,

you shall retain a fraction of your Potential Award. The numerator of such
fraction shall equal the number of days in the Performance Period before your
employment as an Employee terminated, and the denominator shall equal the total
number of days in the Performance Period. The Committee shall have complete and
absolute discretion to make the determinations called for under this
Section 5.1(b), and all such determinations shall be binding on you and on any
person who claims all or any part of your Potential Award on your behalf as well
as on the Corporation.

(c) Special Definitions. For purposes of this Award Agreement:

(1) Your employment as an Employee shall be treated as terminating because of a
Disability on the date you become eligible for a benefit under the Corporation’s
long-term disability plan in which you participate, or if you are not enrolled
in a long-term disability plan, the date on which long-term disability benefits
would commence under the plan under which you would have been covered, had you
enrolled;

(2) Your employment as an Employee shall be treated as terminating as a result
of Divestiture if the Corporation divests all or substantially all of a business
operation of the Corporation and such divestiture results in the termination of
your employment with the Corporation and a transfer of such employment to the
other party in the divestiture. A divestiture shall mean a transaction which
results in the transfer of control of the business operation to any person,
corporation, association, partnership, joint venture, limited liability company
or



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

other business entity of which less than 50% of the voting stock or other equity
interests are owned or controlled by the Corporation; and

(3) Your employment as an Employee shall be treated as terminating because of
Retirement if (a) you participate in a defined benefit pension plan maintained
by the Corporation, and your employment terminates on or after the date on which
you satisfy the plan’s age and service requirements for commencing receipt of an
early retirement benefit under the plan or (b) you do not participate in a
defined benefit pension plan maintained by the Corporation, and your employment
terminates after you reach age 55 and have completed five years of service.

5.2. Payment Rules.

(a) General Rule. If you are eligible to receive your Potential Award under
Section 5.1(a), the Immediate Portion of your Potential Award shall be fully
vested and shall be either paid in cash to you or deferred in accordance with
Section 5.2(e). The Deferred Portion of your Potential Award shall remain
subject to forfeiture and shall be governed by the provisions of Section 5.2(c).

(b) Immediate Portion. Subject to Section 5.2(e), you shall have the right to
receive the Immediate Portion of your Potential Award currently in cash within
ninety (90) days of the date on which the Committee certifies in writing (for
purposes of Section 162(m) of the Code) that your Target Award has become a
Potential Award for the Performance Period, but no later than the March 15 next
following the end of the Performance Period.

(c) Deferred Portion Subject to Forfeiture.

(1) Deferral and Forfeiture. If you are eligible to receive your Potential Award
under Section 5.1(a), the payment of the Deferred Portion of your Potential
Award shall be deferred through December 31, 2014, and paid as specified below.
You shall forfeit your right to the payment of the Deferred Portion of your
Potential Award if you do not remain employed by the Corporation through
December 31, 2014.

(2) Phantom Stock Account. The Committee shall establish a bookkeeping account
(a “Phantom Stock Account”) on your behalf under this Section 5.2(c)(2) and
shall credit such account with a number of units equal to the number of whole
shares (and any fractional share) of the Corporation’s common stock which could
have been purchased by the Deferred Portion of your Potential Award described in
Section 5.2(c)(1) based on the closing price for a share of the Corporation’s
common stock as reported on the New York Stock Exchange for the last trading day
of the Performance Period, subject to



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 9

 

the Committee’s certification in writing (for purposes of Section 162(m) of the
Code) that your Target Award has become a Potential Award for the Performance
Period. Thereafter the Committee shall make such credits or debits to the units
previously credited to such account as the Committee deems appropriate in light
of any transaction described in Section 7(a) of the Plan (such as a stock split
or stock dividend) or any cash dividends paid on the Corporation’s common stock,
which dividends shall increase the number of units credited to such account as
if such dividends had been reinvested in the Corporation’s common stock at the
closing price of a share of the Corporation’s common stock as reported on The
New York Stock Exchange for the last trading day of the quarter in which such
dividend is declared by the Board of Directors.

(3) Payment. Unless you forfeit your right to the Deferred Portion of your
Potential Award described in this Section 5.2(c), you shall have the right to
receive the payment of the value of your Phantom Stock Account as determined as
of December 31, 2014, no later than March 15, 2015 (subject to section 5.2(e)).
The amount payable under this Section 5.2(c) shall be determined by multiplying
the number of units representing shares of phantom stock credited to your
account under Section 5.2(c)(2) by the closing price for a share of the
Corporation’s common stock as reported on the New York Stock Exchange for
December 31, 2014, or, if it is not a trading day, on the last trading day
before December 31, 2014.

(4) Special Payment Rule For Certain Terminated Employees. Notwithstanding
Section 5.2(c)(1), if your employment terminates after the close of the
Performance Period but prior to December 31, 2014, and the Committee determines
that your employment terminated under circumstances described in Sections
5.1(b)(1) or (2), then the Deferred Portion of your Potential Award described in
this Section 5.2(c) shall be paid to you or, in the event of your death, to your
designated beneficiary, in cash within ninety (90) days following your
termination of employment, but no later than March 15 of the year following your
termination of employment (subject to Section 5.2(e)). The amount payable under
this Section 5.2(c)(4) shall be determined by multiplying the number of units
representing shares of phantom stock credited to your account under
Section 5.2(c)(2) on the date your termination becomes effective by the closing
price for a share of the Corporation’s common stock as reported on the New York
Stock Exchange for the date on which your termination becomes effective, or if
it is not a trading day, on the last trading day before that date. In the event
of your death and you do not have a properly completed beneficiary designation
form on file with the Vice President of



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 10

 

Compensation and Benefits’ office, your payment will be made to your estate.

(5) No Shareholder Rights. Units credited to your Phantom Stock Account are
bookkeeping entries only and do not entitle you to any shares of the
Corporation’s common stock or to any voting or other rights associated with
shares of such stock.

(d) Special Rule. If you terminate employment during the Performance Period but
are eligible to receive a portion of your Potential Award as a result of an
exception under Section 5.1(b), payment of such portion of your Potential Award
shall be in full satisfaction of all rights you have under this Award Agreement;
in such circumstances, you will not be eligible for a payment of the Deferred
Portion under Section 5.2(c) and no other amounts will be payable to you or on
your behalf. The portion of your Potential Award payable to you following a
termination of employment during the Performance Period under circumstances
described in Section 5.1(b) shall be paid to you or, in the event of your death,
to your designated beneficiary for the Award, in cash within ninety (90) days
after the Committee certifies in writing (for purposes of Section 162(m) of the
Code) that your Target Award has become a Potential Award for the Performance
Period, but no later than March 15, 2013 (subject to section 5.2(e)). In the
event of your death and you do not have a properly completed beneficiary
designation form on file with the Vice President of Compensation and Benefits’
office, your payment will be made to your estate.

(e) Further Deferral. You will be given an opportunity to elect to defer any
amounts payable under Sections 5.2(b) and 5.2(d) of this Award Agreement and to
further defer any amounts payable under Section 5.2(c)(3). Such election shall
be irrevocable, shall be made in accordance with the terms of the Lockheed
Martin Corporation Deferred Management Incentive Compensation Plan and the
requirements of Code section 409A, and shall be subject to such additional terms
and conditions as are set by the Committee. A deferral election form and the
terms and conditions for any deferral will be furnished to you in due course.

5.3. Cutback. Any payment called for under Section 5.2(b) will be reduced to the
extent that such payment together with payments attributable to any other
Cash-Based Awards that are granted during 2010 as Performance Based Awards
exceeds $5,000,000 and, further, any credit of phantom shares called for under
Section 5.2(c)(2) shall be reduced to the extent that the number of phantom
shares credited to you together with the number of shares of Stock and Share
Units in respect of Share-Based Awards that are granted to you during 2010 as
Performance Based Awards exceeds 1,000,000. To the extent that any payment
called for under Section 5.2(b) would exceed the $5,000,000 limit and therefore
must be reduced, the amount in excess of $5,000,000, shall be deferred and
credited as phantom shares under Section 5.2(c)(2) unless such crediting would
result in the crediting of phantom shares that would otherwise be prohibited by
this Section 5.3. To the extent that any crediting called for under
Section 5.2(c)(2) would



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 11

 

exceed the 1,000,000 limit and therefore must be reduced, the units in excess of
1,000,000, shall not be credited and shall instead be paid in cash under
Section 5.2(b) unless such payment would result in a payment that would
otherwise be prohibited by this Section 5.3.

5.4. Withholding. Any payment made in respect of your Award will be subject to
income tax withholding at the minimum rate prescribed by law. You may owe taxes
in addition to the amount withheld and may request that tax be withheld at a
greater rate. As required under the law, FICA tax will be collected from you or
withheld from the amount of your award or from your wages, when any portion of
an award becomes vested for tax purposes prior to payment. If prior to payment
of the Immediate Portion, you become eligible for retirement, then any FICA tax
due on your Deferred Portion will be withheld from the Deferred Portion prior to
the deferral. If you become retirement eligible during the period in which the
Deferred Portion of your Potential Award has been deferred under Section 5.2(c),
then, at the direction of the Corporation, FICA taxes on your Deferred Portion
will be collected from you or withheld from your wages.

5.5. Means of Satisfying Code Section 409A. If any payment that would otherwise
be made under this Award Agreement is required to be delayed by reason of
Section 13, such payment shall be made at the earliest date permitted by Code
section 409A. The amount of any delayed payment shall be the amount that would
have been paid prior to the delay adjusted to include interest from the original
payment date to the actual payment date, at a rate equivalent to the six month
London Interbank Offered Rate (LIBOR) as published in the Money Rates section of
the Wall Street Journal, plus 25 basis points. The increase over LIBOR may be
adjusted to reflect the six month unsecured borrowing rate of the Corporation.

Section 6. No Assignment – General Creditor Status.

You shall have no right to assign any interest you might have in all or any part
of the Target Award or Potential Award which has been granted to you under this
Award Agreement and any attempt to do so shall be null and void and shall have
no force or effect whatsoever. Furthermore, all payments called for under this
Award Agreement shall be made in cash from the Corporation’s general assets, and
your right to payment from the Corporation’s general assets shall be the same as
the right of a general and unsecured creditor of the Corporation.

Section 7. Plan.

This Award Agreement shall be subject to all of the terms and conditions set
forth in the Plan.

Section 8. Change in Control.

8.1. Change in Control During Performance Period. If during the Performance
Period, a Change in Control (as defined in Section 7 of the Plan) occurs, the
Performance



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 12

 

Period will terminate. Notwithstanding any deferral election or term of this
Award Agreement to the contrary, a pro rata portion of your Award will be paid
to you within fifteen (15) days of the Change in Control. The prorated portion
will be the sum of (i) the result obtained by first multiplying your Target
Award by the External Performance Factor calculated under Section 3.2(b), but
based upon the Total Stockholder Return for the Corporation and the Peer
Performance Group as of the last day of the month immediately preceding the
Change in Control, and then further multiplying that product by a fraction, the
numerator of which is the number of days in the Performance Period prior to the
Change in Control and the denominator of which is the total number of days in
the Performance Period.

8.2. Change in Control After Performance Period. If a Change in Control occurs
after the end of the Performance Period but before December 31, 2014,
notwithstanding any deferral election or term of this Award Agreement to the
contrary, the Deferred Portion of your Potential Award described in
Section 5.2(c) will be paid to you within fifteen (15) days of the Change in
Control. The amount payable shall be determined by multiplying the number of
units representing shares of phantom stock credited to your account under
Section 5.2(c)(2) by the closing price for a share of the Corporation’s common
stock as reported on the New York Stock Exchange for the date on which the
Change in Control occurs, or if it is not a trading day, on the last trading day
before that date.

8.3. Special Rule. Notwithstanding Section 8.1 or Section 8.2, if a payment in
accordance with those provisions would result in a nonexempt short-swing
transaction under Section 16(b) of the Securities Exchange Act of 1934, then the
date of distribution to you shall be delayed until the earliest date upon which
the distribution either would not result in a nonexempt short-swing transaction
or would otherwise not result in liability under Section 16(b) of the Securities
Exchange Act of 1934.

Section 9. Amendment and Termination.

As provided in Section 9 of the Plan, the Board of Directors may at any time
amend, suspend or discontinue the Plan and the Committee may at any time amend
this Award Agreement. Notwithstanding the foregoing, no such action by the Board
of Directors or the Committee shall amend Sections 1, 2, 3, 4, or 5 in a manner
adverse to you or reduce the amount payable hereunder in a material manner
without your written consent. For this purpose, a change in the amount payable
hereunder that occurs solely by reason of a change in the date or form of
payment shall in no case be treated as a reduction prohibited by this Section 9.
Thus, for example, if an amount payable by reason of Section 8 is delayed by an
amendment to this Award Agreement or other action undertaken to comply with
Section 409A of the Internal Revenue Code and the amount payable is reduced
solely by reason of a corresponding delay in the date of valuation of a share of
the Corporation’s common stock, such a change shall not be treated as a
reduction prohibited by this Section 9. This Section 9 shall be construed and
applied so as to permit the Committee to amend this Award Agreement at any time
in any manner reasonably necessary or appropriate in order to comply with the
requirements of Section



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 13

 

16 of the Securities Exchange Act of 1934 and of Code section 409A, including
amendments regarding the timing and form of payments hereunder.

Section 10. No Right to an Award; Value of Award.

Your status as an Employee shall not be construed as a commitment that any one
or more awards shall be made under the Plan to you or to Employees generally.
Your status as a Participant shall not entitle you to any additional award. The
value of the Award will not be taken into account for other benefits offered by
the Corporation, including but not limited to pension benefits.

Section 11. No Assurance of Employment.

Nothing contained in the Plan or in this Award Agreement shall confer upon you
any right to continue in the employ or other service of the Corporation or
constitute any contract (of employment or otherwise) or limit in any way the
right of the Corporation to change your compensation or other benefits or to
terminate your employment with or without cause.

Section 12. Conflict.

In the event of a conflict between this Award Agreement and the Plan, the Plan
document shall control.

Section 13. Compliance with Section 409A of the Internal Revenue Code.

Notwithstanding any other provision of this Award Agreement to the contrary, to
the extent that this Award Agreement constitutes a nonqualified deferred
compensation plan to which Code section 409A applies, payments under this Award
Agreement shall be made at a time and in a manner that satisfies the
requirements of Code section 409A and guidance of general applicability issued
thereunder, including the provisions of 409A(a)(2)(B)(i) to the extent
distributions to any specified employee are required to be delayed six months.

Section 14. Post-Employment Covenants.

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

Section 15. Execution.

You must execute one copy of this Award Agreement and return it to the Office of
the Vice President of Compensation and Benefits (Mail Point 123) as soon as
possible as a condition to the Award becoming effective. Your execution of this
Award Agreement constitutes your consent to and acceptance of any action taken
under the Plan



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 14

 

consistent with its terms with respect to your Award and your agreement to the
Post-Employment Covenants contained in Section 14 and Exhibit A.

By signing this Award Agreement, you consent to receive copies of the Prospectus
applicable to this Award from this internet site (http://www.benefitaccess.com)
as well as to electronic delivery of the Corporation’s annual report on Form
10-K, annual proxy and quarterly reports on Form 10-Q. This consent can only be
withdrawn by written notice to the Corporate Secretary, Lockheed Martin
Corporation, 6801 Rockledge Drive, Bethesda, MD 20817.

A pre-addressed envelope has been enclosed for your convenience to return with a
copy of this Award Agreement, as acknowledged by you below.

 

Sincerely, David A. Filomeo Vice President Compensation and Benefits

Enclosures

ACKNOWLEDGEMENT:

 

 

   

 

Signature     Date

 

    Print or type name    



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 15

 

Appendix A

Capitalized Terms

 

Award    2nd ¶ Band    § 3.2(b) Cash Flow    § 4.2(a) Cash Flow Performance
Factor    § 4.2 Cash Flow Performance Amount    § 2.1(c) Change of Control   
IPA Committee    1st ¶ Corporation    2nd ¶ Deferred Portion    § 2.2 External
Performance Amount    § 2.1(a) External Performance Factor    § 3.1 Immediate
Portion    § 2.1(d) Internal Performance Factors    § 4 Peer Performance Group
   § 3.1 Percentile Ranking    § 3.2(b) Performance Period    § 1¶ Phantom Stock
Account    § 5.2(c)(2) Plan    1st ¶ Potential Award    § 2.1(d) ROIC    §
4.1(a) ROIC Performance Factor    § 4.1 ROIC Performance Amount    § 2.1(b)
Share Units    IPA Share-Based Awards    IPA Stock    IPA Target Award    2nd ¶,
§ 1 Total Stockholder Return    IPA



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 16

 

Exhibit A

Post Employment Conduct Agreement

(LTIP Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of a Long Term Incentive Performance Award to me under the Award Agreement (the
“LTIP”) pursuant to the Lockheed Martin Corporation Amended and Restated 2003
Incentive Performance Award Plan, as amended effective January 1, 2009 (the
“Plan”). By accepting the LTIP, I agree as follows:

1. Protective Covenants

(a) Protection of Proprietary Information, including Trade Secrets and
Confidential Information – Except to the extent required by law, following my
Termination Date, and in conformance with the provisions of the California
Uniform Trade Secrets Act (Cal. Civil Code § 3426, et seq.) and the California
Unfair Competition Law (Cal. Business and Professional Code § 17220 et seq.), I
will have a continuing obligation to comply with the terms of any non-disclosure
or similar agreements that I signed while employed by the Corporation committing
to hold confidential the “Confidential or Proprietary Information” (as defined
below) of the Corporation or any of its affiliates, subsidiaries, related
companies, joint ventures, partnerships, customers, suppliers, partners,
contractors or agents, in each case in accordance with the terms of such
agreements. I will not use or disclose or allow the use or disclosure by others
to any person or entity, for the purpose or effect of competing unfairly with
the Corporation, of Confidential or Proprietary Information of the Corporation
or others to which I had access or that I was responsible for creating or
overseeing during my employment with the Corporation. In the event I become
legally compelled (by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or otherwise) to disclose any proprietary
or confidential information, I will immediately notify the Corporation’s Senior
Vice President and General Counsel as to the existence of the obligation and
will cooperate with any reasonable request by the Corporation for assistance in
seeking to protect the information. All materials to which I have had access, or
which were furnished or otherwise made available to me in connection with my
employment with the Corporation shall be and remain the property of the
Corporation. For purposes of this PECA, “Confidential or Proprietary
Information” means Proprietary Information within the meaning of CPS 710 (a copy
of which has been made available to me), including but not limited to
information that a person or entity desires to protect from unauthorized
disclosure to third parties that can provide the person or entity with a
business, technological, or economic advantage over its competitors, or which,
if known or used by third parties or if used by the person’s or entity’s
employees or agents in an unauthorized manner, might be detrimental to the
person’s or entity’s interests. Confidential or Proprietary Information may
include, but is not limited to:



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 17

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes; or

 

  (iii) any information protected by the California Uniform Trade Secrets Act
(Cal. Civil Code § 3426, et seq.).

(b) Non-Solicit - Without the express written consent of the Senior Vice
President, Human Resources of the Corporation, during the one-year period
following the Termination Date, I will not induce or attempt to induce any
person who is an employee of the Corporation to perform work or services for any
entity other than the Corporation. This provision does not prevent the hiring of
such persons so long as they are not induced to be one employed in violation of
this provision.

(c) No disparagement - Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.

(d) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 18

 

are or would be available to me in connection with my employment by the
Corporation and that the grant of the LTIP is expressly made contingent upon my
agreements with the Corporation set forth in this PECA. I acknowledge that the
scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation’s Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or

 

  (iii) The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Corporation’s financial position or reputation.

(b) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

(c) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have earned any of the LTIP, any cash paid to me, whether paid
currently or deferred; and (ii) to the extent I have not earned the LTIP fully,
all of my remaining rights, title or interest in the LTIP.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 19

 

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the LTIP to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law. Any enforcement of, or challenge to, this
Agreement may only be brought in the Circuit Court of Maryland or the United
States District Court for the District of Maryland. Both parties consent to the
proper jurisdiction and venue of the Circuit Court of Maryland and the United
States District Court for the District of Maryland for the purpose of enforcing
or challenging this Agreement.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of an LTIP under
the Award Agreement.



--------------------------------------------------------------------------------

LTIP-Attorney

Award Date: February 1, 2010

[GRAPHIC APPEARS HERE]

Lockheed Martin Corporation

6801 Rockledge Drive, Bethesda, MD 20817

Telephone 301-897-6000

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933

«Name»

«Street»

«City», «State» «Zip»

 

  Re: Lockheed Martin Corporation Amended and Restated 2003

Incentive Performance Award Plan: Long-Term Incentive

Performance Award (2010-2012 Performance Period)

Dear «Call_By_Name»:

On behalf of the Management Development and Compensation Committee (the
“Committee”) of the Board of Directors of Lockheed Martin Corporation, I am
pleased to tell you that you have been granted a Long-Term Incentive Performance
Award under the Corporation’s Amended and Restated 2003 Incentive Performance
Award Plan, as amended effective January 1, 2009 (the “Plan”). The purpose of
this letter is to serve as the Award Agreement under such Plan and to set forth
your Target Award as well as the terms and conditions to the payment of your
Target Award. Additional terms and conditions are set forth in the Plan and in
the Prospectus relating to the Plan of which the Plan document and this Award
Agreement are a part. The Prospectus is available at
http://www.benefitaccess.com. You should retain the Prospectus and the attached
copy of the Plan in your records.

IN ORDER FOR THIS AWARD TO BE EFFECTIVE, YOU MUST SIGN AND RETURN A COPY OF THIS
AWARD AGREEMENT BY MARCH 31, 2010. PLEASE NOTE THAT BY ACCEPTING THE AWARD YOU
AGREE TO BE BOUND BY THE RESTRICTIONS CONTAINED IN SECTION 14, “POST-EMPLOYMENT
COVENANTS” AND IN EXHIBIT A ATTACHED TO THIS AGREEMENT.

Capitalized terms used in this Award Agreement which have a special meaning
either shall be defined in this Award Agreement or if not defined in this Award
Agreement shall have the meaning ascribed to the term in the Plan. The term
“Target Award” as used



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

in this Award Agreement refers only to the Target Award awarded to you under
this Award Agreement and the term “Award” refers only to the Long Term Incentive
Performance Award set forth in this Award Agreement. References to the
“Corporation” include Lockheed Martin Corporation and its subsidiaries. Appendix
A contains an index of all capitalized terms used in this Award Agreement.

Section 1. Target Award; Performance Period.

1.1 Target Award. Your Target Award for the Performance Period under this Award
Agreement shall be [Target].

1.2 Performance Period. The Performance Period under this Award Agreement is a
three-year performance period that runs from January 1, 2010, until December 31,
2012.

1.3 Payment of Award. The amount payable to you under your Award is dependent
upon the Corporation’s performance as compared to the internal and external
metrics described in this Award Agreement and your continued employment with the
Corporation in accordance with Section 5 of this Agreement. As a result of these
requirements, any payments you receive may be larger or smaller than your Target
Award (e.g., the performance factors could result in no payment in respect of
your Award).

Section 2. Calculation of Award Payments.

2.1 End of Performance Period Calculation. Following the end of the Performance
Period and prior to any payments being made,

(a) The Committee will calculate the External Performance Factor based on the
Corporation’s performance during the Performance Period relative to the
performance of other corporations which compose the Standard & Poor’s
Industrials Index reported under symbol S5INDU by Bloomberg, L.P. One-half of
your Target Award will be multiplied by the External Performance Factor, with
the resulting dollar amount to be known as the External Performance Amount.

(b) The Committee will also calculate the ROIC Performance Factor based on the
Corporation’s ROIC during the Performance Period as compared to the projected
ROIC for the Performance Period in the 2010 Long Range Plan as presented at the
February 2010 Board meeting. One-quarter of your Target Award will be multiplied
by the ROIC Performance Factor, with the resulting dollar amount to be known as
the ROIC Performance Amount.

(c) The Committee will also calculate the Cash Flow Performance Factor based on
the Corporation’s cumulative Cash Flow during the Performance Period as compared
to the projected cumulative Cash Flow in the 2010 Long Range Plan as presented
at the February 2010 Board meeting. One-quarter of your Target



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

Award will be multiplied by the Cash Flow Performance Factor, with the resulting
dollar amount to be known as the Cash Flow Performance Amount.

(d) Your External Performance Amount, your ROIC Performance Amount, and your
Cash Flow Performance Amount will then be added together, with the sum of those
three amounts known as your “Potential Award”. Assuming you satisfy the
continued employment requirements set forth in Section 5 of this Award
Agreement, one-half of your Potential Award (the “Immediate Portion”) will be
paid to you (or deferred to a later payment date specified at your election
subject to the rules on deferrals set forth below) within ninety (90) days after
the Committee completes its calculations in 2013, but no later than March 15,
2013.

2.2 Two Year Deferral Period. The remaining one-half of your Potential Award
(the “Deferred Portion”) will be deferred and paid no later than March 15, 2015.

(a) Between December 31, 2012, and December 31, 2014, the Deferred Portion will
be treated as though it was invested by the Corporation on December 31, 2012, in
the Corporation’s common stock and will be adjusted to reflect dividends, gains,
and losses to reflect the performance of the Corporation’s common stock, as
further specified in Section 5.2(c)(2).

(b) Assuming you satisfy the continued employment requirements set forth in
Section 5.2(c) of this Award Agreement, the Deferred Portion (as adjusted) will
be paid to you no later than March 15, 2015 or deferred to a later payment date
specified at your election subject to the rules on deferrals set forth below.

You must (except as specified in Section 5) remain employed by the Corporation
through December 31, 2012, to receive a payment of any portion of your Award and
through December 31, 2014, to receive payment of the Deferred Portion.

Section 3. External Performance Factor.

3.1. External Performance Factor – Peer Performance Group. The External
Performance Factor will be based upon the relative ranking of the Corporation’s
Total Stockholder Return (as defined in the Plan and assuming the reinvestment
of any cash dividends) for the Performance Period to the Total Stockholder
Return for such Period for the corporations which compose the Standard & Poor’s
Industrials Index as reported under symbol S5INDU by Bloomberg, L.P. (“Peer
Performance Group”) at the beginning of the Performance Period. The Corporation
shall be included as a member of the Peer Performance Group. The Corporation’s
Total Stockholder Return will be based on the performance of its common stock,
par value $1.00. The Total Stockholder Return of each corporation that is taken
into account in computing the Peer Performance Group Total Stockholder Return
will be based on the equity security of the relevant corporation that is used in
computing the Standard & Poor’s Industrials Index.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

3.2. Calculation of External Performance Factor.

(a) Calculation of Total Stockholder Return. After the end of the Performance
Period, the Committee shall compute the Total Stockholder Return for the
Corporation for such Period and shall compute and rank the Total Stockholder
Return for each corporation in the Peer Performance Group. Each corporation’s
Total Stockholder Return shall be ranked among the Total Stockholder Return for
each other corporation in the Peer Performance Group on a percentile basis. Each
such Total Shareholder Return shall be computed from data available to the
public.

(b) Percentage Level of Target Award. Your External Performance Factor,
expressed as a percentage, will be determined under this Section 3.2(b) (and
Section 3.2(c) to the extent interpolation is necessary) based on the Percentile
Ranking of the Corporation’s Total Stockholder Return for the Performance Period
under the following chart:

 

Band

  

Percentile Ranking

   External Performance
Factor  

One

   75th or higher    200 % 

Two

   60th    150 % 

Three

   50th    100 % 

Four

   40th    50 % 

Five

   35th    25 % 

Six

   Below 35th    0 % 

(c) External Performance Factor Interpolation. If the Corporation’s Total
Stockholder Return puts the Corporation over the listed Percentile Ranking for
the applicable Band (other than Band One) in Section 3.2(b), your External
Performance Factor under Section 3.2(b) shall be interpolated on a linear basis.

Section 4. Internal Performance Factors.

4.1 ROIC Performance Factor. The ROIC Performance Factor will be determined by
comparing the Corporation’s ROIC for the Performance Period to ROIC as
forecasted for the Performance Period in the Corporation’s 2010 Long Range Plan
and then identifying the ROIC Performance Factor based upon the factor
associated with the difference on the following table:



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

Change from 2010 LRP ROIC

   ROIC Performance
Factor  

Plan + 40 or more basis points

   200 % 

Plan + 30 basis points

   175 % 

Plan + 20 basis points

   150 % 

Plan + 10 basis points

   125 % 

Plan

   100 % 

Plan – 10 basis points

   75 % 

Plan – 20 basis points

   50 % 

Plan – 30 basis points

   25 % 

Plan – 40 or more basis points

   0 % 

(a) ROIC Definition. For purposes of this Award Agreement, “ROIC” means return
on invested capital for the Performance Period calculated as (A) average annual
(i) net income plus (ii) interest expense times one minus the highest marginal
federal corporate tax rate over the three year Performance Period (“Return”),
divided by (B) the average of the four year-end investment balances (beginning
with December 31, 2009 year-end balance) consisting of (i) debt (including
current maturities of long-term debt) plus (ii) stockholders’ equity plus the
postretirement plans amounts determined at year-end as included in the
Corporation’s Statement of Stockholder Equity.

(b) ROIC Determination. Each component of ROIC and the calculation of any
postretirement plans amounts recorded in the Corporation’s Statement of
Stockholder Equity shall be determined by the Committee in accordance with
generally accepted accounting principles in the United States and be based upon
the comparable numbers reported on the Corporation’s audited consolidated
financial statements or, if audited financial statements are not available for
the date or period on which ROIC is being determined, the Committee shall make
its determination in a manner consistent with the historical practices used by
the Corporation in determining the components of ROIC and postretirement plans
amounts recorded in the Corporation’s Statement of Stockholder Equity for
purposes of reporting those items on its audited financial statements, as
modified by this paragraph. Notwithstanding the foregoing, ROIC will be adjusted
to exclude the impact of any change in accounting standards or adoption of any
new accounting standards that is required under generally accepted accounting
principles in the United States and that is reported in the Corporation’s
filings with the Securities and Exchange Commission as having a material effect
on the Corporation’s consolidated financial statements. ROIC as included in the
2010 Long Range Plan and the change in ROIC for purposes of the ROIC Performance
Factor will be determined in accordance with this Section 4.1(b).

4.2 Cash Flow Performance Factor. The Cash Flow Performance Factor will be
determined by comparing the Corporation’s cumulative Cash Flow during the
Performance Period to the projected cumulative Cash Flow of the Corporation as



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

forecasted in the Corporation’s 2010 Long Range Plan, and then identifying the
Cash Flow Performance Factor based upon the factor associated with the change
from the 2010 Long Range Plan on the following table:

 

Change From 2010 LRP Cash Flow

   Cash Flow Performance
Factor  

Plan + $1B or more

   200 % 

Plan + $ .75B

   175 % 

Plan + $ .5B

   150 % 

Plan + $ .25B

   125 % 

Plan

   100 % 

Plan – $ .25B

   75 % 

Plan – $ .5B

   50 % 

Plan – $1B

   25 % 

Plan – more than $1B

   0 % 

(a) Cash Flow Definition. For purposes of this Award Agreement, Cash Flow means
net cash flow from operations but not taking into account: (i) the aggregate
difference between the amount forecasted in the Corporation’s 2010 Long Range
Plan to be contributed by the Corporation to the Corporation’s defined benefit
pension plans during the Performance Period and the actual amounts contributed
by the Corporation during the Performance Period; or (ii) any tax payments or
benefits during the Performance Period associated with the divestiture of
business units.

(b) Cash Flow Determination. Cash Flow shall be determined by the Committee
based upon the comparable numbers reported on the Corporation’s audited
consolidated financial statements or, if audited financial statements are not
available for the period for which Cash Flow is being determined, the Committee
shall determine Cash Flow in a manner consistent with the historical practices
used by the Corporation in determining net cash provided by operating activities
as reported in its audited consolidated statement of cash flows, in either case
as modified by this paragraph.

4.3 Interpolation of ROIC and Cash Flow Metrics. If the change in ROIC or Cash
Flow falls between two numbers listed in the applicable table in Section 4.1 or
4.2, the appropriate factor will be interpolated on a linear basis.
Notwithstanding the foregoing, the ROIC Performance Factor will always be zero
if the ROIC for the Performance Period is less than ROIC forecasted for the
Performance Period in the 2010 Long Range Plan by 40 basis points or more and
the Cash Flow Performance Factor will always be zero if the aggregate Cash Flow
for the Performance Period is less than what was forecasted for the Performance
Period in the 2010 Long Range Plan by more than $1 billion.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

Section 5. Payment of Award: Potential Award, Mandatory Portion

5.1. Employment Requirement.

(a) General Rule. In order to be eligible to receive payment of any portion of
your Potential Award as determined under Section 2.1(d), you must accept this
Award Agreement and remain employed by the Corporation through the last day of
the Performance Period. If your employment as an Employee terminates during the
Performance Period, you shall forfeit your right to receive all or any part of
your Potential Award.

(b) Exceptions. Notwithstanding Section 5.1(a), if the Committee determines

(1) that your employment as an Employee terminated as a result of your death,
“Divestiture”, “Disability” or “Retirement” or

(2) that the Corporation terminated your employment involuntarily as a result of
a layoff,

you shall retain a fraction of your Potential Award. The numerator of such
fraction shall equal the number of days in the Performance Period before your
employment as an Employee terminated, and the denominator shall equal the total
number of days in the Performance Period. The Committee shall have complete and
absolute discretion to make the determinations called for under this
Section 5.1(b), and all such determinations shall be binding on you and on any
person who claims all or any part of your Potential Award on your behalf as well
as on the Corporation.

(c) Special Definitions. For purposes of this Award Agreement:

(1) Your employment as an Employee shall be treated as terminating because of a
Disability on the date you become eligible for a benefit under the Corporation’s
long-term disability plan in which you participate, or if you are not enrolled
in a long-term disability plan, the date on which long-term disability benefits
would commence under the plan under which you would have been covered, had you
enrolled;

(2) Your employment as an Employee shall be treated as terminating as a result
of Divestiture if the Corporation divests all or substantially all of a business
operation of the Corporation and such divestiture results in the termination of
your employment with the Corporation and a transfer of such employment to the
other party in the divestiture. A divestiture shall mean a transaction which
results in the transfer of control of the business operation to any person,
corporation, association, partnership, joint venture, limited liability company
or other business entity of which less than 50% of the voting stock or other
equity interests are owned or controlled by the Corporation; and



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

(3) Your employment as an Employee shall be treated as terminating because of
Retirement if (a) you participate in a defined benefit pension plan maintained
by the Corporation, and your employment terminates on or after the date on which
you satisfy the plan’s age and service requirements for commencing receipt of an
early retirement benefit under the plan or (b) you do not participate in a
defined benefit pension plan maintained by the Corporation, and your employment
terminates after you reach age 55 and have completed five years of service.

5.2. Payment Rules.

(a) General Rule. If you are eligible to receive your Potential Award under
Section 5.1(a), the Immediate Portion of your Potential Award shall be fully
vested and shall be either paid in cash to you or deferred in accordance with
Section 5.2(e). The Deferred Portion of your Potential Award shall remain
subject to forfeiture and shall be governed by the provisions of Section 5.2(c).

(b) Immediate Portion. Subject to Section 5.2(e), you shall have the right to
receive the Immediate Portion of your Potential Award currently in cash within
ninety (90) days of the date on which the Committee certifies in writing (for
purposes of Section 162(m) of the Code) that your Target Award has become a
Potential Award for the Performance Period, but no later than the March 15 next
following the end of the Performance Period.

(c) Deferred Portion Subject to Forfeiture.

(1) Deferral and Forfeiture. If you are eligible to receive your Potential Award
under Section 5.1(a), the payment of the Deferred Portion of your Potential
Award shall be deferred through December 31, 2014, and paid as specified below.
You shall forfeit your right to the payment of the Deferred Portion of your
Potential Award if you do not remain employed by the Corporation through
December 31, 2014.

(2) Phantom Stock Account. The Committee shall establish a bookkeeping account
(a “Phantom Stock Account”) on your behalf under this Section 5.2(c)(2) and
shall credit such account with a number of units equal to the number of whole
shares (and any fractional share) of the Corporation’s common stock which could
have been purchased by the Deferred Portion of your Potential Award described in
Section 5.2(c)(1) based on the closing price for a share of the Corporation’s
common stock as reported on the New York Stock Exchange for the last trading day
of the Performance Period, subject to the Committee’s certification in writing
(for purposes of Section 162(m) of the Code) that your Target Award has become a
Potential Award for the Performance Period. Thereafter the Committee shall make
such credits or debits to the units previously credited



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 9

 

to such account as the Committee deems appropriate in light of any transaction
described in Section 7(a) of the Plan (such as a stock split or stock dividend)
or any cash dividends paid on the Corporation’s common stock, which dividends
shall increase the number of units credited to such account as if such dividends
had been reinvested in the Corporation’s common stock at the closing price of a
share of the Corporation’s common stock as reported on The New York Stock
Exchange for the last trading day of the quarter in which such dividend is
declared by the Board of Directors.

(3) Payment. Unless you forfeit your right to the Deferred Portion of your
Potential Award described in this Section 5.2(c), you shall have the right to
receive the payment of the value of your Phantom Stock Account as determined as
of December 31, 2014, no later than March 15, 2015 (subject to section 5.2(e)).
The amount payable under this Section 5.2(c) shall be determined by multiplying
the number of units representing shares of phantom stock credited to your
account under Section 5.2(c)(2) by the closing price for a share of the
Corporation’s common stock as reported on the New York Stock Exchange for
December 31, 2014, or, if it is not a trading day, on the last trading day
before December 31, 2014.

(4) Special Payment Rule For Certain Terminated Employees. Notwithstanding
Section 5.2(c)(1), if your employment terminates after the close of the
Performance Period but prior to December 31, 2014, and the Committee determines
that your employment terminated under circumstances described in Sections
5.1(b)(1) or (2), then the Deferred Portion of your Potential Award described in
this Section 5.2(c) shall be paid to you or, in the event of your death, to your
designated beneficiary, in cash within ninety (90) days following your
termination of employment, but no later than March 15 of the year following your
termination of employment (subject to Section 5.2(e)). The amount payable under
this Section 5.2(c)(4) shall be determined by multiplying the number of units
representing shares of phantom stock credited to your account under
Section 5.2(c)(2) on the date your termination becomes effective by the closing
price for a share of the Corporation’s common stock as reported on the New York
Stock Exchange for the date on which your termination becomes effective, or if
it is not a trading day, on the last trading day before that date. In the event
of your death and you do not have a properly completed beneficiary designation
form on file with the Vice President of Compensation and Benefits’ office, your
payment will be made to your estate.

(5) No Shareholder Rights. Units credited to your Phantom Stock Account are
bookkeeping entries only and do not entitle you to any shares of the
Corporation’s common stock or to any voting or other rights associated with
shares of such stock.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 10

 

(d) Special Rule. If you terminate employment during the Performance Period but
are eligible to receive a portion of your Potential Award as a result of an
exception under Section 5.1(b), payment of such portion of your Potential Award
shall be in full satisfaction of all rights you have under this Award Agreement;
in such circumstances, you will not be eligible for a payment of the Deferred
Portion under Section 5.2(c) and no other amounts will be payable to you or on
your behalf. The portion of your Potential Award payable to you following a
termination of employment during the Performance Period under circumstances
described in Section 5.1(b) shall be paid to you or, in the event of your death,
to your designated beneficiary for the Award, in cash within ninety (90) days
after the Committee certifies in writing (for purposes of Section 162(m) of the
Code) that your Target Award has become a Potential Award for the Performance
Period, but no later than March 15, 2013 (subject to section 5.2(e)). In the
event of your death and you do not have a properly completed beneficiary
designation form on file with the Vice President of Compensation and Benefits’
office, your payment will be made to your estate.

(e) Further Deferral. You will be given an opportunity to elect to defer any
amounts payable under Sections 5.2(b) and 5.2(d) of this Award Agreement and to
further defer any amounts payable under Section 5.2(c)(3). Such election shall
be irrevocable, shall be made in accordance with the terms of the Lockheed
Martin Corporation Deferred Management Incentive Compensation Plan and the
requirements of Code section 409A, and shall be subject to such additional terms
and conditions as are set by the Committee. A deferral election form and the
terms and conditions for any deferral will be furnished to you in due course.

5.3. Cutback. Any payment called for under Section 5.2(b) will be reduced to the
extent that such payment together with payments attributable to any other
Cash-Based Awards that are granted during 2010 as Performance Based Awards
exceeds $5,000,000 and, further, any credit of phantom shares called for under
Section 5.2(c)(2) shall be reduced to the extent that the number of phantom
shares credited to you together with the number of shares of Stock and Share
Units in respect of Share-Based Awards that are granted to you during 2010 as
Performance Based Awards exceeds 1,000,000. To the extent that any payment
called for under Section 5.2(b) would exceed the $5,000,000 limit and therefore
must be reduced, the amount in excess of $5,000,000, shall be deferred and
credited as phantom shares under Section 5.2(c)(2) unless such crediting would
result in the crediting of phantom shares that would otherwise be prohibited by
this Section 5.3. To the extent that any crediting called for under
Section 5.2(c)(2) would exceed the 1,000,000 limit and therefore must be
reduced, the units in excess of 1,000,000, shall not be credited and shall
instead be paid in cash under Section 5.2(b) unless such payment would result in
a payment that would otherwise be prohibited by this Section 5.3.

5.4. Withholding. Any payment made in respect of your Award will be subject to
income tax withholding at the minimum rate prescribed by law. You may owe taxes
in addition to the amount withheld and may request that tax be withheld at a
greater rate. As required under the law, FICA tax will be collected from you or
withheld from the amount



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 11

 

of your award or from your wages, when any portion of an award becomes vested
for tax purposes prior to payment. If prior to payment of the Immediate Portion,
you become eligible for retirement, then any FICA tax due on your Deferred
Portion will be withheld from the Deferred Portion prior to the deferral. If you
become retirement eligible during the period in which the Deferred Portion of
your Potential Award has been deferred under Section 5.2(c), then, at the
direction of the Corporation, FICA taxes on your Deferred Portion will be
collected from you or withheld from your wages.

5.5. Means of Satisfying Code Section 409A. If any payment that would otherwise
be made under this Award Agreement is required to be delayed by reason of
Section 13, such payment shall be made at the earliest date permitted by Code
section 409A. The amount of any delayed payment shall be the amount that would
have been paid prior to the delay adjusted to include interest from the original
payment date to the actual payment date, at a rate equivalent to the six month
London Interbank Offered Rate (LIBOR) as published in the Money Rates section of
the Wall Street Journal, plus 25 basis points. The increase over LIBOR may be
adjusted to reflect the six month unsecured borrowing rate of the Corporation.

Section 6. No Assignment - General Creditor Status.

You shall have no right to assign any interest you might have in all or any part
of the Target Award or Potential Award which has been granted to you under this
Award Agreement and any attempt to do so shall be null and void and shall have
no force or effect whatsoever. Furthermore, all payments called for under this
Award Agreement shall be made in cash from the Corporation’s general assets, and
your right to payment from the Corporation’s general assets shall be the same as
the right of a general and unsecured creditor of the Corporation.

Section 7. Plan.

This Award Agreement shall be subject to all of the terms and conditions set
forth in the Plan.

Section 8. Change in Control.

8.1. Change in Control During Performance Period. If during the Performance
Period, a Change in Control (as defined in Section 7 of the Plan) occurs, the
Performance Period will terminate. Notwithstanding any deferral election or term
of this Award Agreement to the contrary, a pro rata portion of your Award will
be paid to you within fifteen (15) days of the Change in Control. The prorated
portion will be the sum of (i) the result obtained by first multiplying your
Target Award by the External Performance Factor calculated under Section 3.2(b),
but based upon the Total Stockholder Return for the Corporation and the Peer
Performance Group as of the last day of the month immediately preceding the
Change in Control, and then further multiplying that product by a fraction, the
numerator of which is the number of days in the Performance Period prior to the
Change in Control and the denominator of which is the total number of days in



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 12

 

the Performance Period.

8.2. Change in Control After Performance Period. If a Change in Control occurs
after the end of the Performance Period but before December 31, 2014,
notwithstanding any deferral election or term of this Award Agreement to the
contrary, the Deferred Portion of your Potential Award described in
Section 5.2(c) will be paid to you within fifteen (15) days of the Change in
Control. The amount payable shall be determined by multiplying the number of
units representing shares of phantom stock credited to your account under
Section 5.2(c)(2) by the closing price for a share of the Corporation’s common
stock as reported on the New York Stock Exchange for the date on which the
Change in Control occurs, or if it is not a trading day, on the last trading day
before that date.

8.3. Special Rule. Notwithstanding Section 8.1 or Section 8.2, if a payment in
accordance with those provisions would result in a nonexempt short-swing
transaction under Section 16(b) of the Securities Exchange Act of 1934, then the
date of distribution to you shall be delayed until the earliest date upon which
the distribution either would not result in a nonexempt short-swing transaction
or would otherwise not result in liability under Section 16(b) of the Securities
Exchange Act of 1934.

Section 9. Amendment and Termination.

As provided in Section 9 of the Plan, the Board of Directors may at any time
amend, suspend or discontinue the Plan and the Committee may at any time amend
this Award Agreement. Notwithstanding the foregoing, no such action by the Board
of Directors or the Committee shall amend Sections 1, 2, 3, 4, or 5 in a manner
adverse to you or reduce the amount payable hereunder in a material manner
without your written consent. For this purpose, a change in the amount payable
hereunder that occurs solely by reason of a change in the date or form of
payment shall in no case be treated as a reduction prohibited by this Section 9.
Thus, for example, if an amount payable by reason of Section 8 is delayed by an
amendment to this Award Agreement or other action undertaken to comply with
Section 409A of the Internal Revenue Code and the amount payable is reduced
solely by reason of a corresponding delay in the date of valuation of a share of
the Corporation’s common stock, such a change shall not be treated as a
reduction prohibited by this Section 9. This Section 9 shall be construed and
applied so as to permit the Committee to amend this Award Agreement at any time
in any manner reasonably necessary or appropriate in order to comply with the
requirements of Section 16 of the Securities Exchange Act of 1934 and of Code
section 409A, including amendments regarding the timing and form of payments
hereunder.

Section 10. No Right to an Award; Value of Award.

Your status as an Employee shall not be construed as a commitment that any one
or more awards shall be made under the Plan to you or to Employees generally.
Your status as a Participant shall not entitle you to any additional award. The
value of the



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 13

 

Award will not be taken into account for other benefits offered by the
Corporation, including but not limited to pension benefits.

Section 11. No Assurance of Employment.

Nothing contained in the Plan or in this Award Agreement shall confer upon you
any right to continue in the employ or other service of the Corporation or
constitute any contract (of employment or otherwise) or limit in any way the
right of the Corporation to change your compensation or other benefits or to
terminate your employment with or without cause.

Section 12. Conflict.

In the event of a conflict between this Award Agreement and the Plan, the Plan
document shall control.

Section 13. Compliance with Section 409A of the Internal Revenue Code.

Notwithstanding any other provision of this Award Agreement to the contrary, to
the extent that this Award Agreement constitutes a nonqualified deferred
compensation plan to which Code section 409A applies, payments under this Award
Agreement shall be made at a time and in a manner that satisfies the
requirements of Code section 409A and guidance of general applicability issued
thereunder, including the provisions of 409A(a)(2)(B) (i)to the extent
distributions to any specified employee are required to be delayed six months.

Section 14. Post-Employment Covenants.

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

Section 15. Execution.

You must execute one copy of this Award Agreement and return it to the Office of
the Vice President of Compensation and Benefits (Mail Point 123) as soon as
possible as a condition to the Award becoming effective. Your execution of this
Award Agreement constitutes your consent to and acceptance of any action taken
under the Plan consistent with its terms with respect to your Award and your
agreement to the Post-Employment Covenants contained in Section 14 and Exhibit
A.

By signing this Award Agreement, you consent to receive copies of the Prospectus
applicable to this Award from this internet site (http://www.benefitaccess.com)
as well as to electronic delivery of the Corporation’s annual report on Form
10-K, annual proxy and quarterly reports on Form 10-Q. This consent can only be
withdrawn by written notice to the Corporate Secretary, Lockheed Martin
Corporation, 6801 Rockledge Drive, Bethesda, MD 20817.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 14

 

A pre-addressed envelope has been enclosed for your convenience to return with a
copy of this Award Agreement, as acknowledged by you below.

 

Sincerely, David A. Filomeo Vice President Compensation and Benefits

Enclosures

ACKNOWLEDGEMENT:

 

 

   

 

Signature     Date

 

    Print or type name    



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 15

 

Appendix A

Capitalized Terms

 

Award    2nd ¶ Band    § 3.2(b) Cash Flow    § 4.2(a) Cash Flow Performance
Factor    § 4.2 Cash Flow Performance Amount    § 2.1(c) Change of Control   
IPA Committee    1st ¶ Corporation    2nd ¶ Deferred Portion    § 2.2 External
Performance Amount    § 2.1(a) External Performance Factor    § 3.1 Immediate
Portion    § 2.1(d) Internal Performance Factors    § 4 Peer Performance Group
   § 3.1 Percentile Ranking    § 3.2(b) Performance Period    § 1¶ Phantom Stock
Account    § 5.2(c)(2) Plan    1st ¶ Potential Award    § 2.1(d) ROIC    §
4.1(a) ROIC Performance Factor    § 4.1 ROIC Performance Amount    § 2.1(b)
Share Units    IPA Share-Based Awards    IPA Stock    IPA Target Award    2nd ¶,
§ 1 Total Stockholder Return    IPA



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 16

 

Exhibit A

Post Employment Conduct Agreement

(LTIP Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of a Long Term Incentive Performance Award to me under the Award Agreement (the
“LTIP”) pursuant to the Lockheed Martin Corporation Amended and Restated 2003
Incentive Performance Award Plan, as amended effective January 1, 2009 (the
“Plan”). By accepting the LTIP, I agree as follows:

1. Post Termination Activity.

(a) Post-employment Activity As a Lawyer - I acknowledge that as counsel to
Lockheed Martin Corporation (the “Corporation”), I owe ethical and fiduciary
obligations to the Corporation and that at least some of these obligations will
continue even after the date of my termination of employment with the
Corporation (“Termination Date”). I agree that after my Termination Date I will
comply fully with all applicable ethical and fiduciary obligations that I owe to
the Corporation. To the extent permitted by applicable law, including but not
limited to any applicable rules governing attorney conduct, I agree that I will
not

 

  (i) Represent any client adversely to the Corporation;

 

  (ii) Reveal to any third party any information learned by me during the course
of my employment with the Corporation except for information that is or becomes
generally known;

 

  (iii) Encourage or solicit any present or future agents or employees of the
Corporation to terminate their employment for the purpose of competing with the
Corporation; or

 

  (iv) Whether as a lawyer or non-lawyer, accept a position (whether as agent,
employer, part or sole owner or in any other capacity) with any person or entity
whose interests are adverse to the Corporation’s interests if that adverse
position is related in any way to my present or past work with the Corporation.

(b) No disparagement - Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 17

 

(c) Cooperation in Litigation and Investigations - Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the LTIP is expressly made contingent upon
my agreements with the Corporation set forth in this PECA. I acknowledge that
the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation’s confidential or proprietary information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests.

3. Remedies for Breach of Section 1; Additional Remedies of Clawback and
Recoupment.

(a) I agree, to the extent permitted by applicable law, including but not
limited to any applicable rules governing attorney conduct, that upon demand by
the Corporation, to forfeit, return or repay to the Corporation the “Benefits
and Proceeds” (as defined below) in the event any of the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1 (and in the case
of 1(a), the breach occurs prior to the second anniversary of my Termination
Date);

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 18

 

  (iii) The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Corporation’s financial position or reputation.

(b) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

(c) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have earned any of the LTIP, any cash paid to me, whether paid
currently or deferred; and (ii) to the extent I have not earned the LTIP fully,
all of my remaining rights, title or interest in the LTIP.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable.

7. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the LTIP to me.

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 19

 

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of an LTIP under
the Award Agreement.



--------------------------------------------------------------------------------

LTIP (RJS)

Award Date: February 1, 2010

[GRAPHIC APPEARS HERE]

Lockheed Martin Corporation

6801 Rockledge Drive, Bethesda, MD 20817

Telephone 301-897-6000

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933

«Name»

«Street»

«City», «State» «Zip»

 

  Re: Lockheed Martin Corporation Amended and Restated 2003

Incentive Performance Award Plan: Long-Term Incentive

Performance Award (2010-2012 Performance Period)

Dear «Call_By_Name»:

On behalf of the Management Development and Compensation Committee (the
“Committee”) of the Board of Directors of Lockheed Martin Corporation, I am
pleased to tell you that you have been granted a Long-Term Incentive Performance
Award under the Corporation’s Amended and Restated 2003 Incentive Performance
Award Plan, as amended effective January 1, 2009 (the “Plan”). The purpose of
this letter is to serve as the Award Agreement under such Plan and to set forth
your Target Award as well as the terms and conditions to the payment of your
Target Award. Additional terms and conditions are set forth in the Plan and in
the Prospectus relating to the Plan of which the Plan document and this Award
Agreement are a part. The Prospectus is available at
http://www.benefitaccess.com. You should retain the Prospectus and the attached
copy of the Plan in your records.

IN ORDER FOR THIS AWARD TO BE EFFECTIVE, YOU MUST SIGN AND RETURN A COPY OF THIS
AWARD AGREEMENT BY MARCH 31, 2010. PLEASE NOTE THAT BY ACCEPTING THE AWARD YOU
AGREE TO BE BOUND BY THE RESTRICTIONS CONTAINED IN SECTION 14, “POST-EMPLOYMENT
COVENANTS” AND IN EXHIBIT A ATTACHED TO THIS AGREEMENT.

Capitalized terms used in this Award Agreement which have a special meaning
either shall be defined in this Award Agreement or if not defined in this Award
Agreement shall have the meaning ascribed to the term in the Plan. The term
“Target



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 2

 

Award” as used in this Award Agreement refers only to the Target Award awarded
to you under this Award Agreement and the term “Award” refers only to the Long
Term Incentive Performance Award set forth in this Award Agreement. References
to the “Corporation” include Lockheed Martin Corporation and its subsidiaries.
Appendix A contains an index of all capitalized terms used in this Award
Agreement.

Section 1. Target Award; Performance Period.

1.1 Target Award. Your Target Award for the Performance Period under this Award
Agreement shall be [Target].

1.2 Performance Period. The Performance Period under this Award Agreement is a
three-year performance period that runs from January 1, 2010, until December 31,
2012.

1.3 Payment of Award. The amount payable to you under your Award is dependent
upon the Corporation’s performance as compared to the internal and external
metrics described in this Award Agreement and your continued employment with the
Corporation in accordance with Section 5 of this Agreement. As a result of these
requirements, any payments you receive may be larger or smaller than your Target
Award (e.g., the performance factors could result in no payment in respect of
your Award).

Section 2. Calculation of Award Payments.

2.1 End of Performance Period Calculation. Following the end of the Performance
Period and prior to any payments being made,

(a) The Committee will calculate the External Performance Factor based on the
Corporation’s performance during the Performance Period relative to the
performance of other corporations which compose the Standard & Poor’s
Industrials Index reported under symbol S5INDU by Bloomberg, L.P. One-half of
your Target Award will be multiplied by the External Performance Factor, with
the resulting dollar amount to be known as the External Performance Amount.

(b) The Committee will also calculate the ROIC Performance Factor based on the
Corporation’s ROIC during the Performance Period as compared to the projected
ROIC for the Performance Period in the 2010 Long Range Plan as presented at the
February 2010 Board meeting. One-quarter of your Target Award will be multiplied
by the ROIC Performance Factor, with the resulting dollar amount to be known as
the ROIC Performance Amount.

(c) The Committee will also calculate the Cash Flow Performance Factor based on
the Corporation’s cumulative Cash Flow during the Performance Period as compared
to the projected cumulative Cash Flow in the 2010 Long Range Plan as presented
at the February 2010 Board meeting. One-quarter of your Target



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 3

 

Award will be multiplied by the Cash Flow Performance Factor, with the resulting
dollar amount to be known as the Cash Flow Performance Amount.

(d) Your External Performance Amount, your ROIC Performance Amount, and your
Cash Flow Performance Amount will then be added together, with the sum of those
three amounts known as your “Potential Award”. Assuming you satisfy the
continued employment requirements set forth in Section 5 of this Award
Agreement, one-half of your Potential Award (the “Immediate Portion”) will be
paid to you (or deferred to a later payment date specified at your election
subject to the rules on deferrals set forth below) within ninety (90) days after
the Committee completes its calculations in 2013, but no later than March 15,
2013.

2.2 Two Year Deferral Period. The remaining one-half of your Potential Award
(the “Deferred Portion”) will be deferred and paid no later than March 15, 2015.

(a) Between December 31, 2012, and December 31, 2014, the Deferred Portion will
be treated as though it was invested by the Corporation on December 31, 2012, in
the Corporation’s common stock and will be adjusted to reflect dividends, gains,
and losses to reflect the performance of the Corporation’s common stock, as
further specified in Section 5.2(c)(2).

(b) Assuming you satisfy the continued employment requirements set forth in
Section 5.2(c) of this Award Agreement, the Deferred Portion (as adjusted) will
be paid to you no later than March 15, 2015 or deferred to a later payment date
specified at your election subject to the rules on deferrals set forth below.

You must (except as specified in Section 5) remain employed by the Corporation
through December 31, 2012, to receive a payment of any portion of your Award and
through December 31, 2014, to receive payment of the Deferred Portion.

Section 3. External Performance Factor.

3.1. External Performance Factor – Peer Performance Group. The External
Performance Factor will be based upon the relative ranking of the Corporation’s
Total Stockholder Return (as defined in the Plan and assuming the reinvestment
of any cash dividends) for the Performance Period to the Total Stockholder
Return for such Period for the corporations which compose the Standard & Poor’s
Industrials Index as reported under symbol S5INDU by Bloomberg, L.P. (“Peer
Performance Group”) at the beginning of the Performance Period. The Corporation
shall be included as a member of the Peer Performance Group. The Corporation’s
Total Stockholder Return will be based on the performance of its common stock,
par value $1.00. The Total Stockholder Return of each corporation that is taken
into account in computing the Peer Performance Group Total Stockholder Return
will be based on the equity security of the relevant corporation that is used in
computing the Standard & Poor’s Industrials Index.

3.2. Calculation of External Performance Factor.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 4

 

(a) Calculation of Total Stockholder Return. After the end of the Performance
Period, the Committee shall compute the Total Stockholder Return for the
Corporation for such Period and shall compute and rank the Total Stockholder
Return for each corporation in the Peer Performance Group. Each corporation’s
Total Stockholder Return shall be ranked among the Total Stockholder Return for
each other corporation in the Peer Performance Group on a percentile basis. Each
such Total Shareholder Return shall be computed from data available to the
public.

(b) Percentage Level of Target Award. Your External Performance Factor,
expressed as a percentage, will be determined under this Section 3.2(b) (and
Section 3.2(c) to the extent interpolation is necessary) based on the Percentile
Ranking of the Corporation’s Total Stockholder Return for the Performance Period
under the following chart:

 

Band

  

Percentile Ranking

   External Performance
Factor  

One

   75th or higher    200 % 

Two

   60th    150 % 

Three

   50th    100 % 

Four

   40th    50 % 

Five

   35th    25 % 

Six

   Below 35th    0 % 

(c) External Performance Factor Interpolation. If the Corporation’s Total
Stockholder Return puts the Corporation over the listed Percentile Ranking for
the applicable Band (other than Band One) in Section 3.2(b), your External
Performance Factor under Section 3.2(b) shall be interpolated on a linear basis.

Section 4. Internal Performance Factors.

4.1 ROIC Performance Factor. The ROIC Performance Factor will be determined by
comparing the Corporation’s ROIC for the Performance Period to ROIC as
forecasted for the Performance Period in the Corporation’s 2010 Long Range Plan
and then identifying the ROIC Performance Factor based upon the factor
associated with the difference on the following table:



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 5

 

Change from 2010 LRP ROIC

   ROIC Performance
Factor  

Plan + 40 or more basis points

   200 % 

Plan + 30 basis points

   175 % 

Plan + 20 basis points

   150 % 

Plan + 10 basis points

   125 % 

Plan

   100 % 

Plan – 10 basis points

   75 % 

Plan – 20 basis points

   50 % 

Plan – 30 basis points

   25 % 

Plan – 40 or more basis points

   0 % 

(a) ROIC Definition. For purposes of this Award Agreement, “ROIC” means return
on invested capital for the Performance Period calculated as (A) average annual
(i) net income plus (ii) interest expense times one minus the highest marginal
federal corporate tax rate over the three year Performance Period (“Return”),
divided by (B) the average of the four year-end investment balances (beginning
with December 31, 2009 year-end balance) consisting of (i) debt (including
current maturities of long-term debt) plus (ii) stockholders’ equity plus the
postretirement plans amounts determined at year-end as included in the
Corporation’s Statement of Stockholder Equity.

(b) ROIC Determination. Each component of ROIC and the calculation of any
postretirement plans amounts recorded in the Corporation’s Statement of
Stockholder Equity shall be determined by the Committee in accordance with
generally accepted accounting principles in the United States and be based upon
the comparable numbers reported on the Corporation’s audited consolidated
financial statements or, if audited financial statements are not available for
the date or period on which ROIC is being determined, the Committee shall make
its determination in a manner consistent with the historical practices used by
the Corporation in determining the components of ROIC and postretirement plans
amounts recorded in the Corporation’s Statement of Stockholder Equity for
purposes of reporting those items on its audited financial statements, as
modified by this paragraph. Notwithstanding the foregoing, ROIC will be adjusted
to exclude the impact of any change in accounting standards or adoption of any
new accounting standards that is required under generally accepted accounting
principles in the United States and that is reported in the Corporation’s
filings with the Securities and Exchange Commission as having a material effect
on the Corporation’s consolidated financial statements. ROIC as included in the
2010 Long Range Plan and the change in ROIC for purposes of the ROIC Performance
Factor will be determined in accordance with this Section 4.1(b).

4.2 Cash Flow Performance Factor. The Cash Flow Performance Factor will be
determined by comparing the Corporation’s cumulative Cash Flow during the
Performance Period to the projected cumulative Cash Flow of the Corporation as



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 6

 

forecasted in the Corporation’s 2010 Long Range Plan, and then identifying the
Cash Flow Performance Factor based upon the factor associated with the change
from the 2010 Long Range Plan on the following table:

 

Change From 2010 LRP Cash Flow

   Cash Flow Performance
Factor  

Plan + $1B or more

   200 % 

Plan + $ .75B

   175 % 

Plan + $ .5B

   150 % 

Plan + $ .25B

   125 % 

Plan

   100 % 

Plan – $ .25B

   75 % 

Plan – $ .5B

   50 % 

Plan – $1B

   25 % 

Plan – more than $1B

   0 % 

(a) Cash Flow Definition. For purposes of this Award Agreement, Cash Flow means
net cash flow from operations but not taking into account: (i) the aggregate
difference between the amount forecasted in the Corporation’s 2010 Long Range
Plan to be contributed by the Corporation to the Corporation’s defined benefit
pension plans during the Performance Period and the actual amounts contributed
by the Corporation during the Performance Period; or (ii) any tax payments or
benefits during the Performance Period associated with the divestiture of
business units.

(b) Cash Flow Determination. Cash Flow shall be determined by the Committee
based upon the comparable numbers reported on the Corporation’s audited
consolidated financial statements or, if audited financial statements are not
available for the period for which Cash Flow is being determined, the Committee
shall determine Cash Flow in a manner consistent with the historical practices
used by the Corporation in determining net cash provided by operating activities
as reported in its audited consolidated statement of cash flows, in either case
as modified by this paragraph.

4.3 Interpolation of ROIC and Cash Flow Metrics. If the change in ROIC or Cash
Flow falls between two numbers listed in the applicable table in Section 4.1 or
4.2, the appropriate factor will be interpolated on a linear basis.
Notwithstanding the foregoing, the ROIC Performance Factor will always be zero
if the ROIC for the Performance Period is less than ROIC forecasted for the
Performance Period in the 2010 Long Range Plan by 40 basis points or more and
the Cash Flow Performance Factor will always be zero if the aggregate Cash Flow
for the Performance Period is less than what was forecasted for the Performance
Period in the 2010 Long Range Plan by more than $1 billion.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 7

 

Section 5. Payment of Award: Potential Award, Mandatory Portion

5.1. Employment Requirement.

(a) General Rule. In order to be eligible to receive payment of any portion of
your Potential Award as determined under Section 2.1(d), you must accept this
Award Agreement and remain employed by the Corporation through the last day of
the Performance Period. If your employment as an Employee terminates during the
Performance Period, you shall forfeit your right to receive all or any part of
your Potential Award.

(b) Exceptions. Notwithstanding Section 5.1(a), if the Committee determines

(1) that your employment as an Employee terminated as a result of your death,
“Divestiture”, “Disability” or “Retirement” or

(2) that the Corporation terminated your employment involuntarily as a result of
a layoff,

you shall retain a fraction of your Potential Award. The numerator of such
fraction shall equal the number of days in the Performance Period before your
employment as an Employee terminated, and the denominator shall equal the total
number of days in the Performance Period. The Committee shall have complete and
absolute discretion to make the determinations called for under this
Section 5.1(b), and all such determinations shall be binding on you and on any
person who claims all or any part of your Potential Award on your behalf as well
as on the Corporation.

(c) Special Definitions. For purposes of this Award Agreement:

(1) Your employment as an Employee shall be treated as terminating because of a
Disability on the date you become eligible for a benefit under the Corporation’s
long-term disability plan in which you participate, or if you are not enrolled
in a long-term disability plan, the date on which long-term disability benefits
would commence under the plan under which you would have been covered, had you
enrolled;

(2) Your employment as an Employee shall be treated as terminating as a result
of Divestiture if the Corporation divests all or substantially all of a business
operation of the Corporation and such divestiture results in the termination of
your employment with the Corporation and a transfer of such employment to the
other party in the divestiture. A divestiture shall mean a transaction which
results in the transfer of control of the business operation to any person,
corporation, association, partnership, joint venture, limited liability company
or



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 8

 

other business entity of which less than 50% of the voting stock or other equity
interests are owned or controlled by the Corporation; and

(3) Your employment as an Employee shall be treated as terminating because of
Retirement if (a) you participate in a defined benefit pension plan maintained
by the Corporation, and your employment terminates on or after the date on which
you satisfy the plan’s age and service requirements for commencing receipt of an
early retirement benefit under the plan or (b) you do not participate in a
defined benefit pension plan maintained by the Corporation, and your employment
terminates after you reach age 55 and have completed five years of service.

5.2. Payment Rules.

(a) General Rule. If you are eligible to receive your Potential Award under
Section 5.1(a), the Immediate Portion of your Potential Award shall be fully
vested and shall be either paid in cash to you or deferred in accordance with
Section 5.2(e). The Deferred Portion of your Potential Award shall remain
subject to forfeiture and shall be governed by the provisions of Section 5.2(c).

(b) Immediate Portion. Subject to Section 5.2(e), you shall have the right to
receive the Immediate Portion of your Potential Award currently in cash within
ninety (90) days of the date on which the Committee certifies in writing (for
purposes of Section 162(m) of the Code) that your Target Award has become a
Potential Award for the Performance Period, but no later than the March 15 next
following the end of the Performance Period.

(c) Deferred Portion Subject to Forfeiture.

(1) Deferral and Forfeiture. If you are eligible to receive your Potential Award
under Section 5.1(a), the payment of the Deferred Portion of your Potential
Award shall be deferred through December 31, 2014, and paid as specified below.
You shall forfeit your right to the payment of the Deferred Portion of your
Potential Award if you do not remain employed by the Corporation through
December 31, 2014.

(2) Phantom Stock Account. The Committee shall establish a bookkeeping account
(a “Phantom Stock Account”) on your behalf under this Section 5.2(c)(2) and
shall credit such account with a number of units equal to the number of whole
shares (and any fractional share) of the Corporation’s common stock which could
have been purchased by the Deferred Portion of your Potential Award described in
Section 5.2(c)(1) based on the closing price for a share of the Corporation’s
common stock as reported on the New York Stock Exchange for the last trading day
of the Performance Period, subject to



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 9

 

the Committee’s certification in writing (for purposes of Section 162(m) of the
Code) that your Target Award has become a Potential Award for the Performance
Period. Thereafter the Committee shall make such credits or debits to the units
previously credited to such account as the Committee deems appropriate in light
of any transaction described in Section 7(a) of the Plan (such as a stock split
or stock dividend) or any cash dividends paid on the Corporation’s common stock,
which dividends shall increase the number of units credited to such account as
if such dividends had been reinvested in the Corporation’s common stock at the
closing price of a share of the Corporation’s common stock as reported on The
New York Stock Exchange for the last trading day of the quarter in which such
dividend is declared by the Board of Directors.

(3) Payment. Unless you forfeit your right to the Deferred Portion of your
Potential Award described in this Section 5.2(c), you shall have the right to
receive the payment of the value of your Phantom Stock Account as determined as
of December 31, 2014, no later than March 15, 2015 (subject to section 5.2(e)).
The amount payable under this Section 5.2(c) shall be determined by multiplying
the number of units representing shares of phantom stock credited to your
account under Section 5.2(c)(2) by the closing price for a share of the
Corporation’s common stock as reported on the New York Stock Exchange for
December 31, 2014, or, if it is not a trading day, on the last trading day
before December 31, 2014.

(4) Special Payment Rule For Certain Terminated Employees. Notwithstanding
Section 5.2(c)(1), if your employment terminates after the close of the
Performance Period but prior to December 31, 2014, and the Committee determines
that your employment terminated under circumstances described in Sections
5.1(b)(1) or (2), then the Deferred Portion of your Potential Award described in
this Section 5.2(c) shall be paid to you or, in the event of your death, to your
designated beneficiary, in cash within ninety (90) days following your
termination of employment, but no later than March 15 of the year following your
termination of employment (subject to Section 5.2(e)). The amount payable under
this Section 5.2(c)(4) shall be determined by multiplying the number of units
representing shares of phantom stock credited to your account under
Section 5.2(c)(2) on the date your termination becomes effective by the closing
price for a share of the Corporation’s common stock as reported on the New York
Stock Exchange for the date on which your termination becomes effective, or if
it is not a trading day, on the last trading day before that date. In the event
of your death and you do not have a properly completed beneficiary designation
form on file with the Vice President of



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 10

 

Compensation and Benefits’ office, your payment will be made to your estate.

(5) No Shareholder Rights. Units credited to your Phantom Stock Account are
bookkeeping entries only and do not entitle you to any shares of the
Corporation’s common stock or to any voting or other rights associated with
shares of such stock.

(d) Special Rule. If you terminate employment during the Performance Period but
are eligible to receive a portion of your Potential Award as a result of an
exception under Section 5.1(b), payment of such portion of your Potential Award
shall be in full satisfaction of all rights you have under this Award Agreement;
in such circumstances, you will not be eligible for a payment of the Deferred
Portion under Section 5.2(c) and no other amounts will be payable to you or on
your behalf. The portion of your Potential Award payable to you following a
termination of employment during the Performance Period under circumstances
described in Section 5.1(b) shall be paid to you or, in the event of your death,
to your designated beneficiary for the Award, in cash within ninety (90) days
after the Committee certifies in writing (for purposes of Section 162(m) of the
Code) that your Target Award has become a Potential Award for the Performance
Period, but no later than March 15, 2013 (subject to section 5.2(e)). In the
event of your death and you do not have a properly completed beneficiary
designation form on file with the Vice President of Compensation and Benefits’
office, your payment will be made to your estate.

(e) Further Deferral. You will be given an opportunity to elect to defer any
amounts payable under Sections 5.2(b) and 5.2(d) of this Award Agreement and to
further defer any amounts payable under Section 5.2(c)(3). Such election shall
be irrevocable, shall be made in accordance with the terms of the Lockheed
Martin Corporation Deferred Management Incentive Compensation Plan and the
requirements of Code section 409A, and shall be subject to such additional terms
and conditions as are set by the Committee. A deferral election form and the
terms and conditions for any deferral will be furnished to you in due course.

5.3. Cutback. Any payment called for under Section 5.2(b) will be reduced to the
extent that such payment together with payments attributable to any other
Cash-Based Awards that are granted during 2010 as Performance Based Awards
exceeds $5,000,000 and, further, any credit of phantom shares called for under
Section 5.2(c)(2) shall be reduced to the extent that the number of phantom
shares credited to you together with the number of shares of Stock and Share
Units in respect of Share-Based Awards that are granted to you during 2010 as
Performance Based Awards exceeds 1,000,000. To the extent that any payment
called for under Section 5.2(b) would exceed the $5,000,000 limit and therefore
must be reduced, the amount in excess of $5,000,000, shall be deferred and
credited as phantom shares under Section 5.2(c)(2) unless such crediting would
result in the crediting of phantom shares that would otherwise be prohibited by
this Section 5.3. To the extent that any crediting called for under
Section 5.2(c)(2) would



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 11

 

exceed the 1,000,000 limit and therefore must be reduced, the units in excess of
1,000,000, shall not be credited and shall instead be paid in cash under
Section 5.2(b) unless such payment would result in a payment that would
otherwise be prohibited by this Section 5.3.

5.4. Withholding. Any payment made in respect of your Award will be subject to
income tax withholding at the minimum rate prescribed by law. You may owe taxes
in addition to the amount withheld and may request that tax be withheld at a
greater rate. As required under the law, FICA tax will be collected from you or
withheld from the amount of your award or from your wages, when any portion of
an award becomes vested for tax purposes prior to payment. If prior to payment
of the Immediate Portion, you become eligible for retirement, then any FICA tax
due on your Deferred Portion will be withheld from the Deferred Portion prior to
the deferral. If you become retirement eligible during the period in which the
Deferred Portion of your Potential Award has been deferred under Section 5.2(c),
then, at the direction of the Corporation, FICA taxes on your Deferred Portion
will be collected from you or withheld from your wages.

5.5. Means of Satisfying Code Section 409A. If any payment that would otherwise
be made under this Award Agreement is required to be delayed by reason of
Section 13, such payment shall be made at the earliest date permitted by Code
section 409A. The amount of any delayed payment shall be the amount that would
have been paid prior to the delay adjusted to include interest from the original
payment date to the actual payment date, at a rate equivalent to the six month
London Interbank Offered Rate (LIBOR) as published in the Money Rates section of
the Wall Street Journal, plus 25 basis points. The increase over LIBOR may be
adjusted to reflect the six month unsecured borrowing rate of the Corporation.

Section 6. No Assignment – General Creditor Status.

You shall have no right to assign any interest you might have in all or any part
of the Target Award or Potential Award which has been granted to you under this
Award Agreement and any attempt to do so shall be null and void and shall have
no force or effect whatsoever. Furthermore, all payments called for under this
Award Agreement shall be made in cash from the Corporation’s general assets, and
your right to payment from the Corporation’s general assets shall be the same as
the right of a general and unsecured creditor of the Corporation.

Section 7. Plan.

This Award Agreement shall be subject to all of the terms and conditions set
forth in the Plan.

Section 8. Change in Control.

8.1. Change in Control During Performance Period. If during the Performance
Period, a Change in Control (as defined in Section 7 of the Plan) occurs, the
Performance



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 12

 

Period will terminate. Notwithstanding any deferral election or term of this
Award Agreement to the contrary, a pro rata portion of your Award will be paid
to you within fifteen (15) days of the Change in Control. The prorated portion
will be the sum of (i) the result obtained by first multiplying your Target
Award by the External Performance Factor calculated under Section 3.2(b), but
based upon the Total Stockholder Return for the Corporation and the Peer
Performance Group as of the last day of the month immediately preceding the
Change in Control, and then further multiplying that product by a fraction, the
numerator of which is the number of days in the Performance Period prior to the
Change in Control and the denominator of which is the total number of days in
the Performance Period.

8.2. Change in Control After Performance Period. If a Change in Control occurs
after the end of the Performance Period but before December 31, 2014,
notwithstanding any deferral election or term of this Award Agreement to the
contrary, the Deferred Portion of your Potential Award described in
Section 5.2(c) will be paid to you within fifteen (15) days of the Change in
Control. The amount payable shall be determined by multiplying the number of
units representing shares of phantom stock credited to your account under
Section 5.2(c)(2) by the closing price for a share of the Corporation’s common
stock as reported on the New York Stock Exchange for the date on which the
Change in Control occurs, or if it is not a trading day, on the last trading day
before that date.

8.3. Special Rule. Notwithstanding Section 8.1 or Section 8.2, if a payment in
accordance with those provisions would result in a nonexempt short-swing
transaction under Section 16(b) of the Securities Exchange Act of 1934, then the
date of distribution to you shall be delayed until the earliest date upon which
the distribution either would not result in a nonexempt short-swing transaction
or would otherwise not result in liability under Section 16(b) of the Securities
Exchange Act of 1934.

Section 9. Amendment and Termination.

As provided in Section 9 of the Plan, the Board of Directors may at any time
amend, suspend or discontinue the Plan and the Committee may at any time amend
this Award Agreement. Notwithstanding the foregoing, no such action by the Board
of Directors or the Committee shall amend Sections 1, 2, 3, 4, or 5 in a manner
adverse to you or reduce the amount payable hereunder in a material manner
without your written consent. For this purpose, a change in the amount payable
hereunder that occurs solely by reason of a change in the date or form of
payment shall in no case be treated as a reduction prohibited by this Section 9.
Thus, for example, if an amount payable by reason of Section 8 is delayed by an
amendment to this Award Agreement or other action undertaken to comply with
Section 409A of the Internal Revenue Code and the amount payable is reduced
solely by reason of a corresponding delay in the date of valuation of a share of
the Corporation’s common stock, such a change shall not be treated as a
reduction prohibited by this Section 9. This Section 9 shall be construed and
applied so as to permit the Committee to amend this Award Agreement at any time
in any manner reasonably necessary or appropriate in order to comply with the
requirements of Section



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 13

 

16 of the Securities Exchange Act of 1934 and of Code section 409A, including
amendments regarding the timing and form of payments hereunder.

Section 10. No Right to an Award; Value of Award.

Your status as an Employee shall not be construed as a commitment that any one
or more awards shall be made under the Plan to you or to Employees generally.
Your status as a Participant shall not entitle you to any additional award. The
value of the Award will not be taken into account for other benefits offered by
the Corporation, including but not limited to pension benefits.

Section 11. No Assurance of Employment.

Nothing contained in the Plan or in this Award Agreement shall confer upon you
any right to continue in the employ or other service of the Corporation or
constitute any contract (of employment or otherwise) or limit in any way the
right of the Corporation to change your compensation or other benefits or to
terminate your employment with or without cause.

Section 12. Conflict.

In the event of a conflict between this Award Agreement and the Plan, the Plan
document shall control.

Section 13. Compliance with Section 409A of the Internal Revenue Code.

Notwithstanding any other provision of this Award Agreement to the contrary, to
the extent that this Award Agreement constitutes a nonqualified deferred
compensation plan to which Code section 409A applies, payments under this Award
Agreement shall be made at a time and in a manner that satisfies the
requirements of Code section 409A and guidance of general applicability issued
thereunder, including the provisions of 409A(a)(2)(B)(i) to the extent
distributions to any specified employee are required to be delayed six months.

Section 14. Post-Employment Covenants.

By accepting this Agreement through the procedure described above, you agree to
the terms of the Post-Employment Covenants contained in Exhibit A to this
Agreement.

Section 15. Execution.

You must execute one copy of this Award Agreement and return it to the Office of
the Vice President of Compensation and Benefits (Mail Point 123) as soon as
possible as a condition to the Award becoming effective. Your execution of this
Award Agreement constitutes your consent to and acceptance of any action taken
under the Plan



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 14

 

consistent with its terms with respect to your Award and your agreement to the
Post-Employment Covenants contained in Section 14 and Exhibit A.

By signing this Award Agreement, you consent to receive copies of the Prospectus
applicable to this Award from this internet site (http://www.benefitaccess.com)
as well as to electronic delivery of the Corporation’s annual report on Form
10-K, annual proxy and quarterly reports on Form 10-Q. This consent can only be
withdrawn by written notice to the Corporate Secretary, Lockheed Martin
Corporation, 6801 Rockledge Drive, Bethesda, MD 20817.

A pre-addressed envelope has been enclosed for your convenience to return with a
copy of this Award Agreement, as acknowledged by you below.

 

   

Sincerely,

   

David A. Filomeo

   

Vice President

   

Compensation and Benefits

Enclosures     ACKNOWLEDGEMENT:    

 

   

 

Signature     Date

 

    Print or type name    



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 15

 

Appendix A

Capitalized Terms

 

Award   2nd ¶ Band   § 3.2(b) Cash Flow   § 4.2(a) Cash Flow Performance Factor
  § 4.2 Cash Flow Performance Amount   § 2.1(c) Change of Control   IPA
Committee   1st ¶ Corporation   2nd ¶ Deferred Portion   § 2.2 External
Performance Amount   § 2.1(a) External Performance Factor   § 3.1 Immediate
Portion   § 2.1(d) Internal Performance Factors   § 4 Peer Performance Group   §
3.1 Percentile Ranking   § 3.2(b) Performance Period   § 1¶ Phantom Stock
Account   § 5.2(c)(2) Plan   1st ¶ Potential Award   § 2.1(d) ROIC   § 4.1(a)
ROIC Performance Factor   § 4.1 ROIC Performance Amount   § 2.1(b) Share Units  
IPA Share-Based Awards   IPA Stock   IPA Target Award   2nd ¶, § 1 Total
Stockholder Return   IPA



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 16

 

Exhibit A

Post Employment Conduct Agreement

(LTIP Grant)

This Post Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 1, 2010 (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of a Long Term Incentive Performance Award to me under the Award Agreement (the
“LTIP”) pursuant to the Lockheed Martin Corporation Amended and Restated 2003
Incentive Performance Award Plan, as amended effective January 1, 2009 (the
“Plan”). By accepting the LTIP, I agree as follows:

1. Protective Covenants.

(a) Covenant Not To Compete—Without the express written consent of the
Management Development and Compensation Committee of the Board of Directors of
the Corporation, during the two-year period following the date of my termination
of employment (the “Termination Date”) with Lockheed Martin Corporation (the
“Corporation”), I will not, directly or indirectly, be employed by, provide
services to, or advise a “Restricted Company” (as defined in Section 6 below),
whether as an employee, advisor, director, officer, partner or consultant, or in
any other position, function or role that, in any such case,

 

  (i) oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6 below) of or by the Restricted Company, or

 

  (ii) would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Corporation (including
but not limited to technical information or intellectual property, strategic
plans, information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.

(b) Non-Solicit—Without the express written consent of the Management
Development and Compensation Committee of the Board of Directors of the
Corporation, during the two-year period following the Termination Date, I will
not (i) interfere with any contractual relationship between the Corporation and
any customer, supplier, distributor or



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 17

 

manufacturer of or to the Corporation to the detriment of the Corporation or
(ii) induce or attempt to induce any person who is an employee of the
Corporation to perform work or services for any entity other than the
Corporation.

(c) Protection of Proprietary Information—Except to the extent required by law,
following my Termination Date, I will have a continuing obligation to comply
with the terms of any non-disclosure or similar agreements that I signed while
employed by the Corporation committing to hold confidential the “Confidential or
Proprietary Information” (as defined below) of the Corporation or any of its
affiliates, subsidiaries, related companies, joint ventures, partnerships,
customers, suppliers, partners, contractors or agents, in each case in
accordance with the terms of such agreements. I will not use or disclose or
allow the use or disclosure by others to any person or entity of Confidential or
Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President and General Counsel
as to the existence of the obligation and will cooperate with any reasonable
request by the Corporation for assistance in seeking to protect the information.
All materials to which I have had access, or which were furnished or otherwise
made available to me in connection with my employment with the Corporation shall
be and remain the property of the Corporation. For purposes of this PECA,
“Confidential or Proprietary Information” means Proprietary Information within
the meaning of CPS 710 (a copy of which has been made available to me),
including but not limited to information that a person or entity desires to
protect from unauthorized disclosure to third parties that can provide the
person or entity with a business, technological, or economic advantage over its
competitors, or which, if known or used by third parties or if used by the
person’s or entity’s employees or agents in an unauthorized manner, might be
detrimental to the person’s or entity’s interests. Confidential or Proprietary
Information may include, but is not limited to:

 

  (i) existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, or



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 18

 

  (ii) existing or contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, or production processes.

(d) No disparagement—Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its stockholders, directors,
officers, employees, agents, attorneys, representatives, technology, products or
services with respect to any matter whatsoever.

(e) Cooperation in Litigation and Investigations—Following the Termination Date,
I will, to the extent reasonably requested, cooperate with the Corporation in
any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.

2. Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the LTIP is expressly made contingent upon
my agreements with the Corporation set forth in this PECA. I acknowledge that
the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation’s Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation’s legitimate business interests.

3. Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 19

 

(a) I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:

 

  (i) I breach any of the covenants or agreements in Section 1;

 

  (ii) The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission; or

 

  (iii) The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report the acts of another person of which I had knowledge during the
period I was employed by the Corporation) contributed to another person’s fraud,
bribery or other illegal act, which in any such case adversely affected the
Corporation’s financial position or reputation.

(b) The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.

(c) For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I have earned any of the LTIP, any cash paid to me, whether paid
currently or deferred; and (ii) to the extent I have not earned the LTIP fully,
all of my remaining rights, title or interest in the LTIP.

4. Injunctive Relief. I acknowledge that the Corporation’s remedies at law may
be inadequate to protect the Corporation against any actual or threatened breach
of the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting
of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.

5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 20

 

be invalid or unenforceable, such deletion to apply only with respect to the
operation of this provision in the particular jurisdiction in which such
adjudication is made.

6. Definitions. Capitalized terms not defined in this PECA have the meaning
given to them in the Plan, as applicable. For purposes of this PECA, the
following terms have the meanings given below:

(a) “Restricted Company” means The Boeing Company, General Dynamics Corporation,
Northrop Grumman Corporation, the Raytheon Company, United Technologies
Corporation, Honeywell International Inc., BAE Systems Inc., L-3 Communications
Corporation, the Harris Corporation, Thales, EADS North America and (i) any
entity directly or indirectly controlling, controlled by, or under common
control with any of the foregoing, and (ii) any successor to all or part of the
business of any of the foregoing as a result of a merger, reorganization,
consolidation, spin-off, split-up, acquisition, divestiture, or similar
transaction.

(b) “Competitive Products or Services” means products or services that compete
with, or are an alternative or potential alternative to, products sold or
services provided by a subsidiary, business area, division or operating unit or
business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.

7. Miscellaneous.

(a) The Plan, the Award Agreement and this PECA constitute the entire agreement
governing the terms of the award of the LTIP to me.



--------------------------------------------------------------------------------

Award Date: February 1, 2010

Page 21

 

(b) This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law.

(c) This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.

(d) This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.

This PECA is effective as of the acceptance by me of the award of an LTIP under
the Award Agreement.